Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 1 of 77 PageID #: 854




                 EXHIBIT 4
Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 2 of 77 PageID #: 855




                          ·In The Matter Of:
                      ·In Re: CR Bard 200
________________________________________________________

                   Daniel Elliott M.D., Vol. II
                        November 16, 2014
________________________________________________________



           Tiffany Alley Global Reporting & Video
                        730 Peachtree Street NE

                                Suite 470

                            Atlanta, GA 30308



                              770.343.9696

                          www.tiffanyalley.com
Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 3 of 77 PageID #: 856




· · · · · · · · · · · · IN THE UNITED STATES DISTRICT
· · · · · · · · · FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
· · · · · · · · · · · · · · CHARLESTON DIVISION

· · ·IN RE:· C.R. BARD, INC.,
· · ·PELVIC REPAIR SYSTEM PRODUCTS
· · ·LIABILITY LITIGATION

·        ·   ·THIS DOCUMENT RELATES TO ALL
·        ·   ·CASES IN MDL NO. 2187 AND
·        ·   ·SPECIFICALLY TO:
·        ·   ·______________________________
·        ·   ·ROSAIDA ALONSO,
·        ·   ·Plaintiff,· · · · · ·Civil Action File
·        ·   · · · · · · · · · · · No. 2:14-cv-07112
·        ·   ·vs.
·        ·   ·C.R. BARD, INC.,
·        ·   ·Defendant.
·        ·   ·______________________________
·        ·   ·PATRICIA BOLYARD, et al.,
·        ·   ·Plaintiffs,· · · · · Civil Action File
·        ·   · · · · · · · · · · · No. 2:12-cv-00126
·        ·   ·vs.
·        ·   ·C.R. BARD, INC.,
·        ·   ·Defendant,
·        ·   ·______________________________
·        ·   ·MARTINA WHEELER,
·        ·   ·Plaintiff,· · · · · ·Civil Action File
·        ·   · · · · · · · · · · · No. 2:12-cv-04580
·        ·   ·vs.
·        ·   ·C.R. BARD, INC.,
·        ·   ·Defendant.
·        ·   · · · · · · · · · · · · · VOLUME II
·        ·   · · · The videotaped deposition of DANIEL S. ELLIOTT, M.D.,
·        ·   · · · · · · · · · · · November 16, 2014
·        ·   · · · · ·Wexler Wallace, 55 West Monroe Street, Suite
·        ·   · · · ·3300, Chicago, Illinois, commencing at 8:54 a.m.
·        ·   · · · · · · · · Reporter: Jennifer L. Bernier
.
YVer1f
  Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 4 of 77 PageID #: 857

In Re: CR Bard 200                               Daniel Elliott M.D., Vol. II                                                 11/16/2014
                                                      Page 473                                                                  Page 475
 ·1·   ·APPEARANCES:                                             ·1· · · · VIDEO TECHNICIAN:· We're now on the record.· The
 ·2
 · ·   ·   ·   ·   AYLSTOCK, WITKIN, KREIS & OVERHOLTZ, PLLC
                                                                 ·2· ·time is approximately 8:51 a.m.
 ·3·   ·   ·   ·   MS. P. ANN GAYLE                              ·3· · · · · · ·This is the beginning of Disc 1, Volume 2, of
 · ·   ·   ·   ·   MR. BRANDON S. MORRIS
                                                                 ·4· ·the video deposition of Dr. Daniel S. Elliot.
 ·4·   ·   ·   ·   17 East Main Street
 · ·   ·   ·   ·   Suite 200                                     ·5· · · · · · ·Will counsel please identify yourselves for
 ·5·   ·   ·   ·   Pensacola, Florida· 32502                     ·6· ·the record and state who you represent.
 · ·   ·   ·   ·   Phone:· (850) 202-1010
 ·6·   ·   ·   ·   E-mail:· agayle@awkolaw.com                   ·7· · · · MS. GAYLE:· Patty Ann Gayle appearing for the
 · ·   ·   ·   ·   · · · · ·bmorris@awkolaw.com                  ·8· ·plaintiffs, Wheeler, Alonso, and Bolyard, out of
 ·7
 · ·   · · · · · ·On behalf of the Plaintiffs;                   ·9· ·the firm of Aylstock Witkin in Pensacola,
 ·8                                                              10· ·Florida.
 · ·   ·   ·   ·   REED SMITH
                                                                 11· · · · MR. MORRIS:· Brandon Morris for the Plaintiffs from
 ·9·   ·   ·   ·   MS. MELISSA GEIST
 · ·   ·   ·   ·   136 Main Street                               12· ·Aylstock, Witkin, Kreis & Overholtz.
 10·   ·   ·   ·   Suite 250                                     13· · · · MS. GEIST:· Melissa Geist from Reed Smith for the
 · ·   ·   ·   ·   Princeton Forrestal Village
 11·   ·   ·   ·   Princeton, New Jersey· 08540                  14· ·defendant C.R. Bard.
 · ·   ·   ·   ·   Phone:· (609) 514-5978                        15· · · · VIDEO TECHNICIAN:· Would the court reporter remind
 12·   ·   ·   ·   E-mail:· Mgeist@reedsmith.com
 13·   ·   ·   ·   · · ·On behalf of the Defendant.              16· ·the witness he's still under oath?
 14                                                              17· · · · THE REPORTER:· Sir, you understand you're still
 15·   ·ALSO PRESENT:
 16·   ·John Doody, Videographer
                                                                 18· ·under oath?
 17                                                              19· · · · THE WITNESS:· I do.
 · ·   · · · · · · · · · · ·*· *· *· *· *        *
                                                                 20· · · · · · · · · · · (Witness previously sworn.)
 18
 19                                                              21· ·WHEREUPON:
 20                                                              22· · · · · · · · · ·DANIEL S. ELLIOTT, M.D.,
 21
 22                                                              23· ·called as a witness herein, having been previously duly
 23                                                              24· ·sworn, was examined and testified further as follows:
 24
 25
                                                                 25· · · · · · · · DIRECT EXAMINATION (continued)


                                                      Page 474                                                                  Page 476
 ·1·   · · · · · · · · · · · · ·I N D E X                        ·1· ·BY MS. GEIST:
 · ·   ·WITNESS· · · · · · · · · · · · · · · · · · · ·PAGE
 ·2
                                                                 ·2· · · · Q.· ·Good morning, Dr. Elliot.
 · ·   ·DANIEL S. ELLIOTT, M.D.                                  ·3· · · · A.· ·Good morning.
 ·3                                                              ·4· · · · Q.· ·We spent a considerable part of yesterday
 · ·   · · · Examination by Ms. Geist· · · · · · · · · 476
 ·4·   · · · Examination By Ms. Gayle· · · · · · · · · 747
                                                                 ·5· ·together, and I don't need to remind you of the rules of
 ·5                                                              ·6· ·the deposition, I assume.· You understand it's a
 · ·   · · · · · · · · · · · E X H I B I T S                     ·7· ·question-and-answer period.· We need to be careful not
 ·6
 ·7·   ·ELLIOTT DEPOSITION EXHIBITS· · · · · · · · · ·PAGE       ·8· ·to talk over one another.· And if I ask you anything you
 ·8·   ·No. #29· · Alonso Report· · · · · · · · · · · · 477      ·9· ·don't understand, will you let me know?
 · ·   ·No. #30· · AP IFU· · · · · · · · · · · · · · · ·509
                                                                 10· · · · A.· ·Yes.
 ·9·   ·No. #31· · Suarez Op Report· · · · · · · · · · ·559
 · ·   ·No. #33· · Wheeler Report· · · · · · · · · · · ·608      11· · · · Q.· ·So I can rephrase the question.· And I think
 10·   ·No. #34· · Wheeler Report· · · · · · · · · · · ·641      12· ·we worked pretty well yesterday under those rules?
 · ·   ·No. #35· · Bolyard Report· · · · · · · · · · · ·656
                                                                 13· · · · A.· ·Yes.
 11·   ·No. #36· · Marlex MSDS· · · · · · · · · · · · · 717
 · ·   ·No. #37· · '93 Marlex MSDS· · · · · · · · · · · 717      14· · · · Q.· ·Do you agree?· Okay.
 12·   ·No. #38· · '97 Marlex MSDS· · · · · · · · · · · 717      15· · · · A.· ·Yes.
 · ·   ·No. #39· · Melkerson Letter· · · · · · · · · · ·729
 13
                                                                 16· · · · MS. GAYLE:· And, Counsel, before you get started,
 14                                                              17· ·just for the record, it's our position that you're going
 15                                                              18· ·to take no more than two hours per case today on each of
 16
 17
                                                                 19· ·these individual cases.
 18                                                              20· · · · MS. GEIST:· Well, and let me just add that we don't
 19                                                              21· ·have any formal agreement.· I'm not going to limit
 20
 21                                                              22· ·myself to time.· I'm going to do my best to be as
 22                                                              23· ·efficient as possible.· I know we all want to catch
 23
                                                                 24· ·flights.· So let me -- let me start by asking the doctor
 24
 25                                                              25· ·if a couple of things are agreeable, and then we'll see

770-343-9696                             Tiffany Alley Global Reporting & Video                                        Pages 473..476
                                                                                                                                           YVer1f
  Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 5 of 77 PageID #: 858

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                        11/16/2014
                                                      Page 477                                                        Page 479
 ·1· ·if we can be efficient.                                    ·1· · · · A.· ·Yes, I do.
 ·2· ·BY MS. GEIST:                                              ·2· · · · Q.· ·Similarly, by my review, that section of the
 ·3· · · · Q.· ·Dr. Elliott, yesterday you provided testimony    ·3· ·report, pages 8 through 11, when you talk about the
 ·4· ·with respect to your generic opinions that you're          ·4· ·risks that should have been placed in the IFU, that is
 ·5· ·offering in this litigation, correct?                      ·5· ·identical to the information and opinions you've
 ·6· · · · A.· ·Correct.                                         ·6· ·provided in the reports for Mrs. Wheeler and
 ·7· · · · Q.· ·And you understand, today, that we're focusing   ·7· ·Mrs. Bolyard, correct?
 ·8· ·on the specific opinions you've provided in three          ·8· · · · A.· ·Yes.
 ·9· ·reports for three separate plaintiffs, correct?            ·9· · · · Q.· ·So, again, if I can explore the basis for your
 10· · · · A.· ·Yes.                                             10· ·opinions here in Mrs. Alonso's case, we don't need to go
 11· · · · Q.· ·Would you agree with me, Doctor, that some of    11· ·through the same information and I don't need to ask you
 12· ·the opinions in your report for the three separate         12· ·the same questions in the other two cases, do you agree?
 13· ·plaintiffs are identical in certain respects?              13· · · · MS. GAYLE:· It's our -- before I let him answer
 14· · · · A.· ·In certain respects they're going to be, yeah,   14· ·that, Counsel, it's our position that these generic
 15· ·very similar, if not identical.                            15· ·types of opinions that are in these three are -- as
 16· · · · · · · · · · · (Elliott Deposition Exhibit No. 29      16· ·you've said, they are similar, but they also go back to
 17· · · · · · · · · · · ·was marked for identification.)        17· ·his general opinions from yesterday.· And so it's our
 18· ·BY MS. GEIST:                                              18· ·position that they really don't need to be rehashed at
 19· · · · Q.· ·Okay.· So, for example, if you look at what      19· ·all because they're part of his general opinions.
 20· ·I've already marked as Exhibit 29 to your deposition,      20· ·They're just incorporated into these case reports.
 21· ·that's a case-specific expert report for Rosaida Alonso?   21· · · · MS. GEIST:· Well, the only thing I'll say about
 22· · · · A.· ·Correct.                                         22· ·that is, I am entitled to explore them.· They're not set
 23· · · · Q.· ·If you look at page 8 of that report, in the     23· ·forth as just general opinions.· In the report itself,
 24· ·first full paragraph, it says, Set out in my general       24· ·it specifically talks about how they apply to each
 25· ·causation expert report several characteristics of the     25· ·individual case.

                                                      Page 478                                                        Page 480
 ·1· ·Marlex polypropylene mesh render it inherently unsafe      ·1· ·BY MS. GEIST:
 ·2· ·for use in Ms. Alonso.· And then you describe five         ·2· · · · Q.· ·Is that correct, Doctor?
 ·3· ·different reasons why the Marlex polypropylene mesh is     ·3· · · · A.· ·Correct.
 ·4· ·inherently unsafe for use in Ms. Alonso.                   ·4· · · · Q.· ·So, anyway, the point is, I don't want to have
 ·5· · · · · · ·And this paragraph is identical in the reports   ·5· ·to reask you the same types of questions in the other
 ·6· ·you have also rendered for the two other plaintiffs        ·6· ·two cases.· So do you agree whatever I ask you relating
 ·7· ·we're going to speak about today, correct?                 ·7· ·to the information in the IFU, et cetera, can apply to
 ·8· · · · A.· ·Correct.                                         ·8· ·the other two cases; is that fair?
 ·9· · · · Q.· ·Okay.· So what I'm trying to do is see if we     ·9· · · · A.· ·I agree with that unless I think of something
 10· ·have an agreement that I don't need to reask or go         10· ·that does not quite correlate; but I agree with you,
 11· ·through these same issues with you in the cases for        11· ·yeah.
 12· ·Mrs. Wheeler and Mrs. -- I want to make sure I got her     12· · · · Q.· ·That's fine.· Thank you.· Doctor, yesterday,
 13· ·name right -- Bolyard, B-O-L-Y-A-R-D.· So anything I ask   13· ·when we began your deposition relating to your generic
 14· ·you here, when we talk about Ms. Alonso, can we apply      14· ·opinions, I asked you if you could tell me how much time
 15· ·your answers to the other two cases?                       15· ·you spent on the cases.· Do you remember that?
 16· · · · A.· ·Yes.                                             16· · · · A.· ·Yes.
 17· · · · Q.· ·And so then we don't have to repeat and try to   17· · · · Q.· ·And you were unable to give me any information
 18· ·be efficient and quick as possible?                        18· ·or any documents really into how much time you spent on
 19· · · · A.· ·Absolutely.                                      19· ·the cases, correct?
 20· · · · Q.· ·Okay.· Similarly, you have some opinions, in     20· · · · A.· ·Correct.
 21· ·each of your three case-specific expert reports, that      21· · · · Q.· ·I assume you didn't go back and look into that
 22· ·deal with the risks that you will opine Bard knew about    22· ·so you could tell me more information today?
 23· ·and, therefore, should have put in the IFU.· And that      23· · · · MS. GAYLE:· Object to form.
 24· ·section of your Alonso report is pages 8 through 11.· Do   24· ·BY THE WITNESS:
 25· ·you see that, Doctor?                                      25· · · · A.· ·That is correct.

770-343-9696                           Tiffany Alley Global Reporting & Video                               Pages 477..480
                                                                                                                                 YVer1f
  Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 6 of 77 PageID #: 859

In Re: CR Bard 200                                             Daniel Elliott M.D., Vol. II                                     11/16/2014
                                                                    Page 481                                                        Page 483
 ·1· · · · Q.· ·And you don't have any invoices or paperwork                   ·1· ·submitted.
 ·2· ·or correspondence with you that would help us understand                 ·2· · · · Q.· ·Okay.· You don't have an estimate or an
 ·3· ·how much time you spent in formulating your generic and                  ·3· ·approximation for me how much time you spent in forming
 ·4· ·case-specific opinions?                                                  ·4· ·your opinions on Mrs. Alonso's case as you sit here
 ·5· · · · A.· ·I do not have those with me, no.                               ·5· ·today?
 ·6· · · · Q.· ·Did I also understand you correctly from                       ·6· · · · A.· ·No, I do not.
 ·7· ·yesterday that you've never broke out separately how                     ·7· · · · MS. GEIST:· Okay.· And, Counsel, I would just make
 ·8· ·much time you've spent on Mrs. Alonso's case                             ·8· ·a formal request for the invoices that Dr. Elliott has
 ·9· ·specifically separate from your generic opinions; is                     ·9· ·submitted to Mr. Anderson's office for all of his work
 10· ·that right?                                                              10· ·done in formulating his generic opinions as well as his
 11· · · · A.· ·No.· There is an itemized invoice sent to                      11· ·opinions in the three specific plaintiffs' cases we're
 12· ·Mr. Anderson's office of each individual and how much                    12· ·discussing here today.· Thank you.
 13· ·time was spent reviewing medical records, IME exams,                     13· ·BY MS. GEIST:
 14· ·those types of things.                                                   14· · · · Q.· ·How did you go about preparing and formulating
 15· · · · Q.· ·So -- and Mr. Anderson is an attorney                          15· ·your opinions specific to Mrs. Alonso?
 16· ·representing the plaintiffs in this litigation?                          16· · · · A.· ·Initially, medical records were sent to me
 17· · · · A.· ·I don't know how to answer that.· He was                       17· ·electronic -- I don't have any paper records -- of all
 18· ·the -- he is the one that I've been told to send my                      18· ·of the medical records pertaining to her care prior and
 19· ·invoice to, to his office, his paralegal.                                19· ·after her initial surgery.· So I reviewed those and then
 20· · · · Q.· ·So just so I understand, when you invoice, do                  20· ·also reviewing the pertinent literature that would come
 21· ·you provide a separate invoice for your generic work and                 21· ·about through my research on her case.
 22· ·then a separate invoice for each individual plaintiff's                  22· · · · Q.· ·And if we refer to your expert report that
 23· ·case that you work on and provide opinions for?                          23· ·we've marked as Exhibit 29, that's the report that you
 24· · · · A.· ·There will be a section broken down into                       24· ·provided for Mrs. Alonso; is that correct, Doctor?
 25· ·generic work, review of documentation, internal                          25· · · · A.· ·Correct.

                                                                    Page 482                                                        Page 484
 ·1· ·documents, medical records -- not records, excuse me --                  ·1· · · · Q.· ·And that has a number of attachments to it
 ·2· ·manuscripts.· That will be in the general.· And then it                  ·2· ·starting with Exhibit A.· And that's your CV, correct?
 ·3· ·will be broken down into the various different                           ·3· · · · A.· ·Correct.
 ·4· ·individuals, how much time was spent reviewing their                     ·4· · · · Q.· ·And the only updates that need to be made to
 ·5· ·medical records, how much time was spent during the IME.                 ·5· ·that CV are a couple of things you noted to me yesterday
 ·6· · · · Q.· ·So it's -- it's all in the same invoice, but                   ·6· ·when we discussed your generic opinions, correct?
 ·7· ·there is a separate section for Mrs. Alonso.· Is that                    ·7· · · · A.· ·Correct.
 ·8· ·what I am hearing from you, Doctor?                                      ·8· · · · Q.· ·And then Exhibit B also provides your fee
 ·9· · · · A.· ·That would be -- that would be correct.                        ·9· ·schedule and testimony history, and that's the same as
 10· · · · Q.· ·Okay.                                                          10· ·you provided to us in your generic report, correct?
 11· · · · A.· ·But just because Alonso, or whomever, has a                    11· · · · A.· ·Yes.
 12· ·certain amount of allotted time, that does not                           12· · · · Q.· ·And then Exhibit C has a list of materials
 13· ·necessarily correlate to that was the only time spent on                 13· ·reviewed and relied upon, and you incorporate your
 14· ·the individual because the general review of literature,                 14· ·general report here as well, correct?
 15· ·everything, will actually correlate to them, these                       15· · · · A.· ·Correct.
 16· ·individuals, too.                                                        16· · · · Q.· ·And with respect to that general report, you
 17· · · · Q.· ·Your general review of literature helped you                   17· ·provided us, a day or two before your deposition
 18· ·inform your opinions about each specific case; is that                   18· ·yesterday, with an updated literature review list or
 19· ·what you're telling me?                                                  19· ·bibliography, correct?
 20· · · · A.· ·That is correct.                                               20· · · · A.· ·Well, I don't know when it arrived to you. I
 21· · · · Q.· ·Okay.· So for Mrs. Alonso, specifically, can                   21· ·sent it to the lawyers on Monday or Tuesday, something
 22· ·you tell me how much time you spent on her case?                         22· ·like that.
 23· · · · A.· ·No, I can't, because I don't have those                        23· · · · Q.· ·Okay.· But I assume you wish to incorporate
 24· ·records.· That would be retrievable through                              24· ·your updated bibliography here in Mrs. Alonso's case?
 25· ·Mr. Anderson's office and the invoices that were                         25· · · · A.· ·Correct.


770-343-9696                                     Tiffany Alley Global Reporting & Video                                  Pages 481..484
                                                                                                                                               YVer1f
  Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 7 of 77 PageID #: 860

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                    11/16/2014
                                                      Page 485                                                                   Page 487
 ·1· · · · Q.· ·And then, if you look at the second and third    ·1· ·are listed there on page 3 of Exhibit C?· Did you review
 ·2· ·page of what is Exhibit C to your report in                ·2· ·those depositions in their entirety or were you provided
 ·3· ·Mrs. Alonso's case, that appears to list what I will       ·3· ·with excerpts only?
 ·4· ·call the case-specific records for Mrs. Alonso?            ·4· · · · A.· ·Their entirety, all four.· And that would
 ·5· · · · A.· ·Yeah.· These are the medical records that I      ·5· ·pertain to everybody else, Bolyard and Wheeler as well.
 ·6· ·reviewed pertaining to her care.                           ·6· · · · Q.· ·Okay.· Perfect.· So I can just go ahead and
 ·7· · · · Q.· ·You also have listed here depositions as well,   ·7· ·use your answers for those --
 ·8· ·correct?                                                   ·8· · · · A.· ·Extrapolate.
 ·9· · · · A.· ·Correct.· Yeah.· And I assume -- and there's     ·9· · · · Q.· ·-- cases as well?· Thank you for that.· Are
 10· ·four -- four depositions.· So it's medical records and     10· ·all of your opinions with respect to Mrs. Alonso's case
 11· ·depositions.                                               11· ·set forth here, Doctor, in your expert report?
 12· · · · Q.· ·And who is Mr. Gill?                             12· · · · A.· ·Yes, they are, unless new material were
 13· · · · A.· ·Oh, Mr. Gill.· I would have to go back and       13· ·provided to me.· But, yes.
 14· ·look at the records of who Mr. Gill is.· I can't recall.   14· · · · Q.· ·As of now, this is what I would refer to as
 15· · · · Q.· ·And how about Dr. Juan Suarez?· Who is that?     15· ·your complete analysis of the case?
 16· · · · A.· ·Suarez was the implanting surgeon.               16· · · · A.· ·That is correct.
 17· · · · Q.· ·And how about Dr. Carlos Medina?                 17· · · · Q.· ·You mentioned already a couple of times an
 18· · · · A.· ·Carlos Medina is the surgeon who took care of    18· ·IME.· So let me ask you about that.· Did you perform an
 19· ·the complications, some of the complications, I should     19· ·independent medical exam for Mrs. Alonso?
 20· ·say.                                                       20· · · · A.· ·Yes, I did.
 21· · · · Q.· ·And on Exhibit C, on pages 2 and 3, is this a    21· · · · Q.· ·And did you also do that for Mrs. Wheeler
 22· ·complete list of all of the case-specific records you      22· ·and --
 23· ·reviewed in reaching your opinions with respect to         23· · · · A.· ·Bolyard.
 24· ·Mrs. Alonso?                                               24· · · · Q.· ·-- Mrs. Bolyard?
 25· · · · A.· ·Correct.                                         25· · · · A.· ·Yes, I did.

                                                      Page 486                                                                   Page 488
 ·1· · · · Q.· ·Were all of these records sent to you            ·1· · · · Q.· ·Thank you.· For some reason, that
 ·2· ·initially when you were asked to do an expert report in    ·2· ·pronunciation is going to give me trouble all day, so
 ·3· ·this case?                                                 ·3· ·I'm going to write it down.
 ·4· · · · A.· ·I can't recall that.· I received large batches   ·4· · · · · · ·And my understanding, Doctor, from reviewing
 ·5· ·of medical records.· There may be a possibility that I     ·5· ·your reports in those three plaintiffs' cases, is that
 ·6· ·went through and reviewed and found a notation to a        ·6· ·you saw all three women on the same day; is that right?
 ·7· ·certain study and I requested it.· I don't recall with     ·7· · · · A.· ·Correct, on October 4th, 2014.
 ·8· ·this.                                                      ·8· · · · Q.· ·And where did those IMEs take place?
 ·9· · · · Q.· ·Do you know, sitting here today, whether you     ·9· · · · A.· ·Nashville.
 10· ·asked for any additional records to help inform your       10· · · · Q.· ·Nashville, Tennessee?
 11· ·opinions with respect to Mrs. Alonso's case?               11· · · · A.· ·Correct.
 12· · · · A.· ·I can't say specifically to Mrs. Alonso. I       12· · · · Q.· ·Why Nashville, Tennessee?
 13· ·had requested further records of other doctors.· It        13· · · · A.· ·That's -- that's where I was told they were
 14· ·mentions there would be clinic notes, but it mentioned I   14· ·being arranged.
 15· ·saw Dr. So-and-so.· And I didn't have that, so I'd         15· · · · Q.· ·Who -- strike that.
 16· ·request it.· I cannot say in, actually, Ms. Alonso I did   16· · · · · · ·At what facility in Nashville, Tennessee?
 17· ·that, though.                                              17· · · · A.· ·It was a -- there is an OB/GYN office that it
 18· · · · Q.· ·Did -- did you review, in their entirety, all    18· ·was taken place in.· If you would like the exact
 19· ·of the records listed here on pages 2 and 3 of Exhibit C   19· ·address, I could give that to you.
 20· ·to your report?                                            20· · · · Q.· ·It was a doctor's office?
 21· · · · A.· ·Yes.· And I believe with Ms. Alonso that came    21· · · · A.· ·Correct.
 22· ·out to something like 1925 pages.                          22· · · · Q.· ·Do you know the name of the OB/GYN or the name
 23· · · · Q.· ·And you reviewed every page?                     23· ·of the practice?
 24· · · · A.· ·Yes, I did.                                      24· · · · A.· ·I don't know the name of whose office it is.
 25· · · · Q.· ·And how about the deposition transcripts that    25· ·It was Legacy OB/GYN of Tennessee, actually, in Smyrna,


770-343-9696                          Tiffany Alley Global Reporting & Video                                        Pages 485..488
                                                                                                                                            YVer1f
  Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 8 of 77 PageID #: 861

In Re: CR Bard 200                                      Daniel Elliott M.D., Vol. II                                               11/16/2014
                                                              Page 489                                                                Page 491
 ·1· ·which is, S-M-Y-R-N-A, which is a suburb in Nashville.             ·1· ·an operative note.· So, again, there is no correlation
 ·2· · · · Q.· ·You told me yesterday that you bill for your             ·2· ·between volume and time.· So I can't answer that
 ·3· ·time at the rate of $700 an hour; is that right?                   ·3· ·question.
 ·4· · · · A.· ·That is correct.                                         ·4· ·BY MS. GEIST:
 ·5· · · · Q.· ·So did you bill for your travel to Nashville,            ·5· · · · Q.· ·Well, would you agree with me that
 ·6· ·Tennessee, to perform the IMEs?                                    ·6· ·Mrs. Bolyard has a more extensive and complex medical
 ·7· · · · A.· ·Correct.                                                 ·7· ·history than Mrs. Alonso and Mrs. Wheeler?
 ·8· · · · Q.· ·And that was at the 700-dollar-an-hour rate?             ·8· · · · A.· ·I think her past medical history is more
 ·9· · · · A.· ·Correct.· Everything I do is at $700 an hour.            ·9· ·complicated.· I deal with this on a daily basis in my
 10· · · · Q.· ·Okay.· So, for all three cases, however much             10· ·practice.· So as far as complicated, they're all
 11· ·time you spent doing the IME, that was at the                      11· ·complicated.
 12· ·700-hundred-dollar-an-hour rate?                                   12· · · · Q.· ·Did you need to conduct the IMEs in order to
 13· · · · A.· ·That is correct.                                         13· ·reach the opinions in Mrs. Alonso's case and
 14· · · · Q.· ·And then your return travel to Minnesota was             14· ·Mrs. Wheeler's case and Mrs. Bolyard's case?
 15· ·at the same rate?                                                  15· · · · A.· ·Oh, I think it's essential.· In this type of
 16· · · · A.· ·Correct.                                                 16· ·thing, you have to be able to do an exam.· It's not like
 17· · · · Q.· ·How much time did you spend with Mrs. Alonso?            17· ·you can do a blood test or an X-ray to know.· You have
 18· · · · A.· ·Each -- each individual face-to-face time was,           18· ·to actually do a physical exam.· And much to the
 19· ·roughly, 45 minutes, but that's not counting, obviously,           19· ·patient's chagrin, you have to also do a pelvic exam.
 20· ·the time reviewing the records and things, but                     20· · · · · · ·And so, yes, in my opinion, my strong opinion,
 21· ·face-to-face time and exam.                                        21· ·it was essential to do an exam.· Without an exam, you
 22· · · · Q.· ·So that's the same, roughly, 45 minutes for              22· ·can't make an accurate diagnosis.
 23· ·Mrs. Wheeler and Mrs. Bolyard?                                     23· · · · Q.· ·So you couldn't make an accurate diagnosis or
 24· · · · A.· ·That is an estimate, a fairly accurate                   24· ·formulate your opinions in any of the cases without
 25· ·estimate.· I can't say exactly 45 minutes with each one.           25· ·conducting the IME; is that what you're telling me?

                                                              Page 490                                                                Page 492
 ·1· ·Some were a little bit more.· Some were a little bit               ·1· · · · MS. GAYLE:· Object to form.
 ·2· ·less.                                                              ·2· ·BY THE WITNESS:
 ·3· · · · Q.· ·Do you remember who took the longest of the              ·3· · · · A.· ·No.· What I'm saying is, I can review the
 ·4· ·three plaintiffs?                                                  ·4· ·outside records, review the other individual's exams,
 ·5· · · · A.· ·I do not recall.                                         ·5· ·formulate somewhat of an opinion of what other people
 ·6· · · · Q.· ·Do you remember whether you had to spend more            ·6· ·think.· However, I'm going to keep an open mind because,
 ·7· ·time with Mrs. Alonso compared to Mrs. Wheeler compared            ·7· ·in my practice, where I practice at the tertiary care
 ·8· ·to Mrs. Bolyard?                                                   ·8· ·center, I'm always keeping an open mind and I have to do
 ·9· · · · A.· ·I do not recall any of them taking more or               ·9· ·an exam to prove it for myself.· I do this daily.· So
 10· ·less time.· I was not focused on that.· Reviewing their            10· ·it's not like an individual who might not see this very
 11· ·medical records at times could take considerably more,             11· ·often.
 12· ·considerably less, depending upon the volume of records.           12· · · · · · ·So the IME would be further -- the physical
 13· · · · Q.· ·The volume of records for each of these                  13· ·exam, the interaction with the individual, talking to
 14· ·plaintiffs is different.· Fair summary?                            14· ·them is a major part of coming to a conclusion, but it's
 15· · · · A.· ·That's correct.                                          15· ·not everything.
 16· · · · Q.· ·Mrs. Bolyard, for example, has a more                    16· · · · Q.· ·But you're not going to reach your final
 17· ·extensive and complicated medical history than                     17· ·conclusion and analysis until you do that IME, correct?
 18· ·Mrs. Alonso and Mrs. Wheeler?                                      18· · · · MS. GAYLE:· Objection.· Asked and answered.
 19· · · · MS. GAYLE:· Object to form.                                   19· ·BY THE WITNESS:
 20· ·BY THE WITNESS:                                                    20· · · · A.· ·No.· I would say that I will form ideas,
 21· · · · A.· ·I can't necessarily say.· The volume of                  21· ·concepts, and a differential diagnosis based upon the
 22· ·records does not correlate to the complexity.· Sometimes           22· ·medical records and then determine if my physical exam
 23· ·I would be provided 200 pages of nursing notes which had           23· ·agrees or disagrees with what others had said.
 24· ·very little material to it, but it took time and pages.            24· · · · Q.· ·So you told me that you did the IME for the
 25· ·Sometimes I would spend an hour or two on one page like            25· ·three plaintiffs on October 14th, 2014, correct?


770-343-9696                                Tiffany Alley Global Reporting & Video                                        Pages 489..492
                                                                                                                                                 YVer1f
  Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 9 of 77 PageID #: 862

In Re: CR Bard 200                                     Daniel Elliott M.D., Vol. II                                                    11/16/2014
                                                                Page 493                                                                   Page 495
 ·1· · · · A.· ·October 4th.                                               ·1· ·taking, it was just myself and the patient.· No one else
 ·2· · · · Q.· ·I thought you said October 14th.· Is it the                ·2· ·was in the room.· I did not allow anybody in the room.
 ·3· ·4th?                                                                 ·3· · · · Q.· ·Did you have a nurse or a physician's
 ·4· · · · A.· ·I'm going off of -- I don't recall exactly                 ·4· ·assistant or anybody like that?
 ·5· ·which day.· I have to go off of what I wrote down here.              ·5· · · · A.· ·For just the hyst- --
 ·6· ·And I have written down here October 4th.· I would have              ·6· · · · MS. GAYLE:· Excuse me.· Just let him finish the
 ·7· ·to go through whatever date I state in here is the date.             ·7· ·question so y'all don't talk over each other.
 ·8· ·Because on page 4 of Alonso, I say October 4th.· Yeah, I             ·8· · · · MS. GEIST:· Sure.
 ·9· ·say -- yeah, it's October 4th.                                       ·9· · · · MS. GAYLE:· -- for the court reporter's sake.
 10· · · · Q.· ·Okay.· That's fine.· I thought you told me                 10· · · · MS. GEIST:· No.· I apologize.
 11· ·October 14th, which is why I was asking you.                         11· ·BY THE WITNESS:
 12· · · · A.· ·I may have said that.· That would be                       12· · · · A.· ·For just the history taking, confirmation of
 13· ·incorrect.· October 4th is the correct date.                         13· ·what I had reviewed with the patient, I mean, as far as
 14· · · · Q.· ·So my question is, so you performed your IME               14· ·medical records, I went over my medical records, my
 15· ·before you signed your expert reports in each of the                 15· ·notes, asked the patient did this correlate, did they
 16· ·three cases?                                                         16· ·agree with this?· That was just myself and the patient.
 17· · · · A.· ·That is correct.                                           17· ·That --
 18· · · · Q.· ·And Mrs. Alonso's report is dated October 9th,             18· · · · Q.· ·So --
 19· ·2014, correct?                                                       19· · · · A.· ·I'll finish.
 20· · · · A.· ·That is correct.                                           20· · · · Q.· ·I'm sorry.· I'm sorry.· I thought you were
 21· · · · Q.· ·And that's your signature there, Dr. Elliott?              21· ·done.
 22· · · · A.· ·That is an electronic signature, yes.                      22· · · · A.· ·That's all right.· Then when it came to the
 23· · · · Q.· ·Okay.· But this is a true copy of your expert              23· ·physical exam, there was a nurse present to act as a
 24· ·report in the case, correct --                                       24· ·chaperone when I did just the physical exam.· So I would
 25· · · · A.· ·That is correct.                                           25· ·exit the room.· The nurse would come in.· This was an


                                                                Page 494                                                                   Page 496
 ·1· · · · Q.· ·-- as you flip through it?                                 ·1· ·employee of the OB/GYN clinic.· I did not -- I had never
 ·2· · · · · · ·Did any of your opinions, with respect to                  ·2· ·met her before.· She would get the patient ready. I
 ·3· ·Mrs. Alonso, change after you performed the IME?                     ·3· ·would come back and then I would do the physical exam
 ·4· · · · A.· ·Not that I recall, no, not specifically.                   ·4· ·with the nurse there.· I would exit.· The nurse would
 ·5· ·Because of what I do on a daily basis, as far as where I             ·5· ·get the patient dressed.· I would come back, go over a
 ·6· ·work, and I'm used to dealing with this, I'm looking for             ·6· ·few things, and that was it.
 ·7· ·things that weren't necessarily examined before, like                ·7· · · · Q.· ·Are you finished?
 ·8· ·pain over the buttock where obturator -- where the mesh              ·8· · · · A.· ·Yes.
 ·9· ·arms could be obturator pain, adductor pain, abductor                ·9· · · · Q.· ·I apologize.· Sometimes I jump in a little too
 10· ·pain, A-B-D-U-C-T-O-R-S.                                             10· ·quickly.
 11· · · · · · ·On the physical exam, I'm specifically                     11· · · · A.· ·No worries.
 12· ·touching where -- inside the vagina on the midportion.               12· · · · Q.· ·Were there any lawyers present at any time
 13· ·So, again, I have an idea because of what I do all of                13· ·during any of your IMEs of each of the three plaintiffs?
 14· ·the time of what the diagnosis could be.· But, again, I              14· · · · A.· ·I cannot speak if they had been out in the
 15· ·would say it augmented my knowledge of the patient.                  15· ·waiting room.· I did not see anybody.· I did not allow
 16· · · · Q.· ·So you don't recall, with respect to                       16· ·anyone in the room, no family members.· There was only
 17· ·Mrs. Alonso's case or Mrs. Wheeler's case or                         17· ·one time that a family member requested to come back. I
 18· ·Mrs. Bolyard's case, whether you needed to amend or                  18· ·told them, no, and I don't know if it was on this one or
 19· ·change your initial opinions that you formed about each              19· ·not.· It could have been on another individual.· So
 20· ·of the cases after the IME was conducted?                            20· ·bottom line, no.· I didn't see anybody.
 21· · · · A.· ·I don't recall doing that on either -- any of              21· · · · Q.· ·So, during the time that you took an initial
 22· ·these three individuals.                                             22· ·history, there wasn't any other person in the room other
 23· · · · Q.· ·Who was present during the IMEs that you                   23· ·than you and the plaintiff, correct?
 24· ·performed for each of the plaintiffs?                                24· · · · A.· ·At all times, for all individuals, I was the
 25· · · · A.· ·For the interaction, the initial history                   25· ·only one there with the patient alone.


770-343-9696                                 Tiffany Alley Global Reporting & Video                                          Pages 493..496
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 10 of 77 PageID #: 863

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 497                                                        Page 499
 ·1· · · · Q.· ·And during the actual pelvic and vaginal exam    ·1· ·on.· I brought that in with my yellow notepad.· I took
 ·2· ·portion of the IME, were there any other physicians        ·2· ·notes.· And immediately, at the finish of the IME, I go
 ·3· ·present?                                                   ·3· ·out.· I would put them into an iPad, and then I had the
 ·4· · · · A.· ·No.· It was only, at all times for all three     ·4· ·notes shredded.· So the actual handwritten notes are
 ·5· ·individuals, when it came time for the physical exam,      ·5· ·gone.
 ·6· ·there was just myself, the patient, and the nurse.· That   ·6· · · · Q.· ·So you actually took down information that
 ·7· ·was it.                                                    ·7· ·each of the plaintiffs provided to you on a yellow
 ·8· · · · Q.· ·Did you -- were there any other plaintiffs'      ·8· ·notepad, correct?
 ·9· ·experts there at the OB/GYN facility on the same day       ·9· · · · A.· ·Correct.
 10· ·examining women?                                           10· · · · Q.· ·And then, after you obtained that information,
 11· · · · A.· ·No.                                              11· ·you put some of it into an iPad?
 12· · · · Q.· ·Did you examine any other women on that day      12· · · · A.· ·Correct, into -- into a Word document so that
 13· ·other than Mrs. Alonso, Mrs. Wheeler, Mrs. Bolyard who     13· ·it was legible, understandable, because I take a lot of
 14· ·have lawsuits against Bard?                                14· ·notes.· There could be arrows pointed everywhere. I
 15· · · · MS. GAYLE:· Object to form.· And I'm going to ask     15· ·make it organized so it's not forgotten, immediately put
 16· ·that you not answer that.· We're not here to talk about    16· ·it into a document labeled that specific patient so
 17· ·any other plaintiffs in this litigation except these       17· ·there is no mistake on the individual, and then get rid
 18· ·three ladies.                                              18· ·of the paper copy.
 19· · · · MS. GEIST:· So you're instructing the witness not     19· · · · Q.· ·And so that was a Word document you're
 20· ·to answer?                                                 20· ·describing?
 21· · · · MS. GAYLE:· I don't think that it's relevant,         21· · · · A.· ·A Word document saved in Dropbox so it would
 22· ·Counsel.                                                   22· ·not be lost, yes.
 23· · · · MS. GEIST:· I'm just trying to understand your        23· · · · Q.· ·You said you shredded the yellow notepad where
 24· ·position.                                                  24· ·you took the notes regarding all three women?
 25                                                              25· · · · A.· ·Correct.· For confidentiality purposes, the


                                                      Page 498                                                        Page 500
 ·1· ·BY MS. GEIST:                                              ·1· ·handwritten notes -- not that anyone would be able to
 ·2· · · · Q.· ·Did you examine any other women for whom you     ·2· ·read my writing -- but the handwritten notes were
 ·3· ·did not provide an expert report?                          ·3· ·shredded.
 ·4· · · · A.· ·No.                                              ·4· · · · Q.· ·Is there any information that was contained on
 ·5· · · · Q.· ·Did you spend any time with any of the three     ·5· ·the yellow notepad that was not put into the Word
 ·6· ·plaintiffs after the IME?                                  ·6· ·document?
 ·7· · · · A.· ·No.· Once I was done with it, no.· After that,   ·7· · · · A.· ·No.· Essentially, everything was transferred
 ·8· ·they left.                                                 ·8· ·over to just a digital copy is all.
 ·9· · · · Q.· ·Dr. Elliott, you told me that initially you      ·9· · · · Q.· ·Did anybody ever tell you that you needed to
 10· ·had a conversation with each of the three plaintiffs and   10· ·preserve information with respect to your IME of the
 11· ·you took a history; is that right?                         11· ·three plaintiffs?
 12· · · · A.· ·Correct.                                         12· · · · MS. GAYLE:· Object to form.· He did preserve this
 13· · · · Q.· ·Did you have them fill out any documents, any    13· ·information.
 14· ·forms?                                                     14· ·BY THE WITNESS:
 15· · · · A.· ·No.                                              15· · · · A.· ·Yeah.· All of the information was preserved.
 16· · · · Q.· ·Did they fill out any paperwork at any point     16· ·It was put into a logical, legible way.· A doctor's
 17· ·in time during the IME?                                    17· ·handwriting, as you know, tends to be scattered.· There
 18· · · · A.· ·No.                                              18· ·are arrows transferred all around, so I wanted to make
 19· · · · Q.· ·So where did you record the history and          19· ·sure immediately after coming out of the room, when it
 20· ·information that you were provided from each of the        20· ·was fresh in my mind, I put it into a legible, logical
 21· ·plaintiffs?                                                21· ·document.
 22· · · · A.· ·I had a notepad, a yellow legal notepad.         22· · · · Q.· ·And do you have access to that Word document
 23· · · · Q.· ·And where is that notepad?                       23· ·now?
 24· · · · A.· ·I took notes.· I had -- I had my printout of     24· · · · A.· ·No.· All of those documents then were put into
 25· ·the medical records that I took just the generic notes     25· ·my physical exam notes.· My history notes were then put


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 497..500
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 11 of 77 PageID #: 864

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                             11/16/2014
                                                      Page 501                                                                Page 503
 ·1· ·into the IME, and so they were all just transferred all    ·1· · · · Q.· ·And that document no longer exists?
 ·2· ·over.                                                      ·2· · · · A.· ·Correct.
 ·3· · · · Q.· ·So do you still have that Word document,         ·3· · · · Q.· ·And neither does the yellow notepad?
 ·4· ·though, for each plaintiff?                                ·4· · · · A.· ·Correct.
 ·5· · · · A.· ·Those documents are gone because I don't keep    ·5· · · · Q.· ·So where, in your report, is all of the
 ·6· ·them because then it gets confusing which document is      ·6· ·information that you recorded during the IME?
 ·7· ·what.· So I transferred all of those into my IME, get      ·7· · · · A.· ·It is recorded in, as far as me going through
 ·8· ·rid of the old documents, and then I would have this as    ·8· ·the history, there will be parts of it in there for
 ·9· ·my official document.                                      ·9· ·clarification of dates or feelings, pain, et cetera.
 10· · · · Q.· ·So if we look at Mrs. Alonso's report            10· ·And then, if you go to page 4, really start at the very
 11· ·beginning on page 4 where it begins, On October 4th,       11· ·top where it says, Currently, Mrs. Alonso is not
 12· ·2014, in Nashville, Tennessee, I personally examined       12· ·sexually active due to pain, that would probably be
 13· ·Mrs. Alonso?                                               13· ·where it actually started.· Because currently to me
 14· · · · A.· ·That is correct.                                 14· ·means as of that date, October 4th.· And so, when you
 15· · · · Q.· ·Do the notes or the information provided here,   15· ·see a Visual Analog Pain Scale, that is my records, my
 16· ·is that what came from your Word document which came       16· ·input.
 17· ·from your yellow notepad?                                  17· · · · Q.· ·Is there anywhere else in the report where the
 18· · · · A.· ·Yes.                                             18· ·information you obtained via the IME could be found?
 19· · · · MS. GAYLE:· Object to form.                           19· · · · A.· ·Well, in the diagnoses, the physical exam,
 20· ·BY THE WITNESS:                                            20· ·which is that part here, the differential diagnosis, all
 21· · · · A.· ·That is correct.                                 21· ·of those things.
 22· · · · Q.· ·Is there anything that you recorded on the       22· · · · Q.· ·Can you be sure, sitting here today, Doctor,
 23· ·yellow notepad or in the Word document that is not         23· ·that every word and information piece you took down
 24· ·contained here in the expert report?                       24· ·during the IME and recorded on your yellow notepad and
 25· · · · A.· ·To the best of my knowledge, this is it.         25· ·put into a Word document is contained here in the expert

                                                      Page 502                                                                Page 504
 ·1· · · · Q.· ·Are you sure about that?                         ·1· ·report for Mrs. Alonso?
 ·2· · · · A.· ·I just said, to the best of my knowledge, this   ·2· · · · A.· ·To the best of my knowledge, it is.· There
 ·3· ·is it.                                                     ·3· ·would be no reason to delete or remove anything.· All
 ·4· · · · Q.· ·And did you say to me that you deleted the       ·4· ·the notepad and the Word document are for clarification,
 ·5· ·Word document after it was prepared by you?                ·5· ·legibility.· And if I see a large number of individuals,
 ·6· · · · A.· ·Yeah.· Because it goes all into this note, so    ·6· ·as per my habit to keep things organized, I immediately
 ·7· ·there is no reason to keep two documents.                  ·7· ·take care of it at that point in time so, again, it's
 ·8· · · · Q.· ·There is no way of retrieving that document      ·8· ·logical so I don't get anything -- make any mistakes.
 ·9· ·now?                                                       ·9· · · · Q.· ·During your review of the medical records for
 10· · · · MS. GAYLE:· Just, Counsel, so you're clear, you're    10· ·Mrs. Alonso, did you take notes as you went through and
 11· ·asking him to look at a certain section, but then your     11· ·reviewed those records?
 12· ·next question was with regard to the case-specific         12· · · · A.· ·Yes.
 13· ·expert report.· And so, just so y'all are both on the      13· · · · Q.· ·Where are those notes?
 14· ·same page and I'm not confused, are you talking about      14· · · · A.· ·Those notes are in here.
 15· ·that one particular section or that -- or the entire       15· · · · Q.· ·Well, how did you -- how did you take them
 16· ·report?· I'm confused.                                     16· ·when you initially looked at the records?· What was
 17· · · · MS. GEIST:· Well, yeah.· Sure.                        17· ·your -- what was your method?
 18· ·BY MS. GEIST:                                              18· · · · A.· ·I go through and, as I make a note of it, like
 19· · · · Q.· ·You tell me, Dr. Elliott, if you can.· You       19· ·I find -- I document the -- I document the document that
 20· ·told me you recorded certain information on a yellow       20· ·I was reviewing, which is in the reliance list.· I'll
 21· ·notepad, and then you took that information and you put    21· ·take notes as far as the date of surgery.· I'll take
 22· ·it in a Word document for Mrs. Alonso, correct?            22· ·quotes out of the operative note, doctor's comments,
 23· · · · A.· ·Correct.                                         23· ·those types of things.
 24· · · · Q.· ·And it was actually labeled Rosaida Alonso?      24· · · · Q.· ·So just so I understand, so when you're
 25· · · · A.· ·Correct.                                         25· ·reviewing the medical records, do you actually highlight


770-343-9696                          Tiffany Alley Global Reporting & Video                                    Pages 501..504
                                                                                                                                         YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 12 of 77 PageID #: 865

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 505                                                        Page 507
 ·1· ·or put comments or do anything to the records              ·1· ·BY THE WITNESS:
 ·2· ·themselves?                                                ·2· · · · A.· ·I took -- yeah, I took notation of it, yeah,
 ·3· · · · A.· ·No.                                              ·3· ·so of a chronologic sequence, which then I put into the
 ·4· · · · Q.· ·Do you take handwritten notes?                   ·4· ·records here.
 ·5· · · · A.· ·Handwritten or electronic notes.                 ·5· · · · Q.· ·And where is the chronologic sequence or other
 ·6· · · · Q.· ·So do you have handwritten notes somewhere       ·6· ·notes that you took with respect to the medical records
 ·7· ·relating to your review of medical records for             ·7· ·for Mrs. Alonso, Mrs. Wheeler, and Mrs. Bolyard?
 ·8· ·Mrs. Alonso?                                               ·8· · · · A.· ·I have a Dropbox account they would be in.
 ·9· · · · A.· ·No.· Handwritten notes are taken initially.      ·9· · · · Q.· ·So is that information accessible and
 10· ·Everything I convert over to electronic.· Handwritten      10· ·available now?
 11· ·notes are just for -- because the medical records I get    11· · · · A.· ·I would be able to get access to it, yes.
 12· ·don't necessarily come in any sequence, chronologic        12· · · · MS. GEIST:· So I'll just make a formal demand and
 13· ·sequence.· So it's very difficult.· I get one year, a      13· ·request for that information we just discussed, which is
 14· ·next year, and then they're flopped back and forth.· So    14· ·Dr. Elliott's electronic notes regarding his review of
 15· ·handwritten notes sometimes are just easier to take to     15· ·the medical records of Mrs. Alonso and Mrs. Wheeler and
 16· ·start off with and then I convert that to electronic.      16· ·Mrs. Bolyard.
 17· · · · Q.· ·And did you also destroy any handwritten         17· ·BY MS. GEIST:
 18· ·notes you took with respect to the records of              18· · · · Q.· ·Did -- other than your communications with
 19· ·Mrs. Alonso?                                               19· ·counsel in this litigation, did you speak with anyone
 20· · · · MS. GAYLE:· Object to form.· Mischaracterizes his     20· ·else with respect to your opinions about Mrs. Alonso,
 21· ·testimony.                                                 21· ·Mrs. Wheeler, and Mrs. Bolyard?
 22· ·BY MS. GEIST:                                              22· · · · A.· ·No.
 23· · · · Q.· ·Did you get rid of those notes?                  23· · · · Q.· ·Did you talk to any other medical doctors or
 24· · · · MS. GAYLE:· Object to form.                           24· ·experts for plaintiffs in the litigation about your
 25· ·BY THE WITNESS:                                            25· ·opinions?

                                                      Page 506                                                        Page 508
 ·1· · · · A.· ·Well, those notes are all converted into         ·1· · · · A.· ·No.
 ·2· ·electronic digital form.                                   ·2· · · · Q.· ·Dr. Elliott, if you look with me at your
 ·3· · · · Q.· ·So did you get rid of the written notes?         ·3· ·report for Mrs. Alonso --
 ·4· · · · A.· ·So the written notes are gone, yes.              ·4· · · · A.· ·Yes.
 ·5· · · · Q.· ·Same -- same method for Mrs. Wheeler and         ·5· · · · Q.· ·-- do you have that in front of you?
 ·6· ·Mrs. Bolyard?· Did you take written notes and then now     ·6· · · · A.· ·Yes, I do.
 ·7· ·they're gone?                                              ·7· · · · Q.· ·Is that your -- is that your own copy?
 ·8· · · · MS. GAYLE:· Object to form.                           ·8· · · · A.· ·This is my own highlighted copy, yes.· With no
 ·9· ·BY THE WITNESS:                                            ·9· ·notes on it, but it is highlighted.
 10· · · · A.· ·Yeah.· I can't speak to all of them.· I mean,    10· · · · Q.· ·Well, that was my next question.· Do you have
 11· ·again, there is, you know, 11,000 -- 1100 pages.· I told   11· ·any handwritten notes on that copy?
 12· ·you 1900 for Alonso.· I can't say what I did with each     12· · · · A.· ·Yeah.· The only thing is, as I was going
 13· ·one.· I didn't keep that kind of a record of what I did    13· ·through it -- yeah.· I have one note indicating, on page
 14· ·as far as records go, I mean, handwritten notes or not.    14· ·6, there is an accidental duplication.· I duplicated
 15· ·I put Post-It notes on things to come back to it, but I    15· ·what was said twice.· I just noticed that.
 16· ·don't save Post-It notes.                                  16· · · · Q.· ·Okay.
 17· · · · Q.· ·Those Post-It notes are not available to us      17· · · · A.· ·So other --
 18· ·now either, are they?                                      18· · · · Q.· ·From page 6 to 7, and I noticed that as
 19· · · · A.· ·No.· They're not available to me either. I       19· ·well --
 20· ·don't have them.                                           20· · · · A.· ·Yeah.
 21· · · · Q.· ·Did you create separate Word documents or some   21· · · · Q.· ·-- it's a pure duplication?
 22· ·other electronic memorialization when you went through     22· · · · A.· ·That is -- that is correct.· Otherwise, they
 23· ·the medical records for Mrs. Alonso, Mrs. Wheeler, and     23· ·are highlighted, dates are circled so I can find them
 24· ·Mrs. Bolyard?                                              24· ·easier.· That appears to be it.· And I think -- and then
 25· · · · MS. GAYLE:· Object to form.                           25· ·I noticed a typographical error on page 11.· I put -- I

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 505..508
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 13 of 77 PageID #: 866

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 509                                                        Page 511
 ·1· ·accidentally put the Cook device down on the last          ·1· · · · MS. GEIST:· For the record, we just took a break
 ·2· ·paragraph instead of the Bard device.· That's a            ·2· ·and counsel and I both agreed that Exhibit 30 appears to
 ·3· ·typographical error.                                       ·3· ·be a draft of Dr. Elliott's report and was not the
 ·4· · · · Q.· ·Did you notice any other errors or               ·4· ·doctor's version of the final report.· So, for the
 ·5· ·inaccuracies in your report that we need to change here    ·5· ·record, Exhibit 30 is being withdrawn and not being put
 ·6· ·today?                                                     ·6· ·into evidence.
 ·7· · · · A.· ·Let me go through it page by page to make        ·7· · · · MS. GAYLE:· Thank you, Counsel.
 ·8· ·sure.                                                      ·8· · · · MS. GEIST:· Thank you.
 ·9· · · · Q.· ·Sure.                                            ·9· ·BY MS. GEIST:
 10· · · · A.· ·Not that I see on this.                          10· · · · Q.· ·Doctor, you have what we've marked as Exhibit
 11· · · · Q.· ·Doctor, you can feel free to review and refer    11· ·29, which is your final report, correct?
 12· ·to that version of your report as I ask you questions      12· · · · A.· ·That is correct.
 13· ·about it.· But I'm just going to mark it as an exhibit     13· · · · Q.· ·And you've added some highlights to that
 14· ·to your deposition if that's okay with you.                14· ·report for efficiency purposes and to help us move along
 15· · · · A.· ·Sure.· That is perfectly fine.                   15· ·quickly with respect to dates and other information?
 16· · · · Q.· ·Thank you.· Now, we can toss documents at one    16· · · · A.· ·Correct.
 17· ·another.                                                   17· · · · Q.· ·Okay.· I had started to ask you about the
 18· · · · · · · · · · · (Elliott Deposition Exhibit No. 30      18· ·error, the typo you noted on page 11?
 19· · · · · · · · · · · ·was marked for identification.)        19· · · · A.· ·Yes.
 20· ·BY MS. GEIST:                                              20· · · · Q.· ·And you said that's the Cook device and SIS
 21· · · · Q.· ·And that will be, for the record, Exhibit 30,    21· ·sling?
 22· ·which is Dr. Elliott's copy of his report for              22· · · · A.· ·SIS mesh sling, that's correct.
 23· ·Mrs. Alonso with some highlighting and handwritten         23· · · · Q.· ·Are you -- are you involved in litigation on
 24· ·notes.                                                     24· ·behalf of the plaintiffs against that company?
 25· · · · MS. GAYLE:· And, Counsel, I haven't seen that         25· · · · A.· ·Yes, I am.

                                                      Page 510                                                        Page 512
 ·1· ·myself, so...                                              ·1· · · · Q.· ·And have you provided any expert reports in
 ·2· · · · MS. GEIST:· You didn't?· Now, let me just show it     ·2· ·that litigation?
 ·3· ·to you, and I'm going to look through it quickly.          ·3· · · · A.· ·Yeah.· Yes.
 ·4· ·BY MS. GEIST:                                              ·4· · · · Q.· ·Have you provided any deposition testimony in
 ·5· · · · Q.· ·You said, Doctor, that, on the last page of      ·5· ·that litigation?
 ·6· ·your report, you had a typo on page 11.· And that          ·6· · · · A.· ·No.
 ·7· ·sentence reads, Mrs. Alonso was unable to make a fully     ·7· · · · Q.· ·Are you scheduled for deposition in that
 ·8· ·informed decision about having the Cook device             ·8· ·litigation?
 ·9· ·implanted?                                                 ·9· · · · A.· ·Yes.
 10· · · · A.· ·Correct.                                         10· · · · Q.· ·When is that going to take place?
 11· · · · Q.· ·And you said that should read the Bard device?   11· · · · A.· ·January 3rd.
 12· · · · A.· ·Correct.                                         12· · · · Q.· ·January 3rd of 2015?
 13· · · · Q.· ·What's the Cook device?                          13· · · · A.· ·Correct.
 14· · · · A.· ·Cook device is an SIS sling made of collagen,    14· · · · Q.· ·In this case, Doctor, Mrs. Alonso was also
 15· ·porcine collagen.                                          15· ·implanted with the Align sling, correct?
 16· · · · Q.· ·And who manufactures that product?               16· · · · A.· ·That is correct.
 17· · · · A.· ·Cook.                                            17· · · · Q.· ·Okay.
 18· · · · MS. GAYLE:· Counsel, could we go off record just      18· · · · A.· ·She had two surgeries at the same time.
 19· ·for a second?                                              19· · · · Q.· ·And I understand, from your report and your
 20· · · · MS. GEIST:· Sure.                                     20· ·testimony yesterday, that you are not offering any
 21· · · · VIDEO TECHNICIAN:· We're off the record.· The time    21· ·opinions with respect to the Bard Align sling; is that
 22· ·is 9:33 a.m.                                               22· ·correct?
 23· · · · · · · · · · · (A recess was had.)                     23· · · · A.· ·Well, unless I'm asked.· I'm not here to talk
 24· · · · VIDEO TECHNICIAN:· We're back on the record.· The     24· ·about the Align sling.· This individual had the product
 25· ·time is 9:42 a.m.                                          25· ·implanted.· If you ask me about it, I will answer.

770-343-9696                           Tiffany Alley Global Reporting & Video                              Pages 509..512
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 14 of 77 PageID #: 867

In Re: CR Bard 200                                        Daniel Elliott M.D., Vol. II                                               11/16/2014
                                                               Page 513                                                                 Page 515
 ·1· · · · Q.· ·In your report, you're not providing any                  ·1· ·problems.· However, the Align sling could be a
 ·2· ·opinions with respect to the Bard Align sling, correct?             ·2· ·contributing factor to it.· Because if the Avaulta mesh
 ·3· · · · MS. GAYLE:· Objection.· Form.                                  ·3· ·gets infected, the Avaulta POP mesh gets infected, she
 ·4· ·BY MS. GEIST:                                                       ·4· ·also has the other mesh there which is going to get
 ·5· · · · Q.· ·Is there any -- well, let me fix it.                      ·5· ·infected.· So it becomes complicated.
 ·6· · · · · · ·Is there any opinion in your report for                   ·6· · · · · · ·My opinion, as I outline in here, that the
 ·7· ·Mrs. Alonso with respect to the Bard Align sling                    ·7· ·inciting event, the culprit which causes the problems,
 ·8· ·product?                                                            ·8· ·was the Avaulta mesh.
 ·9· · · · A.· ·Not specifically.· The problem comes that                 ·9· ·BY MS. GEIST:
 10· ·she's had two products that are placed in the same                  10· · · · Q.· ·And not the Align sling?
 11· ·region.· They're made out of the same type of mesh.· And            11· · · · MS. GAYLE:· Object to form.
 12· ·so there's going to be complications overlying that. I              12· ·BY MS. GEIST:
 13· ·am here for the Avaulta product.· But she has two                   13· · · · Q.· ·Is that correct?
 14· ·products that were placed in her.                                   14· · · · A.· ·Based upon statistics and my experience and
 15· · · · Q.· ·Understood.· But you haven't reached any                  15· ·review of the literature, more likely than not it is the
 16· ·opinions, to a reasonable degree of medical certainty,              16· ·Avaulta mesh that caused the problem and not the Align
 17· ·that Mrs. Alonso's Bard Align sling caused her any                  17· ·sling.
 18· ·complications; is that correct?                                     18· · · · Q.· ·Thank you.· Okay.· So, Doctor, what I've tried
 19· · · · MS. GAYLE:· Object to form.· Mischaracterizes                  19· ·to do is summarize, as best I can, from looking at your
 20· ·testimony.                                                          20· ·report, your opinions with respect to Mrs. Alonso.
 21· ·BY THE WITNESS:                                                     21· ·Okay.· So if you look at beginning on page 5 of your
 22· · · · A.· ·Well, no, that wouldn't necessarily be                    22· ·report and then continuing on to page 6 --
 23· ·correct, again, because we have a polypropylene mesh,               23· · · · A.· ·Yes.
 24· ·heavyweight that's put into the obturator foramen, this             24· · · · Q.· ·And just let me know, is this a fair summary
 25· ·exact same location as the Avaulta arms.· And so that               25· ·of your opinions, that Mrs. Alonso has experienced


                                                               Page 514                                                                 Page 516
 ·1· ·makes it quite complicated.· I have two large pieces of             ·1· ·pelvic pain, dyspareunia, urge incontinence, as well as
 ·2· ·mesh going to the same region.· So I -- I can't state               ·2· ·some long-term potential impacts due to the loss of
 ·3· ·that.· I can state what I've stated in my report.                   ·3· ·physical intimacy and that all of these problems and
 ·4· · · · Q.· ·Well, in your report, unless I'm missing it               ·4· ·complications are caused by the Bard Avaulta product?
 ·5· ·somewhere, you attribute the complications and problems             ·5· · · · MS. GAYLE:· Object to form.
 ·6· ·that Mrs. Alonso describes to the Avaulta product, true?            ·6· ·BY MS. GEIST:
 ·7· · · · A.· ·It is my opinion of going through the -- all              ·7· · · · Q.· ·Is that a fair summary?
 ·8· ·that's happened with her, look at the differential                  ·8· · · · MS. GAYLE:· Object to form.
 ·9· ·diagnosis, looking at the literature out there,                     ·9· ·BY THE WITNESS:
 10· ·statistics and my experience, that, in her situation, it            10· · · · A.· ·Yeah.· Based upon my experience, my review of
 11· ·was the Avaulta mesh -- excuse me, the Avaulta POP mesh             11· ·the literature, attendance and giving lectures on the
 12· ·which is creating her problem.                                      12· ·international and national stage and review and the exam
 13· · · · Q.· ·Okay.· So that's just what I want to                      13· ·of this patient and review of the records, as outlined
 14· ·understand.                                                         14· ·in my notes here, that is correct.
 15· · · · A.· ·Yeah.                                                     15· · · · Q.· ·Okay.· So, at least the problems -- and I'm
 16· · · · Q.· ·You're not going to give an opinion, in                   16· ·trying to summarize so we can streamline a little bit.
 17· ·Mrs. Alonso's case, that it was the Bard Align sling                17· ·The problems that we're talking about with respect to
 18· ·that has caused her any problems or complications; is               18· ·Mrs. Alonso or the complications that you say are
 19· ·that true?                                                          19· ·attributed to the Bard Avaulta product are pelvic pain,
 20· · · · MS. GAYLE:· Object to form.                                    20· ·dyspareunia, urge incontinence, and then long-term
 21· ·BY THE WITNESS:                                                     21· ·impact of lack of physical intimacy; is that correct?
 22· · · · A.· ·No.· I'm going off -- again, this is playing              22· · · · MS. GAYLE:· Object to form.
 23· ·the game of statistics of volume of mesh, what is more              23· ·BY MS. GEIST:
 24· ·likely.· And more likely than not with medical                      24· · · · Q.· ·And then, Doctor, just so we're clear, on
 25· ·certainty, it is the Avaulta POP that caused her                    25· ·pages 5 to 6, I'm looking at what you have numbered 1,


770-343-9696                                    Tiffany Alley Global Reporting & Video                                     Pages 513..516
                                                                                                                                                   YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 15 of 77 PageID #: 868

In Re: CR Bard 200                                    Daniel Elliott M.D., Vol. II                                           11/16/2014
                                                                 Page 517                                                        Page 519
 ·1· ·2, 3, and 4?                                                          ·1· ·reaching your differential diagnosis for Mrs. Alonso?
 ·2· · · · A.· ·Yeah.· Correct.· No.· I think that is, as I've              ·2· · · · A.· ·Well, the list of potential differential
 ·3· ·outlined here, I think that's a fair assessment.                      ·3· ·diagnoses in a female in this age group of pelvic
 ·4· · · · Q.· ·Okay.· And you -- tell me how you went about                ·4· ·issues, you know, is probably a hundred different
 ·5· ·concluding that these four complications or problems                  ·5· ·things; MS, Parkinson's, myositis, endometriosis.· Did I
 ·6· ·that Mrs. Alonso alleges she's experiencing were caused               ·6· ·go through, as you say, and list out all of those? I
 ·7· ·by the Bard Avaulta product?                                          ·7· ·did not.· But those would go through -- that goes
 ·8· · · · A.· ·That's a fairly drawn-out process entailing,                ·8· ·through my thought process, and I do that on every
 ·9· ·you know, 21 years of medical experience, review of the               ·9· ·single patient that I do every single day in my work.
 10· ·literature, examination of patients -- not just this                  10· · · · Q.· ·Okay.· So just so I'm clear, there's
 11· ·one, but in my career -- then review of her medical                   11· ·nowhere -- if we look at your report, there is nowhere
 12· ·records, review of all of the potential -- the                        12· ·in your report that lists the other medical conditions
 13· ·differential diagnosis of other factors that could be                 13· ·or problems that you considered specifically for
 14· ·contributing to it or not, and then putting them all                  14· ·Mrs. Alonso and then ruled them out or concluded that
 15· ·together, all factors, and coming up with this                        15· ·they were not causing her pelvic pain, dyspareunia, urge
 16· ·diagnosis.                                                            16· ·incontinence?
 17· · · · Q.· ·So did you do a differential diagnosis?                     17· · · · MS. GAYLE:· Object to form.
 18· · · · A.· ·Yes.                                                        18· ·BY THE WITNESS:
 19· · · · Q.· ·Did you rule in any other medical problems or               19· · · · A.· ·I do not go through and list out the rare
 20· ·conditions that may have caused the complaints that                   20· ·issues of multiple sclerosis and endometriosis,
 21· ·Mrs. Alonso has and then rule them out?                               21· ·interstitial cystitis.· I look at -- I think about those
 22· · · · A.· ·Well, I approach each individual.· Again, this              22· ·things.· I then look at the medical records to see if
 23· ·is because I work at a tertiary care center where we                  23· ·there is any support for them.· If I find support for
 24· ·have to keep an open mind of each individual coming in.               24· ·that possibility, then I will include that in there.
 25· ·I do not disregard the outside doctor's opinions, but I               25· ·But I'm not going to list every possible thing.

                                                                 Page 518                                                        Page 520
 ·1· ·always try and look at it with a critical eye.· Do I                  ·1· · · · · · ·Brain trauma, that can -- that can lead to it.
 ·2· ·agree or not?                                                         ·2· ·Spinal cord injury can lead to it.· I do not put that in
 ·3· · · · · · ·So as I went through the list and looked at                 ·3· ·there.· But then, when I do my exam and I state
 ·4· ·her very carefully, looked at potential etiologies of                 ·4· ·neurologically normal, then that, to me, my statement
 ·5· ·neurologic disorders, preexisting neurologic disorders,               ·5· ·neurologically normal, that rules out MS, Parkinson's,
 ·6· ·which I'm not aware of any, any preexisting uterine or                ·6· ·spinal cord injury.
 ·7· ·GYN chronic pain syndromes, endometriosis, pelvic floor               ·7· · · · Q.· ·Understood, Doctor.· And I'm not trying to be
 ·8· ·myalgia, fibromyalgia, myositis, multiple sclerosis.                  ·8· ·tricky about this.· I just want to see if you agree with
 ·9· ·The list is -- sounds infinite, but we have to, again,                ·9· ·me that, if we look at your report, there is no place in
 10· ·figure out all of the things that could be playing a                  10· ·the report that provides us with a list of what medical
 11· ·role and then looking at her and her data, her medical                11· ·conditions or problems that you considered with respect
 12· ·records and her exam.· And so I might not list all of my              12· ·to Mrs. Alonso when reaching your differential
 13· ·differential diagnoses, but those are all of the things               13· ·diagnosis.· If there is some -- if it's in the report
 14· ·that go through my thought process.                                   14· ·someplace and you can point it out to me, I would
 15· · · · Q.· ·Okay.· So would you agree with me that, when                15· ·appreciate it.
 16· ·we look at your report for Mrs. Alonso, it doesn't tell               16· · · · MS. GAYLE:· Objection.· Asked and answered.
 17· ·us what you considered and ruled out in reaching your                 17· ·BY THE WITNESS:
 18· ·differential diagnosis?                                               18· · · · A.· ·The physical -- yeah, I mean, I've gone over
 19· · · · MS. GAYLE:· Object to form.· The report, he's                    19· ·this several times now.· The differential diagnosis that
 20· ·already testified, contains his opinions.· It's an                    20· ·I go through when I encounter a patient, initially, that
 21· ·unfair characterization of the evidence.                              21· ·differential diagnosis, as I'm trained, should be
 22· ·BY MS. GEIST:                                                         22· ·infinite.· And then you very rapidly, through
 23· · · · Q.· ·Well, does the report in any place, and you                 23· ·experience, review of the medical literature, you can
 24· ·can point me to it, Dr. Elliott, if I'm missing it, does              24· ·narrow that differential diagnosis down rapidly.· But do
 25· ·the report tell us what you ruled in or considered in                 25· ·I go through and list every possible thing?· Again, MS,


770-343-9696                                Tiffany Alley Global Reporting & Video                                    Pages 517..520
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 16 of 77 PageID #: 869

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                11/16/2014
                                                      Page 521                                                                   Page 523
 ·1· ·let's talk about that.· To me, also, when I say            ·1· ·all I'm asking for you is to answer my question, is
 ·2· ·neurologic exam without gross deficit, that's going to     ·2· ·there a list in your report, yes or no?· Can you answer
 ·3· ·be excluding all of those things, and the same thing       ·3· ·that question for me?
 ·4· ·with the abdominal exam, everything.· So I don't go out    ·4· · · · MS. GAYLE:· Objection, counsel, argumentative.
 ·5· ·and list every possibility.                                ·5· ·BY MS. GEIST:
 ·6· · · · Q.· ·Is there a list in the report or a note about    ·6· · · · Q.· ·Can you answer that question, Dr. Elliott?
 ·7· ·anything, any medical condition you considered with        ·7· · · · MS. GAYLE:· And object to form and asked and
 ·8· ·respect to Mrs. Alonso and you ruled it out, in            ·8· ·answered.
 ·9· ·concluding that the Bard Avaulta mesh was the cause of     ·9· ·BY THE WITNESS:
 10· ·her injuries and problems she's complaining about?         10· · · · A.· ·As I've said, when the judge asks me directly,
 11· · · · MS. GAYLE:· Objection.· Asked and answered.           11· ·I can always answer him and I'll answer him in the exact
 12· ·BY THE WITNESS:                                            12· ·same way.· A differential diagnosis is infinite to start
 13· · · · A.· ·Yeah.· I think we're -- I mean, each time we     13· ·off with.· To --
 14· ·ask this, it's going to be the exact same answer.· I do    14· · · · Q.· ·Why won't you tell me that there is no list in
 15· ·not go through and list out every possibility of           15· ·your report?
 16· ·differential diagnosis.· Again, that list is infinite.     16· · · · A.· ·Okay.
 17· · · · · · ·But in my experience and training, as I'm        17· · · · Q.· ·Why don't you just tell me there is no list in
 18· ·going through the medical records, we're knocking each     18· ·your report, and then we can move on to the next
 19· ·one of those out.· But I don't go through and write        19· ·question?
 20· ·those all out for you in a list.· Again, that list is      20· · · · A.· ·Well, you can --
 21· ·too long.                                                  21· · · · MS. GAYLE:· Objection.· Argumentative.· Motion to
 22· ·BY MS. GEIST:                                              22· ·strike counsel's preface to the question.
 23· · · · Q.· ·Okay.· So there is no list.· You can agree       23· ·BY THE WITNESS:
 24· ·with me on that, there is no list here in the report?      24· · · · A.· ·You can -- you can read what is in the report.
 25· · · · MS. GAYLE:· Objection.· Form.                         25· ·But I, as an expert, cannot include every possible


                                                      Page 522                                                                   Page 524
 ·1· ·BY THE WITNESS:                                            ·1· ·diagnosis that I consider.· I considered endometriosis.
 ·2· · · · A.· ·As I've stated several times now, I go through   ·2· ·I found no support for it.· I considered interstitial
 ·3· ·all of those lists of differential diagnoses in my head.   ·3· ·cystitis.· I found no support for it.· MS, neurologic,
 ·4· ·That includes every possible thing that can lead to        ·4· ·spinal cord injuries, cervical injuries, lumbar injury,
 ·5· ·pelvic pain.· I am a member of the International Pelvic    ·5· ·lumbar disc disease, I considered all of those.· I do
 ·6· ·Pain Society.· This is what I do for a living.· But I'm    ·6· ·not then go and put down all of those in a form that you
 ·7· ·not going to go through and list out every possible        ·7· ·want.
 ·8· ·diagnosis that could lead to it that I have considered.    ·8· · · · Q.· ·Now, you won't answer my question, but let me
 ·9· ·Because then you're talking about going back 25 years of   ·9· ·ask you this.· You said a number of times you can't
 10· ·medical education, neurologic issues, pelvic floor, GYN,   10· ·possibly put down and list every possible alternative
 11· ·endometriosis.· So I considered those.· I did not go out   11· ·cause for the problems Mrs. Alonso is complaining of.
 12· ·and spell out each one of those separately, though.        12· ·Did you put in your report even one possible alternative
 13· · · · Q.· ·Okay.· So the list is in your head, not in the   13· ·cause for the problems Mrs. Alonso is complaining of?
 14· ·report?                                                    14· · · · MS. GAYLE:· Object to form.
 15· · · · MS. GAYLE:· Object to form.                           15· ·BY MS. GEIST:
 16· ·BY MS. GEIST:                                              16· · · · Q.· ·That you considered and ruled out --
 17· · · · Q.· ·Is that correct?                                 17· · · · MS. GAYLE:· Object.
 18· · · · MS. GAYLE:· Mischaracterizes testimony.               18· ·BY MS. GEIST:
 19· ·BY THE WITNESS:                                            19· · · · Q.· ·-- in reaching your opinions?· Did you include
 20· · · · A.· ·I've stated that over and over, and I'm going    20· ·even one medical condition or problem?
 21· ·to state the same thing again.                             21· · · · MS. GAYLE:· Object to form.· Asked and answered.
 22· · · · Q.· ·I know.· But, Doctor, here is my point, okay,    22· ·BY THE WITNESS:
 23· ·at the trial in this case, if Mrs. Alonso's case goes to   23· · · · A.· ·Okay.· In my opinion, I considered all
 24· ·trial, the judge will ask you to say yes or no, is there   24· ·potential differential diagnoses.· The report states
 25· ·a list in your report.· And all I'm asking you is to --    25· ·what the report states.· I did not go through and list


770-343-9696                          Tiffany Alley Global Reporting & Video                                       Pages 521..524
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 17 of 77 PageID #: 870

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                   11/16/2014
                                                      Page 525                                                                   Page 527
 ·1· ·out all that I had considered.                             ·1· ·diagnoses due to the inflammation of the product within
 ·2· · · · Q.· ·You didn't even list one though, correct?        ·2· ·her body.· I found no evidence of a central nervous
 ·3· · · · MS. GAYLE:· Objection.· Asked and answered, and       ·3· ·system defect in her.
 ·4· ·mischaracterizes his testimony.                            ·4· · · · Q.· ·In reaching your differential diagnosis for
 ·5· ·BY THE WITNESS:                                            ·5· ·Mrs. Alonso, did you consider her history with heavy
 ·6· · · · A.· ·I considered all based upon my experience at a   ·6· ·bleeding and clots as a possible alternative cause for
 ·7· ·tertiary medical center, a member of the International     ·7· ·some of the pain and discomfort she's complaining about?
 ·8· ·Pelvic Pain Society, who deals with meshes, pain, et       ·8· · · · A.· ·Yes and no to that.· Yes.· She had heavy
 ·9· ·cetera, on a daily basis.· I considered all.· I did not    ·9· ·periods, abnormalities of uterine issues.· However, that
 10· ·go through and list out all of the possible                10· ·was prior to her surgery.· Following her surgery and no
 11· ·contributions that went through my head in coming up       11· ·longer having a uterus, those issues are excluded.
 12· ·with a diagnoses.                                          12· · · · Q.· ·Did you consider, in reaching your
 13· · · · Q.· ·All right.· In the interest of time, Doctor,     13· ·differential diagnosis, the fact that Mrs. Alonso had
 14· ·I'm going to move on.· But can you tell me specifically    14· ·been diagnosed with diverticulitis?
 15· ·for Mrs. Alonso what specific medical conditions or        15· · · · A.· ·Yes.· Diverticulitis, colon issues, are
 16· ·problems did you consider for her as a specific            16· ·considered in a differential diagnosis.· However, in
 17· ·plaintiff in reaching your differential diagnosis?         17· ·dealing with being an expert in pelvic pain and a member
 18· · · · A.· ·I considered -- again, the list is large. I      18· ·of the International Pelvic Pain Society, pelvic pain
 19· ·considered dealing with central nervous system             19· ·due to diverticulitis, diverticulosis, or a perforated
 20· ·conditions, Parkinson's, MS, brain trauma, radiation to    20· ·diverticulum is different than this type of pain.
 21· ·the brain, spinal cord injuries, cervical, thoracic,       21· · · · Q.· ·Diverticulitis, the primary presentation of
 22· ·lumbar, lumbar disc disease, endometriosis, interstitial   22· ·that medical condition is pelvic pain, true?
 23· ·cystitis, ovarian etiologies, ovarian remnant, pelvic      23· · · · A.· ·It possibly can be pelvic pain if it ruptures.
 24· ·congestion syndrome, primary bladder dysfunction,          24· ·It is also associated with fever, chills, systemic
 25· ·neurologic injury, local diabetes, myositis.               25· ·defects, and usually located on the left-hand side where


                                                      Page 526                                                                   Page 528
 ·1· · · · Q.· ·Did you see anything, when you reviewed          ·1· ·the sigmoid is located.
 ·2· ·Mrs. Alonso's medical records, anything specific in        ·2· · · · Q.· ·So did you consider diverticulitis --
 ·3· ·Mrs. Alonso's history that you considered and ruled out    ·3· ·diverticulitis as a possible cause for some of the
 ·4· ·as a potential cause of her problems in reaching your      ·4· ·pelvic pain problems Mrs. Alonso is complaining of?
 ·5· ·differential diagnosis?                                    ·5· · · · MS. GAYLE:· Objection.· Asked and answered.
 ·6· · · · MS. GAYLE:· Objection, form.· And objection, asked    ·6· ·BY THE WITNESS:
 ·7· ·and answered.                                              ·7· · · · A.· ·As I mentioned, absolutely, but then I
 ·8· ·BY THE WITNESS:                                            ·8· ·analyzed and I have a fairly extensive -- because I'm a
 ·9· · · · A.· ·Yeah.· I mean, as far as when I reviewed her     ·9· ·reconstructive surgeon and a member of the International
 10· ·medical records, I guess I'm confused on your question.    10· ·Pelvic Pain Society, diverticulitis, she had no evidence
 11· · · · Q.· ·Yeah.· Well, you just gave me a long list of     11· ·of active diverticulitis.· Diverticulosis is not
 12· ·things that may or may not apply to Mrs. Alonso.· Did      12· ·commonly associated with pain.· It's also a different
 13· ·you -- did you -- when you reviewed her medical history    13· ·type of pain.· She had no fever, no chills, no evidence
 14· ·and her medical records, was there anything that you       14· ·of an intraabdominal pelvic abscess.
 15· ·considered about Mrs. Alonso's history that you ruled      15· · · · Q.· ·How about internal hemorrhoids?· Did
 16· ·out in reaching your differential diagnosis that the       16· ·Mrs. Alonso have internal hemorrhoids?
 17· ·Bard Avaulta product was the cause of her problems?        17· · · · A.· ·I don't recall.
 18· · · · MS. GAYLE:· Objection.                                18· · · · Q.· ·Did you consider internal hemorrhoids as a
 19· · · · THE WITNESS:· I --                                    19· ·possible alternative cause for pelvic pain?
 20· · · · MS. GAYLE:· Asked and answered.                       20· · · · A.· ·Internal hemorrhoids are usually painless.
 21· ·BY THE WITNESS:                                            21· ·They may bleed per rectum with bright red blood.· They
 22· · · · A.· ·I ruled out that list I just went off of,        22· ·will not cause vaginal pain.· So, in my experience, that
 23· ·however many those were.· I ruled those out as the         23· ·is theoretically a source of bleeding, but it is not a
 24· ·primary cause of her problem.· Issues like myositis,       24· ·source of vaginal pain or vaginal abscess following a
 25· ·inflammation of the muscle, could be one of the            25· ·surgery.


770-343-9696                          Tiffany Alley Global Reporting & Video                                        Pages 525..528
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 18 of 77 PageID #: 871

In Re: CR Bard 200                                       Daniel Elliott M.D., Vol. II                                      11/16/2014
                                                               Page 529                                                        Page 531
 ·1· · · · Q.· ·One of the things you mentioned with respect              ·1· ·syndrome at the end of 2013?
 ·2· ·to Mrs. Alonso is urge incontinence?                                ·2· · · · MS. GAYLE:· Objection.
 ·3· · · · A.· ·Correct.                                                  ·3· ·BY MS. GEIST:
 ·4· · · · Q.· ·Do you -- is it your opinion that the Bard                ·4· · · · Q.· ·If she had said that, does that mean that the
 ·5· ·Avaulta product caused her to experience urge                       ·5· ·Bard products could not have been increasing the
 ·6· ·incontinence?                                                       ·6· ·severity of the overreactive bladder syndrome?
 ·7· · · · A.· ·With, again, a review of the literature and               ·7· · · · MS. GAYLE:· Objection.· Objection.· Form.
 ·8· ·based upon my experience and where the Avaulta mesh is              ·8· ·BY THE WITNESS:
 ·9· ·placed in the vesicovaginal space and reviewing the                 ·9· · · · A.· ·Absolutely not.· Because, remember, the
 10· ·surgeon's records, which is consistent where he placed              10· ·vesicovaginal plexus, which are the nerves that control
 11· ·it -- those are where the nerves for bladder function               11· ·bladder function, are located in the vesicovaginal plane
 12· ·occur -- if a mesh becomes infected or inflamed or                  12· ·where the Avaulta mesh goes.· So, if you have a mesh
 13· ·contracts, it will affect those nerves.· So, yes, that              13· ·that contracts, degrades, causes inflammation and traps
 14· ·could be a source of her overreactive bladder.                      14· ·nerves, that can lead to progression of the disease just
 15· · · · Q.· ·Did you consider the fact that she was                    15· ·like we see progression and increase of mesh extrusion.
 16· ·diagnosed with overreactive bladder or urge                         16· · · · Q.· ·Are you aware that Mrs. Alonso has a history
 17· ·incontinence -- those are the same things, right,                   17· ·of extensive lumbar disc disease, joint swelling?
 18· ·Doctor?· Don't we -- don't medical doctors use those                18· · · · A.· ·Correct.
 19· ·terms interchangeably?· Urge incontinence means                     19· · · · Q.· ·Back problems?
 20· ·overreactive bladder syndrome?                                      20· · · · A.· ·Correct.
 21· · · · MS. GAYLE:· Object to form.                                    21· · · · Q.· ·You're aware of all of that?
 22· ·BY THE WITNESS:                                                     22· · · · A.· ·Well, I would have to go back and look at the
 23· · · · A.· ·Overreactive bladder is the entire                        23· ·records at exactly where all of the lumbar disc disease
 24· ·constellation of symptoms of urgency, frequency, urge               24· ·is.· But lumbar disc disease is in my differential
 25· ·incontinence, where urge incontinence is a more specific            25· ·diagnosis, as I mentioned earlier, of neurologic


                                                               Page 530                                                        Page 532
 ·1· ·subset within that.                                                 ·1· ·abnormalities.
 ·2· · · · Q.· ·Did you consider the fact that she was                    ·2· · · · Q.· ·Did you consider those conditions as possibly
 ·3· ·diagnosed with an overreactive bladder and was on                   ·3· ·contributing to Mrs. Alonso's complaints of pain?
 ·4· ·Vesicare prior to the implant of the Bard product?                  ·4· · · · MS. GAYLE:· Object.
 ·5· · · · A.· ·Absolutely.· And so my previous answer was                ·5· ·BY MS. GEIST:
 ·6· ·that the Avaulta, where it's located, is going to be                ·6· · · · Q.· ·And lack of physical intimacy?
 ·7· ·contributing to possibly worsening of that condition.               ·7· · · · MS. GAYLE:· Objection.· Asked and answered
 ·8· · · · Q.· ·Can you say, with a reasonable degree of                  ·8· ·previously.
 ·9· ·medical certainty, that the Bard product changed, in any            ·9· ·BY THE WITNESS:
 10· ·way, the condition she already had prior to the implant?            10· · · · A.· ·Yes.· Based upon my education and the fact
 11· · · · A.· ·I would have to look at, and I'd have to go               11· ·that I did a fellowship in what's called neurourology
 12· ·back and look at her records here, the chronologic --               12· ·and a member of the International Pelvic Pain Society,
 13· ·the chronology of the situation, the severity of her                13· ·I'm very well aware and one of the leaders in the field
 14· ·overreactive bladder prior to and after and then                    14· ·as far as the understanding of neuroanatomy and its
 15· ·currently.                                                          15· ·effects upon the pelvis.
 16· · · · · · ·If the disease process has dramatically                   16· · · · · · ·Lumbar disc disease can, no question, cause
 17· ·increased following the implantation of it, the Avaulta             17· ·pain.· But leading to isolated pelvic pain where there
 18· ·may not be the primary cause if she had a preexisting               18· ·is a firm nodule in the vagina, lumbar disc disease does
 19· ·condition, but it can worsen it.· The same thing if an              19· ·not cause that.· If you isolate it to causing foot pain,
 20· ·individual has pelvic pain prior to surgery, but it                 20· ·leg pain, sciatic-type pain, then Avaulta does not cause
 21· ·increases dramatically.· The Avaulta may not have caused            21· ·that.· Disc disease causes that.
 22· ·the underlying problem, but then it worsens the                     22· · · · Q.· ·Does Mrs. Alonso have a handicapped sticker on
 23· ·condition.                                                          23· ·her car?
 24· · · · Q.· ·Did you consider the fact that Mrs. Alonso had            24· · · · MS. GAYLE:· Objection.
 25· ·said she had no complaints of overreactive bladder                  25· ·BY THE WITNESS:


770-343-9696                                 Tiffany Alley Global Reporting & Video                                 Pages 529..532
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 19 of 77 PageID #: 872

In Re: CR Bard 200                                       Daniel Elliott M.D., Vol. II                                            11/16/2014
                                                              Page 533                                                                Page 535
 ·1· · · · A.· ·I have no knowledge.                                     ·1· ·know what was in the deposition.· I've asked to see this
 ·2· · · · Q.· ·You have no -- I thought you said you read her           ·2· ·deposition, to look at that in its entirety.· Not that I
 ·3· ·deposition?                                                        ·3· ·don't doubt you, but I would like to see the whole
 ·4· · · · MS. GAYLE:· Objection, Counsel.· Mischaracterizes             ·4· ·comment.
 ·5· ·his testimony.                                                     ·5· · · · Q.· ·So you don't know the medical condition that
 ·6· ·BY MS. GEIST:                                                      ·6· ·caused her to go and get the sticker?
 ·7· · · · Q.· ·Did you read her deposition?                             ·7· · · · MS. GAYLE:· Objection.
 ·8· · · · A.· ·Yes.· I read her deposition.· I do not                   ·8· ·BY MS. GEIST:
 ·9· ·remember every word of her deposition, and I read many             ·9· · · · Q.· ·Is that -- is that true?
 10· ·people's depositions of hundreds and hundreds of pages.            10· · · · MS. GAYLE:· Objection to form.· Objection, asked
 11· ·I cannot recall every single word of it.                           11· ·and answered.· Objection, mischaracterizes Mrs. Alonso's
 12· · · · Q.· ·Did you -- so you have no idea why she has               12· ·testimony.
 13· ·that handicapped sticker on her car --                             13· ·BY THE WITNESS:
 14· · · · MS. GAYLE:· Objection.                                        14· · · · A.· ·I think the best thing, let's take a look at
 15· ·BY MS. GEIST:                                                      15· ·that deposition and what she states.· I would like to
 16· · · · Q.· ·-- what medical condition caused her to get              16· ·see, in the entirety, those comments.
 17· ·that handicapped sticker?                                          17· · · · Q.· ·So the answer to my question is, you don't
 18· · · · MS. GAYLE:· Objection, Counsel.                               18· ·know the medical condition for which she got a
 19· ·BY THE WITNESS:                                                    19· ·handicapped sticker on her car?
 20· · · · A.· ·I've already answered the question.· If I                20· · · · MS. GAYLE:· Objection.
 21· ·didn't know she had a handicapped sticker, I don't know            21· ·BY MS. GEIST:
 22· ·why she would have a handicapped sticker.                          22· · · · Q.· ·And which causes her pain with walking?
 23· · · · Q.· ·Did you read in her deposition how she                   23· · · · MS. GAYLE:· Objection.
 24· ·testified that it's hard for her to walk and she has               24· ·BY MS. GEIST:
 25· ·pain when she walks and that's the reason why she has              25· · · · Q.· ·Is that true, Doctor?

                                                              Page 534                                                                Page 536
 ·1· ·the handicapped sticker due to a specific medical                  ·1· · · · MS. GAYLE:· Objection.· Asked and answered.
 ·2· ·condition?                                                         ·2· ·BY THE WITNESS:
 ·3· · · · MS. GAYLE:· Object to form.                                   ·3· · · · A.· ·You are asking me to trust what you are
 ·4· ·BY THE WITNESS:                                                    ·4· ·stating.· And I would like to see that document and
 ·5· · · · A.· ·Okay.· I would like -- the important thing,              ·5· ·let's look through it.· I will be more than happy to
 ·6· ·probably, let's pull out that deposition and read that             ·6· ·render an opinion based upon that deposition.
 ·7· ·exactly because I would like to know what type of pain             ·7· · · · Q.· ·Did -- after a woman has a pelvic floor
 ·8· ·she is describing.· In my interaction with her, as I've            ·8· ·surgery like the type Mrs. Alonso had, the implant of a
 ·9· ·talked about it here, neurologic issues related to                 ·9· ·transvaginal mesh product to repair a pelvic organ
 10· ·lumbar disc disease can cause pain in the legs, can                10· ·prolapse, after a woman has such a procedure, are they
 11· ·cause difficulty ambulating.· No question it can do it.            11· ·normally instructed by a physician to not engage in
 12· · · · · · ·But when I'm also then correlating that with             12· ·sexual intercourse for a specific period of time?
 13· ·my exam and my interaction with her as far as what pain            13· · · · A.· ·I can't speak to what happens in every
 14· ·happens when standing, sitting, lying down and then the            14· ·practice.· I know what my instructions are.
 15· ·physical exam.· As I mentioned, lumbar disc disease will           15· · · · Q.· ·What are your -- what are you instructions?
 16· ·not cause pinpoint tenderness in the obturator foramen             16· · · · A.· ·No sexual activity for six weeks.
 17· ·and will not cause scarring in the vagina.                         17· · · · Q.· ·Why?
 18· · · · Q.· ·Sitting here today, do you know why, what                18· · · · A.· ·For concerns about breaking down the incision.
 19· ·specific medical condition Mrs. Alonso has that caused             19· · · · Q.· ·So if a woman engages in sexual intercourse
 20· ·her to go and get a handicapped sticker for her car?               20· ·during that six-week healing process, what could happen
 21· · · · MS. GAYLE:· Object to form.· Asked and answered.              21· ·to the incision?
 22· ·BY THE WITNESS:                                                    22· · · · A.· ·Well, since I don't use any meshes, it will
 23· · · · A.· ·I've already stated I did not know she had a             23· ·just probably delay healing a bit because the incision
 24· ·handicapped sticker.· The fact that she does tells me              24· ·could break down.· It's much more of an important issue
 25· ·that she's got some impairment.· I do not -- I don't               25· ·when meshes are in place.


770-343-9696                                   Tiffany Alley Global Reporting & Video                                       Pages 533..536
                                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 20 of 77 PageID #: 873

In Re: CR Bard 200                                     Daniel Elliott M.D., Vol. II                                      11/16/2014
                                                             Page 537                                                        Page 539
 ·1· · · · Q.· ·Is that because it could actually cause some            ·1· ·records to see when she regained.· There is going to be
 ·2· ·sort of mesh exposure and open the -- open the incision,          ·2· ·a lot of qualifiers.· Did she resume sexual activity two
 ·3· ·in other words?                                                   ·3· ·days postop or four weeks, six weeks, eight weeks?
 ·4· · · · A.· ·Possible --                                             ·4· · · · Q.· ·Do you know, from your review of the records
 ·5· · · · MS. GAYLE:· Object to form.                                  ·5· ·in Mrs. Alonso's case, when she began resuming sexual
 ·6· ·BY THE WITNESS:                                                   ·6· ·activity and whether she, in fact, adhered to her
 ·7· · · · A.· ·Possibly.· I am unaware of any.· I would have           ·7· ·doctor's instructions; do you know that?
 ·8· ·to look at the IFU, what Bard warns as far as how long            ·8· · · · MS. GAYLE:· Object to form.
 ·9· ·to avoid sexual activity.                                         ·9· ·BY THE WITNESS:
 10· · · · Q.· ·Would you agree with me, if a woman engages in          10· · · · A.· ·I would want to see the records.· I don't
 11· ·sexual activity before being cleared by her doctor, that          11· ·recall.
 12· ·that would not be a good thing and could possibly cause           12· · · · Q.· ·You do not recall sitting here today?
 13· ·complications?                                                    13· · · · A.· ·I do not recall the specifics of that.· That's
 14· · · · A.· ·I disagree with that.                                   14· ·why I'd want to see the records, to refresh my memory.
 15· · · · Q.· ·I thought you just told me that, if a woman             15· · · · Q.· ·Doctor, you talk in your report about the lack
 16· ·engages in sexual intercourse during the healing                  16· ·of physical intimacy has already cost Mrs. Alonso a
 17· ·process, that could cause some complications with                 17· ·major component to her quality of life.· And then you
 18· ·respect to healing and the suture?                                18· ·state long-term impact on her quality of life is
 19· · · · A.· ·That -- I answered that.· That's correct.               19· ·difficult to accurately ascertain, however many studies
 20· · · · Q.· ·Okay.                                                   20· ·have shown long-term negative impact leads to feelings
 21· · · · A.· ·But your other question was different.                  21· ·of isolation, loneliness, depression, and suicide.· Did
 22· · · · Q.· ·Did you consider, in reaching your opinions             22· ·I read that correctly?
 23· ·with respect to Mrs. Alonso and the complications she             23· · · · A.· ·Correct.
 24· ·had that you say resulted from the Bard Avaulta product,          24· · · · Q.· ·And that is actually an identical opinion that
 25· ·did you consider the fact that she may have engaged in            25· ·you provided in Mrs. Wheeler's and Mrs. Bolyard's case,

                                                             Page 538                                                        Page 540
 ·1· ·sexual intercourse prior to being cleared by her doctor?          ·1· ·true?
 ·2· · · · MS. GAYLE:· Objection to form.· Objection,                   ·2· · · · A.· ·That is correct, with medical literature to
 ·3· ·mischaracterizes the testimony of the parties.                    ·3· ·support that.
 ·4· ·BY THE WITNESS:                                                   ·4· · · · Q.· ·Are you saying here, Doctor, that Mrs. Alonso
 ·5· · · · A.· ·I don't know what she was instructed.· We               ·5· ·will necessarily experience depression and kill herself
 ·6· ·would have to go look back at the medical records of              ·6· ·because of the issues that she's complaining of in this
 ·7· ·what she was instructed.· Clearance by a medical doctor           ·7· ·litigation?
 ·8· ·does not necessarily have to be done if there is an               ·8· · · · MS. GAYLE:· Objection to form.· Mischaracterizes
 ·9· ·appropriate amount of waiting.                                    ·9· ·his opinions.
 10· · · · · · ·So, again, we would have to look at the                 10· ·BY THE WITNESS:
 11· ·records and see what she was instructed and when sexual           11· · · · A.· ·In dealing with patients on a day-to-day
 12· ·activity began.· And we'd also have to look at the                12· ·basis, review of the literature, being a member of the
 13· ·medical literature to determine are there any studies             13· ·International Pelvic Pain Society, one of the elite
 14· ·out there showing when it is appropriate to regain                14· ·societies on pelvic pain, isolation, depression due to
 15· ·sexual activity.                                                  15· ·lack of physical intimacy, a guilt sensation to this can
 16· · · · Q.· ·And certainly, Doctor, you would agree with me          16· ·possibly lead to depression, isolation, and suicide, as
 17· ·that, if a woman engages in sexual activity too soon              17· ·I mentioned.
 18· ·after a vaginal surgery, complications could occur?               18· · · · Q.· ·Did -- did you consider any other problems in
 19· · · · MS. GAYLE:· Objection.· Form.                                19· ·Mrs. Alonso's life that could contribute to the cause --
 20· ·BY THE WITNESS:                                                   20· ·I'm sorry -- that could contribute to quality-of-life
 21· · · · A.· ·There's -- there's too many variables there.            21· ·issues, depression, issues relating to these things
 22· ·It depends upon the time of it, the health of the woman,          22· ·you've raised in your report?
 23· ·steroid status.· Multiple factors come into play.                 23· · · · A.· ·Yes.· Yes, I did.
 24· · · · Q.· ·Is it a possibility?                                    24· · · · Q.· ·So did you consider her other problems such as
 25· · · · A.· ·Again, I would have to look at the medical              25· ·the husband being in jail who was cheating on her?· Did

770-343-9696                               Tiffany Alley Global Reporting & Video                                 Pages 537..540
                                                                                                                                        YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 21 of 77 PageID #: 874

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                11/16/2014
                                                      Page 541                                                                  Page 543
 ·1· ·you consider those things?                                 ·1· ·sometimes divorce actually improves quality of life.
 ·2· · · · MS. GAYLE:· Objection, form.                          ·2· · · · Q.· ·So I don't think that answered my question,
 ·3· ·BY THE WITNESS:                                            ·3· ·though.
 ·4· · · · A.· ·Oh, well, by all means.· A husband being in      ·4· · · · A.· ·It absolutely answered it.
 ·5· ·jail and those types of issues will definitely add         ·5· · · · Q.· ·Could the -- could the personal problems that
 ·6· ·stress to her life.· Compounded by the fact that she has   ·6· ·Mrs. Alonso has experienced in her marriage, including a
 ·7· ·pelvic pain, that is a major issue.· A husband that is     ·7· ·husband who is incarcerated for years who has cheated on
 ·8· ·in jail will not cause extreme vaginal pain on my exam.    ·8· ·her, who has left her, could these issues have caused
 ·9· · · · Q.· ·But you would -- do you know how long her        ·9· ·her quality of life issues and depression issues
 10· ·husband was in jail?                                       10· ·separate and apart from issues she says she has from the
 11· · · · MS. GAYLE:· Objection.· Form.                         11· ·Bard Avaulta product?· Could she have any of those
 12· ·BY MS. GEIST:                                              12· ·issues if she never even had the Bard Avaulta product
 13· · · · Q.· ·Do you know how long the couple was separated    13· ·implanted?
 14· ·because her husband was incarcerated?                      14· · · · A.· ·I keep an open mind about this.· That's why I
 15· · · · MS. GAYLE:· Objection.                                15· ·mentioned, women undergoing stress of a husband who is
 16· ·BY THE WITNESS:                                            16· ·cheating, who is incarcerated, and he is taken out of
 17· · · · A.· ·No.· How long?                                   17· ·her life could improve quality of life.
 18· · · · Q.· ·You don't know?                                  18· · · · Q.· ·But could also result in a decline of quality
 19· · · · A.· ·I just said I don't know.                        19· ·of life?· You're not going to disagree with me on that,
 20· · · · Q.· ·Okay.· Well, I thought you said you read her     20· ·are you, Doctor?
 21· ·deposition.                                                21· · · · MS. GAYLE:· Object to form.· Argumentative.
 22· · · · MS. GAYLE:· Objection, Counsel.· Mischaracterizes     22· ·BY MS. GEIST:
 23· ·his testimony.· He's reviewed thousands of pages.          23· · · · Q.· ·You don't -- you don't think a woman can
 24· ·BY THE WITNESS:                                            24· ·experience depression and a decrease in quality of life
 25· · · · A.· ·I am under the understanding a deposition like   25· ·when she has a husband who is cheating on her and is


                                                      Page 542                                                                  Page 544
 ·1· ·this is not a memory test.· So I've asked you let's see    ·1· ·tossed in jail for drug-related issues?
 ·2· ·the deposition and let's go over it.· If it's in there,    ·2· · · · MS. GAYLE:· Objection.· Form and mischaracterizes
 ·3· ·I'm very open and let's consider it.· But no matter,       ·3· ·testimony.
 ·4· ·let's say he's been in prison 30 years, that will not      ·4· ·BY THE WITNESS:
 ·5· ·cause vaginal pain on my exam.                             ·5· · · · A.· ·I could see a large number of women being
 ·6· · · · Q.· ·No.· But a husband with an extended history of   ·6· ·actually thrilled to get rid of a man in their life.
 ·7· ·incarceration could certainly cause a woman depression     ·7· · · · Q.· ·Could you also see a large number of women
 ·8· ·and quality-of-life issues?· Would you agree with me on    ·8· ·experiencing depression after a husband cheats on them?
 ·9· ·that?                                                      ·9· · · · MS. GAYLE:· Objection.· Form.
 10· · · · MS. GAYLE:· Objection.· Are you talking about         10· ·BY THE WITNESS:
 11· ·generally for a random person, or are you talking about    11· · · · A.· ·That would be a possibly devastating part of
 12· ·in a specific case?                                        12· ·her life, and that's why she might be happy if he goes
 13· ·BY MS. GEIST:                                              13· ·off to prison.
 14· · · · Q.· ·No.· I'm talking about Ms. Alonso.· If           14· · · · Q.· ·Do you -- do you know the status of
 15· ·Mrs. Alonso was in a marriage where her husband was        15· ·Mrs. Alonso's marriage at this point in time?· Do you
 16· ·incarcerated for five years, where she actually filed      16· ·know whether she took him back or not?
 17· ·for divorce, where he actually moved out, and she          17· · · · MS. GAYLE:· Objection.· Form.
 18· ·testified he was cheating on her multiple times in the     18· ·BY THE WITNESS:
 19· ·marriage, could all of these things cause her to           19· · · · A.· ·I don't recall.
 20· ·experience quality-of-life issues such as depression?      20· · · · Q.· ·If she took him back into the marital home
 21· · · · MS. GAYLE:· Objection.· Mischaracterizes              21· ·right before her deposition, would that change your
 22· ·Mrs. Alonso's testimony and her husband's testimony.       22· ·opinion on whether or not she was negatively impacted
 23· ·BY THE WITNESS:                                            23· ·when he was gone in jail for five years?
 24· · · · A.· ·In day-to-day interaction with women in my       24· · · · MS. GAYLE:· Objection.· Form.· Objection.
 25· ·clinic, day-to-day interaction with women in the public,   25· ·Mischaracterizes his testimony.

770-343-9696                          Tiffany Alley Global Reporting & Video                                       Pages 541..544
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 22 of 77 PageID #: 875

In Re: CR Bard 200                                       Daniel Elliott M.D., Vol. II                                             11/16/2014
                                                              Page 545                                                                  Page 547
 ·1· ·BY THE WITNESS:                                                    ·1· · · · A.· ·Psychological reasons can be one of the
 ·2· · · · A.· ·I could see that being a wonderful source of             ·2· ·considerations.· However, women with stressors will not
 ·3· ·joy, that they've reconciled themselves, and now they're           ·3· ·have pinpoint obturator foramen tenderness and scarring
 ·4· ·left with a painful vagina and they cannot engage in               ·4· ·of the vagina.
 ·5· ·intercourse and intimacy.                                          ·5· · · · Q.· ·Mrs. Alonso has certain stressors like what I
 ·6· · · · Q.· ·The dyspareunia is one of these things you               ·6· ·indicated to you earlier relating to a cheating husband,
 ·7· ·note with respect to Mrs. Alonso, and you attribute that           ·7· ·a husband who is incarcerated.· Could those contribute
 ·8· ·as well to the Bard Avaulta product, correct?                      ·8· ·and cause dyspareunia?
 ·9· · · · A.· ·Yes.· As we mentioned earlier, the Align                 ·9· · · · A.· ·They will not cause a scarred vagina and
 10· ·product also goes to the exact same location as the                10· ·pinpoint tenderness of the obturator foramen.
 11· ·Avaulta product.· It is my opinion, based upon my                  11· · · · Q.· ·That wasn't my question, though.· Could those
 12· ·experience, review of the literature and exam, that                12· ·things cause dyspareunia?· If a woman has a husband
 13· ·statistically speaking with medical certainty it's going           13· ·who's cheated on her, and she knows it, the woman has
 14· ·to be the Avaulta product.                                         14· ·stress in her marriage because the husband is
 15· · · · Q.· ·Would you agree with me, Doctor, that                    15· ·incarcerated for a number of years, could those things
 16· ·dyspareunia is what we call sort of a nonspecific                  16· ·have a psychological impact on that woman and cause her
 17· ·complaint?                                                         17· ·to experience dyspareunia?
 18· · · · MS. GAYLE:· Object to form.                                   18· · · · MS. GAYLE:· Objection.· Asked and answered.
 19· ·BY THE WITNESS:                                                    19· ·BY THE WITNESS:
 20· · · · A.· ·I think it's very, very specific.                        20· · · · A.· ·If the husband is her sole sexual partner and
 21· · · · Q.· ·Are there --                                             21· ·he's in prison and not having sexual activity, they
 22· · · · A.· ·It's painful with sex -- sexual -- it is pain            22· ·won't have dyspareunia.
 23· ·with sexual activity, so that's very specific.                     23· · · · Q.· ·I don't think you answered my question,
 24· · · · Q.· ·Are there a number of physical and                       24· ·Doctor.· Can you answer my question?· And my question
 25· ·psychological reasons that a woman may experience                  25· ·was, could those facts, as I laid them out to you, cause


                                                              Page 546                                                                  Page 548
 ·1· ·dyspareunia?                                                       ·1· ·a woman to experience dyspareunia?
 ·2· · · · MS. GAYLE:· Object to form.                                   ·2· · · · MS. GAYLE:· Objection.· Asked and answered three
 ·3· ·BY THE WITNESS:                                                    ·3· ·times now.
 ·4· · · · A.· ·There are multiple different things that have            ·4· ·BY THE WITNESS:
 ·5· ·to be and should be considered when evaluating a woman             ·5· · · · A.· ·The definition of dyspareunia is pain during
 ·6· ·for dyspareunia.                                                   ·6· ·sexual activity.· If the woman is not having sexual
 ·7· · · · Q.· ·Many, many women experience dyspareunia who              ·7· ·activity, there will not be pain during sexual activity
 ·8· ·have not had a transvaginal mesh implanted.· Would you             ·8· ·because it does not exist.· So the husband being
 ·9· ·agree with me on that?                                             ·9· ·incarcerated, gone from the family, will not cause
 10· · · · MS. GAYLE:· Object to form.                                   10· ·dyspareunia.· Dyspareunia -- dyspareunia can only be
 11· ·BY THE WITNESS:                                                    11· ·during sexual activity.· Pain during a physical exam,
 12· · · · A.· ·But then we would have to look at the                    12· ·pinpoint tenderness, scarring of the vagina exists
 13· ·severity, the location, the physical exam, the                     13· ·regardless of the husband's status.
 14· ·chronology of that.                                                14· · · · Q.· ·So I still think you're not answering my
 15· · · · Q.· ·Have you considered other causes for                     15· ·question.· So let me try it a different way.· Let's
 16· ·Mrs. Alonso's complaints of dyspareunia?                           16· ·assume the husband is free from jail, he's back in the
 17· · · · A.· ·Absolutely.· Every patient I see, on a                   17· ·marital home right before the deposition, conveniently,
 18· ·day-to-day basis, I keep an open mind to the                       18· ·and the couple is engaging in sexual intercourse.· Could
 19· ·differential diagnosis of what caused it.· That's why we           19· ·that history with that husband cheating, the other
 20· ·have to look at the chronology, what surgeries were                20· ·stressors in the marriage, could that cause a woman such
 21· ·done, familial factors, et cetera.                                 21· ·as Mrs. Alonso to experience dyspareunia?
 22· · · · Q.· ·I've seen in the literature and at least on              22· · · · MS. GAYLE:· Objection.· Asked and answered four
 23· ·the Mayo Clinic site that dyspareunia can be caused in a           23· ·times now.
 24· ·woman for psychological reasons.· Would you agree with             24· ·BY THE WITNESS:
 25· ·that?                                                              25· · · · A.· ·Yeah.· We keep going around and around with

770-343-9696                                  Tiffany Alley Global Reporting & Video                                      Pages 545..548
                                                                                                                                                   YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 23 of 77 PageID #: 876

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                  11/16/2014
                                                      Page 549                                                                   Page 551
 ·1· ·this.                                                      ·1· · · · A.· ·Yeah.· I would have to look at those exactly,
 ·2· · · · Q.· ·Well, we are, Doctor, because, you know, with    ·2· ·but I would not doubt they'd be similar.
 ·3· ·all due respect, you're not answering my question.         ·3· · · · Q.· ·Okay.· Well, they're actually exact.· We can
 ·4· ·You're avoiding it like I've never seen.                   ·4· ·put them side by side if you want.· But it's your
 ·5· · · · A.· ·With all due respect, I am answering it very,    ·5· ·opinion, in each of these three cases, that the pelvic
 ·6· ·very well based upon my experience as a surgeon in a       ·6· ·pain and dyspareunia are highly unlikely to be resolved
 ·7· ·tertiary care center who takes care of these patients on   ·7· ·and that these women will have these conditions for the
 ·8· ·a day-to-day basis.· A husband who comes back -- and I     ·8· ·rest of their lives, correct?
 ·9· ·take offense to the conveniently comes back.· That is a    ·9· · · · A.· ·Yeah.· In my experience at a tertiary medical
 10· ·pretty negative comment to put on the record for this      10· ·center, a member of the International Pain Society --
 11· ·poor woman who is suffering, who I examined.· I'm the      11· ·Pelvic Pain Society with women who have come which I see
 12· ·only person in this room who has examined this woman.      12· ·on a daily basis, I have yet to see one recover normal
 13· ·I'm the only person who's talked to her and felt in the    13· ·sexual functions.
 14· ·vagina as far as where this pain is.· And, again, maybe    14· · · · Q.· ·Well, you're not a pelvic pain specialist or a
 15· ·they've reconciled and her life is good and she's happy,   15· ·pain specialist; is that correct?
 16· ·and now she cannot become sexually active and intimate     16· · · · MS. GAYLE:· Object to form.
 17· ·and loses that segment of her life.                        17· ·BY THE WITNESS:
 18· · · · Q.· ·You don't -- you don't consider the              18· · · · A.· ·Absolutely, I'm a pelvic pain specialist.
 19· ·possibility that Mr. -- that Mrs. Alonso's husband moved   19· · · · Q.· ·You are?
 20· ·back in with her two weeks before the deposition for the   20· · · · A.· ·This is what I do on a daily basis, yes.
 21· ·purpose of the lawsuit and what they're pursuing in the    21· ·That's what female pelvic medicine and reconstructive
 22· ·lawsuit?· You don't consider that as a possibility?        22· ·subspecialty approved by the boards of urogyn and
 23· · · · MS. GAYLE:· Object to form.                           23· ·urology do.
 24· ·BY THE WITNESS:                                            24· · · · Q.· ·Aren't there doctors who hold themselves out
 25· · · · A.· ·Number one, I am a surgeon here concerning her   25· ·as pain specialists in the medical community?


                                                      Page 550                                                                   Page 552
 ·1· ·medical condition.· The motivations behind those           ·1· · · · MS. GAYLE:· Objection.
 ·2· ·individuals you'll have to ask them.· That would be best   ·2· ·BY THE WITNESS:
 ·3· ·to have them answer that question.                         ·3· · · · A.· ·There are anesthesiologists, usually
 ·4· · · · Q.· ·You have some opinions in your report, Doctor,   ·4· ·anesthesiologists, who are pain specialists, but they're
 ·5· ·that we talked about a little bit already with respect     ·5· ·also urologists.
 ·6· ·to long-term outcome and prognosis.· Do you see that in    ·6· · · · Q.· ·No.· I mean doctors who actually treat people
 ·7· ·your report?                                               ·7· ·experiencing chronic pain conditions, like fibromyalgia
 ·8· · · · A.· ·Correct.                                         ·8· ·and things of that nature?· Aren't there doctors who are
 ·9· · · · Q.· ·And your opinions, as I understand them, is      ·9· ·considered to be pain specialists who hold themselves
 10· ·that for both Mrs. Alonso's reported pelvic pain and       10· ·out as pain specialists in the medical community?
 11· ·dyspareunia, you say the prognosis is poor, and it is      11· · · · A.· ·Yes, and I'm one of them.
 12· ·highly unlikely that Mrs. Alonso will have a complete      12· · · · Q.· ·You are?
 13· ·resolution of her pelvic pain and her sexual               13· · · · A.· ·Yes.
 14· ·dysfunction.· Is that -- are those your opinions,          14· · · · Q.· ·You hold yourself out as a pain specialist in
 15· ·Doctor?                                                    15· ·the medical community?
 16· · · · A.· ·Correct.· In my experience at a major tertiary   16· · · · A.· ·Absolutely.
 17· ·center, with highly subspecialized training, dealing       17· · · · Q.· ·Do you treat any other type of pain condition
 18· ·with the scarred -- the vaginal scarring that takes        18· ·other than pelvic pain?
 19· ·place following mesh implantation, I have yet to see one   19· · · · A.· ·I treat only pelvic pain.
 20· ·woman with this severe -- with this severe of a reaction   20· · · · Q.· ·Do you have any particularized education,
 21· ·ever regaining normal sexual function.                     21· ·training, or background or advanced degree in the
 22· · · · Q.· ·The -- and you have the same identical opinion   22· ·treatment of pain generally?
 23· ·for Mrs. Wheeler and Mrs. Bolyard as well, correct?        23· · · · A.· ·Yes.· Yes, I do.· And doing a fellowship in
 24· ·It's word for word in each of your three reports, this     24· ·neurourology, okay, which is pelvic neuroanatomy.
 25· ·section?                                                   25· ·That's a one-year advanced training taking and passing


770-343-9696                          Tiffany Alley Global Reporting & Video                                        Pages 549..552
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 24 of 77 PageID #: 877

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                   11/16/2014
                                                      Page 553                                                                  Page 555
 ·1· ·the credentialing for female pelvic medicine and           ·1· ·therapists within my department.· I also have physical
 ·2· ·reconstruction, which is dealing with pelvic pain, being   ·2· ·medicine, rehab physical therapists that I deal with.
 ·3· ·a member of the International Pelvic Pain Society,         ·3· · · · Q.· ·Did -- when you met with Mrs. Alonso, did you
 ·4· ·reviewing literature, attending meetings, yeah, I have     ·4· ·refer her to a physical therapist or a pain management
 ·5· ·an advanced level of understanding of this far more than   ·5· ·specialist?
 ·6· ·the average.                                               ·6· · · · A.· ·I make no -- I was very clear with them.· I am
 ·7· · · · Q.· ·So you don't refer your patients out -- your     ·7· ·here to evaluate you.· I made no medical
 ·8· ·patients out to a pain management specialist doctor, for   ·8· ·recommendations.· I gave her no diagnosis.· I told her
 ·9· ·example?                                                   ·9· ·upfront, I am here to evaluate you to come up with an
 10· · · · A.· ·At times I will, dependent upon my evaluation.   10· ·opinion on my own, but I did not talk to her about
 11· ·If I do not feel there is anything I can do surgically     11· ·diagnosis, prognosis, or treatment options.
 12· ·for this woman, then I will -- it's a multispecialty       12· · · · Q.· ·And, by the way, Doctor, can we agree that all
 13· ·approach.· I at times will get my urogynecology            13· ·of these questions and answers you're providing me on
 14· ·colleagues involved.· I will get colorectal involved. I    14· ·this issue of permanency of the pelvic pain and
 15· ·may get -- sometimes if they're going to do injections     15· ·dyspareunia, that they would also apply -- your same
 16· ·into the spine.· I don't do that.· I'll get multiple       16· ·responses would apply to Mrs. Wheeler and Mrs. Bolyard's
 17· ·people involved because this is a multispecialty           17· ·cases?
 18· ·approach to dealing with this problem.                     18· · · · A.· ·Yeah.· I agree completely unless there is some
 19· · · · Q.· ·You don't perform trigger-point injections or    19· ·other nuance that pops up.
 20· ·anything of that nature to address complaints of pain;     20· · · · Q.· ·Understood.
 21· ·is that true?                                              21· · · · A.· ·But you're right.
 22· · · · A.· ·No.· I deal more with the surgical management    22· · · · Q.· ·Understood.· Do you know whether Mrs. Alonso
 23· ·of the pelvic pain, medication management of the pelvic    23· ·has sought the assistance from a pain management
 24· ·pain.· When it comes time to do injections, I have other   24· ·specialist?
 25· ·subspecialists who I feel can treat these individuals      25· · · · A.· ·I would have to go back and look at the


                                                      Page 554                                                                  Page 556
 ·1· ·and have a better chance of it.                            ·1· ·records.· Off the top of my head, I do not recall.
 ·2· · · · Q.· ·So a pain management specialist would be a       ·2· · · · Q.· ·How about Mrs. Wheeler and Mrs. Bolyard?· Do
 ·3· ·doctor you would refer your patients to if they're going   ·3· ·you know whether they have sought care and treatment
 ·4· ·to look into the option of trigger-point injections, for   ·4· ·from a pain specialist, pain management specialist,
 ·5· ·example, to manage pain?                                   ·5· ·pardon me?
 ·6· · · · MS. GAYLE:· Objection.· Asked and answered.           ·6· · · · A.· ·It's the same answer for all of those.
 ·7· ·BY THE WITNESS:                                            ·7· · · · Q.· ·You don't know whether any of those plaintiffs
 ·8· · · · A.· ·I need for you to define trigger-point           ·8· ·are seeing a pain management doctor?
 ·9· ·injections then.                                           ·9· · · · A.· ·I don't recall.
 10· · · · Q.· ·You don't know what I mean when I use that       10· · · · Q.· ·In Mrs. Alonso's case, did you consider, in
 11· ·term?                                                      11· ·reaching your differential diagnosis, whether there were
 12· · · · MS. GAYLE:· Objection.· Mischaracterizes his          12· ·any -- strike that.
 13· ·testimony.                                                 13· · · · · · ·In Mrs. Alonso's case, did you consider, in
 14· ·BY THE WITNESS:                                            14· ·reaching your differential diagnosis, the surgical
 15· · · · A.· ·Trigger points -- there are trigger points in    15· ·technique of the implanting doctor, Dr. Suarez?
 16· ·the spine.· There's trigger points in the neck.· There's   16· · · · A.· ·Absolutely.
 17· ·migraine trigger points.· So you have to define what       17· · · · Q.· ·The Avaulta -- the Bard Avaulta mesh is
 18· ·you're talking about.· I will not do a trigger-point       18· ·supposed to be implanted tension-free.· Do you
 19· ·injection for migraines.                                   19· ·understand that?
 20· · · · Q.· ·In reaching your diagnosis, your opinions        20· · · · A.· ·Correct.
 21· ·about the long-term prognosis for Mrs. Alonso, did you     21· · · · Q.· ·And that's set forth in the IFU for the
 22· ·consider the availability of physical therapy for the      22· ·product?· Can we agree on that?
 23· ·pain?                                                      23· · · · A.· ·I would have to look because I'd have to
 24· · · · A.· ·Absolutely.· That is one of the other            24· ·refresh my memory on the IFU; however, it is well-known
 25· ·individuals in my armamentarium.· I have physical          25· ·and established that it should be placed tension-free.


770-343-9696                           Tiffany Alley Global Reporting & Video                                       Pages 553..556
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 25 of 77 PageID #: 878

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                        11/16/2014
                                                      Page 557                                                        Page 559
 ·1· · · · Q.· ·Okay.                                            ·1· · · · A.· ·Again, I would have to see that note because
 ·2· · · · A.· ·But the definition of tension-free is unknown.   ·2· ·I'd have to look at the note in its entirety.
 ·3· · · · Q.· ·Understood.· But that's not something that you   ·3· · · · Q.· ·Understood.· But as -- and I'm asking you to
 ·4· ·think would be unknown to an implanting doctor.· It's      ·4· ·assume what is true as I've just stated to you, and then
 ·5· ·well-established the mesh needs to be implanted            ·5· ·we'll look at the note.· But if the note describes that
 ·6· ·tension-free, and that's in order to allow for the         ·6· ·the mesh was put in under tension and without proper
 ·7· ·tissue ingrowth that is expected with the products; is     ·7· ·tacking to prevent migration and curling, would that be
 ·8· ·that true?                                                 ·8· ·proper surgical technique?
 ·9· · · · A.· ·No.· It depends upon when the implantation       ·9· · · · MS. GAYLE:· Objection.· Form.
 10· ·took place.· In the early years, when there was no         10· ·BY THE WITNESS:
 11· ·experience with meshes, no one knew what the right         11· · · · A.· ·I would like to look at that note and then
 12· ·amount of tension would be.                                12· ·I'll decide whether I agree with you or not.
 13· · · · Q.· ·How about --                                     13· · · · MS. GAYLE:· Let's take a quick bathroom break,
 14· · · · A.· ·In --                                            14· ·Counsel, if you don't mind.
 15· · · · Q.· ·I'm sorry.· Go ahead.                            15· · · · MS. GEIST:· Yeah.· Let's take a quick break.
 16· · · · A.· ·In 2014 -- well, it's not available.· Let's      16· ·That's a good idea.
 17· ·say when it was last available on the market, it would     17· · · · VIDEO TECHNICIAN:· We're off the record.· The time
 18· ·be a more -- there is a lot more data out there on what    18· ·is 10:39 a.m.
 19· ·tension-free would be.· Now, the reason for tension-free   19· · · · · · · · · · · (A recess was had.)
 20· ·is because of contraction of the mesh to account for it.   20· · · · VIDEO TECHNICIAN:· We're back on the record.· The
 21· · · · Q.· ·There is a certain degree of contraction due     21· ·time is 10:55 a.m.
 22· ·to the normal wound healing process after a transvaginal   22· · · · · · · · · · · (Elliott Deposition Exhibit Nos. 30 &
 23· ·mesh is implanted.· Is that correct?                       23· · · · · · · · · · · ·31 were marked for identification.)
 24· · · · A.· ·Yes.· If we looked at various different data,    24· ·BY MS. GEIST:
 25· ·Letourzney was the one that comes to mind,                 25· · · · Q.· ·Dr. Elliott, let me hand you what I've marked


                                                      Page 558                                                        Page 560
 ·1· ·L-E-T-O-U-R-Z-N-E-Y, et al., after six months, up to 80    ·1· ·during a break as Exhibit 30 and 31 to your deposition.
 ·2· ·percent contraction.                                       ·2· ·And, for the record, Exhibit 30 is the Avaulta Plus
 ·3· · · · Q.· ·Now, Dr. Suarez implanted Mrs. Alonso's          ·3· ·Biosynthetic Support System IFU dated at the bottom
 ·4· ·Avaulta product on July 19, 2010.· Do you understand       ·4· ·October of 2009.· And Exhibit 31 is the operative report
 ·5· ·that?                                                      ·5· ·by Dr. Suarez for Mrs. Alonso for the surgical procedure
 ·6· · · · A.· ·July 19th, 2010, I agree.                        ·6· ·performed on July 19th, 2010.
 ·7· · · · Q.· ·Okay.· So, at that point in time, was it         ·7· · · · · · ·Let me hand those to you and give a copy to
 ·8· ·well-known in the medical community that the               ·8· ·your counsel.· This is 30 and this is 31.
 ·9· ·transvaginal mesh product needed to be implanted           ·9· · · · MS. GAYLE:· Thank you.
 10· ·tension-free in your opinion?                              10· ·BY MS. GEIST:
 11· · · · A.· ·I can't say as far as that date.· That's in      11· · · · Q.· ·Doctor, directing your attention to Exhibit
 12· ·the middle years of this, so I can't say.                  12· ·30, which is the IFU for the Avaulta Plus Biosynthetic
 13· · · · Q.· ·Do you know if the IFU at the time instructed    13· ·Support System?
 14· ·the implanting doctor to implant the mesh tension-free?    14· · · · A.· ·Yes.
 15· · · · A.· ·I would have to look at that IFU and then also   15· · · · Q.· ·You've reviewed this before the deposition,
 16· ·have to know what IFU Dr. Suarez was looking at, too.      16· ·correct?
 17· · · · Q.· ·Did you look at the operative note from          17· · · · A.· ·Yes, I have.
 18· ·Dr. Suarez's surgery?                                      18· · · · Q.· ·Okay.· And if you go with me to the fourth
 19· · · · A.· ·Yes.· I reviewed it closely.· I don't recall     19· ·page of the document --
 20· ·it right now.· I would like to see it.· That would be      20· · · · A.· ·I'm there.
 21· ·helpful.                                                   21· · · · Q.· ·-- under Description, on the second paragraph,
 22· · · · Q.· ·If the operative note describes that the mesh    22· ·it states, The monofilament polypropylene mesh used in
 23· ·was put in under tension without proper tacking to         23· ·the Avaulta Plus Biosynthetic Support System has a soft
 24· ·prevent migration and curling, would that have been        24· ·knit in the central section for compliant organ support
 25· ·proper surgical technique?                                 25· ·and host tissue ingrowth, and a strong knit in the

770-343-9696                          Tiffany Alley Global Reporting & Video                                Pages 557..560
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 26 of 77 PageID #: 879

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                  11/16/2014
                                                      Page 561                                                                   Page 563
 ·1· ·lateral sides to provide improved strength for             ·1· · · · Q.· ·I'm not asking you to agree that this is the
 ·2· ·tension-free fixation of the mesh.· Do you see that?       ·2· ·version used by Dr. Suarez.· We already talked to
 ·3· · · · A.· ·Oh, here we go.                                  ·3· ·Dr. Suarez about that.
 ·4· · · · Q.· ·I'm sorry.· Were you --                          ·4· · · · A.· ·Okay.
 ·5· · · · A.· ·I was -- no, no.· I list- --                     ·5· · · · Q.· ·I'm just saying you don't have any reason,
 ·6· · · · Q.· ·Were you not with me when I was reading?         ·6· ·sitting here today, to disagree with me that this is
 ·7· · · · A.· ·No.· I was listening to you.                     ·7· ·probably the version he used.· I'm not asking you to
 ·8· · · · Q.· ·Okay.                                            ·8· ·agree with me.· Do you understand that?
 ·9· · · · A.· ·Okay.· Yes.· Yes.                                ·9· · · · A.· ·Yeah.· I cannot attest to what version.· He
 10· · · · Q.· ·We were talking about whether or not the IFU     10· ·would know what version he read.· That's all I'm saying.
 11· ·contained information and instructions for a physician     11· ·I just can't say it.
 12· ·regarding the fact that the mesh should be placed          12· · · · Q.· ·That's fine.· That's fine.· And if you go with
 13· ·tension-free, correct?                                     13· ·me to -- we just finished looking at page 4.· If you
 14· · · · A.· ·I agree that's what you stated, but that's not   14· ·flip to page 5, in all bold, in caps, it says, Implant
 15· ·what this states.· It never states placed tension-free.    15· ·procedures.· Do you see that?
 16· · · · Q.· ·Right.· Well, I haven't gotten -- I haven't      16· · · · A.· ·Yes, I see that.
 17· ·gotten through the IFU yet.                                17· · · · Q.· ·And then there is a section regarding
 18· · · · A.· ·Okay.· Yes.                                      18· ·preparation of Avaulta Plus mesh for implantation,
 19· · · · Q.· ·I'm just noting this section for you.· Okay?     19· ·correct?
 20· · · · A.· ·Okay.· I will agree with you that that's what    20· · · · A.· ·That is correct.
 21· ·this states in this section, but it doesn't say anything   21· · · · Q.· ·And that provides information to the surgeon
 22· ·about placed.                                              22· ·regarding what should be done prior to implantation by
 23· · · · Q.· ·Okay.· And this IFU would have been in effect    23· ·way of summary, true?
 24· ·for Mrs. Alonso's operation because that operation was     24· · · · A.· ·That is correct.
 25· ·January 19th, 2010, correct?                               25· · · · Q.· ·And then -- and then it has a section in bold


                                                      Page 562                                                                   Page 564
 ·1· · · · A.· ·This IFU was in circulation.· I don't know       ·1· ·for implantation techniques for the Avaulta Plus
 ·2· ·what IFU Dr. Suarez was using.                             ·2· ·Biosynthetic Anterior Support System, correct?
 ·3· · · · Q.· ·Okay.· Fair enough.· But, as you look at the     ·3· · · · A.· ·Correct.· And I'm trying to correlate that.
 ·4· ·document, it has a date at the bottom of October 2009 on   ·4· ·For my understanding, Alonso had the Avaulta Solo put in
 ·5· ·the first page, correct?                                   ·5· ·her or did she have the Avaulta Classic?· Because based
 ·6· · · · A.· ·October of 2009 is when this came out, yes.      ·6· ·upon the operative note, I don't believe it actually
 ·7· · · · Q.· ·You don't have any reason, sitting here today,   ·7· ·states it.· I would have to look at what the -- from the
 ·8· ·to believe that this was the version of the IFU that was   ·8· ·records, what he actually -- because I don't recall
 ·9· ·used by Dr. Suarez when he implanted the Avaulta mesh in   ·9· ·which one was placed in her.
 10· ·Mrs. Alonso about a year later?                            10· · · · Q.· ·You don't recall which product Mrs. Alonso had
 11· · · · MS. GAYLE:· Objection.· Asked and answered.           11· ·implanted in her by Dr. Suarez?
 12· ·BY THE WITNESS:                                            12· · · · A.· ·No.· That's what I'm saying.· I would want to
 13· · · · A.· ·I will agree that this was in circulation. I     13· ·clarify to make sure we're all on the same page.
 14· ·will not agree that that's the version that Dr. Suarez     14· · · · Q.· ·Okay.· If you turn with me to page 6 of
 15· ·used.· Because if the company came to his office, took     15· ·Exhibit 30 that we're looking at together --
 16· ·out all of his old IFUs, and replaced it with the new      16· · · · A.· ·Yes.
 17· ·ones, then I would agree, but I have no support of that.   17· · · · Q.· ·-- No. 5?
 18· · · · Q.· ·Do you know whether or not an IFU accompanies    18· · · · A.· ·Yes.
 19· ·each and every Bard Avaulta system that is sold and        19· · · · Q.· ·If you -- oh, I'm sorry.· I'm on the wrong
 20· ·provided to a medical doctor?                              20· ·number, No. 6.· Number 6 says, Apply traction.· It says
 21· · · · A.· ·I cannot attest to that.· IFUs are usually       21· ·a number of things, and then the second sentence in
 22· ·included, but I don't know what version of -- if he does   22· ·No. 6 says, Be sure the graft is tension-free.· Do you
 23· ·not do very many of these, perhaps, he's using a product   23· ·see that?
 24· ·that was, you know, sitting on the shelves for a year      24· · · · A.· ·Yes.· I am reading over that sentence right
 25· ·because these have long shelf lives.                       25· ·now.


770-343-9696                           Tiffany Alley Global Reporting & Video                                      Pages 561..564
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 27 of 77 PageID #: 880

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 565                                                        Page 567
 ·1· · · · Q.· ·Okay.· This is the second part in the IFU that   ·1· · · · A.· ·Well, I think statistically speaking twice
 ·2· ·talks about the graft being tension-free?                  ·2· ·they say avoid excessive tension.· One time they say
 ·3· · · · A.· ·Correct.· With no clarifier what tension-free    ·3· ·tension-free.· So, again, those are -- they're ambiguous
 ·4· ·actually means.                                            ·4· ·terms.
 ·5· · · · Q.· ·And then at No. 9, if you go with me to No. 9,   ·5· · · · Q.· ·You think they're ambiguous?
 ·6· ·it has sort of a next step in the surgical procedure, if   ·6· · · · A.· ·Yeah.· I don't know what excessive tension, if
 ·7· ·you will.· And on the sixth line down, it says, ensure     ·7· ·I -- I am someone, an individual putting these in,
 ·8· ·the central graft is positioned under the bladder          ·8· ·excessive tension means I make it tight, but I just
 ·9· ·without extensive -- excessive tension.· Do you see        ·9· ·don't make it really tight.· I don't know what that
 10· ·that, Doctor?                                              10· ·means.
 11· · · · A.· ·Yes, I see that.                                 11· · · · Q.· ·You've never implanted one of these devices as
 12· · · · Q.· ·So that's the third time the IFU is talking      12· ·we've talked about yesterday, correct?
 13· ·about not implanting the graft with tension?               13· · · · A.· ·I have not implanted, in a live human being,
 14· · · · A.· ·No.                                              14· ·an Avaulta Plus.
 15· · · · Q.· ·It should be tension-free?                       15· · · · Q.· ·Do you know if Dr. Suarez thought these
 16· · · · A.· ·I'm sorry.· I interrupted you.· That's my        16· ·instructions were vague or ambiguous in any way?
 17· ·fault.· No.· I disagree with you on the second.· Under     17· · · · MS. GAYLE:· Objection.
 18· ·point No. 9 of the IFU, it says, without excessive         18· ·BY THE WITNESS:
 19· ·tension.· That means there is tension.· There's not        19· · · · A.· ·I would have -- I would have to look at his
 20· ·excessive tension.· That's different than tension-free.    20· ·deposition.· I don't recall what he said.
 21· ·I completely agree with you on Point No. 6.· It states     21· · · · Q.· ·Do you think if a doctor, a surgeon about to
 22· ·tension-free.· But point No. 9, it's very clear without    22· ·use the product, thought that these instructions were
 23· ·excessive tension.                                         23· ·vague or ambiguous in any way, do you think that doctor
 24· · · · Q.· ·And then, if you go with me to No. 10 on the     24· ·could ask for further information or clarification from
 25· ·next page, it says, The mesh should be sufficiently        25· ·Bard?

                                                      Page 566                                                        Page 568
 ·1· ·anchored to stabilize it during tissue ingrowth.· So       ·1· · · · MS. GAYLE:· Objection.· Form.· Calls for
 ·2· ·that indicates the anticipated and normal sequence of      ·2· ·speculation.
 ·3· ·tissue ingrowth in the mesh product, true?                 ·3· ·BY THE WITNESS:
 ·4· · · · MS. GAYLE:· Objection.· Form.                         ·4· · · · A.· ·I think it leaves open the room for a surgeon
 ·5· ·BY THE WITNESS:                                            ·5· ·looking at this and says, who is doing their due
 ·6· · · · A.· ·To me that's telling me they're trying to        ·6· ·diligence and reading over this, says avoid excessive
 ·7· ·prevent a way to keep this thing from folding and          ·7· ·tension.· Okay.· I'll avoid excessive tension.· But it
 ·8· ·scarring up.                                               ·8· ·doesn't say what excessive tension is.· Does it say it
 ·9· · · · Q.· ·And then the second sentence says, Additional    ·9· ·would be nice if they prevent the tissues from being
 10· ·sutures may be used to secure the mesh tension-free.· Do   10· ·bent or pressure on the tissue?· But, again, it just
 11· ·you see that?                                              11· ·says excessive tension.
 12· · · · A.· ·Yes.· And then it goes down below.· It says,     12· · · · Q.· ·Would you agree with me, Doctor, obviously, if
 13· ·Caution, excessive tension should be avoided.· Again, it   13· ·a surgeon about to implant this device has any sort of
 14· ·doesn't say tension-free.· It says excessive tension.      14· ·ambiguity or it's unclear to that doctor what he or she
 15· · · · Q.· ·Right.· So that was my next point to you.· And   15· ·needs to do, that that doctor should ask the question
 16· ·then there's a caution underneath No. 10.· And, it         16· ·before implanting the device, that would be good medical
 17· ·reads, as you've started to indicate, Caution, excessive   17· ·practice?
 18· ·tension should be avoided on the mesh and suture           18· · · · MS. GAYLE:· Objection.· Form.· Speculation.
 19· ·attachment points to account for wound shrinkage during    19· ·BY THE WITNESS:
 20· ·the healing process.· Did I read that correctly?           20· · · · A.· ·But if -- if the doctor has done their work,
 21· · · · A.· ·That is what they state.                         21· ·they feel comfortable doing their procedure, then they
 22· · · · Q.· ·So the IFU for the Bard Avaulta product          22· ·read this, without objective data, they won't
 23· ·indicates that it should be tension-free.· It should be    23· ·necessarily know what excessive tension is.
 24· ·implanted tension-free and excessive tension should be     24· · · · Q.· ·Well, and if they don't, they should ask a
 25· ·avoided?                                                   25· ·question of the device manufacturer, correct?

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 565..568
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 28 of 77 PageID #: 881

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 569                                                        Page 571
 ·1· · · · A.· ·No.· But excessive tension might be then they    ·1· ·have to answer what that means.
 ·2· ·might think about it and say, Okay, I see that.· Let's     ·2· · · · Q.· ·Is there any indication in the operative
 ·3· ·make sure this is not cranked up really high so that the   ·3· ·report that he used any type of tacking or sutures to
 ·4· ·bladder is elevated up significantly.· I will prevent      ·4· ·prevent any migration or curling of the mesh?
 ·5· ·that.· I won't put excessive tension on it.                ·5· · · · A.· ·No.· That's why I stated.· I do not see, in
 ·6· · · · Q.· ·Would you agree with me that it's the            ·6· ·his note -- it does not appear that he recorded anything
 ·7· ·responsibility of a pelvic floor surgeon to understand     ·7· ·about tacking it down.· He would be the best one to
 ·8· ·proper surgical technique when implanting a medical        ·8· ·answer that question, not me.· But I do not -- to answer
 ·9· ·device?                                                    ·9· ·your question, I do not see it in the note.
 10· · · · A.· ·I agree with you completely.· And what I'm       10· · · · Q.· ·And if the implanting surgeon, Dr. Suarez,
 11· ·saying is, without objective data to go off of, this is    11· ·didn't use any sutures or other methods for tacking it
 12· ·subjective.· And they may look at it.· They may think      12· ·down, that may, in fact, have resulted in migration or
 13· ·about it.· They're doing the responsible thing.· They      13· ·erosion or curling of the mesh, true?
 14· ·say, okay, I'll avoid excessive tension.· That's           14· · · · MS. GAYLE:· Objection.· Form.
 15· ·subjective.· It's not an objective term.                   15· ·BY THE WITNESS:
 16· · · · Q.· ·If you look with me to what we've marked as      16· · · · A.· ·It would not affect the arms of the mesh.· The
 17· ·Exhibit 31, that's the operative report for Dr. Suarez     17· ·proximal or distal portion of it, possibly.· But I don't
 18· ·for the surgical procedure on Mrs. Alonso on July 19th,    18· ·know.· I have not heard any data or seen any studies
 19· ·2010?                                                      19· ·whether or not tacking actually correlates to any
 20· · · · A.· ·Correct.                                         20· ·success.· All I can state is, in this note, it does not
 21· · · · Q.· ·And have you looked at this document before,     21· ·appear he did any tacking stitches.
 22· ·Dr. Elliott?                                               22· · · · Q.· ·Would you agree with me that it's possible
 23· · · · A.· ·Yes.· When I did the original IME, I reviewed    23· ·that due to the lack of tacking of the mesh, that that's
 24· ·this.                                                      24· ·why Mrs. Alonso experienced issues with exposure or
 25· · · · Q.· ·Okay.· Does this document indicate to you that   25· ·erosion?

                                                      Page 570                                                        Page 572
 ·1· ·Dr. Suarez implanted the mesh under tension and without    ·1· · · · MS. GAYLE:· Objection.· Form.· Objection.
 ·2· ·any proper tacking to prevent migration or curling of      ·2· ·Mischaracterizes evidence.
 ·3· ·the mesh?                                                  ·3· ·BY THE WITNESS:
 ·4· · · · A.· ·Let me read over it here.· Okay.· I've           ·4· · · · A.· ·I can't -- again, I would have to -- important
 ·5· ·finished reading it.· I had to determine what segment      ·5· ·to go off of what the data is out there.· I don't know
 ·6· ·was what because obviously he performed two different      ·6· ·of any data out there, objective studies, showing that
 ·7· ·procedures.· So the first paragraph of the description     ·7· ·that makes a difference at all.· It does not correlate
 ·8· ·of the procedure is the POP, the pelvic organ prolapse.    ·8· ·to what the IFU states.· But does that correlate it to
 ·9· ·The second part appears to be the urethral sling.          ·9· ·real life?· I don't know that.
 10· · · · Q.· ·And, after reading this, Doctor, does this       10· · · · Q.· ·The surgical technique followed by Dr. Suarez
 11· ·indicate to you that Dr. Suarez implanted the mesh under   11· ·is not consistent with what the IFU instructs as you
 12· ·tension and did not use any type of tacking as indicated   12· ·just said, correct?
 13· ·in the IFU to prevent any migration or curling of the      13· · · · MS. GAYLE:· Objection.· Form.· Mischaracterizes his
 14· ·mesh?                                                      14· ·testimony.
 15· · · · MS. GAYLE:· Objection.· Form.                         15· ·BY THE WITNESS:
 16· ·BY THE WITNESS:                                            16· · · · A.· ·On that one aspect of not placing the tacking
 17· · · · A.· ·I do not see, in the dictation, that he states   17· ·stitches, that was not done as is stated in the IFU.
 18· ·that it was tacked down.· Regard- -- so that's point       18· ·Whether or not that correlates to complications, I can't
 19· ·number one.· Regarding the tension placed on it, he's      19· ·answer that.
 20· ·using the term vaginal tape, which I'm understanding       20· · · · Q.· ·Did you -- so then you didn't consider that
 21· ·that is the Avaulta mesh, applied positive pressure        21· ·issue, Dr. Suarez's surgical technique which is contrary
 22· ·against the posterior bladder wall.· So I don't -- I       22· ·to the IFU, in reaching your opinions with respect to
 23· ·don't know what he means by that, applied positive         23· ·Mrs. Alonso's complications?
 24· ·pressure against it.· So not to avoid you, I just don't    24· · · · MS. GAYLE:· Objection.· Form.· Objection,
 25· ·know what that means.· He would be the one who would       25· ·mischaracterizes his testimony.· And objection,


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 569..572
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 29 of 77 PageID #: 882

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 573                                                        Page 575
 ·1· ·mischaracterizes the evidence.                             ·1· ·report beginning on the bottom of page 8 and going to
 ·2· ·BY THE WITNESS:                                            ·2· ·page 11?
 ·3· · · · A.· ·No.· What I can state is, I cannot go off of     ·3· · · · A.· ·Correct.· Okay.
 ·4· ·objective studies, papers looking at whether or not        ·4· · · · Q.· ·Okay.· So, just for the record, beginning on
 ·5· ·tacking down correlates to any of those issues as          ·5· ·page 8, on the entirety of page 9, the entirety of Page
 ·6· ·discussed in the IFU.                                      ·6· ·10, and then maybe half of page 11, this is about two
 ·7· · · · Q.· ·Can you tell me whether or not it's possible     ·7· ·and a half pages of all of the things you think that
 ·8· ·it could have resulted in some of the complications        ·8· ·Bard should have included in the IFU for the Avaulta
 ·9· ·experienced by Mrs. Alonso?                                ·9· ·product.· Is that a fair summary?
 10· · · · MS. GAYLE:· Objection.· Form.· Objection.· As I've    10· · · · A.· ·That's correct.
 11· ·stated before, mischaracterizes evidence.                  11· · · · Q.· ·And that's your opinion, that all of the
 12· ·Mischaracterizes testimony.· Mischaracterizes              12· ·things on two and a half pages here in your report,
 13· ·Dr. Suarez's testimony.· And the witness would like        13· ·should have been included in the IFU?
 14· ·knowledge.· Just because this one page doesn't have it     14· · · · A.· ·That is correct.
 15· ·on there does not mean that it's not in evidence           15· · · · Q.· ·And I think it's also your opinion that
 16· ·elsewhere.                                                 16· ·Mrs. Alonso was not able to make an informed decision
 17· ·BY THE WITNESS:                                            17· ·about her use of transvaginal mesh because Bard failed
 18· · · · A.· ·To answer your question, I have no objective     18· ·to disclose these risks?
 19· ·data whether or not tacking actually plays a role in       19· · · · A.· ·I say it's a combination of things that,
 20· ·folding, erosion, extrusion.                               20· ·because Dr. Suarez was not fully informed, subsequently
 21· · · · Q.· ·Well, Doctor, I'm not -- I'm not a doctor, and   21· ·he was not able to fully inform Mrs. Alonso.
 22· ·I wouldn't pretend to be a medical doctor.· But tacking    22· · · · Q.· ·Okay.· And it's your opinion that, if
 23· ·is included as an instruction in the IFU.· And if one      23· ·Dr. Suarez was informed in the IFU of all of these
 24· ·doesn't tack down the mesh, even a layperson could         24· ·risks, then he would have been better able to inform
 25· ·understand that it may move or fold or roll, aren't        25· ·Mrs. Alonso; is that your opinion?


                                                      Page 574                                                        Page 576
 ·1· ·those possibilities, things that may occur, if a mesh is   ·1· · · · A.· ·If he were fully aware of the frequency and
 ·2· ·not properly tacked down as instructed in the IFU?         ·2· ·the severity and the permanence of these complications,
 ·3· · · · MS. GAYLE:· Object to form.                           ·3· ·including, you know, all that's listed there, he would
 ·4· ·BY THE WITNESS:                                            ·4· ·have been able to better inform Mrs. Alonso who would
 ·5· · · · A.· ·I disagree completely because I am a surgeon     ·5· ·then have been able to better make a decision.
 ·6· ·and I have read the IFUs and the studies on other          ·6· · · · Q.· ·Now, you say, on page 8, at the bottom, that
 ·7· ·products like Prolift, Apogee, and they have nothing       ·7· ·all of the risks that you list on the next two and a
 ·8· ·about tacking down.· And their products have very high     ·8· ·half pages were known, but Mrs. Alonso was not informed
 ·9· ·incidence of erosion, scarring, and things.· So just       ·9· ·of these risks on her informed consent.· Do you see
 10· ·because this one says it, I don't know.                    10· ·that?
 11· · · · · · ·Also, I have a lot of data showing impaired      11· · · · A.· ·Okay.· I'm sorry.· You're on the bottom of
 12· ·healing with the presence of any polypropylene,            12· ·page 8.
 13· ·especially if there is collagen.· So I have data for       13· · · · Q.· ·I'm on the bottom of page 8.
 14· ·that.· What I'm saying is, I have no data to go off of     14· · · · A.· ·The paragraph starting with since Bard knew;
 15· ·that tacking down the mesh changes the erosion.· If you    15· ·is that correct?
 16· ·have data, I would like to see it.· I will keep an open    16· · · · Q.· ·Correct.
 17· ·mind.                                                      17· · · · A.· ·Okay.· I'm sorry.· Can you repeat the
 18· ·BY MS. GEIST:                                              18· ·question?
 19· · · · Q.· ·Let me -- let me move, Doctor, to page 8 of      19· · · · Q.· ·Sure.· So, in the last sentence of this
 20· ·your report, if you have your expert report in front of    20· ·paragraph, you say, The following lists of risks that
 21· ·you.                                                       21· ·were known, but Mrs. Alonso was not informed of on her
 22· · · · A.· ·I have it here.                                  22· ·informed consent, correct?
 23· · · · Q.· ·And, again, Doctor, I'm going to try and         23· · · · A.· ·Correct.· That's what it states.
 24· ·summarize, for purposes of efficiency, your opinions       24· · · · Q.· ·Did you look at the informed consent in
 25· ·which are contained in Mrs. Alonso's case-specific         25· ·Mrs. Alonso's case as part of your review of her medical


770-343-9696                           Tiffany Alley Global Reporting & Video                              Pages 573..576
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 30 of 77 PageID #: 883

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 577                                                        Page 579
 ·1· ·records?                                                   ·1· · · · A.· ·Mentions the same thing, yes.· The doctor has
 ·2· · · · A.· ·Yes.· I was sent that.                           ·2· ·to take all of the available data that is provided to
 ·3· · · · Q.· ·And there was no information on an informed      ·3· ·him from the company and then inform the patient.
 ·4· ·consent about the risk of erosion or pain or dyspareunia   ·4· · · · Q.· ·So let's assume that all of the information on
 ·5· ·associated with the Avaulta product, true?                 ·5· ·the two and a half pages that you have here in your
 ·6· · · · MS. GAYLE:· Objection.                                ·6· ·report was provided by Bard to Dr. Suarez.· Okay?
 ·7· ·BY THE WITNESS:                                            ·7· · · · A.· ·I'm supposed to assume that?
 ·8· · · · A.· ·I'd have to see that informed consent. I         ·8· · · · Q.· ·Yeah.· Let's assume that.· Let's assume all of
 ·9· ·can't recall that one.                                     ·9· ·the information that you say should have been put in the
 10· · · · Q.· ·Whose responsibility is it to provide the        10· ·IFU for the Avaulta product was provided by Bard to
 11· ·informed consent; Bard's, a medical device manufacturer,   11· ·Dr. Suarez?
 12· ·or the doctor, Dr. Suarez, in this case?                   12· · · · A.· ·If all of those, however many --
 13· · · · A.· ·The informed consent is based upon -- the        13· · · · MS. GAYLE:· I'm sorry.· There's --
 14· ·informed consent is based upon the information that the    14· ·BY MS. GEIST:
 15· ·surgeon has gained from multiple different sources,        15· · · · Q.· ·There is no question yet.
 16· ·including the IFU.                                         16· · · · MS. GAYLE:· There is no question pending, Doctor.
 17· · · · Q.· ·Okay.· So it's not -- you would agree with me    17· ·BY MS. GEIST:
 18· ·it's not Bard's responsibility to put particular           18· · · · Q.· ·Just assume -- just assume with me all of that
 19· ·language in an informed consent.· The doctor drafts the    19· ·information was given to Dr. Suarez, okay?
 20· ·informed consent for his or her patient, true?             20· · · · A.· ·Okay.
 21· · · · A.· ·I disagree with that.· Bard has a                21· · · · Q.· ·And all of this information on the two and a
 22· ·responsibility to provide to the doctors all known risks   22· ·half pages you say, Dr. Elliott, is information that
 23· ·regardless of severity and to list them for the doctor.    23· ·Bard knew about and Bard purposely didn't put it in the
 24· ·The doctor's then responsibility is to take that           24· ·IFU, didn't communicate it to doctors; is that a fair
 25· ·information, to trust it being accurate, and then to       25· ·summary?· Bard should have done this, Bard knew about

                                                      Page 578                                                        Page 580
 ·1· ·properly inform the patient.                               ·1· ·these risks and didn't communicate it to doctors?
 ·2· · · · Q.· ·So the doctor's responsibility is to put         ·2· · · · MS. GAYLE:· Objection.· Form.
 ·3· ·together the informed consent and provide the              ·3· ·BY THE WITNESS:
 ·4· ·risk-benefit analysis to the patient.· That's the          ·4· · · · A.· ·Yeah.· You're asking me to assume something,
 ·5· ·doctor's role, correct?· I mean, there's nothing           ·5· ·and then I'm kind of not following you because it's a
 ·6· ·controversial about what I'm asking you here.· That's      ·6· ·complicated question.· You're asking me to assume Bard
 ·7· ·the doctor's role?                                         ·7· ·told everybody and I lost you.
 ·8· · · · A.· ·The doctor's role is just as I stated.· The      ·8· · · · Q.· ·Yeah.· Let me go back.· You're saying that
 ·9· ·doctor has to take all available information on a          ·9· ·Bard knew about all of these risks and Bard should have
 10· ·product and surgery and then to adequately inform and      10· ·informed Dr. Suarez, or any other doctor, about all of
 11· ·thoroughly inform the patient.                             11· ·these risks, Bard failed to do this, Bard knew certain
 12· · · · Q.· ·All right.· So I think we're saying the same     12· ·information, and they failed to put it in the IFU?
 13· ·thing.· You don't expect Bard to be sitting down with a    13· · · · A.· ·They failed to adequately put it in the IFU.
 14· ·particular patient and talking about the particular        14· ·I'll agree with that.
 15· ·risks and benefits of the medical device.· The doctor's    15· · · · Q.· ·Okay.· On that point, Doctor, did you ever
 16· ·role is to have that conversation with his or her          16· ·review any FDA regulations or rules on what needs to go
 17· ·patient.· Do you agree with me on that?                    17· ·into an IFU before getting involved in this litigation?
 18· · · · A.· ·Yeah.· Bard's role is to provide all known       18· · · · MS. GAYLE:· Objection to that question.· That was
 19· ·complications regardless of severity, and then the         19· ·covered yesterday in his general testimony.
 20· ·doctor's role is to be in the room alone with the          20· ·BY MS. GEIST:
 21· ·patient and family.· Bard has no role inside that office   21· · · · Q.· ·That wasn't specifically.· The question was,
 22· ·interaction.                                               22· ·before you got involved in this litigation, did you ever
 23· · · · Q.· ·Right.· It's the doctor's job to obtain the      23· ·review any FDA rules or regulations relating to what
 24· ·informed consent from his or her patient for the           24· ·should or should not be put into a medical device
 25· ·surgical procedure, correct?                               25· ·instructions for use?


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 577..580
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 31 of 77 PageID #: 884

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 581                                                        Page 583
 ·1· · · · MS. GAYLE:· Objection.· Again, I believe that was     ·1· ·first looked at any, like the FDA Blue Book.· I don't
 ·2· ·covered yesterday.                                         ·2· ·know when that first was.· I wouldn't be able to tell
 ·3· ·BY THE WITNESS:                                            ·3· ·you with any specific accuracy.· That FDA Blue Book is
 ·4· · · · A.· ·Do I answer?· I mean --                          ·4· ·available online.
 ·5· · · · Q.· ·It's a different question, and I'm happy to      ·5· · · · Q.· ·And you can't tell me whether or not you first
 ·6· ·compare the transcripts.· But the question was specific.   ·6· ·looked at that before you got involved as an expert in
 ·7· ·Before this litigation, had you ever read or acquainted    ·7· ·the litigation?
 ·8· ·yourself with the FDA rules and regulations regarding      ·8· · · · MS. GAYLE:· Objection.· Asked and answered and
 ·9· ·what information needs to be put or not included in an     ·9· ·discussed yesterday.· I'm going to instruct him not to
 10· ·IFU?                                                       10· ·go over this territory, which was went over yesterday.
 11· · · · MS. GAYLE:· You may answer that question subject to   11· ·I think we're burning time on this issue and it's
 12· ·my objection.                                              12· ·duplicate.· And, you know, Judge Goodwin does not like
 13· ·BY THE WITNESS:                                            13· ·duplicative testimony.
 14· · · · A.· ·I guess I'm somewhat confused.· I thought        14· ·BY MS. GEIST:
 15· ·yesterday was the -- all of this.· Now we're going back    15· · · · Q.· ·It's not.· I never asked you yesterday about
 16· ·to the general report.· I can't recall all of the          16· ·did you review any FDA regulations, rules or guidance,
 17· ·documents.· I'm involved in reviewing 30 different IFUs.   17· ·before you got involved as an expert in the litigation.
 18· ·I can pull up the notes as far as what IFUs I reviewed.    18· ·I did not ask that question yesterday.· That's why I'm
 19· ·I can't recall when I first saw FDA guidelines.· You       19· ·asking it today.
 20· ·know, in 2008, when the first FDA warning came out, I      20· · · · MS. GAYLE:· And it should have been answered,
 21· ·reviewed the things then.· In 2011, I reviewed it.         21· ·Counsel, because that's a general question that went to
 22· · · · · · ·So I can't recall when I first became aware of   22· ·his general opinions yesterday.· We covered the Blue
 23· ·various different FDA -- I'm sure, over the course of      23· ·Book yesterday.· He answered questions.· If you failed
 24· ·this litigation, my understanding of the regulation        24· ·to ask a question yesterday, it's our position that it's
 25· ·process has increased.· I'm not going to deny that. I      25· ·a question that's lost because it was a general

                                                      Page 582                                                        Page 584
 ·1· ·don't recall when I first saw what was required.· I was    ·1· ·question.· You can't rehash general today when he's
 ·2· ·always under the impression everything had to be told to   ·2· ·sitting here on case specifics.· You're not asking him
 ·3· ·the doctor on the IFU.                                     ·3· ·anything about the Blue Book in relation to these three
 ·4· · · · Q.· ·And I understand your impression, but my         ·4· ·plaintiffs.
 ·5· ·question was, before you got involved as an expert for     ·5· · · · MS. GEIST:· Well, I'm going to object.· You should
 ·6· ·plaintiffs in the pelvic mesh litigation, did you ever     ·6· ·make your objection to form.· If you want to raise it in
 ·7· ·go and review and research the FDA regulations, rules      ·7· ·a motion, that's fine.· Speaking objections are not
 ·8· ·and guidance documents, about what needs to go into a      ·8· ·allowed.· We went through this yesterday with other
 ·9· ·label or not?                                              ·9· ·counsel.
 10· · · · MS. GAYLE:· My objection is reiterated.· Again, I     10· · · · · · ·And this is a specific point in Dr. Elliott's
 11· ·think this goes to yesterday's testimony as well as        11· ·case-specific report that goes on for four pages.· And
 12· ·another objection because he's asked and answered the      12· ·it's specifically tied to Mrs. Alonso, because
 13· ·question.                                                  13· ·Dr. Elliott opines, in his report, that all of these
 14· ·BY THE WITNESS:                                            14· ·risks should have been in the IFU and Mrs. Alonso was
 15· · · · A.· ·Okay.· As of day one of medical school           15· ·not informed of these risks because Bard failed to
 16· ·residency staff, I was -- and I'll answer your question.   16· ·provide these risks to her surgeon, Dr. Suarez.
 17· ·I was under the understanding the IFU had to tell me       17· · · · MS. GAYLE:· And we'll just take it up in motion
 18· ·everything about the product.· That was my                 18· ·practice.
 19· ·understanding.· Then, as I got involved in this            19· · · · MS. GEIST:· That's fine.
 20· ·litigation and looking at various different things and     20· · · · MS. GAYLE:· But, again, our objection is
 21· ·digging deeper, then I'm finding out that that             21· ·reiterated.· This is a general opinion.· If you have
 22· ·understanding was correct.                                 22· ·opinions to these people, ask a question to these
 23· · · · · · ·However, again, in 2008 and 2011, when the FDA   23· ·people.
 24· ·started coming out with these warnings, that's when I      24· ·BY MS. GEIST:
 25· ·started looking into this.· So I can't tell you when I     25· · · · Q.· ·And that's what this is all about,

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 581..584
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 32 of 77 PageID #: 885

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 585                                                        Page 587
 ·1· ·Mrs. Alonso.· So can you answer my last question,          ·1· ·BY THE WITNESS:
 ·2· ·Doctor?                                                    ·2· · · · A.· ·I cannot speculate what Dr. Suarez would do.
 ·3· · · · MS. GEIST:· If the court reporter could read it       ·3· ·I can speculate -- I -- beyond speculate, I could tell
 ·4· ·back for him.                                              ·4· ·you what I would do and what a reasonable colleague of
 ·5· ·BY THE WITNESS:                                            ·5· ·mine would do.· I can't speak for Dr. Suarez.
 ·6· · · · A.· ·No.· I recall the question.· You're asking me    ·6· ·Dr. Suarez would be the best one to answer that
 ·7· ·to speculate.· If I had to give a time frame of first      ·7· ·question.
 ·8· ·looking into specific FDA regulations, that would be       ·8· · · · Q.· ·Well, you told me you read Ms. Alonso's
 ·9· ·when I was contacted by Dr. Michael Carome of Public       ·9· ·deposition testimony, right?
 10· ·Citizen because he was getting involved as far as          10· · · · A.· ·Correct.
 11· ·drafting that copy to the F- -- yeah, to the FDA.· And     11· · · · Q.· ·Do you recall her testimony that she was not
 12· ·that's probably when I first would have looked at that     12· ·informed of any of the risks associated with
 13· ·document.· And that was in -- it was signed in August.     13· ·transvaginal mesh?
 14· ·That process started, probably, in June, June of 2011.     14· · · · A.· ·I do recall her saying that.· In my
 15· · · · Q.· ·Thank you.· So, now, Doctor, getting back to     15· ·experience, sometimes individuals forget things over
 16· ·my original question, let's assume that all of the         16· ·time.· I know what she stated.
 17· ·information that you say Bard knew about and, therefore,   17· · · · Q.· ·Well, would you agree with me that there is
 18· ·should have put in the IFU, this two and a half pages,     18· ·nowhere in Dr. Suarez's records or the informed consent
 19· ·let's assume, for the purposes of this question, that      19· ·to establish that he provided her with any of the risks
 20· ·Dr. Suarez was informed by Bard of everything you lay      20· ·of the implantation of transvaginal mesh to Mrs. Alonso?
 21· ·out here in your two and a half pages.· Okay?              21· · · · MS. GAYLE:· Objection, form.
 22· · · · A.· ·Okay.                                            22· ·BY THE WITNESS:
 23· · · · Q.· ·Can you assume that for me?                      23· · · · A.· ·That's why I stated earlier I would want to
 24· · · · A.· ·I can assume that, yes.                          24· ·see, again, the clinical notes and specifically the
 25· · · · Q.· ·Okay.· Even if all of this information was       25· ·informed consent.· And then that also does not entail

                                                      Page 586                                                        Page 588
 ·1· ·provided to Dr. Suarez, how do you know, to a reasonable   ·1· ·what actually went on in the office.· And if he were
 ·2· ·degree of medical probability or certainty, that           ·2· ·under the impression, after reading the IFU, that these
 ·3· ·Dr. Suarez would have provided any of that information     ·3· ·risks are minimal, he might have downplayed it.
 ·4· ·to Mrs. Alonso?                                            ·4· · · · Q.· ·Did you see any evidence in the records that
 ·5· · · · A.· ·Well, you're asking me to theorize.· You're      ·5· ·Dr. Suarez talked to Mrs. Alonso about risks like
 ·6· ·asking me, number one, to make a huge assumption that      ·6· ·erosion, pelvic pain, and dyspareunia associated with
 ·7· ·Dr. Suarez would have provided -- been provided an         ·7· ·the implant of a transvaginal mesh product?
 ·8· ·honest evaluation of risks, lifelong complications, and    ·8· · · · A.· ·Yeah.· I don't recall, and that's why I'm
 ·9· ·a reasonable doctor would have then relayed that on to     ·9· ·asking to see those records again so we can go over
 10· ·patients.· I cannot speak for him.· I would have told      10· ·that, what was done on multiple clinic visits and at the
 11· ·the patients all of that data because I wanted a fully     11· ·formal informed consent.
 12· ·informed patient.· I cannot speculate what Dr. Suarez      12· · · · Q.· ·So I just want to make sure I'm clear.· There
 13· ·would do.· That would be a best question for him.          13· ·is no -- you don't have any evidence, sitting here
 14· · · · Q.· ·So, sitting here today, you can't say that had   14· ·today, Dr. Elliott, that Dr. Suarez would have passed on
 15· ·Bard provided all of this information to Dr. Suarez,       15· ·any of this information that you say should have been
 16· ·Dr. Suarez would have provided it to Mrs. Alonso?          16· ·included in the IFU?
 17· · · · MS. GAYLE:· Objection.· Form.                         17· · · · MS. GAYLE:· Objection.
 18· ·BY THE WITNESS:                                            18· ·BY MS. GEIST:
 19· · · · A.· ·I can't speak to what Dr. Suarez would do. I     19· · · · Q.· ·That he would have passed any of it on to
 20· ·can speak to what I would do and what I feel a             20· ·Mrs. Alonso?
 21· ·reasonable surgeon would do.                               21· · · · MS. GAYLE:· Object.
 22· · · · Q.· ·Can we agree, Dr. Elliott, that Dr. Suarez       22· ·BY MS. GEIST:
 23· ·likely would not have provided all of this information     23· · · · Q.· ·Would you agree with me?
 24· ·to Mrs. Alonso?                                            24· · · · MS. GAYLE:· Objection, form.· Objection,
 25· · · · MS. GAYLE:· Objection.· Form.                         25· ·mischaracterizes evidence.

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 585..588
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 33 of 77 PageID #: 886

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                               11/16/2014
                                                      Page 589                                                                   Page 591
 ·1· ·BY THE WITNESS:                                            ·1· ·deposition.· You were prepared to come here and talk
 ·2· · · · A.· ·Well, all I can state -- again, I cannot speak   ·2· ·about Mrs. Alonso's case, correct?
 ·3· ·for Dr. Suarez.· He is the one who needs to address that   ·3· · · · A.· ·Yes.· I had over a thousand pages of documents
 ·4· ·question.· A reasonable surgeon would relay on to a        ·4· ·to review, and I cannot remember every single word.· And
 ·5· ·patient, if he or she is fully knowledgeable of all of     ·5· ·so that's why I would like to just see what was stated
 ·6· ·the risks, you have to relay all of those risks to the     ·6· ·on his informed consent.
 ·7· ·patient.                                                   ·7· · · · Q.· ·So, sitting here now, you can't tell me
 ·8· · · · Q.· ·Well, would a reasonable surgeon relay to a      ·8· ·whether or not Dr. Suarez informed Mrs. Alonso of at
 ·9· ·patient who is considering having a transvaginal mesh      ·9· ·least some of the risks that are included here in the
 10· ·device implanted in her body, would a reasonable surgeon   10· ·adverse reaction section of the IFU?
 11· ·talk about risks such as erosion, pain, and dyspareunia?   11· · · · A.· ·I have the understanding a deposition is not
 12· · · · A.· ·I can speak for myself.· I would.                12· ·memory test.· This is very detailed issues, and that's
 13· · · · Q.· ·And those are all risks that are in the Bard     13· ·why I would like to see the informed consent.· It seems
 14· ·Avaulta IFU, are they not?                                 14· ·fairly basic.· I asked for the operative report and I
 15· · · · A.· ·I would have to look at the IFU and see how      15· ·got that.· And so I would like to see the informed
 16· ·they state it.· Because if -- if a surgeon is looking at   16· ·consent and then we can logically go through it.· And
 17· ·his frame of reference being native procedures and he      17· ·then I can disagree -- or, excuse me, agree or disagree
 18· ·sees pain, he's thinking and correlating that to native    18· ·with you.
 19· ·procedures, which is short-term, so pain, dyspareunia,     19· · · · Q.· ·If -- if Dr. Suarez did not inform Mrs. Alonso
 20· ·all of those things.· So, again, I can't speak to what     20· ·of some of the potential adverse events or complications
 21· ·that surgeon's frame of reference is.· Again, he would     21· ·associated with transvaginal mesh, would that be acting
 22· ·be the best one to answer that.                            22· ·within the standard of care?
 23· · · · Q.· ·Well, referring back to the IFU that we marked   23· · · · MS. GAYLE:· Objection.· Form.
 24· ·as Exhibit 30, Doctor, under Adverse Reactions, on page    24· ·BY THE WITNESS:
 25· ·5 of the IFU, the Adverse Reactions section of the IFU     25· · · · A.· ·I don't know as far as standard of care.· The


                                                      Page 590                                                                   Page 592
 ·1· ·from Bard informs a surgeon that complications             ·1· ·purpose of an informed consent is to inform the patient
 ·2· ·associated even with the proper implantation of the        ·2· ·of risks and have them consent or not.
 ·3· ·Avaulta Plus Biosynthetic Support System include, and      ·3· · · · Q.· ·So -- all right.· So setting aside standard of
 ·4· ·what's listed below are a number of different things.      ·4· ·care, if Mrs. Alonso's testimony is true that Dr. Suarez
 ·5· ·And what's included is extrusion, erosion, inflammation,   ·5· ·didn't tell her about any of the potential risks
 ·6· ·pain, dyspareunia, scarification, among other things.      ·6· ·associated with the implantation of Bard's Avaulta
 ·7· ·Those are all -- all included in the adverse reaction      ·7· ·product, that would be something you would be critical
 ·8· ·section of the IFU, true?                                  ·8· ·of with respect to Dr. Suarez?
 ·9· · · · A.· ·Yeah.· But, see, we're limited.· It talks        ·9· · · · MS. GAYLE:· Object to form.· Objection,
 10· ·about extrusion, but it does not talk about lifelong       10· ·mischaracterizes evidence and testimony.
 11· ·risk of extrusion.· It does not give you any qualifiers    11· ·BY MS. GEIST:
 12· ·of the extent and the severity of the problem.             12· · · · Q.· ·I mean, would that be proper medical care and
 13· · · · Q.· ·Understood.· But there is no evidence in this    13· ·counseling to a patient if Dr. Suarez did not, in fact,
 14· ·case, from the informed consent documents or the records   14· ·obtain informed consent from Mrs. Alonso prior to the
 15· ·from Dr. Suarez, that Dr. Suarez even told Mrs. Alonso     15· ·procedure?
 16· ·about the potential risks of erosion, pain, or             16· · · · A.· ·In discussion with patients on a daily basis
 17· ·dyspareunia?                                               17· ·and providing informed consents to patients on a daily
 18· · · · MS. GAYLE:· Objection.                                18· ·basis, unfortunately, not everybody remembers all of the
 19· ·BY MS. GEIST:                                              19· ·issues that are discussed with them.· So, therefore,
 20· · · · Q.· ·Do you agree with me?                            20· ·that's why I'd have to go down to the -- what the notes
 21· · · · A.· ·Again, I would have to see that -- those         21· ·say and what Dr. Suarez says in his deposition.
 22· ·records.· I don't recall that specific terminology. I      22· · · · MS. GEIST:· Can we go off the record one
 23· ·would have to look at the records.                         23· ·minute?
 24· · · · Q.· ·Well, Doctor, we don't have time for you to go   24· · · · VIDEO TECHNICIAN:· We're off the record.· The time
 25· ·through all of the records again here at your              25· ·is 11:35 a.m.


770-343-9696                          Tiffany Alley Global Reporting & Video                                        Pages 589..592
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 34 of 77 PageID #: 887

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 593                                                        Page 595
 ·1· · · · · · · · · · · (A short recess was had.)               ·1· ·had a native tissue repair or an ASC, an abdominal
 ·2· · · · VIDEO TECHNICIAN:· We're back on the record.· The     ·2· ·sacrocolpopexy, she could have still experienced some
 ·3· ·time is 11:37 a.m.                                         ·3· ·degree of pelvic pain and dyspareunia, true?
 ·4· ·BY MS. GEIST:                                              ·4· · · · MS. GAYLE:· Objection.· Form.· Mischaracterizes his
 ·5· · · · Q.· ·Dr. Elliott, had Mrs. Alonso had a native        ·5· ·testimony.
 ·6· ·tissue repair to resolve her pelvic organ prolapse or an   ·6· ·BY THE WITNESS:
 ·7· ·abdominal sacrocolpopexy procedure, would you agree with   ·7· · · · A.· ·To a minor and, in my experience, correctible
 ·8· ·me that she could have experienced the same issues with    ·8· ·extent and short-lived and, as far as impact upon
 ·9· ·pelvic pain and dyspareunia?                               ·9· ·quality of life, minimal, she could have had some
 10· · · · A.· ·No.· I disagree.                                 10· ·discomfort.
 11· · · · Q.· ·You disagree.· She didn't have -- she wouldn't   11· · · · Q.· ·Is it your opinion, Doctor, that every woman
 12· ·have had any risk of pelvic pain or dyspareunia after      12· ·who has had a native tissue repair or an ASC and who has
 13· ·having a native tissue repair; is that your testimony?     13· ·experienced pelvic pain and dyspareunia as a result of
 14· · · · A.· ·No.· My testimony is you have to put the         14· ·those surgeries has always had short-term and
 15· ·qualifiers on the location, the degree, the severity,      15· ·correctible pelvic pain and dyspareunia?
 16· ·the inability to cure it.· And with a sacrocolpopexy, we   16· · · · MS. GAYLE:· Objection.· Form.
 17· ·are talking about -- excuse me, with a mesh repair,        17· ·BY MS. GEIST:
 18· ·we're talking about midvault scarring of the obturator     18· · · · Q.· ·There is no risk of long-term pelvic pain or
 19· ·foramen.· The sacrocolpopexy is not even in that region.   19· ·dyspareunia with either of those surgical procedures?
 20· ·The same thing with the native tissue repair.· So I        20· · · · MS. GAYLE:· Objection.· Form.· Mischaracterizes his
 21· ·would -- you would have to put the qualifiers on it.       21· ·testimony and asked and answered yesterday as well as
 22· · · · Q.· ·Okay.· Well, let me try and put the qualifiers   22· ·today.
 23· ·on it.· If Mrs. Alonso had had a native tissue repair,     23· ·BY THE WITNESS:
 24· ·would you agree with me that she still could have          24· · · · A.· ·I can state, in my practice now, at a
 25· ·experienced pelvic pain and dyspareunia?                   25· ·high-volume tertiary center with highly subspecialized

                                                      Page 594                                                        Page 596
 ·1· · · · A.· ·In my experience, in a high-volume tertiary      ·1· ·care that I have never once seen an individual with a
 ·2· ·center, a member of the International Pelvic Pain          ·2· ·native tissue or sacro- -- or sacrocolpopexy procedure
 ·3· ·Society, she has the chance of having mild and usually     ·3· ·present with severe, debilitating, progressive pain like
 ·4· ·correctible -- and, in my experience, I have never had     ·4· ·I see with the transvaginal mesh kits.
 ·5· ·one of permanent -- dyspareunia.· That is comparing to     ·5· · · · Q.· ·But you're aware, from the literature, if not
 ·6· ·mesh, which is permanent, progressive, and severe.         ·6· ·your own personal experience, that women who have had
 ·7· · · · Q.· ·So she could have still experienced pelvic       ·7· ·native tissue and ASC repairs experience pelvic pain and
 ·8· ·pain and dyspareunia, but it's your opinion that the       ·8· ·dyspareunia years after those procedures are done?
 ·9· ·pelvic pain and dyspareunia she's complaining of now is    ·9· ·You're aware of that, correct?
 10· ·more severe and permanent in nature; is that right?        10· · · · MS. GAYLE:· Continuing objection.· Can I have that
 11· · · · A.· ·It is more severe.· Based upon the data and my   11· ·so I don't have to keep interrupting you on this line of
 12· ·experience, it's progressive.· There is no ability to      12· ·questioning?· I believe you asked and answered this
 13· ·cure it.· So with those qualifiers on there, then I        13· ·yesterday, Counsel.
 14· ·agree with you.                                            14· ·BY MS. GEIST:
 15· · · · Q.· ·And you're certainly not going to give an        15· · · · Q.· ·Well, I'm focusing on Mrs. Alonso.
 16· ·opinion that had Mrs. Alonso had a native tissue or an     16· · · · A.· ·My statement stands as from yesterday and
 17· ·ASC procedure, that she would have had no risk of          17· ·today.· And what I've reiterated is you have to put the
 18· ·experiencing pelvic pain or dyspareunia?· You would        18· ·qualifiers on there of the severity, the progressive
 19· ·never give that opinion, would you?                        19· ·nature of it, the life-changing disability.· I have
 20· · · · A.· ·I would give the opinion that, in my             20· ·never once, at a high-volume tertiary care center, seen
 21· ·experience, I've never once had an individual with this    21· ·that.· Especially important when you look at the various
 22· ·severe of pain in this location and in a progressive       22· ·different papers out there from Karram, Zimmerman,
 23· ·nature.· And in our review of sacrocolpopexies, we've      23· ·Blandon, that we discussed, where they're saying that
 24· ·had zero incidence of pelvic pain.                         24· ·these mesh complications require tertiary care.
 25· · · · Q.· ·So the answer to my question is, yes, had she    25· · · · · · ·So I am not seeing the need for these -- for


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 593..596
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 35 of 77 PageID #: 888

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                             11/16/2014
                                                      Page 597                                                                 Page 599
 ·1· ·tertiary, advanced-level care with these women who         ·1· ·opinion, if she had the Avaulta Plus, she's at the
 ·2· ·received those other types of native repair or             ·2· ·highest risk possible of complication with the
 ·3· ·sacrocolpopexy.                                            ·3· ·transvaginal mesh kit.
 ·4· · · · Q.· ·So Mrs. Alonso is complaining of pelvic pain     ·4· · · · Q.· ·Understood.· But we agree that had she used
 ·5· ·and dyspareunia a few years after her mesh implant         ·5· ·another medical device company's mesh kit, she still
 ·6· ·procedure, correct?                                        ·6· ·could have had the same complications?
 ·7· · · · A.· ·That is correct.                                 ·7· · · · MS. GAYLE:· Objection.
 ·8· · · · Q.· ·And is it not established in the literature      ·8· ·BY MS. GEIST:
 ·9· ·that women who had a native tissue or ASC repair           ·9· · · · Q.· ·Are we in agreement on that?
 10· ·complain of pelvic pain and dyspareunia years after        10· · · · MS. GAYLE:· Objection, form.· And objection, calls
 11· ·those procedures as well?                                  11· ·for speculation.
 12· · · · A.· ·Again, we keep leaving off those qualifiers.     12· ·BY THE WITNESS:
 13· ·If you give me those qualifiers on there, severe,          13· · · · A.· ·I mean, I think I answered it very well the
 14· ·progressive, debilitating, without a source of cure,       14· ·last time.· And, actually, I would like to know. I
 15· ·then I will agree with you.                                15· ·would like to see in the records, because we must have
 16· · · · Q.· ·Had Mrs. Alonso had a transvaginal mesh device   16· ·it somewhere -- I just don't have it off the top of my
 17· ·implanted by another manufacturer, would you agree with    17· ·head -- which product she had put in there.· So if she
 18· ·me, Dr. Elliot, that she could have experienced pelvic     18· ·had the Plus or not, because that would help us out.
 19· ·pain and dyspareunia as a result of that procedure?        19· ·Because if she had the Plus, I will then state that she
 20· · · · MS. GAYLE:· Objection.· Form.                         20· ·is at a higher risk for complications.
 21· ·BY THE WITNESS:                                            21· · · · Q.· ·Understood.· But she still would have been at
 22                                                              22· ·risk for the same complications if she had been
 23                                                              23· ·implanted with another medical device's -- another
 24                                                              24· ·medical device company's pelvic mesh kit product, true?
 25                                                              25· · · · MS. GAYLE:· Objection.· Form.· Counsel, are you

                                                      Page 598                                                                 Page 600
 ·1· · · · A.· ·And that is theoretical; however, if you look    ·1· ·talking about the same exact complications
 ·2· ·at the data out there, Prolift, Apogee, Perigee,           ·2· ·percentagewise, different?· What?
 ·3· ·Pinnacle, SIS, severe debilitating pain occurs with        ·3· ·BY MS. GEIST:
 ·4· ·those other mesh devices as well as Avaulta.               ·4· · · · Q.· ·Could Mrs. Alonso still have experienced
 ·5· · · · Q.· ·Okay.· So, sitting here today, you can't say     ·5· ·pelvic pain and dyspareunia if she had been implanted
 ·6· ·that Mrs. Alonso's outcome would have been any different   ·6· ·with another medical device company's transvaginal mesh?
 ·7· ·had she been implanted with another transvaginal mesh      ·7· ·That's my question.
 ·8· ·device?                                                    ·8· · · · A.· ·My opinion is transvaginal polypropylene mesh
 ·9· · · · MS. GAYLE:· Objection.                                ·9· ·for pelvic organ prolapse is bad across the board.· Had
 10· ·BY MS. GEIST:                                              10· ·she had another product in there like Prolift, which
 11· · · · Q.· ·Is that true?                                    11· ·there's hundreds and hundreds of papers out on Prolift,
 12· · · · MS. GAYLE:· Objection.· Form and objection calls      12· ·perhaps, even more than that, clearly shows devastation
 13· ·for speculation and --                                     13· ·in women.· Apogee, Perigee, the same thing.· Pinnacle,
 14· ·BY THE WITNESS:                                            14· ·the same thing.· And, again, there is another product
 15· · · · A.· ·That's not necessarily true because remember I   15· ·out there.· I can't recall off the top of my head.
 16· ·just cannot recall, from the literature -- or not,         16· · · · · · ·So, yes, she could have had devastating
 17· ·excuse me, not the literature, the medical records which   17· ·complications with that.· My argument is, is that the
 18· ·specific Avaulta product she had placed.· If she had the   18· ·Avaulta mesh, the arms are heavyweight, small pore,
 19· ·Plus, then she has collagen on there so there could be a   19· ·which data shows that Klosterhalfen and Cobb, et al.,
 20· ·higher rate of complications with it.· The arms are        20· ·higher rates of complications with those.· And, if she
 21· ·heavier weight with the Avaulta product regardless of      21· ·had collagen, there's data that show those have impaired
 22· ·which one it is.                                           22· ·healing.· So I am -- I am partly agreeing with you,
 23· · · · · · ·So I cannot say she would not -- it gets         23· ·again, with the clarifications in this as I answered
 24· ·confusing.· There is a very good risk she still would      24· ·here.
 25· ·have had complications with another mesh kit.· In my       25· · · · Q.· ·If -- if Mrs. Alonso's transvaginal mesh was


770-343-9696                          Tiffany Alley Global Reporting & Video                                     Pages 597..600
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 36 of 77 PageID #: 889

In Re: CR Bard 200                                     Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                              Page 601                                                        Page 603
 ·1· ·made from a different grade of polypropylene other than            ·1· ·clarify, was in response to this specific patient.· And
 ·2· ·the Marlex polypropylene used in the Avaulta products,             ·2· ·so we're not replowing general opinions from yesterday.
 ·3· ·can you state, to a reasonable degree of medical                   ·3· · · · MS. GEIST:· Right.· We're talking about this
 ·4· ·certainty, that she would not have experienced pelvic              ·4· ·specific patient.
 ·5· ·pain and dyspareunia?                                              ·5· · · · MS. GAYLE:· It's your question.· We're doing
 ·6· · · · MS. GAYLE:· Objection, form.· Objection, calls for            ·6· ·specifics.
 ·7· ·speculation and assumes facts not in evidence.                     ·7· ·BY MS. GEIST:
 ·8· ·BY THE WITNESS:                                                    ·8· · · · Q.· ·In this specific patient, we already talked
 ·9· · · · A.· ·Yeah.· I'm sorry.· Like, as far as a different           ·9· ·about the fact that she has the Align sling implanted at
 10· ·grade, you'd have to tell me the weight of it, the pore            10· ·the same time that she had the Avaulta Plus or Solo
 11· ·size, all of those different factors.· Right now, as far           11· ·product implanted, and we don't know which one it is,
 12· ·as I know, the Marlex that is used has heavyweight arms.           12· ·right?
 13· ·And so, again, polypropylene, in my -- my opinion, based           13· · · · A.· ·Correct.· I know what the Align sling was.· We
 14· ·upon my evidence and my experience and what we had                 14· ·know that.· That's very clear.
 15· ·mentioned over and over and over, should not be placed             15· · · · Q.· ·But not which Bard POP product?
 16· ·in the vagina on women for pelvic organ prolapse.                  16· · · · A.· ·No.· I do not recall what that one is, and the
 17· · · · Q.· ·But it's okay for the midurethral sling,                 17· ·operative note does not state it.
 18· ·correct?                                                           18· · · · Q.· ·And --
 19· · · · MS. GAYLE:· Objection.                                        19· · · · A.· ·And those were done at the same procedure,
 20· ·BY MS. GEIST:                                                      20· ·July 19th, 2010.
 21· · · · Q.· ·As we talked about yesterday?                            21· · · · Q.· ·And the Align sling that Mrs. Alonso had
 22· · · · MS. GAYLE:· Objection.· Form.· Objection.                     22· ·implanted was implanted for the purpose of correcting
 23· ·Mischaracterizes testimony and goes into general                   23· ·her stress urinary incontinence, correct?
 24· ·opinions from yesterday.                                           24· · · · A.· ·Correct.
 25· ·BY THE WITNESS:                                                    25· · · · Q.· ·That's the indication for that medical device?

                                                              Page 602                                                        Page 604
 ·1· · · · A.· ·No.· What I just said, I had the qualifiers on           ·1· · · · A.· ·Correct.
 ·2· ·there on purpose.· The Align sling is heavyweight, small           ·2· · · · Q.· ·And there is no evidence, in Mrs. Alonso's
 ·3· ·pore, which we have data from Cobb, Klosterhalfen, are             ·3· ·medical records, that she's had any recurrence of stress
 ·4· ·the two I can remember off the top of my head.· My                 ·4· ·urinary incontinence, true?
 ·5· ·report has many more.· There are known, very clear                 ·5· · · · MS. GAYLE:· Objection.· Form.
 ·6· ·complications from that with degradation, contraction,             ·6· ·BY THE WITNESS:
 ·7· ·pain, et cetera.· So I personally, in my practice, do              ·7· · · · A.· ·On my discussion with the patient, and I
 ·8· ·not implant any transvaginal mesh.                                 ·8· ·believe I go over that here.· I have to find it as I say
 ·9· · · · Q.· ·But you understand, and I don't want to replow           ·9· ·currently.· Yeah.· Under my exam, as I recall -- here we
 10· ·yesterday at all, but you understand that other pelvic             10· ·go -- she had mild urethral hypermobility with no SUI
 11· ·floor surgeons continue to believe in and implant the              11· ·noted.· However, her bladder was empty at the time of
 12· ·midurethral polypropylene sling like the Align product,            12· ·the examination.· So on my exam, on that day, I did not
 13· ·and you haven't come out and sent a separate letter to             13· ·elicit any urinary incontinence.
 14· ·the FDA seeking the removal of that type of product from           14· · · · Q.· ·And there is nothing in her records reflecting
 15· ·the market like you did with the POP products, true?               15· ·any stress urinary incontinence either, true, since --
 16· · · · MS. GAYLE:· Objection.· I'm going to instruct him             16· · · · A.· ·I --
 17· ·not to answer that as that is exactly replowing                    17· · · · Q.· ·-- since the implant of the Bard Align
 18· ·yesterday.                                                         18· ·product?
 19· · · · MS. GEIST:· Well, the doctor brought it up. I                 19· · · · A.· ·I do not recall that being a problem that she
 20· ·think it's legitimate.· If he's going to raise it, then            20· ·had mentioned, no.
 21· ·I can ask a question in response.· So I would like to              21· · · · Q.· ·So, in other words, the Bard Align sling
 22· ·have an answer subject to your objection.                          22· ·product is doing exactly what it was intended to do,
 23· · · · MS. GAYLE:· But you, yourself, admitted that was              23· ·treat and resolve the stress urinary incontinence
 24· ·replowing yesterday and it was a general question.· And            24· ·problems Mrs. Alonso is experiencing?
 25· ·so I think his answer or his question, and he can                  25· · · · MS. GAYLE:· Objection.· Form.


770-343-9696                                 Tiffany Alley Global Reporting & Video                                Pages 601..604
                                                                                                                                         YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 37 of 77 PageID #: 890

In Re: CR Bard 200                                    Daniel Elliott M.D., Vol. II                                         11/16/2014
                                                              Page 605                                                        Page 607
 ·1· ·BY THE WITNESS:                                                    ·1· ·you had to eat, so --
 ·2· · · · A.· ·Yeah, I don't -- I do not recall any mention             ·2· · · · THE WITNESS:· And I have a flight at 5:15, which
 ·3· ·regarding stress urinary incontinence.                             ·3· ·will take me 25 minutes to get there.
 ·4· · · · Q.· ·So, in other words, the product worked?· It's            ·4· · · · MS. GAYLE:· Well, she said that these will be
 ·5· ·doing what it was intended to do, correct?                         ·5· ·shorter, so...
 ·6· · · · MS. GAYLE:· Objection.· Form.                                 ·6· · · · THE REPORTER:· Can we go off?
 ·7· ·BY THE WITNESS:                                                    ·7· · · · MS. GEIST:· Yeah.· Let's go off the record.
 ·8· · · · A.· ·I don't believe anybody is going to challenge            ·8· · · · VIDEO TECHNICIAN:· We're off the record.· The time
 ·9· ·whether or not a product, a given sling product, can               ·9· ·is 11:53 a.m.
 10· ·treat stress incontinence.· It's the complications from            10· · · · · · · · · · · (A recess was had.)
 11· ·that sling product which are the issue.                            11· · · · VIDEO TECHNICIAN:· We're back on the record.· The
 12· · · · Q.· ·But in her case, Mrs. Alonso's case, we've               12· ·time is 12:15 p.m.
 13· ·already talked about this extensively, you're                      13· ·BY MS. GEIST:
 14· ·attributing all of her complications to the Bard Avaulta           14· · · · Q.· ·So, Dr. Elliott, we just had a very quick
 15· ·product, the POP product and not the sling product,                15· ·lunch break and let's continue on with your opinions in
 16· ·true?                                                              16· ·the case of Martina Wheeler.· Okay?
 17· · · · A.· ·No.                                                      17· · · · A.· ·Okay.
 18· · · · MS. GAYLE:· Objection.· Form.                                 18· · · · Q.· ·And, Doctor, we've previously marked your
 19· ·BY THE WITNESS:                                                    19· ·notice of deposition, and that actually applies to the
 20· · · · A.· ·No.· What I've stated, and we'd need to go               20· ·three cases in which you've given a specific report,
 21· ·back to exactly what I stated, I'll paraphrase it.· The            21· ·Mrs. Alonso, Mrs. Wheeler, and Mrs. Bolyard.· And that's
 22· ·Avaulta Align -- excuse me, the Align transobturator               22· ·Exhibit 28, correct?
 23· ·sling, which is heavyweight, small pore, goes through              23· · · · A.· ·Yes.· Correct.· That is correct.
 24· ·the obturator foramen in essentially the exact location            24
 25· ·as the Avaulta mesh.                                               25


                                                              Page 606                                                        Page 608
 ·1· · · · · · ·So, on my exam, she has severe pain in that              ·1· · · · · · · · · · · (Elliott Deposition Exhibit No. 33
 ·2· ·region and scarring.· Statistically speaking, due to the           ·2· · · · · · · · · · · ·was marked for identification.)
 ·3· ·larger volume of mesh with meaning, you know, the arms             ·3· ·BY MS. GEIST:
 ·4· ·of the Avaulta, statistically speaking, it is more                 ·4· · · · Q.· ·And I've marked as Exhibit 33 your
 ·5· ·likely than not to be due to the Avaulta than the Align,           ·5· ·case-specific report in Mrs. Wheeler's case.· And, as
 ·6· ·period.                                                            ·6· ·I -- I'm sorry.· As I indicated to you earlier, Doctor,
 ·7· · · · Q.· ·Okay.· Doctor, I want to move on to                      ·7· ·I'm not going to ask you the same generally applicable
 ·8· ·Mrs. Wheeler now.· Do you want to take a break?                    ·8· ·questions that we just went through with respect to
 ·9· · · · A.· ·No.                                                      ·9· ·Mrs. Alonso's case.· Okay.
 10· · · · Q.· ·And how about the court reporter?                        10· · · · · · ·And, with respect to your opinions in
 11· · · · A.· ·She's fine.· She's happy.· She's happy to be             11· ·Mrs. Wheeler's case, is it fair to say that you formed
 12· ·here.· Do you need a break?                                        12· ·your opinions in that case using the same methodology
 13· · · · Q.· ·I think we're all happy to be here, Doctor,              13· ·that you used in Mrs. Alonso's case?
 14· ·but I need to just go to the court reporter because she            14· · · · A.· ·Correct.· As I outlined earlier, it would be
 15· ·has the hardest job of all of us.                                  15· ·the same process.
 16· · · · A.· ·She's nodding.· She's fine.                              16· · · · Q.· ·Okay?
 17· · · · Q.· ·She is?                                                  17· · · · MS. GAYLE:· Counsel, just for the record, you
 18· · · · A.· ·Yes, she went like that.· (Indicating.)                  18· ·handed me what's Exhibit 33, and that does not have his
 19· · · · Q.· ·I can't tell.                                            19· ·exhibit attachments to that.· I just wanted to note that
 20· · · · MS. GAYLE:· Lunch?                                            20· ·for the record.
 21· · · · THE WITNESS:· Do you need a break?                            21· · · · MS. GEIST:· Thank you.· And I was -- I was actually
 22· · · · MS. GAYLE:· Can we take a short, like maybe ten               22· ·going to get to that.
 23· ·minutes lunch break.                                               23· ·BY MS. GEIST:
 24· · · · MS. GEIST:· Yes.                                              24· · · · Q.· ·And your attachments to Mrs. Wheeler's report
 25· · · · MS. GAYLE:· Madame Court Reporter, I know you said            25· ·I didn't bring with me separately because they're the

770-343-9696                                  Tiffany Alley Global Reporting & Video                                Pages 605..608
                                                                                                                                         YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 38 of 77 PageID #: 891

In Re: CR Bard 200                                      Daniel Elliott M.D., Vol. II                                        11/16/2014
                                                                Page 609                                                        Page 611
 ·1· ·same.· They have your CV and your materials relied list.             ·1· · · · Q.· ·And, just as I did with you, Doctor, with
 ·2· ·The only difference would be case-specific materials and             ·2· ·Mrs. Alonso, I just want to summarize the opinions you
 ·3· ·records relating to Mrs. Wheeler, correct?                           ·3· ·have in Mrs. Wheeler's case, okay?
 ·4· · · · A.· ·Correct, yes.                                              ·4· · · · A.· ·Okay.
 ·5· · · · Q.· ·And you have that in the version that you're               ·5· · · · Q.· ·So in terms of her symptomatology, in your
 ·6· ·looking at now?                                                      ·6· ·opinion, she experiences pelvic pain, pelvic floor
 ·7· · · · A.· ·Yeah.· This is my copy highlighted with one                ·7· ·myalgia, urge incontinence, dyspareunia, and similarly
 ·8· ·set of notes, but I can just rely off yours.· That was               ·8· ·loss of quality of life, which may have a long-term
 ·9· ·just for efficiency's sake.                                          ·9· ·impact.· Is that a fair summary?
 10· · · · Q.· ·Okay.· And let's just make sure we're all                  10· · · · A.· ·That is correct.
 11· ·clear that that is a final copy of the report.                       11· · · · Q.· ·Okay.· And, in Mrs. Wheeler's case, she was
 12· · · · A.· ·Oh.                                                        12· ·implanted with the Avaulta Solo products to treat both
 13· · · · MS. GAYLE:· He's not going to rely -- he's not                  13· ·an anterior and a posterior defect, correct?
 14· ·going to look at it.                                                 14· · · · A.· ·And, yes, she had Avaulta Solo posterior
 15· · · · THE WITNESS:· Yes.                                              15· ·Avaulta Solo anterior, and an Align TOT for
 16· · · · MS. GAYLE:· Because I have not taken the time to --             16· ·incontinence.
 17· ·this one is the final copy that you handed me, your                  17· · · · Q.· ·Similarly, Doctor, in your opinions with
 18· ·Exhibit 33, but I took away from him his earlier copies              18· ·respect to Mrs. Alonso, you don't have any opinions that
 19· ·because, honestly, I only did a line-by-line comparison              19· ·the Align sling was the predominant cause or substantial
 20· ·of one and found that it's a draft.· But for                         20· ·cause of the complaints that Mrs. Wheeler has; is that
 21· ·efficiency's sake, I just took everything away from him.             21· ·correct?
 22· ·He was just asking if he should highlight for efficiency             22· · · · MS. GAYLE:· Objection.· Form.
 23· ·purposes like you allowed him to do earlier, but we're               23· ·BY THE WITNESS:
 24· ·good.                                                                24· · · · A.· ·Same as my testimony with Alonso, that, based
 25· · · · THE WITNESS:· And I don't need to.· We -- yeah.                 25· ·upon my experience, statistics, data, available

                                                                Page 610                                                        Page 612
 ·1· ·We're good with that.                                                ·1· ·manuscripts, and internal documentation, statistically
 ·2· ·BY MS. GEIST:                                                        ·2· ·speaking, the Avaulta Solo anterior would be responsible
 ·3· · · · Q.· ·Okay.· So with Mrs. Wheeler, in forming your               ·3· ·for what I found on my exam, much more so than the
 ·4· ·opinions with respect to her case, Doctor, did you do a              ·4· ·Align.
 ·5· ·differential diagnosis?                                              ·5· · · · Q.· ·Okay.· And just so we're clear, there's no
 ·6· · · · A.· ·Yes.· As outlined previously in the Alonso                 ·6· ·opinions with respect to the Bard Align sling product in
 ·7· ·case, I used the same process, same differential                     ·7· ·your report for Mrs. Wheeler, correct?
 ·8· ·diagnosis, same consideration, keeping an open mind of               ·8· · · · MS. GAYLE:· Objection.· Form.
 ·9· ·all possibilities.                                                   ·9· ·BY THE WITNESS:
 10· · · · Q.· ·Okay.· And the alternative possibilities or                10· · · · A.· ·I do not -- I do not state anything along
 11· ·medical conditions or causes of the issues complained of             11· ·those lines in my report.
 12· ·by Mrs. Wheeler are not specifically set forth in any                12· · · · Q.· ·Okay.· And she was implanted with the Avaulta
 13· ·list that I can read in your report in Mrs. Wheeler's                13· ·and Align products by Dr. Sprock on July 7th, 2008,
 14· ·case, true?                                                          14· ·correct?
 15· · · · A.· ·No.· It is exactly as outlined in my testimony             15· · · · A.· ·That is what my records reflect, yes.
 16· ·on Alonso.· The same process, the same options were                  16· · · · Q.· ·And we already discussed that she was
 17· ·considered and ruled out with the exception of with                  17· ·implanted with the Avaulta Solo products, correct?
 18· ·Wheeler of the Osler-Weber-Rendu syndrome as indicated               18· · · · A.· ·Correct.· Solo anterior and posterior.
 19· ·in my report on page 2.· That would be a unique                      19· · · · Q.· ·So your opinions with respect to the Avaulta
 20· ·diagnosis that Ms. Alonso obviously did not have.                    20· ·Plus products, which are a collagen/polypropylene
 21· · · · Q.· ·And you considered that in reaching your                   21· ·combination product, any of those opinions would not
 22· ·opinion that that did not contribute in any way to                   22· ·apply in Mrs. Wheeler's case; is that fair to say?
 23· ·Mrs. Wheeler's complaints; is that correct?                          23· · · · A.· ·With the exception that the arms of the Solo
 24· · · · A.· ·Correct.· I have no logical evidence that that             24· ·are the same, high-density, small pore.· The issues
 25· ·was playing a role in her outcome.                                   25· ·pertaining to collagen and the hypersensitivity, et


770-343-9696                                  Tiffany Alley Global Reporting & Video                                 Pages 609..612
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 39 of 77 PageID #: 892

In Re: CR Bard 200                                  Daniel Elliott M.D., Vol. II                                         11/16/2014
                                                             Page 613                                                        Page 615
 ·1· ·cetera, do not apply to Mrs. Wheeler.                             ·1· ·high-volume tertiary center, subspecialized in female
 ·2· · · · Q.· ·On -- okay.· So, Doctor, let me start by                ·2· ·pelvic medicine, fully board-certified in that, my
 ·3· ·asking you whether you considered a number of different           ·3· ·opinion was she was well-estrogenized.
 ·4· ·things with respect to Mrs. Wheeler in reaching your              ·4· · · · Q.· ·Excuse me.· Are you aware of whether
 ·5· ·differential.· Okay?                                              ·5· ·Mrs. Wheeler has been taking estrogen therapy for a
 ·6· · · · A.· ·Okay.                                                   ·6· ·number of years to treat the vaginal atrophy?
 ·7· · · · Q.· ·In concluding or opining that the Bard Avaulta          ·7· · · · A.· ·I can't recall specifically.· Most women have
 ·8· ·products were the cause for her dyspareunia and pelvic            ·8· ·been treated with estrogen from time to time for
 ·9· ·pain, did you consider the fact that Mrs. Wheeler is in           ·9· ·extrusion.· So I would have to see with that.
 10· ·her mid-50s and menopausal?                                       10· · · · Q.· ·In reaching your opinion that she experiences
 11· · · · A.· ·Yes.· That is always a consideration.· The              11· ·now severe dyspareunia, did you take into consideration
 12· ·hormonal status at age 50 -- actually, the hormonal               12· ·her medical records where she reports that her
 13· ·status is going to be still fairly decent.                        13· ·dyspareunia is mild?
 14· · · · Q.· ·Isn't it true, Doctor, that there could be              14· · · · MS. GAYLE:· Objection.· Form.
 15· ·significant pain or dyspareunia associated with                   15· ·BY MS. GEIST:
 16· ·intercourse in a woman whose vagina is atrophic --                16· · · · Q.· ·Did you see that in any of the medical records
 17· ·atrophic?· Pardon me.                                             17· ·for Mrs. Wheeler?
 18· · · · MS. GAYLE:· Objection.· Form.                                18· · · · A.· ·Yeah.· I've seen various medical records and
 19· ·BY THE WITNESS:                                                   19· ·documentation.· All I can speak to specifically is my
 20· · · · A.· ·Again, we have to put the qualifiers on there.          20· ·interaction with her on October 4th where I then used
 21· ·Atrophic vaginal perimenopausal, post-menopausal can              21· ·the Visual Analog Pain Scale to be able to compare
 22· ·contribute to vaginal dryness that is usually amenable            22· ·a rel- -- you can do comparisons that way on severity.
 23· ·to a vaginal lubricant.· So it's a different type,                23· · · · Q.· ·So she -- when she saw you, she told you she
 24· ·quality, severity of pain.                                        24· ·was experiencing severe dyspareunia; is that right?
 25· · · · Q.· ·Well, vaginal atrophy or vaginal thinning due           25· · · · A.· ·She graded her pain using the Visual Analog

                                                             Page 614                                                        Page 616
 ·1· ·to a woman going through menopause and the correlating            ·1· ·Pain Scale, which is a validated study for patients to
 ·2· ·reduction in estrogen can cause dyspareunia.· Do you              ·2· ·be able to compare pain, on a scale of 1 to 10, with 1
 ·3· ·agree with that?                                                  ·3· ·being essentially nothing, 10 being the most severe pain
 ·4· · · · MS. GAYLE:· Objection.· Form.                                ·4· ·in life.· She graded it at 8 during intercourse.
 ·5· ·BY THE WITNESS:                                                   ·5· · · · Q.· ·And did you consider the reliability of that
 ·6· · · · A.· ·That's just what I stated.· There would have            ·6· ·grading by Mrs. Wheeler when looking at her medical
 ·7· ·to be qualifiers on that.· That's usually why we use the          ·7· ·records where she has reported only mild dyspareunia?
 ·8· ·Visual Analog Pain Scale to determine the severity and            ·8· · · · A.· ·Yeah.· I am familiar with the records.· We
 ·9· ·the relative severity.· She can have dryness.· She can            ·9· ·probably want to talk -- go look specifically at those
 10· ·have discomfort that is mild and usually treatable with           10· ·notes, when that was, when was it relative to an
 11· ·vaginal lubricants.                                               11· ·extrusion and a treatment of extrusion -- extrusion.· Is
 12· · · · Q.· ·Did you read and consider Dr. Sprock's, who is          12· ·it possibly immediately after the extrusion?· The pain
 13· ·the implanting physician in the case, her deposition              13· ·might have gone away and then comes back.· And,
 14· ·where she testified that Mrs. Wheeler has very thin               14· ·remember, this is also a progressive process.
 15· ·tissue and, in fact, an atrophic -- atrophic                      15· ·Klosterhalfen, et al., talks about 15 years'
 16· ·endometrium?· Did you consider that in reaching your              16· ·progression.· So what happened in the past is important,
 17· ·conclusion that the Avaulta products were the cause of            17· ·but has to be looked at as the progression of the
 18· ·the dyspareunia?                                                  18· ·disease process.
 19· · · · A.· ·I would have to look at that specific record            19· · · · Q.· ·How about Mrs. Wheeler's preimplant complaints
 20· ·with that.· However, you said thinned endometrium. I              20· ·of trouble with sexual intercourse, specifically burning
 21· ·would expect that.· She's a perimenopausal,                       21· ·with sexual intercourse.· Did you consider those reports
 22· ·postmenopausal woman.· You would expect the uterus to             22· ·she made to her doctors in reaching your opinion that it
 23· ·be -- have a thinned endometrium.· I can correlate it to          23· ·was the Bard's product only that has caused her problems
 24· ·my exam on October 4th where I said the vagina was                24· ·with sexual intercourse?
 25· ·well-estrogenized.· So, in my experience, at a                    25· · · · MS. GAYLE:· Objection.· Form.


770-343-9696                               Tiffany Alley Global Reporting & Video                                 Pages 613..616
                                                                                                                                        YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 40 of 77 PageID #: 893

In Re: CR Bard 200                                       Daniel Elliott M.D., Vol. II                                             11/16/2014
                                                               Page 617                                                                 Page 619
 ·1· ·BY THE WITNESS:                                                     ·1· ·BY THE WITNESS:
 ·2· · · · A.· ·Yeah.· Number one, yes, I did consider those.             ·2· · · · A.· ·Absolutely I consider it, and that is a very
 ·3· ·Number two, as I stated earlier, as far as the quality              ·3· ·important one.· And I have to correlate it to my
 ·4· ·and severity of the pain.· Burning with sexual activity,            ·4· ·experience, my understanding of the medical literature,
 ·5· ·I'm just trying to see if I have a Visual Analog Scale.             ·5· ·which, again, I have 509 papers that I've reviewed
 ·6· ·I know I have here somewhere what it was before surgery             ·6· ·regarding this, including documentation on pain.· I do
 ·7· ·and after surgery.· It will be in my note somewhere.                ·7· ·know that from, again, Klosterhalfen, et al., mesh
 ·8· · · · MS. GAYLE:· Take your time, Doctor, and look for               ·8· ·contraction is a progressive process.
 ·9· ·it.                                                                 ·9· · · · · · ·So if an individual has -- does not have pain,
 10· ·BY THE WITNESS:                                                     10· ·we have to look at exactly what's going on with that and
 11· · · · A.· ·Yeah.· I only see in my notes, on quick                   11· ·if it progresses.· Remember we had the paper yesterday
 12· ·review, a current Visual Analog Scale of 10 with sexual             12· ·where at one year they had 8 percent extrusion and at
 13· ·activity and a baseline of 6 to 7 constantly.· I do not             13· ·three years they had something like 19 percent, roughly.
 14· ·see where I state a preoperative Visual Analog Scale. I             14· ·So things change.
 15· ·can go off of just what she said as far as advancement              15· · · · Q.· ·You've mentioned Dr. Klosterhalfen quite a few
 16· ·of the severity.                                                    16· ·times.· Who is he?
 17· · · · Q.· ·That's what she told you, correct?                        17· · · · A.· ·Klosterhalfen is a pathologist, Ph.D.,
 18· · · · A.· ·That's what she told me, yes.                             18· ·specializing in biomaterials.· He is considered by some
 19· · · · Q.· ·Did you consider, Doctor, the reasons why                 19· ·to be the king of meshes as far as understanding of
 20· ·Mrs. Wheeler's reports of the severity of dyspareunia               20· ·meshes.· And if you look at his CV, he has dozens and
 21· ·may be different to you compared to her treating doctors            21· ·dozens of papers of looking at animal studies and human
 22· ·as reflected in the records?                                        22· ·studies and mesh interaction from the vagina and also
 23· · · · MS. GAYLE:· Objection.· Form.                                  23· ·abdominal wall hernias.
 24· ·BY THE WITNESS:                                                     24· · · · Q.· ·Do you consider him to be a biomaterials
 25· · · · A.· ·Every time I interact with an individual I am             25· ·expert?


                                                               Page 618                                                                 Page 620
 ·1· ·always cognizant that people don't always tell the                  ·1· · · · A.· ·I consider him to be an advanced level
 ·2· ·truth.· You, as lawyers, know that, too.· Anybody in the            ·2· ·individual who understands polymers and their
 ·3· ·legal field knows it, the police force or otherwise.· So            ·3· ·interaction with the body.
 ·4· ·that is always something I consider.· All I can go off              ·4· · · · Q.· ·So do you consider him to be a biomaterials
 ·5· ·of is my personal interaction.· I ask a question, I get             ·5· ·expert?
 ·6· ·a response, and then I correlate it to the physical                 ·6· · · · MS. GAYLE:· Objection.· Asked and answered.
 ·7· ·exam.                                                               ·7· ·BY THE WITNESS:
 ·8· · · · · · ·And when I do a physical exam, being aware of             ·8· · · · A.· ·Well, I just stated.· He has -- he has extreme
 ·9· ·what we call malingering, I will try and do an exam,                ·9· ·advanced knowledge arguably, the best in the world, in
 10· ·distract the patient, touch certain areas that I know               10· ·understanding meshes and their complications in animal
 11· ·would not be involved with meshes, ask them, Do you have            11· ·and human, vaginal and transabdominal meshes.
 12· ·pain here?· If a patient is telling me they had pain                12· · · · Q.· ·Have you ever met with Dr. Klosterhalfen?
 13· ·everywhere I touch, inside the thigh, outside the thigh,            13· · · · A.· ·No.
 14· ·I know that's not due to mesh.· So all I can state is my            14· · · · Q.· ·You read his report in this litigation?
 15· ·questions and my physical exam correlate.                           15· · · · A.· ·I've read --
 16· · · · Q.· ·When you have a case like in any of these                 16· · · · MS. GAYLE:· Objection.
 17· ·cases where you have medical records that reflect a much            17· ·BY THE WITNESS:
 18· ·lesser degree of dyspareunia, do you consider that at               18· · · · A.· ·Yes.· I've read his reports, but I've read
 19· ·all in reaching your opinions that the plaintiff                    19· ·more so his papers.
 20· ·experienced severe dyspareunia?                                     20· · · · Q.· ·You understand he's an expert for the
 21· · · · · · ·If the medical record contradicts what she's              21· ·plaintiffs in this litigation as you are, correct?
 22· ·telling you during your exam, do you consider that in               22· · · · MS. GAYLE:· Objection.· Form.
 23· ·reaching your conclusion with respect to severe                     23· ·BY THE WITNESS:
 24· ·dyspareunia?                                                        24· · · · A.· ·Yes.· I do understand that, and I also put it
 25· · · · MS. GAYLE:· Objection.· Form.                                  25· ·in the mindset that I read his papers going back to the


770-343-9696                                  Tiffany Alley Global Reporting & Video                                      Pages 617..620
                                                                                                                                                   YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 41 of 77 PageID #: 894

In Re: CR Bard 200                                      Daniel Elliott M.D., Vol. II                                              11/16/2014
                                                              Page 621                                                                   Page 623
 ·1· ·early '80s, which predate any of this.· And what he                ·1· · · · MS. GAYLE:· Objection, form.· Mischaracterizes
 ·2· ·stated then and I correlate to what he states now to see           ·2· ·evidence and testimony in this case.
 ·3· ·if it's changed.                                                   ·3· ·BY THE WITNESS:
 ·4· · · · Q.· ·In reaching your opinions in Mrs. Wheeler's              ·4· · · · A.· ·You're taking a certain -- I would like to see
 ·5· ·case about long-term quality-of-life issues and                    ·5· ·those records, which would probably be important.· Let's
 ·6· ·inability to engage in sexual intercourse, did you                 ·6· ·see what the context and when it is occurring.· However,
 ·7· ·consider Mrs. Wheeler's attitudes or desires to have               ·7· ·on my interaction with her on October 4th, 2014, what
 ·8· ·sexual intercourse?                                                ·8· ·she stated to me, which correlates to my physical exam,
 ·9· · · · A.· ·I can't recall exactly what I spoke to her               ·9· ·is the impact upon her quality of life has been
 10· ·about and her motivations as far as sexual activity. I             10· ·tremendous and cannot engage in any -- cannot.· Not that
 11· ·stated, you know, based upon my exam and what she stated           11· ·she doesn't choose.· She cannot engage in significant --
 12· ·to me, that it's so severe she cannot have sexual                  12· ·excuse me, engage in any meaningful -- cannot engage in
 13· ·activity and it's a tremendous impact upon her quality             13· ·any meaningful sexual activity and has lost that
 14· ·of life.· So, yes, to answer your question, I did do               14· ·intimacy.
 15· ·that.                                                              15· · · · Q.· ·Well, I understand that's what she told you,
 16· · · · Q.· ·Well, did you review or see, in any of the               16· ·Dr. Elliott.· Would Mrs. Wheeler, as a plaintiff in this
 17· ·medical records, Mrs. Wheeler's reports, that she                  17· ·litigation, tell you anything other than that in order
 18· ·couldn't be bothered with sex because they were                    18· ·to move her case forward?
 19· ·experiencing marital problems?                                     19· · · · MS. GAYLE:· Objection.· Move to strike.· Also,
 20· · · · MS. GAYLE:· Objection.                                        20· ·objection.· It mischaracterizes testimony and
 21· ·BY MS. GEIST:                                                      21· ·argumentative.
 22· · · · Q.· ·Did you see any of that?                                 22· ·BY THE WITNESS:
 23· · · · MS. GAYLE:· Objection.· Form.                                 23· · · · A.· ·I cannot state what -- what Mrs. Wheeler and
 24· ·BY THE WITNESS:                                                    24· ·her various different motivations are.· All I can do is
 25· · · · A.· ·I would like to look at those records.· The              25· ·I ask questions keeping an open mind, keeping the


                                                              Page 622                                                                   Page 624
 ·1· ·fact that she might not want to be bothered by sexual              ·1· ·concept of malingering very well present, correlate it
 ·2· ·activity is understandable.· But then if she were to               ·2· ·to what my physical exam is.· And my physical exam
 ·3· ·change her mind and not be able to, that is an important           ·3· ·demonstrated a severely scarred and painful vagina,
 ·4· ·issue.                                                             ·4· ·which is not consistent remotely with meaningful sexual
 ·5· · · · Q.· ·Well --                                                  ·5· ·activity.
 ·6· · · · A.· ·She should have the right to be able to have             ·6· · · · Q.· ·Well, I guess what I'm asking you, Doctor, is
 ·7· ·sexual activity if she chooses to.                                 ·7· ·this, when Mrs. Wheeler reported to you that she's
 ·8· · · · Q.· ·If she has marital problems and she doesn't              ·8· ·experiencing severe dyspareunia, did you go back and
 ·9· ·want to be bothered with sex, obviously, she wouldn't              ·9· ·look at her records and see if that report correlated to
 10· ·have any long-term quality-of-life impact, true?                   10· ·what she was telling her treating doctors over the
 11· · · · MS. GAYLE:· Object to form.· Mischaracterizes                 11· ·years?
 12· ·Ms. Wheeler's testimony and her husband's testimony.               12· · · · A.· ·Well, by all means.· I mean, I've read the
 13· ·BY THE WITNESS:                                                    13· ·records.· But, again, what happened then versus now was
 14· · · · A.· ·I'm of the opinion the woman should have the             14· ·that, you know, was it when she was having mesh
 15· ·right to choose what she wants to do with her body.· If            15· ·extrusion and she wants nothing to do with sexual
 16· ·she is having marital discourse or whatever type of                16· ·activity?· We have to figure out what is exactly going
 17· ·discourse and does not want to partake in sex, that's              17· ·on.· You're taking one -- one line from somewhere and
 18· ·fine.· But if she were to change her mind, she has the             18· ·I'm taking, when I examined her and when I personally
 19· ·right to be able to do that.                                       19· ·spoke with her, what she said.
 20· · · · Q.· ·And I don't disagree with you.· But my                   20· · · · Q.· ·Now, moving to the paragraph regarding the
 21· ·question only is this, if she's indicated in her medical           21· ·lack of physical intimacy and the long-term outcome of
 22· ·records, maybe not to you, that she couldn't be bothered           22· ·impact on quality-of-life issues leading to the
 23· ·with sex, then obviously she doesn't have any long-term,           23· ·possibility of depression and the suicide, that's the
 24· ·quality-of-life issue if she's not interested in                   24· ·same paragraph you have for Mrs. Alonso and Mrs. Wheeler
 25· ·engaging in sex?· Would you agree with me on that?                 25· ·and Mrs. Bolyard, correct?


770-343-9696                                  Tiffany Alley Global Reporting & Video                                      Pages 621..624
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 42 of 77 PageID #: 895

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                              11/16/2014
                                                      Page 625                                                                 Page 627
 ·1· · · · A.· ·That is correct.                                 ·1· ·Bard implant surgery?
 ·2· · · · Q.· ·Okay.· So are you giving an opinion in this      ·2· · · · A.· ·Absolutely.· And that's all the more worrisome
 ·3· ·case that Mrs. Wheeler will experience depression or       ·3· ·in an individual with underlying baseline depression.
 ·4· ·commit suicide as a result of the problems that she        ·4· ·Now you have added on another stressor like chronic pain
 ·5· ·contends she is experiencing?                              ·5· ·and then more isolation and more loneliness.· So, yes,
 ·6· · · · A.· ·I stated the same statement as in my previous    ·6· ·that is further evidence or worrisome that, you know,
 ·7· ·testimony with Alonso, that, based upon the data out       ·7· ·this is a major, serious tragic problem for these
 ·8· ·there in multiple different manuscripts, my review of      ·8· ·individuals.
 ·9· ·the literature, my daily interaction with female           ·9· · · · Q.· ·Would you agree with me that Mrs. Wheeler
 10· ·patients, that the loss of intimacy, the isolation, the    10· ·could have still experienced depression and would still
 11· ·embarrassment, the guilt, the perception of inability      11· ·be a user of antidepressants if she never even had the
 12· ·to, for lack of a better phrase, satisfy their partner,    12· ·Bard implant surgery?
 13· ·that can lead to depression and all of the emotions we     13· · · · A.· ·Depression is, unfortunately, frequently not a
 14· ·discuss -- discussed.                                      14· ·curable problem; and, if you add in more stressors, it
 15· · · · Q.· ·It's fair to say it would be speculation to      15· ·makes it worse.· So, yes, by all means, depression was
 16· ·opine, in any of these three cases, that any of these      16· ·there.· That means, again, the more importance of the
 17· ·women will experience depression as a result of the        17· ·added stress of the pain.
 18· ·complications they say they've had from the mesh?          18· · · · Q.· ·Well, you would agree with me, Doctor, that
 19· · · · MS. GAYLE:· Objection.· Form.                         19· ·you can't say in this circumstance that, if Mrs. Wheeler
 20· ·BY MS. GEIST:                                              20· ·continues to experience depression, that it's all due to
 21· · · · Q.· ·It would be speculation to say Mrs. Alonso or    21· ·the problems she says she's had from the Bard surgery --
 22· ·Mrs. Wheeler or Mrs. Bolyard will experience depression    22· ·from the Bard implant surgery?· Pardon me.
 23· ·based on the complications that they say they've had       23· · · · A.· ·That's -- well, again, my report states what
 24· ·from the Bard mesh?                                        24· ·it states.· I am not stating that Bard product caused
 25· · · · MS. GAYLE:· Objection.· Form.· Mischaracterizes       25· ·her original depression.· I am saying that -- and I


                                                      Page 626                                                                 Page 628
 ·1· ·testimony and his report.· The report speaks for itself.   ·1· ·don't think there is anybody who is going to be
 ·2· ·BY THE WITNESS:                                            ·2· ·questioning this -- that added stress, pain, loneliness,
 ·3· · · · A.· ·Yeah.· My report, the words that I wrote down    ·3· ·lack of intimacy can worsen the condition.
 ·4· ·here, I chose very carefully.· I did not state it will     ·4· · · · Q.· ·I assume you would agree with me, Doctor, that
 ·5· ·lead to.· The symptoms that she is experiencing, based     ·5· ·you're not an expert in psychiatry or psychology, true?
 ·6· ·upon my experience, review of the literature, can lead     ·6· · · · A.· ·I am not trained in psychology or psychiatry.
 ·7· ·to these feelings of isolation, loneliness, depression,    ·7· · · · Q.· ·So you're not an expert in either of those
 ·8· ·and, unfortunately, suicide.                               ·8· ·fields, correct?· You wouldn't hold yourself out as an
 ·9· · · · Q.· ·Well, would you agree with me, Doctor, that      ·9· ·expert in the fields of psychiatry or psychology or
 10· ·the use of the term suicide is a pretty highly charged     10· ·mental health, in general?
 11· ·term?· It's a pretty serious term to throw in there in     11· · · · A.· ·No.· Those, I think every physician deals with
 12· ·this report?                                               12· ·individuals dealing with major issues.· To a certain
 13· · · · A.· ·The data backs it up, though.· Look, I had two   13· ·extent, every physician, especially if they deal with
 14· ·quotes there, two papers.· And so, yeah, chronic pain,     14· ·pain, has to be aware and recognize these and also aware
 15· ·loss of intimacy, loneliness, depression, I don't think    15· ·and recognize their limitations to ask certain questions
 16· ·there is anybody going to challenge that depression and    16· ·and get the individual to somebody with advanced
 17· ·suicide correlate.· I'm not saying they will have it.      17· ·training.
 18· ·I'm saying that these are things that can, in the very     18· · · · Q.· ·Doctor, I'm asking if you recognize your
 19· ·severe situations, lead to that.                           19· ·limitations.· Are you putting yourself out there as an
 20· · · · Q.· ·How about in Mrs. Wheeler's specific case?       20· ·expert in psychiatry, psychology, and mental health
 21· ·Did you consider, in reaching your opinions, that the      21· ·disorders?
 22· ·quality of life issues that you say were caused by the     22· · · · MS. GAYLE:· Object to form.
 23· ·Bard Avaulta products may cause her depression?· Did you   23· ·BY THE WITNESS:
 24· ·consider, in reaching those opinions, that she had been    24· · · · A.· ·Well, no.· I think I answered that.· No, I am
 25· ·using antidepressants for a number of years prior to the   25· ·not a psychiatrist or a psychologist, but I deal with a


770-343-9696                          Tiffany Alley Global Reporting & Video                                     Pages 625..628
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 43 of 77 PageID #: 896

In Re: CR Bard 200                                        Daniel Elliott M.D., Vol. II                                              11/16/2014
                                                                Page 629                                                                   Page 631
 ·1· ·large number of women who suffer from depression and                 ·1· · · · A.· ·No.· The surgery was July 7th.· July 22nd she
 ·2· ·things, but I do not hold myself out as being an expert              ·2· ·was examined.· The tissue was turned a little yellowish.
 ·3· ·in psychology or psychiatry.· I do not hold an advanced              ·3· ·Now, Dr. Sprock says it's part of the healing process.
 ·4· ·degree in that area.                                                 ·4· ·What I'm saying is, in hindsight -- I don't disagree
 ·5· · · · Q.· ·Okay.· Thank you.· Did you see, in your review             ·5· ·with Dr. Sprock at that moment; but, in hindsight, that
 ·6· ·of Mrs. Wheeler's records, that she experienced a                    ·6· ·was probably the start of impaired healing.
 ·7· ·dehiscence in weeks postop?                                          ·7· · · · Q.· ·So two weeks out from the surgery, the
 ·8· · · · A.· ·Yeah.· Her surgery was on July 7th, 2008.· And             ·8· ·dehiscence had started, correct?
 ·9· ·on August 26th -- August 26th is when it was clear.                  ·9· · · · A.· ·No.· I'm saying, if we want to go purely off
 10· ·But, though, if you go back to July 22nd, I think we                 10· ·of the record, Dr. Sprock states it's part of the
 11· ·start to see the beginnings of the dehiscence, that it               11· ·healing process.· So she was there.· She laid eyes on
 12· ·manifested itself on August 26th.                                    12· ·the individual.· I did not.· So if we go off of her
 13· · · · Q.· ·And just so the jury understands, a dehiscence             13· ·record, she's saying this is normal healing.· So then
 14· ·is what?                                                             14· ·the 26th, clear-cut that there is impaired healing and
 15· · · · A.· ·It's a separation of a wound, poor healing.                15· ·the dehiscence.
 16· · · · Q.· ·It's sort of a wound rupture at the suture                 16· · · · Q.· ·Now, Dr. Sprock did not repair the dehiscence
 17· ·site; is that correct?                                               17· ·when she made that diagnosis in her patient,
 18· · · · A.· ·Yeah.· Well, dehiscence technically just means             18· ·Mrs. Wheeler, correct?
 19· ·a separation.· In a surgical setting, it is implied that             19· · · · A.· ·No.· It says, on the August 26th office visit,
 20· ·that is the incision that opens.                                     20· ·she noticed an anterior 4-millimeter mesh extrusion.
 21· · · · Q.· ·And, in this case, the separation we're                    21· ·Mesh is our word we put in there.· Dr. Sprock trimmed
 22· ·talking about is the vaginal wall, correct?                          22· ·the extrusion and sutured the site closed.· So she did
 23· · · · A.· ·The -- correct.· The anterior, 4-millimeter                23· ·repair it.
 24· ·mesh extrusion on August 26th.· So it is just the                    24· · · · Q.· ·Did you review the record for Mrs. Wheeler on
 25· ·anterior component.· According to Dr. Sprock's note,                 25· ·September 23rd, 2008, when wound dehiscence was noted as


                                                                Page 630                                                                   Page 632
 ·1· ·there was -- well, actually, I have nothing down here                ·1· ·well as the extrusion and it was also noted that the
 ·2· ·pertaining to posterior.· So it was just anterior.                   ·2· ·patient does not desire surgical suturing?
 ·3· · · · Q.· ·The dehiscence or the separation of the                    ·3· · · · A.· ·Yeah.· Again, I have that note down here from
 ·4· ·vaginal wall would cause the exposure of the mesh,                   ·4· ·the 23rd.· I would have to review the exact records.
 ·5· ·correct?                                                             ·5· ·But, according to my note -- oh, excuse me.· You're
 ·6· · · · A.· ·Yes.                                                       ·6· ·correct.· You said September 23rd, patient aware of
 ·7· · · · Q.· ·And what are some of the known causes of                   ·7· ·dehiscence, not bothered with intercourse, and left it.
 ·8· ·dehiscence in the first instance?                                    ·8· ·But then it was then repaired on October 10th.· But you
 ·9· · · · A.· ·Implantation of mesh, surgery, wound                       ·9· ·are correct, on the September 23rd, no repair was done.
 10· ·infection.· You know, those are probably the top things              10· · · · Q.· ·So you think the October which date now?
 11· ·that come to my mind.                                                11· · · · A.· ·September 23rd, 2008, eight-week visit,
 12· · · · Q.· ·Is surgical error one of the known causes for              12· ·Dr. Sprock again noticed vaginal mesh extrusion.
 13· ·wound dehiscence?                                                    13· ·According to my notes, and we can correlate that with
 14· · · · A.· ·Not eight weeks out, ten weeks out.                        14· ·the records, at that point in time, no treatment was
 15· ·Immediately after surgery, if a wound breaks open, and               15· ·done.· However, on October 10th, so, roughly, what,
 16· ·I'd be willing to go on -- obviously, I am on the                    16· ·two -- two and a half weeks later, Ms. Wheeler returned,
 17· ·record.· If a wound breaks open a day or two after                   17· ·the mesh extrusion was, again, noted and then it was cut
 18· ·surgery, unless you have a hematoma, that would probably             18· ·and they continued conservative therapy from then.
 19· ·be poor surgical technique.                                          19· · · · Q.· ·Now, the October 10th, 2008 record notes the
 20· · · · Q.· ·Well --                                                    20· ·extrusion, as you've just said, and that the extrusion
 21· · · · A.· ·Closing at ten weeks afterwards, then you                  21· ·was cut or there was an excision done?
 22· ·start talking about poor healing.                                    22· · · · A.· ·Correct.
 23· · · · Q.· ·Well, you actually corrected me and you said               23· · · · Q.· ·Is there any record that notes that the
 24· ·the dehiscence started earlier, that it started in July              24· ·dehiscence was repaired?
 25· ·of 2008?                                                             25· · · · A.· ·Well, no.· They -- you wouldn't necessarily be


770-343-9696                                  Tiffany Alley Global Reporting & Video                                        Pages 629..632
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 44 of 77 PageID #: 897

In Re: CR Bard 200                                      Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                               Page 633                                                        Page 635
 ·1· ·suturing that up at that point in time.                             ·1· ·advise a woman to refrain from engaging in sexual
 ·2· · · · Q.· ·Why not?                                                  ·2· ·intercourse when she has a vaginal wound dehiscence?
 ·3· · · · A.· ·Because it won't heal.· It's infected.· It's              ·3· · · · A.· ·Well, at 26 -- August 26th, it's a
 ·4· ·contaminated tissue.· If you close it over, you're more             ·4· ·4-millimeter mesh extrusion, okay, which is, what, not
 ·5· ·likely to create an abscess.· So the standard treatment             ·5· ·even a quarter of an inch.· Maybe less than that.· Let
 ·6· ·that far out would be just to excise the mesh.· Get rid             ·6· ·me just find out what that would be at.· 4 millimeters
 ·7· ·of the foreign body back as far as you can with the hope            ·7· ·is, at the most, a quarter of an inch.· Dr. Sprock did
 ·8· ·the tissue is going to granulate in.                                ·8· ·the appropriate thing.· She closed it, trimmed the mesh,
 ·9· · · · Q.· ·So is it your opinion that it was within the              ·9· ·and then closed it.· And I don't know when she started
 10· ·standard of care not to repair the wound dehiscence?                10· ·sexual activity.· But -- again, there's certain gaps
 11· · · · A.· ·I -- on which day are we talking about,                   11· ·here.· I think we have to look at the deposition and
 12· ·October 10th?                                                       12· ·talk to Dr. Sprock and the patient.
 13· · · · Q.· ·Right.                                                    13· · · · Q.· ·Sitting here today, you can't tell me one way
 14· · · · A.· ·Okay.                                                     14· ·or the other whether it would be within the standard of
 15· · · · Q.· ·Is that the ten-week follow-up postop visit?              15· ·care to instruct a woman experiencing vaginal wound
 16· · · · A.· ·That is ten-and-a-half-week follow-up, yes.               16· ·dehiscence to avoid sexual intercourse?
 17· ·The ten and a half weeks out I would not have closed a              17· · · · MS. GAYLE:· Objection.· Form.
 18· ·mesh extrusion.· I would have trimmed the mesh either in            18· ·BY THE WITNESS:
 19· ·the clinic setting or in the operating room, but I would            19· · · · A.· ·Well, I think that's actually a very good
 20· ·not have closed the wound.                                          20· ·thing for the IFU to help out the physician.· I don't
 21· · · · Q.· ·If Mrs. Wheeler had engaged in sexual activity            21· ·know of a standard out there with meshes of what to do.
 22· ·after that time, could that have led to some                        22· ·I don't know of any paper out there.· If a company has
 23· ·complications relating to the mesh due to the wound                 23· ·information that, if there is a wound dehiscence and
 24· ·dehiscence?                                                         24· ·delayed healing, completely avoid anything per vagina
 25· · · · MS. GAYLE:· Objection.· Form.                                  25· ·would actually be very helpful.· That would be an


                                                               Page 634                                                        Page 636
 ·1· ·BY THE WITNESS:                                                     ·1· ·instruction that probably could have helped Dr. Sprock
 ·2· · · · A.· ·After October 10th?                                       ·2· ·if you feel that she did something inappropriate. I
 ·3· · · · Q.· ·Yes.                                                      ·3· ·don't -- again, I don't know.· I can't say.· I can't
 ·4· · · · A.· ·Well, I don't know.· I would have to see the              ·4· ·throw fault here.
 ·5· ·record as far as if there are warnings about not                    ·5· · · · Q.· ·You don't have an opinion one way or the
 ·6· ·becoming sexually active, but I can't speak to that.                ·6· ·other; is that fair to say?
 ·7· · · · Q.· ·Well, if there's no warnings in the records               ·7· · · · MS. GAYLE:· Objection, form.
 ·8· ·for Mrs. Wheeler about not becoming sexually active, is             ·8· ·BY THE WITNESS:
 ·9· ·it your opinion that she should have been told not to               ·9· · · · A.· ·Well, no.· I did say.· I said that she,
 10· ·become sexually active with a wound dehiscence?                     10· ·Dr. Sprock, is the one who we say laid eyes on the
 11· · · · MS. GAYLE:· Objection.· Form.                                  11· ·patient, did the exam.· I don't know what warnings she
 12· ·BY THE WITNESS:                                                     12· ·gave.· So there is nothing clear in the literature.
 13· · · · A.· ·Well, I would have to look at -- I just say,              13· ·There is nothing in the IFU to say, Hey, if you've got a
 14· ·in my notes, going off Dr. Sprock's note, it says a mesh            14· ·complication, be careful with this.
 15· ·extrusion was noted.· I don't have the dimensions of                15· · · · Q.· ·Did -- in reaching your opinions in
 16· ·that extrusion.· If the extrusion were large                        16· ·Mrs. Wheeler's case that the mesh was the cause or is
 17· ·centimeters, then I think abstaining from sexual                    17· ·the cause of her reported symptoms, did you consider
 18· ·activity is appropriate.                                            18· ·surgical technique?
 19· · · · · · ·If it's just the prongs poking through and                19· · · · A.· ·Oh, I -- I'm sorry.· Absolutely.· Every time I
 20· ·it's a minimal deal, then there's probably minimal                  20· ·review a patient, as I've stated previously with Alonso,
 21· ·warning that needs to be given to the patient.· So,                 21· ·we're looking at the totality of that patient, their
 22· ·again, I don't know -- or, unfortunately, our notes are             22· ·medical records, their past medical history, all of the
 23· ·not clear as far as the degree of extrusion.                        23· ·diagnoses, the surgical implementation, the management
 24· · · · Q.· ·Well, what about the wound dehiscence,                    24· ·of this patient after surgery.
 25· ·specifically?· Isn't it standard of care to instruct or             25· · · · Q.· ·Did you consider whether Dr. Sprock implanted


770-343-9696                                  Tiffany Alley Global Reporting & Video                                Pages 633..636
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 45 of 77 PageID #: 898

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                        11/16/2014
                                                      Page 637                                                        Page 639
 ·1· ·the mesh too tight and not tension-free on July 7th,       ·1· · · · A.· ·That is correct.
 ·2· ·2008?                                                      ·2· · · · Q.· ·The language that I pointed you to earlier on
 ·3· · · · MS. GAYLE:· Objection.· Form.                         ·3· ·the IFU for the Avaulta Plus product where it says that
 ·4· ·BY THE WITNESS:                                            ·4· ·the mesh should be implanted tension-free, that's the
 ·5· · · · A.· ·I would have to go back to the operative note    ·5· ·same language in the Avaulta Solo IFU; is it not?
 ·6· ·to go over that specifically, which I don't have.· In      ·6· · · · A.· ·My recollection, we'd have to compare them
 ·7· ·reading the notes, on all of the individuals today, I      ·7· ·side by side, as they are essentially the same document.
 ·8· ·cannot point to something that I could say would be a      ·8· ·But I would not agree with you as far as it being
 ·9· ·medical error or malpractice.· It would all have been      ·9· ·tension-free.· They mentioned twice avoid excessive
 10· ·within acceptable surgical standards.                      10· ·tension, without excessive tension.
 11· · · · Q.· ·Did you read the testimony from Dr. Zipper in    11· · · · Q.· ·Now, we looked at the operative note in
 12· ·Mrs. Wheeler's case?                                       12· ·Mrs. Alonso's case, correct?
 13· · · · A.· ·Yeah.· Dr. Zipper?· Yes.· Yes.· Dr. Zipper is    13· · · · A.· ·That is correct.
 14· ·in her -- I believe in Dr. Sprock's group, former group.   14· · · · Q.· ·And you would agree with me that, when we
 15· ·And according to my recollection -- and I could be         15· ·looked at that operative note, that medical record,
 16· ·wrong.· We could pull out that actual deposition -- he     16· ·nowhere in it did it indicate that the mesh was placed
 17· ·stated that she did not do anything surgically             17· ·tension-free?
 18· ·incorrect.                                                 18· · · · A.· ·No.· But I would say it is stated it avoided
 19· · · · Q.· ·Do you recall Dr. Zipper testifying that, when   19· ·excessive pressure.· He said apply positive pressure
 20· ·he examined Mrs. Wheeler, that the mesh arms were too      20· ·against the posterior bladder.· That, to me, is not
 21· ·tight and that this was possibly contributing to her       21· ·excessive tension.
 22· ·dyspareunia?                                               22· · · · Q.· ·But it doesn't say, I avoided excess tension
 23· · · · A.· ·I do not recall that specific deposition.· We    23· ·or I placed the mesh tension-free?· It doesn't say that
 24· ·can look at it.· However, I would agree completely with    24· ·in the operative report for Mrs. Alonso, does it?
 25· ·that diagnosis.· These mesh arms, as I've stated, are      25· · · · MS. GAYLE:· Objection.· Form.· He's asked and

                                                      Page 638                                                        Page 640
 ·1· ·high-density, small pore.· They contract over time.· So,   ·1· ·answered that question previously, and I thought we were
 ·2· ·by all means, they're tight.· Based upon my exam on        ·2· ·on to Wheeler.
 ·3· ·October 4th, I felt that knot -- I forget which side --    ·3· ·BY THE WITNESS:
 ·4· ·extremely painful in the obturator foramen.· So I agree.   ·4· · · · A.· ·He does not use those exact words; however, I
 ·5· ·They are too tight.                                        ·5· ·do feel he is following the specific words of the IFU
 ·6· · · · Q.· ·But did you consider the possibility that the    ·6· ·saying avoid excessive tension.· He is avoiding
 ·7· ·arms of the mesh were too tight because Dr. Sprock's       ·7· ·excessive tension, so he is following the IFU.
 ·8· ·surgical technique was not according to the IFU as we      ·8· · · · Q.· ·That's your interpretation of the report in
 ·9· ·looked at earlier together?                                ·9· ·Mrs. Alonso's case?
 10· · · · A.· ·We would have to pull out the actual operative   10· · · · A.· ·As a surgeon who takes care of these with a
 11· ·note.· From my recollection, from all individuals, that    11· ·large amount of experience, yes.· He is following --
 12· ·this is put in loose with avoiding excessive tension as    12· ·this is not just an opinion.· He is following the
 13· ·what the IFU specifically states.· I do not recall         13· ·avoiding excessive tension, which is mentioned twice in
 14· ·anything, from this operative note, stating anything       14· ·the IFU.
 15· ·about it being excessively tight.                          15· · · · Q.· ·And what about Dr. Sprock?· Did Dr. Sprock
 16· · · · MS. GAYLE:· And, just for the record, Elliot 30 is    16· ·similarly avoid implanting the Avaulta Solo products in
 17· ·the Avaulta Plus IFU, and this is an Avaulta Solo          17· ·Mrs. Wheeler?
 18· ·product, and your question referenced the IFU that we      18· · · · A.· ·I would have to see that operative note.
 19· ·looked at earlier, which is the Plus.                      19· · · · Q.· ·You don't remember one way or the other
 20· ·BY MS. GEIST:                                              20· ·sitting here today?
 21· · · · Q.· ·Point well taken by counsel.· But, Doctor, you   21· · · · A.· ·I read a lot of operative notes and I'd want
 22· ·looked at the IFUs for the Plus product and the Solo       22· ·to -- because this is very important to know the tension
 23· ·product, correct --                                        23· ·of this.· I would want to see the exact operative note.
 24· · · · A.· ·That is correct.                                 24· · · · MS. GEIST:· Can we go off the record one minute?
 25· · · · Q.· ·-- on your reliance list?                        25· · · · VIDEO TECHNICIAN:· We're off the record.· The time


770-343-9696                          Tiffany Alley Global Reporting & Video                                Pages 637..640
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 46 of 77 PageID #: 899

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                     11/16/2014
                                                      Page 641                                                                    Page 643
 ·1· ·is 12:59 p.m.                                              ·1· · · · · · · · · · · (Record read as requested.)
 ·2· · · · · · · · · · · (A short recess was had.)               ·2· ·BY THE WITNESS:
 ·3· · · · VIDEO TECHNICIAN:· We're back on the record.· The     ·3· · · · A.· ·It states here, tensed with an 8 Hegar
 ·4· ·time is 1:01 p.m.                                          ·4· ·dilator.· So that means an 8 Hegar dilator was able to
 ·5· ·BY MS. GEIST:                                              ·5· ·be inserted between the mesh.· So that means it was
 ·6· · · · Q.· ·Dr. Elliott, as you requested, you wanted to     ·6· ·placed loosely.
 ·7· ·see the operative note for Mrs. Wheeler, Mrs. Wheeler's    ·7· · · · Q.· ·And you are referring to page 2 of the
 ·8· ·procedure?                                                 ·8· ·operative report, which we just marked as Exhibit 34?
 ·9· · · · A.· ·Correct.                                         ·9· · · · A.· ·That's correct, on Ms. Wheeler.
 10· · · · Q.· ·So that was in the materials you had reviewed    10· · · · Q.· ·And this is the second paragraph,
 11· ·in forming your opinions about Mrs. Wheeler's case,        11· ·second-to-the-last sentence of that paragraph?
 12· ·correct?                                                   12· · · · A.· ·Correct.
 13· · · · A.· ·Yes.                                             13· · · · Q.· ·And that's the basis for your opinion that
 14· · · · MS. GEIST:· I think I'm up to Exhibit 32.             14· ·Dr. Sprock implanted the mesh tension-free, that
 15· · · · THE REPORTER:· 34.                                    15· ·sentence that says tensed with an 8 --
 16· · · · · · · · · · · (Elliott Deposition Exhibit No. 34      16· · · · A.· ·Hegar dilator.
 17· · · · · · · · · · · ·was marked for identification.)        17· · · · Q.· ·-- Hegar dilator?
 18· ·BY MS. GEIST:                                              18· · · · MS. GAYLE:· Objection.· Form.
 19· · · · Q.· ·34, thank you.· Doctor, let me hand you what     19· ·BY THE WITNESS:
 20· ·we've marked as Exhibit 34.· I apologize for the fact      20· · · · A.· ·Well, that's --
 21· ·that it doesn't have staples.                              21· · · · Q.· ·That's my question.
 22· · · · MS. GAYLE:· I'm going to take care of that for you,   22· · · · A.· ·That's what that means.· That means you can
 23· ·Counsel.                                                   23· ·fit an 8 Hegar dilator between the mesh and the tissues.
 24· · · · MS. GEIST:· Thank you, ma'am.                         24· · · · Q.· ·So that's the basis of your opinion, that the
 25· · · · MS. GAYLE:· I travel with a stapler.                  25· ·mesh was implanted tension-free by Dr. Sprock?

                                                      Page 642                                                                    Page 644
 ·1· · · · MS. GEIST:· Thank you, ma'am.· I used to.· I should   ·1· · · · MS. GAYLE:· Objection.· Form.
 ·2· ·bring that again.                                          ·2· ·BY THE WITNESS:
 ·3· ·BY MS. GEIST:                                              ·3· · · · A.· ·Well, that's what - that's what Dr. Sprock
 ·4· · · · Q.· ·I should have just marked the records in the     ·4· ·states right here.
 ·5· ·entirety, but let's just isolate the operative report      ·5· · · · Q.· ·I understand that.· But is that the basis for
 ·6· ·for Mrs. Wheeler.· And this is dated July 7, 2008.· Do     ·6· ·your opinion that Dr. Sprock implanted the mesh
 ·7· ·you see that, Doctor?                                      ·7· ·tension-free, that sentence?
 ·8· · · · A.· ·Correct.                                         ·8· · · · MS. GAYLE:· Same objection.
 ·9· · · · Q.· ·And this is the operative report from            ·9· ·BY THE WITNESS:
 10· ·Dr. Sprock.· And you looked at this in the past, I         10· · · · A.· ·Yes.· That's the basis for my opinion.
 11· ·assume, in order to inform your opinions in the case?      11· · · · Q.· ·Okay.· Thank you.· You can set that aside,
 12· · · · A.· ·That is correct.                                 12· ·Doctor.
 13· · · · Q.· ·Okay.· Could you tell, from reviewing the        13· · · · · · ·Do you recall, from your review of the records
 14· ·operative report, whether the implanting surgeon did, in   14· ·in this case, that Dr. Zipper described the mesh as
 15· ·fact, place the mesh tension-free?                         15· ·being rolled up when that doctor performed an excision
 16· · · · MS. GAYLE:· Objection.· Give him just one moment,     16· ·about four years after the implant?
 17· ·Counsel, to review this three-page document.               17· · · · A.· ·Yeah.· I recall that terminology.· And it also
 18· ·BY MS. GEIST:                                              18· ·should be noted that Dr. Sprock tacked the mesh anterior
 19· · · · Q.· ·There's actually nothing on the third page.      19· ·and posterior, so following the IFU instructions.
 20· ·But, Doctor, you can take as much time as you want.        20· · · · Q.· ·If the mesh had been implanted flat and
 21· · · · MS. GAYLE:· Sorry.                                    21· ·without tension at the time of the initial surgery,
 22· ·BY THE WITNESS:                                            22· ·would it have been possible to see rolling four years
 23· · · · A.· ·Okay.· I'm done -- I'm done with it.· What was   23· ·later due to tissue, due to tissue ingrowth?
 24· ·your question again?                                       24· · · · MS. GAYLE:· Object to form.
 25· · · · MS. GEIST:· Can you read back my question, please?    25· ·BY THE WITNESS:


770-343-9696                           Tiffany Alley Global Reporting & Video                                        Pages 641..644
                                                                                                                                             YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 47 of 77 PageID #: 900

In Re: CR Bard 200                                     Daniel Elliott M.D., Vol. II                                     11/16/2014
                                                            Page 645                                                        Page 647
 ·1· · · · A.· ·Absolutely.· That's mesh contraction.· That's          ·1· ·80 percent, I was -- I actually underestimated.· It says
 ·2· ·what I see on a daily basis.                                     ·2· ·85 percent here.
 ·3· · · · Q.· ·But, Doctor, would you agree with me that,             ·3· · · · Q.· ·And was that study an animal study or a study
 ·4· ·once tissue ingrowth occurs, you are less likely to see          ·4· ·of -- looking at mesh in women?
 ·5· ·erosion for the logical reason that the mesh has ingrown         ·5· · · · A.· ·Pelvic mesh volumes using translabial
 ·6· ·or combined with the woman's tissue; isn't that true?            ·6· ·ultrasonography that's in females, humans.
 ·7· · · · MS. GAYLE:· Objection to form.                              ·7· · · · Q.· ·And we talked yesterday -- and I don't want to
 ·8· ·BY THE WITNESS:                                                  ·8· ·repeat it, but just to confirm -- you had not considered
 ·9· · · · A.· ·No, it's absolutely wrong.                             ·9· ·the Dietz study in reaching your opinions about mesh
 10· · · · Q.· ·Why?                                                   10· ·contraction, correct?
 11· · · · A.· ·That's why we see mesh extrusion years after           11· · · · MS. GAYLE:· Objection to form.· And that is exactly
 12· ·the implantation and it's a progressive process.· As the         12· ·correct, Counsel.· It was discussed yesterday.· So I'm
 13· ·mesh contracts up to 80 percent, based upon certain              13· ·going to instruct him not to answer that.
 14· ·studies, there is rolling, folding, uneven pressure on           14· · · · MS. GEIST:· That's fine.· He answered it yesterday.
 15· ·the tissues, especially with the arms.· There's uneven           15· ·BY MS. GEIST:
 16· ·pulling on the vagina and extrusion happens because of           16· · · · Q.· ·Okay.· Doctor, with respect to the opinions in
 17· ·pressure, poor healing, degradation of the product.              17· ·your report, excuse me, from Mrs. Wheeler that go to the
 18· · · · Q.· ·What -- what's the basis for your opinion that         18· ·risks that you contend Bard should have included in the
 19· ·we see 80 percent of mesh contraction?                           19· ·IFU and did not?
 20· · · · MS. GAYLE:· Objection.· Form.· I'm sorry. I                 20· · · · A.· ·Correct.
 21· ·believe that was a yesterday opinion, but I may have             21· · · · Q.· ·That's -- I just want to make sure that we're
 22· ·missed it.· Did he just mention 80 percent?· Madam Court         22· ·clear on the record.· That's the same list,
 23· ·Reporter, can you read back his answer?· I'm so sorry,           23· ·two-and-a-half page list, that you had in Mrs. Alonso's
 24· ·Madam Court Reporter.                                            24· ·report, correct?
 25                                                                    25· · · · A.· ·It should be the same, yes.

                                                            Page 646                                                        Page 648
 ·1· · · · · · · · · · · (Record read as requested.)                   ·1· · · · Q.· ·And it's the same list that you have in
 ·2· · · · MS. GAYLE:· Excuse me, Counsel.· My apologies.              ·2· ·Mrs. Bolyard's report?
 ·3· ·Thank you.                                                       ·3· · · · A.· ·That is correct.
 ·4· · · · MS. GEIST:· No problem.                                     ·4· · · · Q.· ·And would you agree with me, Dr. Elliott, that
 ·5· · · · MS. GAYLE:· Please, continue.                               ·5· ·you can't state, to a reasonable degree of medical
 ·6· ·BY THE WITNESS:                                                  ·6· ·certainty or probability, that had all of this
 ·7· · · · A.· ·Okay.· Now, what was your question then?               ·7· ·information been included by Bard in the IFU for the
 ·8· · · · Q.· ·I just want to know what studies are you               ·8· ·Avaulta Solo product, that this information would have
 ·9· ·relying on in support of your opinion that we see mesh           ·9· ·been conveyed to Mrs. Wheeler by her implanting doctor?
 10· ·contraction up to 80 percent?                                    10· · · · MS. GAYLE:· Objection.· Form.
 11· · · · A.· ·I'm relying upon -- I'm going to have to pull          11· ·BY THE WITNESS:
 12· ·out my expert report from yesterday, the general                 12· · · · A.· ·You're forcing me to speculate what another
 13· ·specific.· And the section on mesh contraction, I can go         13· ·individual would have done.
 14· ·through the studies and list them for you.                       14· · · · Q.· ·No, no, no.· I'm not.· I'm asking you not to.
 15· · · · Q.· ·I just want to know the 80 percent one,                15· ·I'm asking you to agree with me that you can't say,
 16· ·Doctor?                                                          16· ·sitting here today, that had Bard put all of this
 17· · · · A.· ·Okay.· Letouzey, this is on page 19 of my              17· ·information in the IFU that you say Bard should have
 18· ·expert report, Letouzey, L-E-T-O-U-Z-E-Y, which I                18· ·done because Bard knew about all of these risks and
 19· ·mentioned earlier today, reviewed the long-term                  19· ·didn't communicate them to doctors, if Bard had done
 20· ·placement of mesh, pelvic mesh volumes over time using           20· ·what you say Bard should have done, that that
 21· ·three-dimensional, translabial ultrasound and found              21· ·information would have been relayed to Mrs. Wheeler?
 22· ·contraction of 30 percent, 65 percent, 85 percent at a           22· · · · MS. GAYLE:· Objection.· Form.
 23· ·follow-up duration of three, six, and eight years.               23· ·BY THE WITNESS:
 24· ·Correlating this with Bard's own internal documents that         24· · · · A.· ·It should be the decision and moral obligation
 25· ·showed a substantial risk of up to 50 percent.· But my           25· ·of the implanting surgeon to have all information

770-343-9696                                     Tiffany Alley Global Reporting & Video                          Pages 645..648
                                                                                                                                       YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 48 of 77 PageID #: 901

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 649                                                        Page 651
 ·1· ·available.· A reasonable surgeon and doctor would relay    ·1· · · · A.· ·Yeah, you did.· You said native repair and
 ·2· ·that information on to the patient.· I cannot speculate    ·2· ·anterior sacrocolpopexy.
 ·3· ·what this hypothetical individual would have done had      ·3· · · · Q.· ·No.· I asked you about -- well, I don't want
 ·4· ·they had this information.                                 ·4· ·to argue it.
 ·5· · · · Q.· ·Well, we're not talking about a hypothetical     ·5· · · · A.· ·You said same complications.
 ·6· ·individual.· We're talking about Dr. Sprock in             ·6· · · · Q.· ·No.· I said pain and dyspareunia.· So let me
 ·7· ·Mrs. Wheeler's case.· So that's my question.· You          ·7· ·make sure you understand my question, because that's
 ·8· ·can't -- you're not going to sit here and say that your    ·8· ·always important in these depositions.
 ·9· ·opinion is had Bard provided all of this information to    ·9· · · · · · ·I'm asking you about her complaints of pain
 10· ·Dr. Sprock in the IFU for the Avaulta Solo product, that   10· ·and dyspareunia.· And my question is this, had she had a
 11· ·that information would have been relayed by the doctor     11· ·native tissue repair or an abdominal sacrocolpopexy,
 12· ·to his patient, Mrs. Wheeler.· You can't say that,         12· ·instead of a transvaginal mesh procedure, could she
 13· ·correct?                                                   13· ·still have experienced pain and dyspareunia after either
 14· · · · MS. GAYLE:· Objection.· Form.                         14· ·one of those other procedures?
 15· ·BY THE WITNESS:                                            15· · · · MS. GAYLE:· Objection.· Form.
 16· · · · A.· ·I can state exactly how I stated with Alonso     16· ·BY THE WITNESS:
 17· ·and exactly what I'll state with Bolyard, and that I can   17· · · · A.· ·Not in my practice, my experience, at a
 18· ·state that a reasonable surgeon would relay that           18· ·high-volume tertiary care center, taking care of
 19· ·information on.· I would do it and do it in my practice    19· ·patients on a daily basis.· I have never seen a native
 20· ·of all known potential complications.                      20· ·repair or an abdominal sacrocolpopexy or robotic
 21· · · · Q.· ·And you have no way of saying, because it        21· ·sacrocolpopexy with the severity of pain and the
 22· ·would be pure speculation, to use your own words, what     22· ·location of the pain and the delayed onset of pain like
 23· ·would have happened in the case of Mrs. Alonso,            23· ·I've seen with pelvic meshes.· The same answer I gave
 24· ·Mrs. Wheeler, and Mrs. Bolyard, correct?                   24· ·with Alonso and the same one I'll give with Bolyard.
 25· · · · A.· ·Well, you're asking me to speculate.· I can't    25· · · · Q.· ·All right.· So just so I understand your

                                                      Page 650                                                        Page 652
 ·1· ·speculate.· I would -- I am of the opinion a patient has   ·1· ·answer, so Mrs. Wheeler still could have experienced
 ·2· ·the right to have that information available to her for    ·2· ·pelvic pain and dyspareunia.· But, in your opinion, it
 ·3· ·her own body to make her own choice.                       ·3· ·would not have been to the same degree as she's
 ·4· · · · Q.· ·Had Mrs. Wheeler had a native tissue repair or   ·4· ·experiencing per her testimony today, correct?
 ·5· ·an abdominal sacrocolpopexy procedure, would you agree     ·5· · · · MS. GAYLE:· Object -- objection to form and
 ·6· ·with me that she could have experienced the same issues    ·6· ·objection, mischaracterizes his testimony.
 ·7· ·and complications she's complaining about now in her       ·7· ·BY THE WITNESS:
 ·8· ·complaint?                                                 ·8· · · · A.· ·It's not just my opinion.· The literature
 ·9· · · · MS. GAYLE:· Objection.· Form.· Assumes -- also,       ·9· ·supports it.· And I forget what the second part is after
 10· ·objection, assumes facts not in evidence.                  10· ·the objection.· I'll be quiet then because I can't
 11· ·BY THE WITNESS:                                            11· ·recall what the last part of it was.
 12· · · · A.· ·I disagree.                                      12· · · · Q.· ·So let me ask my question again.· You don't
 13· · · · Q.· ·You disagree?                                    13· ·disagree with me, do you, Dr. Elliott, that Mrs. Wheeler
 14· · · · A.· ·(No verbal response.)                            14· ·could have experienced pelvic pain and dyspareunia after
 15· · · · Q.· ·So let me explore that.· So if Mrs. Wheeler      15· ·having a native tissue or an ASC procedure?
 16· ·had a native tissue repair for her anterior and            16· · · · MS. GAYLE:· Objection.· Asked and answered.
 17· ·posterior defects, you don't agree that she could have     17· ·BY THE WITNESS:
 18· ·experienced pelvic pain and dyspareunia after that         18· · · · A.· ·Again, with the qualifiers of the severity,
 19· ·procedure?                                                 19· ·the frequency, the location, and the delayed onset and
 20· · · · A.· ·Same answers that we went down before with the   20· ·the permanency and the inability to fix it, then I agree
 21· ·first one, Alonso, applies here.· Number one,              21· ·with you.· If you take away those qualifiers, then I
 22· ·Ms. Wheeler would never have had a mesh extrusion.· If     22· ·disagree with you.
 23· ·you had a native repair, it's impossible.· It's not        23· · · · Q.· ·Understood.· Similar question to what I asked
 24· ·going to happen.                                           24· ·you for Mrs. Alonso.· Had Mrs. Wheeler had a
 25· · · · Q.· ·Right.· That's why I didn't ask you about it.    25· ·transvaginal mesh implanted by another medical device

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 649..652
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 49 of 77 PageID #: 902

In Re: CR Bard 200                                     Daniel Elliott M.D., Vol. II                                                   11/16/2014
                                                                Page 653                                                                   Page 655
 ·1· ·company, would you agree with me that she could still                ·1· ·inflammation and decreased the risk of erosion?
 ·2· ·have experienced the same exact problems that she's                  ·2· · · · A.· ·Number one, I do not recall ever seeing any
 ·3· ·complaining about today as a result of the implant of                ·3· ·literature that supports that.· I would like to see it.
 ·4· ·the Bard Avaulta products?                                           ·4· ·That would be very interesting to read.· But I did
 ·5· · · · A.· ·And I'll have to give the similar answer and               ·5· ·review the other ones, roughly, 15 or 20 other articles,
 ·6· ·refer to my previous testimony on Alonso, but it's going             ·6· ·talking about collagen placed in the woman's vagina
 ·7· ·to be the same apply here because the Avaulta Solo                   ·7· ·increases the immune system, increases hypersensitivity,
 ·8· ·has -- is heavyweight, small pore arms compared to the               ·8· ·graft versus host disease, et cetera.
 ·9· ·other products out there that I am familiar with, then               ·9· · · · Q.· ·So you didn't -- in reaching this opinion, you
 10· ·we can reasonably say, based upon the literature like                10· ·didn't review any literature or any article that
 11· ·Clobb -- Cobb, Klosterhalfen, and others, that the                   11· ·concluded that a collagen coating decreases an
 12· ·potential for complications will be greater with the                 12· ·inflammatory response during healing, which should, as a
 13· ·Avaulta Solo than the other mesh products.· However, the             13· ·result, decrease the risk of erosion?
 14· ·mesh -- other mesh products have a high degree of                    14· · · · MS. GAYLE:· Objection.· Form.
 15· ·complications with it.· And it is my opinion no                      15· ·BY THE WITNESS:
 16· ·transvaginal pelvic organ prolapse mesh, polypropylene,              16· · · · A.· ·I would like to see that information.· In my
 17· ·with arms is safe.                                                   17· ·review of the Bard internal documents, Bard depositions,
 18· · · · Q.· ·Okay.· So, in this case, Mrs. Wheeler's case,              18· ·review of the available medical literature, I have not
 19· ·you can't say that her outcome would have been any                   19· ·found that.· I have seen claims on Bard documentations,
 20· ·different had she been implanted with another type of                20· ·but I have not seen any data to support that.· However,
 21· ·pelvic organ prolapse device?                                        21· ·I keep an open mind.· I would like to see that data.
 22· · · · MS. GAYLE:· Objection.· Form.                                   22· · · · Q.· ·Dr. Elliott, I want to move on now to the
 23· ·BY MS. GEIST:                                                        23· ·third case in which you provided an expert opinion,
 24· · · · Q.· ·Correct?                                                   24· ·Mrs. Bolyard's case.· Does anybody need a break?
 25· · · · A.· ·That's what I just stated.                                 25· · · · A.· ·No.· They're fine.


                                                                Page 654                                                                   Page 656
 ·1· · · · Q.· ·Okay.                                                      ·1· · · · Q.· ·You keep answering for everyone, Dr. Elliott.
 ·2· · · · A.· ·I said that there is, regardless of which                  ·2· · · · A.· ·That's okay.· That's okay to use this?
 ·3· ·company's device is placed, there is still the                       ·3· · · · MS. GAYLE:· You can look at it real quick.
 ·4· ·possibility of devastating, irreversible complications.              ·4· ·BY MS. GEIST:
 ·5· ·The Avaulta Solo has a higher chance because of the                  ·5· · · · Q.· ·Sorry.· I'm making a lot of noise.
 ·6· ·heavyweight, small pore arms.                                        ·6· · · · MS. GAYLE:· What's our time on the record?
 ·7· · · · Q.· ·And before you told me earlier that you're                 ·7· · · · VIDEO TECHNICIAN:· 3:39.
 ·8· ·distinguishing the Avaulta Solo from the Avaulta Plus;               ·8· · · · MS. GEIST:· 3:39.· What was my goal?· Two hours per
 ·9· ·is that right?                                                       ·9· ·case.· I'm doing a lot better than I could have even
 10· · · · MS. GAYLE:· Objection.· Form.                                   10· ·hoped.
 11· ·BY THE WITNESS:                                                      11· · · · · · ·Madame Court Reporter, please tell me what
 12· · · · A.· ·That is correct on this one because it was                 12· ·number I'm up to.
 13· ·Avaulta Solo, which was implanted in Ms. Wheeler, did                13· · · · THE REPORTER:· 35.
 14· ·not have the collagen implant.                                       14· · · · · · · · · · · (Elliott Deposition Exhibit No. 35
 15· · · · Q.· ·And, in your opinion, the                                  15· · · · · · · · · · · ·was marked for identification.)
 16· ·collagen/polypropylene combination puts a woman at a                 16· · · · THE WITNESS:· I don't see 32 on that list.· Do you
 17· ·greater risk for adverse events because of the collagen              17· ·have one?
 18· ·addition?                                                            18· · · · THE REPORTER:· I think she skipped it.
 19· · · · A.· ·Correct.· Based upon the literature that is                19· · · · THE WITNESS:· That's fine.· God is in the details.
 20· ·available, the collagen content on the mesh, which is                20· ·BY MS. GEIST:
 21· ·backed up by internal documents from Bard, has an                    21· · · · Q.· ·Okay.· Dr. Elliott, we're going to shift now
 22· ·increased risk for delayed healing, impaired healing.                22· ·and talk about your opinions in the case of Patricia
 23· · · · Q.· ·Did -- in reaching that opinion, did you                   23· ·Bolyard.· And so I've marked, as Exhibit 35, a copy of
 24· ·consider any literature that concluded that the addition             24· ·your expert report in that case.· Do you need a copy,
 25· ·of the collagen actually helped and decreased                        25· ·Counsel?


770-343-9696                                 Tiffany Alley Global Reporting & Video                                         Pages 653..656
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 50 of 77 PageID #: 903

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 657                                                        Page 659
 ·1· · · · MS. GAYLE:· Sure.                                     ·1· ·Mrs. Bolyard's case, the last page of your report there,
 ·2· · · · MS. GEIST:· This will be 35.                          ·2· ·that's the list of medical records specific to
 ·3· · · · MS. GAYLE:· Thank you.                                ·3· ·Mrs. Bolyard that you reviewed to inform your opinions
 ·4· ·BY MS. GEIST:                                              ·4· ·in her case, correct?
 ·5· · · · Q.· ·And, Doctor, just by way of summary, can we      ·5· · · · A.· ·Yes.· On page 12, I assume you're referring
 ·6· ·agree for any issues that we've already discussed with     ·6· ·to, that is the records I reviewed.
 ·7· ·respect to Mrs. Alonso and Mrs. Wheeler, those apply,      ·7· · · · Q.· ·Okay.· You know what?· My version, Doctor,
 ·8· ·also, to Mrs. Bolyard's case to the extent they're         ·8· ·actually doesn't have a page 12.· It's actually on
 ·9· ·consistent?                                                ·9· ·page 2.
 10· · · · A.· ·Correct.· Correct, they are.                     10· · · · A.· ·Okay.· It just says, Exhibits for patient of
 11· · · · Q.· ·And can I also assume, Doctor, that your         11· ·Bolyard.· It says documents reviewed, and it has a list
 12· ·methodology that you employed in reaching your expert      12· ·of medical documents.
 13· ·opinions in Mrs. Bolyard's case are the same as we         13· · · · Q.· ·Okay.
 14· ·already talked about extensively when we discussed         14· · · · A.· ·Actually mine is incomplete.
 15· ·Mrs. Alonso's case?                                        15· · · · Q.· ·Did -- in your review of Mrs. Bolyard's case,
 16· · · · A.· ·Yes.· My previous testimony of the evaluation,   16· ·did you read any depositions taken in her case other
 17· ·the differential diagnosis, will all be the same with      17· ·than the deposition of the plaintiff herself?
 18· ·these.· And, also, for the record, on page 2 of the        18· · · · A.· ·Let me go to my reliance list.· All I have
 19· ·report, it's under the Subsection 2, and it's              19· ·listened -- listed is the deposition of Patricia
 20· ·case-specific, it says, at the time of her 2008 Avaulta    20· ·Bolyard.· I don't recall someone else's deposition, I
 21· ·placement.· It's actually July 2nd of 2010.                21· ·mean.
 22· · · · Q.· ·Correct.                                         22· · · · Q.· ·If you had read the depositions of any of the
 23· · · · A.· ·There is a typographical error there.            23· ·treaters in Mrs. Bolyard's case, we would see that on
 24· · · · Q.· ·Okay.                                            24· ·this list of documents reviewed?
 25· · · · A.· ·Just for clarification, so...                    25· · · · A.· ·That's correct.· It should list that.· And it

                                                      Page 658                                                        Page 660
 ·1· · · · Q.· ·Thank you for that clarification.· I should      ·1· ·also does not list the depositions of Dr. Ross and
 ·2· ·have asked you this for Mrs. Wheeler's report.· So let     ·2· ·Dr. -- Mr. Orr either.· So it's somewhat incomplete.
 ·3· ·me ask you for both cases, Mrs. Bolyard and                ·3· ·But specific to Bolyard, it just has deposition --
 ·4· ·Mrs. Wheeler's.· These are both true and accurate copies   ·4· ·Patricia Bolyard's deposition.
 ·5· ·of your report, and that's your electronic signature on    ·5· · · · Q.· ·Well, that -- the depositions of Dr. Ross and
 ·6· ·both, correct?                                             ·6· ·Orr are listed in the list of materials you reviewed
 ·7· · · · A.· ·Correct.                                         ·7· ·provided with your generic report, correct?
 ·8· · · · Q.· ·Any other changes or revisions or typos needed   ·8· · · · A.· ·That is correct, yes.
 ·9· ·to be corrected in either report?                          ·9· · · · Q.· ·For each of these reports, you have a separate
 10· · · · A.· ·I believe, in Ms. Wheeler, also, on page 12,     10· ·list of materials reviewed that are specific to that
 11· ·the last paragraph, it also mentions incorrectly having    11· ·individual plaintiff; fair to say?
 12· ·the Cook device implanted.· It should be Bard device.      12· · · · A.· ·That is correct, yes.
 13· · · · Q.· ·And that typo is in both of those                13· · · · Q.· ·And here for Mrs. Bolyard we don't see any
 14· ·case-specific reports, correct?                            14· ·indication that you reviewed any of the deposition
 15· · · · A.· ·Correct.· Yeah, there is a typographical         15· ·testimony provided by any treating physicians in the
 16· ·error.                                                     16· ·case, correct?
 17· · · · Q.· ·Okay.· So you've made that change on the         17· · · · A.· ·Yeah.· There is nothing listed here.· I don't
 18· ·record.· And in Mrs. Wheeler's report, the copy that I     18· ·recall if I reviewed something of the surgeon or not,
 19· ·marked doesn't have a copy of your CV or reliance list     19· ·but there is nothing listed here.
 20· ·included in that copy.· And I think, by agreement of       20· · · · Q.· ·Would that have been important information for
 21· ·counsel, we can just supplement that and include that to   21· ·you to review in order to inform your opinions in the
 22· ·make the record complete and accurate?                     22· ·case?
 23· · · · MS. GAYLE:· That's fine with me.                      23· · · · A.· ·I think it would be --
 24· ·BY MS. GEIST:                                              24· · · · MS. GAYLE:· Objection.· Form.
 25· · · · Q.· ·Thank you.· And so shifting back, again, in      25· ·BY THE WITNESS:

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 657..660
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 51 of 77 PageID #: 904

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 661                                                        Page 663
 ·1· · · · A.· ·I think it would be additive to the fund of      ·1· ·to lichen sclerosis.· It should be pelvic skin pain.
 ·2· ·knowledge.                                                 ·2· · · · MS. GAYLE:· Hold up one moment, Doctor.· Can you
 ·3· · · · Q.· ·But you didn't do that in this case?             ·3· ·spell that for Madame Court Reporter.
 ·4· · · · A.· ·I'm saying I don't recall if I did or not.       ·4· · · · THE WITNESS:· Oh, lichen sclerosis?· L-I-C-H-E-N,
 ·5· · · · Q.· ·Do you know if any of the information in those   ·5· ·and the next word is, sclerosis, S-C-L-E-R-O-S-I-S.
 ·6· ·depositions would have changed your opinions in            ·6· ·(Sic.)
 ·7· ·Mrs. Bolyard's case?                                       ·7· ·BY MS. GEIST:
 ·8· · · · MS. GAYLE:· Objection.· Form.                         ·8· · · · Q.· ·So let's go to page 2 of your report in
 ·9· ·BY THE WITNESS:                                            ·9· ·Mrs. Bolyard's case, Doctor.
 10· · · · A.· ·I would have to see those depositions.           10· · · · A.· ·Okay.· I'm there.
 11· · · · Q.· ·So, sitting here today, you don't know one way   11· · · · Q.· ·This is a list of your opinions, correct?
 12· ·or another if your opinions would have been changed by     12· · · · A.· ·On page 2?
 13· ·reviewing what the treaters had to say?                    13· · · · Q.· ·I'm on page 5.
 14· · · · A.· ·I've been able to review their medical           14· · · · A.· ·Oh, yes.
 15· ·documents.· I've been able to review the medical           15· · · · Q.· ·Okay.· And what -- tell me, again, what
 16· ·literature.· I've been able to examine the patient         16· ·exactly you need to change or amend in your report with
 17· ·specifically.· So the possibility of them altering my      17· ·respect to the -- is it lichen or lichen?
 18· ·opinion would be very small to none.                       18· · · · A.· ·Lichen sclerosis.
 19· · · · Q.· ·Okay.· With respect to Mrs. Bolyard, she had     19· · · · Q.· ·Lichen sclerosis?
 20· ·implanted, back on July 2nd, 2010, by Dr. Prouty the       20· · · · A.· ·Yes.· Number one, I say pelvic pain secondary
 21· ·Avaulta Solo anterior and posterior products, correct?     21· ·to lichen sclerosis.· It's pelvic skin pain.· Lichen
 22· · · · A.· ·That is correct.                                 22· ·sclerosis is a superficial disorder of the skin.· I left
 23· · · · Q.· ·No Align sling in this case, correct?            23· ·out skin there.· And that has -- that has not been
 24· · · · A.· ·There was no documentation of that in the        24· ·caused by Avaulta.· It's not been provoked by Avaulta.
 25· ·records.                                                   25· ·It's a preexisting condition.


                                                      Page 662                                                        Page 664
 ·1· · · · Q.· ·Okay.· You would have seen that somewhere in     ·1· · · · Q.· ·And lichen sclerosis is a fairly rare
 ·2· ·the records if she had an Align sling implanted to         ·2· ·condition, would you agree with me on that?
 ·3· ·relieve stress urinary incontinence symptoms, correct?     ·3· · · · A.· ·Yes, it is a rare condition.
 ·4· · · · A.· ·It should be in there, and it was not noted.     ·4· · · · Q.· ·And the symptomatology associated with lichen
 ·5· · · · Q.· ·Okay.· So same question that I asked you in      ·5· ·sclerosis is burning and cutting pain in the vaginal
 ·6· ·Mrs. Wheeler's case.· Any of your opinions relating to     ·6· ·region?
 ·7· ·the Bard Avaulta Plus product and your opinions relating   ·7· · · · A.· ·In the skin, yes.· It's a skin disorder.
 ·8· ·to the collagen-polypropylene combination product would    ·8· · · · Q.· ·That causes burning and cutting pain, correct?
 ·9· ·not apply to Mrs. Bolyard's case, true?                    ·9· · · · A.· ·On the skin, yes.
 10· · · · A.· ·That -- that is correct.· Anything pertaining    10· · · · Q.· ·Well, it can also result in painful sexual
 11· ·specifically to the collagen implantation do not apply     11· ·intercourse or dyspareunia, correct?
 12· ·to Ms. Bolyard.                                            12· · · · A.· ·It can result in insertional pain at the skin
 13· · · · Q.· ·And, in Mrs. Bolyard's case, like I did with     13· ·level.
 14· ·your other cases, I'm going to just try and summarize      14· · · · Q.· ·Well, that's well established by the medical
 15· ·your opinions.· And in her case, your opinions are that,   15· ·literature; is it not?
 16· ·due to the Bard Avaulta product, she is experiencing       16· · · · A.· ·Yes.· But the clarifier on there, it does not
 17· ·pelvic pain dyspareunia, urge incontinence, pelvic floor   17· ·cause pelvic floor myalgia.· It does not cause deep
 18· ·myalgia, and then we have that same paragraph regarding    18· ·insertional pain.· It's superficial skin pain at the
 19· ·the impact on loss of physical intimacy and potential      19· ·level of the introitus.
 20· ·for long-term depression, correct?                         20· · · · Q.· ·But you would agree with me, as set forth here
 21· · · · A.· ·Correct.· She also -- she -- her current         21· ·in your expert report in Mrs. Bolyard's case, that this
 22· ·diagnosis also is pelvic skin pain secondary to lichen     22· ·is a separate and independent reason for Mrs. Bolyard's
 23· ·sclerosus, which has nothing -- that is not caused by      23· ·pelvic pain that has nothing to do with the Bard Avaulta
 24· ·the Avaulta product.· That is a preexisting condition.     24· ·products; is that true?
 25· ·Again, it states, in number one, pelvic pain secondary     25· · · · A.· ·Bard is not responsible for causing lichen

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 661..664
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 52 of 77 PageID #: 905

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 665                                                        Page 667
 ·1· ·sclerosis, not cause for flare-up of the lichen            ·1· ·that pain is.
 ·2· ·sclerosis.· This is a skin disorder on the outside of      ·2· · · · Q.· ·Is there any distinguishing information in her
 ·3· ·the vagina, which, again, has not been caused by Bard      ·3· ·medical records that talk about the location of the
 ·4· ·products.                                                  ·4· ·pain, or does she just say, I have had pain -- painful
 ·5· · · · Q.· ·And this is a condition that Mrs. Bolyard will   ·5· ·sexual intercourse before ever being implanted with the
 ·6· ·unfortunately have for the remainder of her life, true?    ·6· ·Bard product that I rate on a scale of 7 out of 10?
 ·7· · · · A.· ·To date there is no known cure for this          ·7· · · · MS. GAYLE:· Object to form.
 ·8· ·process.                                                   ·8· ·BY THE WITNESS:
 ·9· · · · Q.· ·And I assume you saw in the medical records      ·9· · · · A.· ·Well, lichen sclerosis is a disease of the
 10· ·that, prior to her implant of the Bard products, she had   10· ·skin.· It's not a disease of the vagina.· So it is in
 11· ·rated her dyspareunia pain as a 7 out of 10, and that is   11· ·the medical records.· There is no reason for her to have
 12· ·caused by the lichen sclerosis, correct?                   12· ·deep vaginal pain or obturator foramen pain, but she
 13· · · · A.· ·Correct.· And that is insertional pain, a 7 on   13· ·would have skin pain.
 14· ·the Visual Analog Scale at the level of the skin. I        14· · · · Q.· ·And she complains of this in terms of painful
 15· ·agree with you.                                            15· ·sexual intercourse preimplant?· That's in the records,
 16· · · · Q.· ·And I believe she told you, when you saw her     16· ·correct?
 17· ·and conducted your independent medical evaluation, that    17· · · · A.· ·Correct.
 18· ·her dyspareunia could be rated as an 8 out of 10; is       18· · · · Q.· ·And then, after the surgery in July of 2010
 19· ·that correct?                                              19· ·where Mrs. Bolyard was implanted with the Bard products,
 20· · · · A.· ·Where the -- we have to be careful, as far as    20· ·we see that she is now complaining of dyspareunia pain
 21· ·what we're defining, I'm being very clear that Avaulta     21· ·and she rates it as an 8, 8 out of 10, postimplant,
 22· ·and Bard products are not responsible for lichen           22· ·correct?
 23· ·sclerosis.· They are responsible for the deep pain         23· · · · A.· ·That is what I state, yes.
 24· ·inside of Ms. Bolyard's vagina.                            24· · · · Q.· ·Okay.· So we've moved from 7 out of 10
 25· · · · Q.· ·Well, we can agree, from the medical records,    25· ·preimplant to 8 out of 10 postimplant?


                                                      Page 666                                                        Page 668
 ·1· ·that Mrs. Bolyard's lichen sclerosis was causing her, as   ·1· · · · MS. GAYLE:· Object to form.
 ·2· ·reflected in her records, painful intercourse or           ·2· ·BY MS. GEIST:
 ·3· ·dyspareunia and she rated it as a 7 out of 10              ·3· · · · Q.· ·Fair summary?
 ·4· ·preimplant, correct?                                       ·4· · · · A.· ·But there is a location difference, but the
 ·5· · · · A.· ·Correct, at the level of the skin.               ·5· ·overall pain level has increased.
 ·6· · · · Q.· ·Well, she --                                     ·6· · · · Q.· ·Can you point me to any medical record that
 ·7· · · · A.· ·The introitus.                                   ·7· ·supports what you just told me, that there is a
 ·8· · · · Q.· ·-- doesn't say anywhere in her records -- she    ·8· ·difference in where she's experiencing the pain?
 ·9· ·doesn't distinguish dyspareunia, as you are now, by        ·9· · · · A.· ·Well, it's based upon my exam of her.
 10· ·saying, well, it's only at the level of the skin, does     10· · · · Q.· ·Well, her medical records, prior to her
 11· ·she?                                                       11· ·implant, just say, I have pain with sexual intercourse.
 12· · · · MS. GAYLE:· Object to form and move to strike.        12· ·I rate it as a 7 out of 10; isn't that true?
 13· ·BY THE WITNESS:                                            13· · · · MS. GAYLE:· Object to form.
 14· · · · A.· ·Lichen sclerosis is not a disorder on the        14· ·BY THE WITNESS:
 15· ·inside of the vagina.· It will not distort the vagina.     15· · · · A.· ·Well, prior to the surgery, and the surg- --
 16· ·It will distort the introitus, the opening of the          16· ·the doctor is just documenting that she has painful
 17· ·vagina.                                                    17· ·intercourse.
 18· · · · Q.· ·Understood.· But in Mrs. Bolyard's own           18· · · · Q.· ·Right.
 19· ·records, she has told her treating doctors, prior to       19· · · · A.· ·They have not delineated where that pain is.
 20· ·ever being implanted with the Bard product, that her       20· · · · Q.· ·Okay.· Let's shift and talk about
 21· ·dyspareunia pain could be rated on a scale of 0 to 10.     21· ·Mrs. Bolyard's smoking history.· I noted, when you
 22· ·She rated it as a 7 out of 10.· That's what the records    22· ·provided us with your updated literature list and
 23· ·show, correct?                                             23· ·bibliography, you had some articles on there relating to
 24· · · · A.· ·Yes.· The records state that and with the        24· ·smoking and the potential injury or impact smoking could
 25· ·understanding we have to define where the location of      25· ·have on the human body?

770-343-9696                           Tiffany Alley Global Reporting & Video                              Pages 665..668
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 53 of 77 PageID #: 906

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                               11/16/2014
                                                      Page 669                                                                Page 671
 ·1· · · · A.· ·Correct.                                         ·1· ·transvaginal cases with meshes.· There is no data that I
 ·2· · · · Q.· ·Did you do a little bit more reading about       ·2· ·am aware of that smoking increases any wound healing in
 ·3· ·smoking and the potential negative impact smoking could    ·3· ·nonsmoker's transvaginal repairs.
 ·4· ·have on the human body in preparation for your             ·4· · · · Q.· ·So if Mrs. Bolyard had had an abdominal
 ·5· ·deposition?                                                ·5· ·sacrocolpopexy instead of a transvaginal mesh procedure
 ·6· · · · MS. GAYLE:· Objection.· Form.· His opinions           ·6· ·to treat her anterior and posterior defects, she would
 ·7· ·regarding smoking were discussed yesterday.· If you have   ·7· ·have been at an even greater risk of mesh extrusion as
 ·8· ·a specific question in relation to this patient, go        ·8· ·demonstrated by the literature, correct?
 ·9· ·ahead.                                                     ·9· · · · MS. GAYLE:· Objection.· Form.
 10· · · · MS. GEIST:· I am --                                   10· ·BY THE WITNESS:
 11· · · · MS. GAYLE:· But it sounded in general to me.          11· · · · A.· ·Incorrect.· The literature is current smokers.
 12· · · · MS. GEIST:· I think I'm entitled to get an answer     12· ·There is no data out there that I am aware of on former
 13· ·here.· So I hope you're not instructing Dr. Elliott to     13· ·smokers.
 14· ·not answer my question.                                    14· · · · Q.· ·So --
 15· · · · MS. GAYLE:· I believe that's a general opinion, but   15· · · · A.· ·But current and active smokers are at
 16· ·I didn't hear anything case specific with her.· I think    16· ·increased risk.
 17· ·you started off and then tailed off.· But if you want to   17· · · · Q.· ·So a woman who is an active smoker at the time
 18· ·read back the question, you can, but I believe it to be    18· ·of her procedure is at an increased risk?
 19· ·a general question.                                        19· · · · MS. GAYLE:· Object to form.
 20· · · · MS. GEIST:· Can you read back my question?            20· ·BY THE WITNESS:
 21· · · · MS. GAYLE:· And the one before, Madam Court           21· · · · A.· ·For transvaginal repairs, but there is also
 22· ·Reporter.                                                  22· ·good data out there that stopping up to ten days prior
 23· · · · THE REPORTER:· I'm sorry.                             23· ·reduces that risk tremendously.· So, again, in former
 24· · · · MS. GAYLE:· And the one before it.                    24· ·smokers, I know of no good data that says they're at an
 25· · · · · · · · · · · (Record read as requested.)             25· ·increased risk.


                                                      Page 670                                                                Page 672
 ·1· · · · MS. GAYLE:· My objection stands.                      ·1· · · · Q.· ·Well, Doctor, is Mrs. Bolyard a former smoker?
 ·2· ·BY MS. GEIST:                                              ·2· · · · A.· ·It states in here former smoker.· And that
 ·3· · · · Q.· ·All right.· So let me just add, in preparation   ·3· ·actually raises a good point.· I would have to look at
 ·4· ·for your deposition in this case, in Mrs. Bolyard's        ·4· ·the IFU to see if they warn.· If there is data out
 ·5· ·case, where we have a plaintiff who has a very             ·5· ·there, I would like to see it.· Because if there is good
 ·6· ·significant and extensive history of smoking?              ·6· ·data out there that smoking increases risk of extrusion
 ·7· · · · MS. GAYLE:· Thank you, Counsel.                       ·7· ·or complications with meshes, then it should be in the
 ·8· · · · MS. GEIST:· You're welcome.                           ·8· ·IFU.· And to the best of my knowledge, and correct me if
 ·9· ·BY THE WITNESS:                                            ·9· ·I'm wrong, I have not read any deposition.· There is
 10· · · · A.· ·I did not update my reliance or look at          10· ·nothing in here about smoking.· So I would like to know,
 11· ·documents in preparation for a deposition because I also   11· ·is there information out there.
 12· ·do sacrocolpopexies.· Smoking is associated with an        12· · · · Q.· ·But just so I'm clear, it's your opinion that
 13· ·increased risk of mesh extrusion, that I know of no data   13· ·somebody who is a current smoker is at a higher risk or
 14· ·that states that smoking is involved in impaired healing   14· ·at an increased risk of mesh extrusion based on the
 15· ·with nonmeshes.· So I have a natural interest in that.     15· ·smoking, correct?
 16· · · · Q.· ·Okay.· So let me just make sure I understand     16· · · · MS. GAYLE:· Objection.· Form.· Mischaracterizes his
 17· ·that.· Mrs. Bolyard, because of her long-term and          17· ·testimony.
 18· ·extensive history of smoking, was at a greater risk for    18· ·BY THE WITNESS:
 19· ·mesh expulsion -- pardon me -- mesh exposure or erosion    19· · · · A.· ·The data that I am familiar with is in
 20· ·as a result of her smoking history; is that fair to say?   20· ·abdominal sacrocolpopexies current smokers there is
 21· · · · MS. GAYLE:· Objection, form.                          21· ·increased risk.· I am not aware of consistent or
 22· ·BY THE WITNESS:                                            22· ·consistent -- consistent on transvaginal mesh repairs.
 23· · · · A.· ·There is data in the sacrocolpopexy that         23· · · · Q.· ·Any reason to think the data would be any
 24· ·smoking can increase the risk of extrusion.· I have        24· ·different or better with the transvaginal repair?
 25· ·heard conflicting reports as far as with the               25· · · · A.· ·Yes, because they're a different procedure.


770-343-9696                          Tiffany Alley Global Reporting & Video                                      Pages 669..672
                                                                                                                                         YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 54 of 77 PageID #: 907

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                          11/16/2014
                                                      Page 673                                                          Page 675
 ·1· · · · Q.· ·Well, smoking, it has a negative impact and      ·1· ·information about smoking and that that would have been
 ·2· ·damages the vasculature, correct?                          ·2· ·information a doctor would need to read about in order
 ·3· · · · A.· ·Correct.· I think that that's a fair             ·3· ·to be informed about the risk of smoking?
 ·4· ·assessment.                                                ·4· · · · A.· ·I think it's not just my opinion.· It's the
 ·5· · · · Q.· ·And somebody who has a pack-a-day habit is at    ·5· ·FDA's opinion, and a patient needs to be aware that, if
 ·6· ·a greater risk of damage to the vascular -- vasculature    ·6· ·they are smoking, they are at an increased risk.
 ·7· ·than somebody who has a half pack a day compared to        ·7· · · · Q.· ·You've never worked with the FDA or been a
 ·8· ·somebody who smokes a cigarette or two a day?              ·8· ·consultant to the FDA with respect to what needs to go
 ·9· · · · MS. GAYLE:· Objection.· Form.                         ·9· ·into an IFU or not go into an IFU, correct?
 10· ·BY MS. GEIST:                                              10· · · · MS. GAYLE:· Objection.· Form.· This was ground that
 11· · · · Q.· ·The more cigarettes you smoke, the more damage   11· ·we plowed yesterday.
 12· ·you're causing to your body?· Isn't that something         12· ·BY MS. GEIST:
 13· ·that's noncontroversial, Doctor?                           13· · · · Q.· ·Is that correct, Doctor?· You've never been a
 14· · · · MS. GAYLE:· Objection.· Form.                         14· ·consultant for the FDA or worked with the FDA on what
 15· ·BY THE WITNESS:                                            15· ·should go into an IFU?
 16· · · · A.· ·I don't know if there is any data that says at   16· · · · MS. GAYLE:· Same objection.· I'm going to instruct
 17· ·what point in time you cross that threshold of their       17· ·you not to answer that because you asked it yesterday.
 18· ·being dangerous.· And, again, I am reviewing the IFU       18· · · · MS. GEIST:· I didn't ask him that question
 19· ·right now, and I see nowhere in here a warning on          19· ·yesterday.· We didn't talk about FDA consulting.· And he
 20· ·smokers.                                                   20· ·just raised FDA regulations and an opinion about what
 21· · · · Q.· ·Well, Doctor, come on.· Do you need a warning    21· ·the FDA would require.· So my question is new.
 22· ·in the IFU about smoking?· Doesn't every medical doctor    22· ·BY MS. GEIST:
 23· ·who has gone through medical school and gone on to treat   23· · · · Q.· ·Have you ever been a consultant or worked for
 24· ·patients know that smoking is dangerous and damages        24· ·the FDA in -- on issues relating to what should be on a
 25· ·your -- damages your system, your vasculature?· You        25· ·label or an IFU?

                                                      Page 674                                                          Page 676
 ·1· ·don't need to be told that in the IFU, do you?             ·1· · · · A.· ·I've --
 ·2· · · · MS. GAYLE:· Move to strike the preface to questions   ·2· · · · MS. GAYLE:· Same objection.
 ·3· ·by counsel.· Also, objection.· Argumentative.              ·3· ·BY THE WITNESS:
 ·4· ·BY THE WITNESS:                                            ·4· · · · A.· ·I have never been an employee of the FDA.
 ·5· · · · A.· ·According to the FDA Blue Book, the warning      ·5· · · · Q.· ·Or a consultant with respect to the IFU or
 ·6· ·sections, if a company is aware, they have to warn the     ·6· ·what information needs to go into a label?
 ·7· ·patients of all known issues.· If smoking -- if they       ·7· · · · A.· ·I have never been an employee nor a consultant
 ·8· ·know smoking is increasing the risk of complications       ·8· ·of the FDA.
 ·9· ·with the procedure, they have to warn it.· They do warn    ·9· · · · Q.· ·Now, back to smoking, would you agree with me
 10· ·with their trocars of the possibility of organ             10· ·that the duration or the length of time that somebody
 11· ·perforation.· If I hold up a trocar and you look at it,    11· ·smokes would have an increase on the damage to the
 12· ·that will perforate organs.· You don't need any degree     12· ·vasculature; in other words, if somebody -- if somebody
 13· ·with that, but they warn it.· So, subsequently, smoking,   13· ·who smokes for five years compared to somebody who
 14· ·I don't know.· So, again, it's not in here.                14· ·smokes for ten years or, in Mrs. Bolyard's case,
 15· · · · Q.· ·Since you raised the point, there is no          15· ·somebody who smokes for 50 years a pack a day, are they
 16· ·evidence that there was any trocar perforation or any      16· ·not at a greater increased risk for damaging their own 17·
 17· ·damage caused to Mrs. Alonso or Mrs. Wheeler or            ·vasculature system?
 18· ·Mrs. Bolyard based on the trocars used in any of those     18· · · · A.· ·I think the data supports not necessarily the 19·
 19· ·cases, correct?                                            ·duration of smoking, but the fact that an individual 20·
 20· · · · MS. GAYLE:· Object to form.                           ·stops smoking.
 21· ·BY THE WITNESS:                                            21· · · · Q.· ·Now, you keep saying that, Doctor.
 22· · · · A.· ·There is no evidence of organ perforation with   22· · · · A.· ·Because --
 23· ·all three of those that you mentioned from the trocars.    23· · · · Q.· ·Is your -- I'm sorry.· Were you not done?
 24· · · · Q.· ·All right.· So let's go back to smoking.· Is     24· · · · A.· ·No.· I'm sorry.
 25· ·it your opinion that the IFU should have contained         25· · · · Q.· ·Is it your opinion that Mrs. Bolyard had

770-343-9696                          Tiffany Alley Global Reporting & Video                                 Pages 673..676
                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 55 of 77 PageID #: 908

In Re: CR Bard 200                                     Daniel Elliott M.D., Vol. II                                                11/16/2014
                                                               Page 677                                                                  Page 679
 ·1· ·stopped smoking before she was implanted with the Bard              ·1· · · · Q.· ·All right.
 ·2· ·Avaulta products?                                                   ·2· · · · A.· ·But we're -- but we're not --
 ·3· · · · A.· ·I would have to go back and look at the                   ·3· · · · Q.· ·So, at least, there is some -- I'm sorry.· Go
 ·4· ·literature.· I don't recall.· I'm going off of my notes             ·4· ·ahead?
 ·5· ·here, and it states she was a former smoker.                        ·5· · · · A.· ·We are talking about native, non-mesh repairs.
 ·6· · · · Q.· ·Well, what makes you think she was a former               ·6· ·I know of zero data that smoking increases the problems
 ·7· ·smoker?                                                             ·7· ·of wound healing.
 ·8· · · · A.· ·I would have to look at the notes.· At some               ·8· · · · Q.· ·But you have seen that data in the context of
 ·9· ·point in time, I must have saw that she had stopped                 ·9· ·the abdominal sacrocolpopexy, which is a mesh procedure
 10· ·smoking.                                                            10· ·done via the abdominal approach, correct?
 11· · · · Q.· ·If she was a current smoker at the time of her            11· · · · A.· ·Which we have discussed the other day as a
 12· ·implant surgery back in July of 2010, would that change             12· ·completely separate procedure and it's transabdominal.
 13· ·your opinions in the case?                                          13· · · · Q.· ·But you have seen that data, correct?
 14· · · · A.· ·If -- if the consensus is that that's going to            14· · · · A.· ·Correct, for the transabdominal repair, but
 15· ·impair healing, then it would change it because that's              15· ·not the transvaginal repair.
 16· ·all the more evidence it should have been on the IFU.               16· · · · Q.· ·So can we agree that Mrs. Bolyard, had she had
 17· · · · Q.· ·Isn't it well-known by the medical community              17· ·the trans- -- sorry -- had she had the abdominal
 18· ·that smokers have a greater challenge with healing,                 18· ·sacrocolpopexy instead of the transvaginal mesh, she
 19· ·their healing is impaired because of their smoking,                 19· ·would have been at an increased risk of erosion after
 20· ·current smokers?                                                    20· ·that operation?
 21· · · · MS. GAYLE:· Objection.· Form.                                  21· · · · MS. GAYLE:· Object to form.
 22· ·BY THE WITNESS:                                                     22· ·BY THE WITNESS:
 23· · · · A.· ·Not with transvaginal work without meshes.                23· · · · A.· ·Well, you used the word erosion.· It's
 24· ·There is no data to support that.                                   24· ·extrusion.
 25· · · · Q.· ·There is no data to support that?                         25· · · · Q.· ·Sorry.· Extrusion.


                                                               Page 678                                                                  Page 680
 ·1· · · · A.· ·Zero data with transvaginal native repairs                ·1· · · · A.· ·The data that -- there is data out there.· If
 ·2· ·that impairs healing.                                               ·2· ·she would have had a different procedure and had the
 ·3· · · · Q.· ·But you don't think you can extrapolate the               ·3· ·abdominal sacrocolpopexy, that there would have been an
 ·4· ·general, well-established body of literature out there              ·4· ·increased risk for extrusion in that procedure, which
 ·5· ·that says smoking is bad and damages your vasculature               ·5· ·she did not have.
 ·6· ·and causes challenges and delayed healing?· You can't               ·6· · · · Q.· ·And sitting here today, after reviewing
 ·7· ·take that literature and say, well, of course, those                ·7· ·Mrs. Bolyard's medical records, it's your opinion that
 ·8· ·same problems and challenges would apply to somebody                ·8· ·she was not a current smoker at the time she had her
 ·9· ·undergoing a transvaginal mesh surgery?· You can't do               ·9· ·Bard Avaulta mesh implanted or any time thereafter?
 10· ·that?                                                               10· · · · MS. GAYLE:· Objection.· Form and asked and
 11· · · · MS. GAYLE:· Objection.· Form.                                  11· ·answered.
 12· ·BY THE WITNESS:                                                     12· ·BY THE WITNESS:
 13· · · · A.· ·Studies have been done and they don't see an              13· · · · A.· ·I would have to go back and look at the
 14· ·independent variable study analysis on transvaginal work            14· ·records.· You know, according to my notes, I wrote down
 15· ·to show that smoking increases the risk of poor wound               15· ·here, it says that she was a former smoker.
 16· ·healing in transvaginal work without meshes.                        16· · · · Q.· ·Well, if the records show -- if you go back
 17· · · · Q.· ·Are there some studies -- are there some                  17· ·again and you take a look and you see that the records
 18· ·studies that talk about the fact that smoking may                   18· ·show that Mrs. Bolyard was a current smoker at the time
 19· ·increase a problem with healing or result in delayed                19· ·of her Bard -- at the time of her implant surgery and
 20· ·healing in somebody who has had a transvaginal mesh                 20· ·continued to smoke thereafter, would that change your
 21· ·implanted?                                                          21· ·opinions in this case concerning the causes of the
 22· · · · A.· ·With meshes, I have seen some state -- some               22· ·problems that she experienced after the implant?
 23· ·data -- I have seen some data stating that it can                   23· · · · MS. GAYLE:· Objection to form.
 24· ·increase the risk and other data showing it does not                24· ·BY THE WITNESS:
 25· ·have any impact upon it.                                            25· · · · A.· ·Well, as I mentioned, according to my


770-343-9696                                 Tiffany Alley Global Reporting & Video                                        Pages 677..680
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 56 of 77 PageID #: 909

In Re: CR Bard 200                                         Daniel Elliott M.D., Vol. II                                                 11/16/2014
                                                                 Page 681                                                                   Page 683
 ·1· ·knowledge, there is conflicting data smoking does                     ·1· · · · A.· ·CO --
 ·2· ·anything as far as transvaginal mesh work.· And if she                ·2· · · · Q.· ·Would you consider Mrs. Bolyard's COPD and
 ·3· ·were an active smoker and there is knowledge out there                ·3· ·chronic cough in reaching your opinions in this case
 ·4· ·by the company that that is going to impair healing,                  ·4· ·that the Bard Avaulta products were the cause of her
 ·5· ·that's got to be on the IFU and she's got to be warned                ·5· ·complications?
 ·6· ·for that.                                                             ·6· · · · A.· ·COPD, in and of itself, is a lung condition
 ·7· · · · Q.· ·So if you -- if you go back and you take                    ·7· ·which would have no bearing upon vaginal extrusion,
 ·8· ·another look at the records, Doctor, and you conclude                 ·8· ·vaginal pain.· It may increase the risk of recurrence of
 ·9· ·that Mrs. Bolyard was a current smoker at the time of                 ·9· ·a prolapse, but it's not going to cause the other
 10· ·the implant, that wouldn't have any impact or change                  10· ·issues.
 11· ·your opinions in this case, whatsoever; is that what                  11· · · · Q.· ·How about --
 12· ·you're telling me?                                                    12· · · · MS. GAYLE:· Before your next question, do you
 13· · · · MS. GAYLE:· Objection.· Objection.· Form.                        13· ·mind if we take a short break?· I think it would do
 14· ·BY THE WITNESS:                                                       14· ·us all good because everybody is stuttering and so
 15· · · · A.· ·Well, I thought I just answered it.· Because                15· ·forth.
 16· ·in the precautions section of the IFU, they list things               16· · · · MS. GEIST:· No, not at all.· I'm happy to take a
 17· ·about compromised immune system, prior abdominal pelvic               17· ·break.
 18· ·surgeries, they list quite a few issues here, but                     18· · · · VIDEO TECHNICIAN:· We're off the record.· The time
 19· ·nowhere in there is, again, smoking.· So from Bard's                  19· ·is 1:55 p.m.
 20· ·perspective, it must not have played a role.                          20· · · · · · · · · · · (A recess was had.)
 21· · · · Q.· ·If you go back and look at Mrs. Bolyard's                   21· · · · VIDEO TECHNICIAN:· We're back on the record.· The
 22· ·records and conclude that she was a current smoker at                 22· ·time is 2:03 p.m.
 23· ·the time of her surgery, would you consider that fact in              23· · · · MS. GEIST:· May I have my last question read back,
 24· ·reaching your opinions regarding why she experienced the              24· ·please, Madam Court Reporter.
 25· ·complications that she's testified about?                             25· · · · · · · · · · · (Record read as requested.)


                                                                 Page 682                                                                   Page 684
 ·1· · · · MS. GAYLE:· Objection.· Asked and answered.                      ·1· ·BY MS. GEIST:
 ·2· ·BY THE WITNESS:                                                       ·2· · · · Q.· ·Doctor, would somebody such as Mrs. Bolyard
 ·3· · · · A.· ·I believe I've answered.· I guess I'm confused              ·3· ·who has a chronic cough as a result of her COPD be at a
 ·4· ·because I've been answering this multiple times. I                    ·4· ·greater risk for erosion or extrusion of the vaginal
 ·5· ·would have to look --                                                 ·5· ·mesh?
 ·6· · · · Q.· ·I wouldn't be asking it again, Dr. Elliott, if              ·6· · · · A.· ·I'm not aware of any data that would show for
 ·7· ·you would answer my questions.· And this has been going               ·7· ·extrusion of mesh, it increased risk of recurrence of
 ·8· ·on all day today and all day yesterday.· If you would                 ·8· ·her prolapse.
 ·9· ·answer my questions, we could move on.· I just want to                ·9· · · · Q.· ·Would you agree with me if she had had, for
 10· ·know.· I just want to know, did you consider the fact                 10· ·example, a native tissue repair, because the native
 11· ·that Mrs. Bolyard was a current smoker at the time of                 11· ·tissue repair is not augmented with a synthetic mesh,
 12· ·the implant and had a 50-year, pack-a-day history, did                12· ·that she would have had a greater recurrence of prolapse
 13· ·you consider that as an alternative cause of some of the              13· ·had she undergone that procedure based on her chronic
 14· ·problems and complications she experienced after her                  14· ·cough?
 15· ·implant surgery?                                                      15· · · · A.· ·Chronic cough is associated with a greater
 16· · · · MS. GAYLE:· Objection.· Asked and answered.                      16· ·recurrence of pelvic organ prolapse.· I'm not aware of
 17· ·BY THE WITNESS:                                                       17· ·any study comparing COPD and native and mesh repairs.
 18· · · · A.· ·I have in my notes here she is a former                     18· ·So I can't say if she would have a greater recurrence.
 19· ·smoker.· I have no evidence of her being an active                    19· · · · Q.· ·If she had had a native tissue, you can't say,
 20· ·smoker at the time of the implantation.· So if you show               20· ·due to her chronic cough, that she would have had a
 21· ·me data that she was an active smoker at the surgery,                 21· ·recurrence of the prolapse repaired by the native tissue
 22· ·then we can proceed.· Otherwise, I'm going off of what                22· ·procedure?
 23· ·my notes are.                                                         23· · · · A.· ·She -- she would have a higher chance of
 24· · · · Q.· ·How about chronic obstructive pulmonary                     24· ·recurrence of a pelvic organ prolapse regardless of what
 25· ·disease or COPD?                                                      25· ·type of repair she had because it's a chronic,


770-343-9696                                  Tiffany Alley Global Reporting & Video                                           Pages 681..684
                                                                                                                                                       YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 57 of 77 PageID #: 910

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                 11/16/2014
                                                      Page 685                                                                   Page 687
 ·1· ·repetitive process.                                        ·1· ·to realize and that's why you need to have a very good
 ·2· · · · Q.· ·How about diabetes?· Does somebody diagnosed     ·2· ·understanding of neuroanatomy, which is exactly why, in
 ·3· ·with diabetes have greater challenges with respect to      ·3· ·my fellowship on bladder and neuroanatomy and a member
 ·4· ·healing after a surgical procedure?                        ·4· ·of the International Pelvic Pain Society, you have to
 ·5· · · · A.· ·I'm not aware of anything transvaginal as far    ·5· ·look at the distribution of the nerves, where the nerves
 ·6· ·as increasing wound healing.· Definitely transabdominal    ·6· ·go.
 ·7· ·and obesity can increase the risk of wound healing, but    ·7· · · · · · ·Pain down the legs, the back of the leg, the
 ·8· ·that's on the abdomen and the skin.                        ·8· ·bottom of the foot, that type of pain is consistent with
 ·9· · · · Q.· ·Did you consider, in reaching your               ·9· ·degenerative disc disease that is not caused by an
 10· ·differential, whether Mrs. Bolyard's diagnosis of          10· ·Avaulta product.· Pain inside the vagina at the
 11· ·diabetes could have had an impact on her wound healing?    11· ·obturator foramen is not due to degenerative disc
 12· · · · A.· ·Yes.                                             12· ·disease.
 13· · · · Q.· ·And did you eliminate that as a cause after      13· · · · Q.· ·So you don't think any of the pain complaints
 14· ·you considered it?                                         14· ·that Mrs. Bolyard has can be attributed to the
 15· · · · A.· ·Well, diabetes -- I am unaware of any study      15· ·degenerative disc disease?· Is that your opinion?
 16· ·demonstrating that diabetes, in the transvaginal mesh      16· · · · A.· ·We have to be specific which pain we're
 17· ·group, increases the risk of extrusion.· In my review of   17· ·talking about.· If we're talking about dyspareunia pain
 18· ·the literature and my experience, I have not seen          18· ·on pelvic exam, that is not due to a degenerative disc
 19· ·anything like that.· If there is data, I would like to     19· ·disease.
 20· ·see it.· So, yes, I did review that.· I did consider it.   20· · · · Q.· ·How about her generalized complaints of pelvic
 21· ·I did not find it being, based upon data, a causal         21· ·pain?
 22· ·factor.                                                    22· · · · MS. GAYLE:· Objection.
 23· · · · Q.· ·Only because you couldn't find any data          23· ·BY MS. GEIST:
 24· ·specific to a transvaginal -- strike that.                 24· · · · Q.· ·Could that be attributable to her degenerative
 25· · · · · · ·Only because you couldn't find any data that     25· ·disc disease?


                                                      Page 686                                                                   Page 688
 ·1· ·specifically looked at the impact of diabetes on wound     ·1· · · · A.· ·Degenerative disc disease usually is L2 --
 ·2· ·healing after a transvaginal surgery?                      ·2· ·excuse me, L3, 4, 5.· The nerve roots of that extend
 ·3· · · · MS. GAYLE:· Objection.· Form.                         ·3· ·down to the sciatic, which then extend down the back of
 ·4· ·BY THE WITNESS:                                            ·4· ·the leg, front of the thigh, and the bottom of the foot.
 ·5· · · · A.· ·No.· There are many studies out there,           ·5· ·And that is not the type of pain that she is
 ·6· ·multivariate analysis studies, looking at diabetes, age,   ·6· ·experiencing in the pelvis.· The nerves have to be
 ·7· ·obesity, transvaginal repairs, and also mesh repairs. I    ·7· ·involved going to the pelvis and they are not.· Because
 ·8· ·have yet to see anything on a good quality, multivariate   ·8· ·then we're talking about the pudendal nerve, and we have
 ·9· ·study to demonstrate diabetes increases the risk of        ·9· ·no evidence of that being involved.
 10· ·vaginal extrusion.                                         10· · · · Q.· ·It's your opinion, Dr. Elliott, from your
 11· · · · Q.· ·But you agree that diabetes increases the risk   11· ·expert report, that her pelvic pain is caused, at least,
 12· ·or increases problems associated with wound healing,       12· ·in some degree, by her lichen sclerosis, correct?
 13· ·correct?                                                   13· · · · MS. GAYLE:· Objection.· Form.· I believe he
 14· · · · A.· ·In the setting of the abdomen.                   14· ·corrected that on the report earlier.
 15· · · · Q.· ·Why wouldn't that apply to the vaginal           15· ·BY THE WITNESS:
 16· ·setting?                                                   16· · · · A.· ·Pelvic skin pain, peroneum pain on the skin is
 17· · · · A.· ·Because there is no fat in the vagina.· Fat is   17· ·definitely due to lichen sclerosis.· Avaulta, to the
 18· ·the problem.· Fat does not heal.· There is no fat, no      18· ·best of my knowledge based upon neuroanatomy, study of
 19· ·adipose, in the vagina.                                    19· ·pelvic nerve neuroanatomy, the Avaulta product will not
 20· · · · Q.· ·How about degenerative disc disease?· Did you    20· ·be affecting the skin of the peroneum.
 21· ·consider Mrs. Bolyard's degenerative disc disease --       21· · · · Q.· ·So explain to me this difference you've been
 22· · · · A.· ·Absolutely.                                      22· ·talking about, the pelvic skin pain versus pelvic pain
 23· · · · Q.· ·-- in reaching your opinions with respect to     23· ·generally.· If I understand your report, you say that
 24· ·her chronic pain?                                          24· ·the -- and this is based on your revision that we did
 25· · · · A.· ·Absolutely.· And that is a very important one    25· ·earlier, Mrs. Bolyard's pelvic skin complaint is


770-343-9696                          Tiffany Alley Global Reporting & Video                                        Pages 685..688
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 58 of 77 PageID #: 911

In Re: CR Bard 200                                          Daniel Elliott M.D., Vol. II                                     11/16/2014
                                                                 Page 689                                                        Page 691
 ·1· ·secondary or caused by the lich- --                                   ·1· ·vaginal tissues?
 ·2· · · · A.· ·Lichen sclerosis.                                           ·2· · · · A.· ·If the vagina were radiated during the healing
 ·3· · · · Q.· ·-- lichen sclerosis, correct?                               ·3· ·period, the first six-or-so weeks afterwards, that
 ·4· · · · A.· ·That is correct.                                            ·4· ·possibly could play a role.· If radiation is done
 ·5· · · · Q.· ·And her pelvic pain is caused by or secondary               ·5· ·afterwards, there is no data to support impaired
 ·6· ·to the Avaulta mesh in your opinion, correct?                         ·6· ·healing.
 ·7· · · · A.· ·Correct.                                                    ·7· · · · Q.· ·She has -- Mrs. Bolyard has vaginal atrophy as
 ·8· · · · Q.· ·So explain to me just so I understand the                   ·8· ·well, correct?· Did you see that in your review of her
 ·9· ·difference in the two types of pain you're talking                    ·9· ·records?
 10· ·about?                                                                10· · · · A.· ·I say moderately atrophic.
 11· · · · A.· ·You have to understand neuroanatomy.                        11· · · · Q.· ·She's been on Premarin and Estrace for that
 12· ·Neuroanatomy is very logical.· Nerves that are                        12· ·condition, correct?
 13· ·irritated, you can follow them back to wherever they                  13· · · · A.· ·She's on Estrace.· I don't know about vaginal
 14· ·are.· Different nerves carry different stimuli, pain,                 14· ·Premarin.· I don't recall.· I would have to, again, look
 15· ·temperature differences.· On the skin they are carried                15· ·at the records to be specific.· They're both vaginal
 16· ·by the dermatomes, which exit the back and wrap around,               16· ·estrogens regardless.
 17· ·okay.· That is not evolved by Avaulta product.· The                   17· · · · Q.· ·Okay.· This isn't really surprising seeing as
 18· ·Avaulta product does not hit the skin dermatomes.                     18· ·Mrs. Bolyard was a 70-year-old woman at the time of the
 19· · · · · · ·Avaulta will hit the deep nerves, the nerves                19· ·procedure?
 20· ·that are involved in the function of the bladder, a                   20· · · · MS. GAYLE:· Objection.· Form.
 21· ·sensation deep within the vagina.· So based upon my                   21· ·BY MS. GEIST:
 22· ·understanding of neuroanatomy and my education, they are              22· · · · Q.· ·It wouldn't be unusual or atypical for a
 23· ·completely separate entities.                                         23· ·70-year-old woman to have vaginal atrophy?
 24· · · · Q.· ·And do you have any studies or scientific                   24· · · · A.· ·It's not beyond -- it would be consistent.
 25· ·literature that you can cite to me in support of what                 25· ·It's not uncommon.· I should put it that way.

                                                                 Page 690                                                        Page 692
 ·1· ·you just said?                                                        ·1· · · · Q.· ·You note, in your report, Doctor, that
 ·2· · · · A.· ·Grey's Anatomy.                                             ·2· ·Mrs. Bolyard was experiencing urge incontinence,
 ·3· · · · Q.· ·Anything else?                                              ·3· ·correct?
 ·4· · · · MS. GAYLE:· Objection.· Form.                                    ·4· · · · A.· ·Yes.
 ·5· ·BY THE WITNESS:                                                       ·5· · · · Q.· ·Are you attributing her urge incontinence to
 ·6· · · · A.· ·Clemente's Anatomy.                                         ·6· ·the Bard products?
 ·7· · · · Q.· ·Did you consider the fact that Mrs. Bolyard                 ·7· · · · A.· ·I cannot blame Bard fully for that condition.
 ·8· ·was diagnosed with lymphoma shortly after her mesh                    ·8· ·That condition can occur de novo.· It could be
 ·9· ·implant surgery and underwent radiation therapy?· Could               ·9· ·exacerbated by the presence of the Bard product.
 10· ·the radiation therapy be a potential cause for her                    10· · · · Q.· ·So I'm just trying to understand your opinion
 11· ·problems or challenges with wound healing?                            11· ·with respect to urge incontinence.· You understand, from
 12· · · · A.· ·It depends where she got her -- it depends the              12· ·a review of the records, that that was a condition she
 13· ·timing of the radiation and the location of the                       13· ·had prior to the implant of the Bard products, correct?
 14· ·radiation.· I don't recall, off the top of my head,                   14· · · · A.· ·Correct.
 15· ·where she received radiation.                                         15· · · · Q.· ·Do you have an opinion in this case that the
 16· · · · Q.· ·And did you look at that when you reviewed the              16· ·Bard products had any impact, whatsoever, on
 17· ·medical records in the case to see whether or not it                  17· ·Mrs. Bolyard's urge incontinence?
 18· ·would potentially have an impact on her delayed healing?              18· · · · A.· ·I would have to go back and look at my records
 19· · · · A.· ·Yes, I did, and I just don't recall from the                19· ·here as far as the severity.· If she had preexisting
 20· ·records, so we'd need to look at that.· Lymphoma, if                  20· ·urge incontinence and the severity of that urge
 21· ·it's treated with radiation, usually is a pinpoint.                   21· ·incontinence did not change afterwards; however, if it
 22· ·They are radiating a certain location of the body.· So,               22· ·increased dramatically, then the blame could be placed
 23· ·again, I would have to look, review the records to                    23· ·upon the Avaulta product because the dissection of the
 24· ·refresh my memory.                                                    24· ·vesicovaginal place -- space where the vesicovaginal
 25· · · · Q.· ·Could radiation therapy have an impact on the               25· ·plexus is, which is responsible for bladder function.


770-343-9696                                    Tiffany Alley Global Reporting & Video                                Pages 689..692
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 59 of 77 PageID #: 912

In Re: CR Bard 200                                      Daniel Elliott M.D., Vol. II                                         11/16/2014
                                                                 Page 693                                                        Page 695
 ·1· · · · Q.· ·Sitting here today, do you have an opinion, to              ·1· ·currently.· I don't recall, off the top of my head, how
 ·2· ·a reasonable degree of medical certainty or probability,              ·2· ·sexually active she was before.· It is a potential
 ·3· ·that the Bard products played any role in Mrs. Bolyard's              ·3· ·significant impact upon her quality of life.
 ·4· ·development of urge incontinence?                                     ·4· · · · Q.· ·Well, it's only significantly -- it's only a
 ·5· · · · MS. GAYLE:· Objection.· Form.                                    ·5· ·potential significant impact if she was actually
 ·6· ·BY THE WITNESS:                                                       ·6· ·engaging in sexual intercourse prior to the implant of
 ·7· · · · A.· ·I'm looking at my records to see if I                       ·7· ·the Bard products, correct?
 ·8· ·documented severity change.· I don't -- I don't see that              ·8· · · · MS. GAYLE:· Object to form.
 ·9· ·in there.· Overreactive bladder, urge incontinence is a               ·9· ·BY THE WITNESS:
 10· ·very, very common condition, especially in this age                   10· · · · A.· ·Again, I would have to refresh my memory and
 11· ·group.· Again, I do not see a comparison of before and                11· ·look at the records as far as if she was sexually active
 12· ·afterwards.· We would have to look at the records and                 12· ·before.· I don't recall.
 13· ·talk to the patient to find out if there has been a                   13· · · · Q.· ·Do you remember, from your review of the
 14· ·change.· If there has been only a minimal change, I am                14· ·records or review of the deposition testimony, that
 15· ·agreeable with stating that the Bard product had minimal              15· ·Mrs. Bolyard's husband had erectile dysfunction
 16· ·impact upon that.                                                     16· ·diagnosed years before the implant surgery?
 17· · · · Q.· ·How about no impact?· If there is no change                 17· · · · MS. GAYLE:· Objection.· Form.· Mischaracterizes
 18· ·reflected in the records, how about agreeing with me                  18· ·testimony.
 19· ·that the Bard product had no impact on her development                19· ·BY THE WITNESS:
 20· ·of urge incontinence?                                                 20· · · · A.· ·Okay.· Again, I'd have to look at that. I
 21· · · · MS. GAYLE:· Objection.· Form.                                    21· ·have no reason to doubt it, but I would have to look at
 22· ·BY THE WITNESS:                                                       22· ·the record and see what that says.
 23· · · · A.· ·If there has been no change or only minimal                 23· · · · Q.· ·Well, if her husband was already having
 24· ·change, I am acceptable with saying that the Bard had no              24· ·problems engaging in sexual intercourse, this would have
 25· ·impact upon it right now.· I don't know what happened on              25· ·an effect, would it not, on your opinion about her

                                                                 Page 694                                                        Page 696
 ·1· ·down the road.· But right now there's been no impact.                 ·1· ·quality of life after the implant?
 ·2· · · · Q.· ·With respect to your opinion that the lack of               ·2· · · · MS. GAYLE:· Objection.· Form.
 ·3· ·physical intimacy has already cost Mrs. Bolyard a major               ·3· ·BY MS. GEIST:
 ·4· ·component of her quality of life and similar to your                  ·4· · · · Q.· ·Wouldn't you need to know to what extent the
 ·5· ·opinions in the other cases, you state that the                       ·5· ·couple was engaging in sexual intercourse as a married
 ·6· ·long-term impact on her quality of life is difficult to               ·6· ·couple?
 ·7· ·accurately ascertain, but many studies have shown that                ·7· · · · A.· ·That's why I stated I would need to see what
 ·8· ·long-term negative impact leads to issues relating to                 ·8· ·the records state as far as her preop sexual activity
 ·9· ·depression.· And you hold that opinion with respect to                ·9· ·level.
 10· ·Mrs. Bolyard?                                                         10· · · · Q.· ·Well, you've already rendered the opinion in
 11· · · · A.· ·Yes.· And, hopefully, we can avoid the                      11· ·this case this lack of physical intimacy has cost her a
 12· ·discussion we've had on the previous two, because it's                12· ·major component, she's unlikely to ever regain the
 13· ·going to be the exact same.                                           13· ·benefit of physical intimacy again, and that this impact
 14· · · · Q.· ·Yeah.· I don't want to go over prior                        14· ·may have a long-term negative impact and potentially
 15· ·discussion.· So my only question on that point is, did                15· ·depression, correct?
 16· ·you consider the status of Mrs. Bolyard and her                       16· · · · · · ·Don't you have to -- in order to render such
 17· ·husband's sexual activity in reaching that opinion prior              17· ·an opinion, Doctor, don't you need to know what the
 18· ·to the implant?                                                       18· ·status of her sexual relations with her husband was
 19· · · · A.· ·You mean her degree of sexual activity prior                19· ·prior to the implant surgery?
 20· ·to?                                                                   20· · · · MS. GAYLE:· Objection.· Form.
 21· · · · Q.· ·Yeah.· When you talk about the fact that she's              21· ·BY THE WITNESS:
 22· ·experiencing dyspareunia and that she can't have                      22· · · · A.· ·Well, I state it on page 3.· It says, prior to
 23· ·physical intimacy and this is going to impact her                     23· ·her surgery, Ms. Bolyard was sexually active.· However,
 24· ·quality of life, correct?                                             24· ·because of her diagnosis of lichen sclerosis, she did
 25· · · · A.· ·Yeah.· And I state that, that she's not                     25· ·describe pain with intercourse at introitus with


770-343-9696                                 Tiffany Alley Global Reporting & Video                                   Pages 693..696
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 60 of 77 PageID #: 913

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                              11/16/2014
                                                      Page 697                                                                  Page 699
 ·1· ·insertion, and we have a reference number there.           ·1· ·that her outcome would have been any different than it
 ·2· · · · Q.· ·So what's your -- what's the support for your    ·2· ·is here.· And I assume your answer would be the same
 ·3· ·opinion that she was sexually active?· Did you know that   ·3· ·answer you gave me for Mrs. Alonso and Mrs. Wheeler; is
 ·4· ·her husband had erectile dysfunction that was diagnosed    ·4· ·that also fair?
 ·5· ·prior to the implant?                                      ·5· · · · A.· ·That -- I'm sorry.· Yeah.· My testimony would
 ·6· · · · MS. GAYLE:· Objection.· Form.                         ·6· ·be consistent with -- consistent with the previous two.
 ·7· ·BY THE WITNESS:                                            ·7· · · · Q.· ·In any of those three cases we just went over
 ·8· · · · A.· ·Yes.· But, also, as a urologist, I'm also        ·8· ·together -- Mrs. Alonso, Mrs. Wheeler, and
 ·9· ·aware people have different types of sex.· So I'm just     ·9· ·Mrs. Bolyard -- did you review and observe any of the
 10· ·going off of what I've been told in my questioning of      10· ·mesh that had been excised from any of these three
 11· ·Mrs. Bolyard and comparing it, again, with her physical    11· ·plaintiffs?
 12· ·exam.· The same thing we've gone down before in the        12· · · · A.· ·On one of the individuals, there is a Dr.
 13· ·other individuals.                                         13· ·Ickelov report who has photos, and I cannot recall which
 14· · · · Q.· ·Do you understand, from your review of           14· ·individual has those.
 15· ·Mrs. Bolyard's records, that she had depression prior to   15· · · · Q.· ·You didn't actually observe and do any
 16· ·her surgery in 2010?                                       16· ·analysis of the excised mesh in Mrs. --
 17· · · · A.· ·I would have to refresh my memory off of the     17· · · · A.· ·Wheeler.
 18· ·medical records.                                           18· · · · Q.· ·-- Alonso, Wheeler or Bolyard's case; is that
 19· · · · Q.· ·Well, did you consider her preexisting           19· ·correct?
 20· ·condition of depression in reaching your opinions in       20· · · · A.· ·I personally did not.· I reviewed the slides
 21· ·this case?                                                 21· ·and the photos on Ms. Wheeler that were provided by
 22· · · · A.· ·Yes.· And those individuals who all have         22· ·Dr. Ickelov.
 23· ·preexisting depression are probably at increased risk      23· · · · Q.· ·So you didn't look at the actual mesh explants
 24· ·with further stressors of worsening that depression,       24· ·or the mesh incised from any of the three plaintiffs; is
 25· ·more susceptible.                                          25· ·that correct?


                                                      Page 698                                                                  Page 700
 ·1· · · · Q.· ·In Mrs. Bolyard's case, Dr. Elliott, would you   ·1· · · · A.· ·I did not personally hold that mesh or
 ·2· ·agree with me that, if she had had a native tissue or an   ·2· ·personally do studies on that mesh.· I did read the
 ·3· ·ASC procedure, she could have experienced the same         ·3· ·report on Mrs. Wheeler by Dr. Ickelov and looked at the
 ·4· ·issues that she's complaining of today?                    ·4· ·photos of that mesh.
 ·5· · · · A.· ·Okay.· My testimony is going to be identical     ·5· · · · Q.· ·Okay.· And I assume -- are you deferring to
 ·6· ·to the previous ones, which is much more detailed than     ·6· ·any of the conclusions reached by Dr. Ickelov with
 ·7· ·I'll be able to do now.                                    ·7· ·respect to Mrs. Wheeler's pathology?
 ·8· · · · Q.· ·And you know what?· If just want to stick with   ·8· · · · A.· ·Yes.· He has had a very thorough, detailed
 ·9· ·your prior statements.· And as long as you're telling me   ·9· ·write-up.· I would defer to him on those issues.
 10· ·that your opinions here would be the same as you gave me   10· · · · Q.· ·Okay.· He is a pathologist; is that right?
 11· ·for Mrs. Alonso and Mrs. Wheeler, I can agree to that      11· · · · A.· ·Actually, his credentials I don't -- off the
 12· ·and we can shortcut it.                                    12· ·top of my head, I can't recall.· He's involved in
 13· · · · A.· ·Okay.                                            13· ·pathology.· But, again, I -- I'd have to plead a little
 14· · · · MS. GAYLE:· And my objections would also be the       14· ·ignorance.· I can't recall.
 15· ·same.                                                      15· · · · Q.· ·Okay.· So you're deferring to whatever he has
 16· · · · MS. GEIST:· That's fine.                              16· ·to say about the excised mesh of Mrs. Wheeler, correct?
 17· ·BY THE WITNESS:                                            17· · · · A.· ·He has done microscopic evaluations on those.
 18· · · · A.· ·No.· That would be -- I think I stated my        18· ·I will defer to his opinions on that specific patient.
 19· ·opinion well on the previous testimony, and it will be     19· · · · Q.· ·And you haven't reviewed any of the excised
 20· ·the same as your line of questioning now.· So I'm          20· ·mesh taken from Mrs. Alonso, Mrs. Wheeler, or
 21· ·agreeable to that.                                         21· ·Mrs. Bolyard to reach any conclusion with respect to
 22· · · · Q.· ·Okay.· And then my other question that I asked   22· ·degradation; is that correct?
 23· ·you, with respect to Mrs. Alonso and Mrs. Wheeler, is      23· · · · MS. GAYLE:· Objection.· Form.
 24· ·the same for Mrs. Bolyard.· Had she had a transvaginal     24· ·BY THE WITNESS:
 25· ·mesh implanted from another manufacturer, you can't say    25· · · · A.· ·No.· That is incorrect.· Specifically, on


770-343-9696                          Tiffany Alley Global Reporting & Video                                     Pages 697..700
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 61 of 77 PageID #: 914

In Re: CR Bard 200                                        Daniel Elliott M.D., Vol. II                                              11/16/2014
                                                                Page 701                                                                 Page 703
 ·1· ·Mrs. Wheeler, where there is documentation of                        ·1· · · · A.· ·I am describing that from when I take out
 ·2· ·degradation, contraction, inflammatory process, I have               ·2· ·these tissue, these meshes, I hold them in my hands, I
 ·3· ·reviewed it and it is consistent with my physical exam               ·3· ·have our pathologist review them, but they are --
 ·4· ·findings and my understanding of the available data out              ·4· ·they're brittle, they crack, they're sharp, they can
 ·5· ·there in manuscripts.                                                ·5· ·poke you through the glove.· You have to use very large
 ·6· · · · Q.· ·You don't have any opinion with respect to                 ·6· ·scissors, heavy-duty scissors to cut them out.· To me,
 ·7· ·degradation for Mrs. Bolyard and Mrs. Alonso; is that                ·7· ·that is clinical manifestations of degradation and the
 ·8· ·correct?                                                             ·8· ·cascade that happens from that.
 ·9· · · · A.· ·That is incorrect.                                         ·9· · · · Q.· ·So I think we're just -- I don't want to have
 10· · · · Q.· ·Well, you didn't review any of the slides or               10· ·the record be confused.· You didn't actually hold any of
 11· ·anything like that for the excised mesh in those two                 11· ·the excised mesh from any of these three plaintiffs
 12· ·cases, correct?                                                      12· ·which we've just talked about, correct?
 13· · · · A.· ·I did not personally examine those.· However,              13· · · · A.· ·That is correct.
 14· ·my physical exam, based upon my experience and knowledge             14· · · · Q.· ·Okay.· So I want to focus on the three
 15· ·of the literature states that, when you have a firm,                 15· ·plaintiffs, okay?
 16· ·gran- -- excuse me, not granulated -- nodule at the                  16· · · · A.· ·Okay.
 17· ·level of the obturator foramen that is exquisitely                   17· · · · Q.· ·You didn't look at any of the mesh removed
 18· ·tender on exam, that is consistent with mesh degradation             18· ·from any of these women under a microscope or look at
 19· ·caused by inflammation, inflammation causing pain.                   19· ·them at any point in time, correct?
 20· · · · Q.· ·And do you hold that opinion in each one of                20· · · · A.· ·I -- well, with Ms. Wheeler, I looked at the
 21· ·these three cases we just talked about?                              21· ·photographs and Dr. Ickelov's report.· So, yes, I looked
 22· · · · A.· ·Correct.· My opinion would be consistent with              22· ·at it.· I did not personally look under a microscope at
 23· ·all three.                                                           23· ·them.· Okay.
 24· · · · Q.· ·And your opinion is based on the physical                  24· · · · Q.· ·Including for Mrs. Wheeler, correct?
 25· ·exam; is that correct?                                               25· · · · A.· ·Wheeler, only Wheeler.

                                                                Page 702                                                                 Page 704
 ·1· · · · A.· ·Not just the physical exam.· That's a very                 ·1· · · · Q.· ·Wait.· Hold on.· This is not -- this is not
 ·2· ·good question.· Not just the physical exam.· I have to               ·2· ·clear to me at all, Doctor.· So let's go one step at a
 ·3· ·correlate it with the available data that is out there,              ·3· ·time so we have a clear record.
 ·4· ·Cobb, Klosterhalfen, others.· There are many others                  ·4· · · · · · ·For Mrs. Alonso and Mrs. Wheeler and
 ·5· ·describing degradation of the tissues.· Then correlating             ·5· ·Mrs. Bolyard, in any of those three cases, did you
 ·6· ·that with my own surgical experience, even as of last                ·6· ·actually visibly look at any of the excised mesh from
 ·7· ·week of taking these things out, pulling them out,                   ·7· ·those three plaintiffs?
 ·8· ·they're brittle, they break, they're sharp, they're                  ·8· · · · MS. GAYLE:· Objection.· Form.
 ·9· ·painful, then correlating that with my physical exam I               ·9· ·BY THE WITNESS:
 10· ·do daily in my practice and correlating that with the                10· · · · A.· ·Again, just so we're clear, on Ms. Wheeler, I
 11· ·exams that I did on these three individuals.                         11· ·have reviewed Dr. Ickelov's report, which includes in
 12· · · · Q.· ·And when you're talking about degradation,                 12· ·there photographs of the specimens that have been taken
 13· ·you're talking about that from a clinician's perspective             13· ·out of her.
 14· ·and not a biomaterials expert perspective; is that fair              14· · · · Q.· ·So you looked at photographs that were
 15· ·to say?                                                              15· ·included in Dr. Ickelov's report?
 16· · · · MS. GAYLE:· Objection.· Form.                                   16· · · · A.· ·That is correct.
 17· ·BY THE WITNESS:                                                      17· · · · Q.· ·For Mrs. Wheeler?
 18                                                                        18· · · · A.· ·For just Mrs. Wheeler.
 19                                                                        19· · · · Q.· ·Okay.· You didn't look at photographs with
 20                                                                        20· ·respect to the mesh excised from Mrs. Bolyard or
 21                                                                        21· ·Mrs. Alonso, correct?
 22                                                                        22· · · · A.· ·Correct.
 23                                                                        23· · · · Q.· ·You didn't look at pathology slides for any of
 24                                                                        24· ·the three plaintiffs, correct?
 25                                                                        25· · · · A.· ·No.· That's incorrect.· I looked at the


770-343-9696                                    Tiffany Alley Global Reporting & Video                                       Pages 701..704
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 62 of 77 PageID #: 915

In Re: CR Bard 200                                      Daniel Elliott M.D., Vol. II                                        11/16/2014
                                                                Page 705                                                        Page 707
 ·1· ·pathology slides on Mrs. Wheeler that were included in               ·1· · · · Q.· ·No.· I'm not trying to.· I'm just trying to
 ·2· ·Dr. Ickelov's report.                                                ·2· ·understand and I want to make sure the record is clear.
 ·3· · · · Q.· ·The photographs?                                           ·3· ·You've looked at photographs of slides that have been
 ·4· · · · A.· ·The photographs of the pathologic specimen.                ·4· ·reviewed by a pathologist or a biomaterials expert,
 ·5· · · · Q.· ·Understood.· But you didn't actually look at               ·5· ·correct?
 ·6· ·the slides.· You didn't have the slide in your hand and              ·6· · · · MS. GAYLE:· Objection.· Asked and answered.
 ·7· ·look at the mesh under a microscope for Mrs. Wheeler,                ·7· ·BY THE WITNESS:
 ·8· ·correct?                                                             ·8· · · · A.· ·Yes.· Of my own personal patients that I have
 ·9· · · · A.· ·No.· I only looked at a photograph of the -- a             ·9· ·excised mesh and mesh complications, as part of my
 10· ·representative photograph of the specimen.· I did not                10· ·routine, I review the pathologic specimens provided to
 11· ·personally sit at a microscope with a glass side and                 11· ·me by my pathology team.· So I review those as part of
 12· ·look at it.                                                          12· ·our routine.
 13· · · · Q.· ·Okay.· Thank you.· Have you ever done that?                13· · · · Q.· ·So when you say the pathological specimens,
 14· ·Have you ever looked at excised mesh under a microscope?             14· ·are you talking about slides or are you talking about
 15· · · · A.· ·Yes.                                                       15· ·photographs?
 16· · · · Q.· ·Did you ever do that before you got involved               16· · · · A.· ·Photographs of the pathologic specimen.
 17· ·as an expert in the pelvic mesh litigation?                          17· · · · Q.· ·Got it.· So you've never looked at actual
 18· · · · A.· ·Yes.· In 2004, 2003, 2004, and then 2005 or                18· ·pathology slides?
 19· ·so, in my animal studies on the rabbits that we reviewed             19· · · · A.· ·I have --
 20· ·yesterday.                                                           20· · · · MS. GAYLE:· Objection.· Form.
 21· · · · Q.· ·Yes, and I remember those studies.· So my                  21· ·BY THE WITNESS:
 22· ·question was poor.· Before you became involved in this               22· · · · A.· ·I have not sat down with a glass specimen
 23· ·litigation as an expert for the plaintiffs, did you ever             23· ·looking under a microscope on the individuals I
 24· ·look at excised mesh that had come from a woman's body               24· ·reviewed.· I look at the photographic representative the
 25· ·under a microscope?                                                  25· ·pathologist provides me.

                                                                Page 706                                                        Page 708
 ·1· · · · A.· ·I have looked at the photograph of specimens               ·1· · · · Q.· ·Okay.· And the pathologist also, I assume,
 ·2· ·that my pathologists at my institution have provided for             ·2· ·provides you with a pathology report?
 ·3· ·the medical records on the ones that I have excised.                 ·3· · · · A.· ·Usually, yes.· Yes, he does.
 ·4· · · · Q.· ·Okay.· So the answer to my question is, no,                ·4· · · · Q.· ·That's what a pathologist does?· That's their
 ·5· ·you, personally, Dr. Elliott, have not looked at excised             ·5· ·job?
 ·6· ·mesh under a microscope that came from a woman's body,               ·6· · · · A.· ·That is correct.
 ·7· ·correct?                                                             ·7· · · · Q.· ·Okay.· Back to Mrs. Bolyard's report,
 ·8· · · · MS. GAYLE:· Objection.· Form.                                   ·8· ·specifically, Doctor, for a moment, on page 8 of this
 ·9· ·BY THE WITNESS:                                                      ·9· ·report, the second paragraph --
 10· · · · A.· ·I have personally examined mesh excised from               10· · · · A.· ·Yes.
 11· ·our animal studies on the rabbit, which are documented               11· · · · Q.· ·-- this is the same paragraph that I referred
 12· ·in two different publications.· I have not sat down with             12· ·to you when we started your deposition today.· Do you
 13· ·a microscope and looked at the slide specimens of the                13· ·remember that?
 14· ·individuals I have taken out.· I have looked at the                  14· · · · A.· ·I don't.
 15· ·photographs, representative photographs my pathologists              15· · · · Q.· ·I realize it was some time ago.
 16· ·have given me, on individuals I've excised.                          16· · · · A.· ·I don't remember that now.
 17· · · · Q.· ·Okay.· So I think we're talk -- I think we're              17· · · · Q.· ·Okay.· This -- this paragraph, on page 8 of
 18· ·saying the same thing.· You never actually looked at                 18· ·Mrs. Bolyard's report, starts out by saying, Set out in
 19· ·slides under a microscope of excised mesh that came from             19· ·my general causation expert report, several
 20· ·women, correct?                                                      20· ·characteristics of the Marlex polypropylene mesh
 21· · · · MS. GAYLE:· Objection.· Form.                                   21· ·rendering inherently unsafe for use in Ms. Bolyard.· And
 22· ·BY THE WITNESS:                                                      22· ·then you provide five specific reasons why you opine
 23· · · · A.· ·Yeah.· I answered that, and I answered it                  23· ·that the characteristics of the Marlex polypropylene
 24· ·very, very carefully because you're limiting what --                 24· ·mesh render it unsafe for use in Mrs. Bolyard?
 25· ·what I just said.                                                    25· · · · A.· ·Correct.

770-343-9696                                 Tiffany Alley Global Reporting & Video                                  Pages 705..708
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 63 of 77 PageID #: 916

In Re: CR Bard 200                                 Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                          Page 709                                                        Page 711
 ·1· · · · Q.· ·And this is the same paragraph that's in             ·1· · · · MS. GAYLE:· Objection.· Form.
 ·2· ·Mrs. Alonso's report and Mrs. Wheeler's report, correct?       ·2· ·BY THE WITNESS:
 ·3· · · · A.· ·Yes.                                                 ·3· · · · A.· ·It would depend upon what risk we're talking
 ·4· · · · Q.· ·And then, in the pages that we went over with        ·4· ·about or what complication we're talking about.
 ·5· ·some frequency earlier, pages 8 to 11, these are all of        ·5· ·Ignorance of risks and ignorance of literature is not an
 ·6· ·the things that you say should have gone into the IFU          ·6· ·excuse.· So I can't give a carte blanche acceptance of
 ·7· ·for the Avaulta products, correct?                             ·7· ·your statement.· We'd have to go point by point.
 ·8· · · · A.· ·That is correct, and my previous testimony           ·8· · · · Q.· ·Well if a medical device company such as Bard
 ·9· ·correlates with this as well.                                  ·9· ·believed that there was no health consequence or risk,
 10· · · · Q.· ·And, in this section, you're basing your             10· ·it would be misleading to put that information on a
 11· ·opinion on what you think Bard knew and understood about       11· ·label.· Would you agree with me on that?
 12· ·these risks based on the Bard internal documents that          12· · · · MS. GAYLE:· Objection.· Form.
 13· ·you've included in your reliance materials?                    13· ·BY THE WITNESS:
 14· · · · A.· ·Not just the internal documents, but also the        14· · · · A.· ·I would want to see what that risk is and see
 15· ·medical literature that was readily available.                 15· ·if I agree with the company that it is truly not a risk.
 16· · · · Q.· ·And you think -- well, let me ask you.· Do you       16· · · · Q.· ·Well, you have, in all of these expert reports
 17· ·believe that Bard intended to omit this information from       17· ·relating to the Marlex polypropylene mesh, you state, in
 18· ·the medical community?· Is that your opinion based on          18· ·all of your reports, that Bard utilizes nonmedical grade
 19· ·your review of the internal Bard documents?                    19· ·polypropylene, the supplier of which has forbidden its
 20· · · · MS. GAYLE:· Objection.· Mischaracterizes his              20· ·use in humans because of its known degradation
 21· ·opinions.                                                      21· ·characteristics.· And then you say, in your IFU section,
 22· ·BY THE WITNESS:                                                22· ·that Bard should have included this information in the
 23· · · · A.· ·I cannot -- I can only speculate what the            23· ·IFU and told physicians about this.
 24· ·company was doing with this data in withholding it. I          24· · · · · · ·Are those -- is that your opinion in this
 25· ·can only have a theory.                                        25· ·case?

                                                          Page 710                                                        Page 712
 ·1· · · · Q.· ·Are you inferring Bard's intent from your            ·1· · · · A.· ·Yes, as stated.
 ·2· ·review of the records that you were provided in this           ·2· · · · Q.· ·And my question to you is, if Bard believed
 ·3· ·litigation?                                                    ·3· ·that this was a hypothetical and not a real risk
 ·4· · · · MS. GAYLE:· Objection.· Question calls for a legal        ·4· ·relating to the Marlex polypropylene, should it have
 ·5· ·conclusion.                                                    ·5· ·included that information in the IFU?
 ·6· ·BY THE WITNESS:                                                ·6· · · · MS. GAYLE:· Objection.· Calls for speculation.
 ·7· · · · A.· ·Yeah.· I could only provide a theory of why          ·7· ·BY THE WITNESS:
 ·8· ·this was not provided in the form that I feel is               ·8· · · · A.· ·I think they owed -- they had a right.· Excuse
 ·9· ·acceptable.· That question would be best answered by the       ·9· ·me.· The doctors and the patients, the doctor, who is
 10· ·Bard personnel.                                                10· ·the implanter, and the woman that this is going to go in
 11· · · · Q.· ·In the context of our discussion about all of        11· ·the body, they are the ones who should be choosing that,
 12· ·these risks that you think should be in the IFU, you           12· ·not the company.· And if they had -- if they felt there
 13· ·believe that a medical device company should include all       13· ·was no risk to this, then they should have done the
 14· ·risks of which it is aware in the IFU; is that a fair          14· ·studies to show there was no risk.
 15· ·summary?                                                       15· · · · Q.· ·Well, you read the testimony from individuals
 16· · · · MS. GAYLE:· Objection.· Form.                             16· ·at Bard on this issue, the use of the Marlex
 17· ·BY THE WITNESS:                                                17· ·polypropylene, did you not?
 18· · · · A.· ·I believe that the requirements established          18· · · · A.· ·I've read many depositions, yes.
 19· ·are that the company is required to provide all known          19· · · · Q.· ·And so you read Bard's testimony that the
 20· ·risks regardless of the severity.                              20· ·company did not believe that there was any medical or
 21· · · · Q.· ·All right.· So would you agree with me that,         21· ·scientific reason for the medical application caution in
 22· ·if a medical device company is not aware of a risk, a          22· ·the MSDS sheet for the Marlex polypropylene.· Did you
 23· ·risk to an individual patient's health and well-being,         23· ·read that?
 24· ·that they would not need to include that information in        24· · · · MS. GAYLE:· Objection.· Form.· I believe you all
 25· ·the IFU?                                                       25· ·discussed the MSDS yesterday.


770-343-9696                              Tiffany Alley Global Reporting & Video                               Pages 709..712
                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 64 of 77 PageID #: 917

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 713                                                        Page 715
 ·1· · · · MS. GEIST:· We did not.                               ·1· · · · A.· ·Yeah.· He was representing the company.· The
 ·2· ·BY THE WITNESS:                                            ·2· ·30(b)(6), I've never heard of that specific designation.
 ·3· · · · A.· ·I have to go back.· The actual manufacturer,     ·3· ·I have no reason to disagree with that.
 ·4· ·Phillips Sumika, came out with that warning.· I would      ·4· · · · Q.· ·Did anybody ever tell you what that means to
 ·5· ·assume that they are going to be the authority on this     ·5· ·be a 30(b)(6) witness?
 ·6· ·product.· They are the manufacturer of the product.        ·6· · · · MS. GAYLE:· Objection.· Form.
 ·7· ·They issued the warning for a reason.                      ·7· ·BY THE WITNESS:
 ·8· · · · Q.· ·You say Phillips Sumika is the manufacturer of   ·8· · · · A.· ·I don't -- I don't recall being told that.
 ·9· ·the product?                                               ·9· · · · Q.· ·Well, assume with me, Doctor, and I'll make
 10· · · · A.· ·Of the -- the Marlex substrate or the            10· ·this representation to you, that that means that that
 11· ·polypropylene substrate.                                   11· ·person is charged with speaking for the company on a
 12· · · · Q.· ·You understand that that MSDS sheet that         12· ·particular topic and they need to be informed about that
 13· ·you're referring to is not an MSDS sheet for the final     13· ·particular topic.
 14· ·Bard Avaulta product, don't you?                           14· · · · A.· ·Okay.
 15· · · · MS. GAYLE:· Objection.· Form.                         15· · · · Q.· ·Okay.· So assuming -- strike that.
 16· ·BY THE WITNESS:                                            16· · · · · · ·Assuming that the Phillips Marlex -- I'm
 17· · · · A.· ·It is a warning for the basic fundamental        17· ·sorry, the Phillips Sumika representative was a 30(b)(6)
 18· ·building blocks of the mesh that's going to go into        18· ·witness, somebody charged with speaking about that
 19· ·women.                                                     19· ·issue, why the medical application caution language was
 20· · · · Q.· ·It -- it relates to the raw material, the        20· ·in the MSDS, assuming all of that, didn't that
 21· ·polypropylene pellet; is that a fair summary?              21· ·individual testify that he was not aware of any medical
 22· · · · MS. GAYLE:· Continuing objection.                     22· ·or scientific reason for the inclusion of that language
 23· ·BY THE WITNESS:                                            23· ·in the MSDS sheet?
 24                                                              24· · · · MS. GAYLE:· Continuing objection as to the form and
 25                                                              25· ·to this entire line of questioning.· You had your chance

                                                      Page 714                                                        Page 716
 ·1· · · · A.· ·That is just what I stated.· It's the            ·1· ·yesterday.· Y'all talked about an MSDS yesterday and
 ·2· ·substrate, yes.                                            ·2· ·this Marlex, and I think that this is going over ground
 ·3· · · · Q.· ·And did you read the testimony from Bard         ·3· ·that you already should have covered yesterday.
 ·4· ·concerning why they believed that that was not a risk      ·4· · · · MS. GEIST:· Well, and I appreciate that objection,
 ·5· ·that needed to be included in the IFU or communicated to   ·5· ·but we didn't talk about the MSDS at all yesterday.· And
 ·6· ·doctors?· Did you review that testimony as I believe I     ·6· ·it is contained in each one of these case-specific
 ·7· ·saw in your reliance list?                                 ·7· ·reports and as part of Dr. Elliott's opinions as to what
 ·8· · · · A.· ·Yes.· No.· I've read it.· I can't recall all     ·8· ·should have been included and provided in the three
 ·9· ·of the details off the top of my head.· I also read the    ·9· ·implanting physicians in these three cases.· So I'm
 10· ·deposition by the Phillips -- or Zumika (sic), whatever    10· ·entitled to explore it.
 11· ·his name is, it starts with a Z.· I've read his warning    11· ·BY THE WITNESS:
 12· ·on it.· And he says this is a warning.                     12· · · · A.· ·I'll make the statement that, again, I'd have
 13· · · · Q.· ·You're referring to the testimony of Frank       13· ·to -- I'm going off of memory, that he made the
 14· ·Zakrzewski -- and we can check the spelling after your     14· ·statement that he was not aware of studies or whatever.
 15· ·deposition -- the representatives from the Phillips        15· ·That does not mean that he was condoning it.· And then
 16· ·Sumika company?                                            16· ·he came back on deposition, page 205, lines 7 through 8,
 17· · · · A.· ·The salesperson that was test- -- that           17· ·I view it as a warning that should be taken seriously.
 18· ·testified, yes.                                            18· · · · Q.· ·Do you have the entirety of the testimony
 19· · · · Q.· ·And you were provided with that testimony,       19· ·there?
 20· ·correct?                                                   20· · · · A.· ·I don't have the entirety of the testimony
 21· · · · A.· ·Correct.                                         21· ·here.
 22· · · · Q.· ·And you just said to me he is a salesperson.     22· · · · Q.· ·I think I saw, in your reliance list in these
 23· ·Did you understand, when you read it, that he was what     23· ·cases, that you also reviewed prior versions of the
 24· ·we call a 30(b)(6) witness or a corporate representative   24· ·Phillips Sumika MSDS sheet, earlier versions?
 25· ·on that issue?                                             25· · · · A.· ·I'm -- I guess I'm not following.· I've


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 713..716
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 65 of 77 PageID #: 918

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                 11/16/2014
                                                      Page 717                                                                   Page 719
 ·1· ·reviewed multiple different records, an earlier record.    ·1· ·or tissue?
 ·2· · · · Q.· ·I thought I saw in your reliance list, Doctor,   ·2· · · · MS. GAYLE:· Counsel, would you point him to
 ·3· ·that you had reviewed a number of different versions of    ·3· ·where --
 ·4· ·the MSDS sheet; am I right about that?                     ·4· ·BY THE WITNESS:
 ·5· · · · A.· ·I've reviewed thousands of pages of documents.   ·5· · · · A.· ·That's what I'm trying to find.· That's all.
 ·6· ·I can't -- I can't recall.                                 ·6· · · · Q.· ·Yeah.· I'm trying to help you, Doctor.· If you
 ·7· · · · Q.· ·Okay.· And I don't mean to be tricky.· I'll      ·7· ·want to look at me down here, do you see it says Medical
 ·8· ·just show them to you so we all are on the same page.      ·8· ·Application Caution, right here?· (Indicating.)
 ·9· · · · MS. GEIST:· Madame Court Reporter, what number am I   ·9· · · · A.· ·Oh, here it is.
 10· ·up to?                                                     10· · · · Q.· ·There you go.
 11· · · · THE REPORTER:· 36.                                    11· · · · A.· ·Okay.· Yes.· Yes.
 12· · · · · · · · · · · (Elliott Exhibit Nos. 36, 37 & 38       12· · · · Q.· ·That's what you're talking about in your
 13· · · · · · · · · · · ·were marked for identification.)       13· ·expert reports, right?
 14· · · · MS. GEIST:· Counsel, would you like copies of         14· · · · A.· ·Correct.
 15· ·these?                                                     15· · · · Q.· ·And you're saying -- well, you tell me.· Are
 16· ·BY MS. GEIST:                                              16· ·you saying, based on this, that Bard was told that this
 17· · · · Q.· ·Doctor, I'm handing you what I've marked to      17· ·material should not be used in a permanent -- in a
 18· ·your deposition as Exhibits 36, 37, and 38.· And, for      18· ·permanent implantation in a human body; and because Bard
 19· ·the record, these are copies of the Phillips Sumika        19· ·knew about this, they should have told doctors about
 20· ·Materials Safety Data Sheet, or MSDS.· Exhibit 36 is the   20· ·this information.· Is that your opinion?
 21· ·2007 version, Exhibit 37 is the 1993 version, and          21· · · · A.· ·That's my opinion.· I can't speak for Bard,
 22· ·Exhibit 38 is the 1997 -- I'm sorry, 1997 version.· And,   22· ·but I can state that Phillips Sumika warned Bard of
 23· ·Counsel, I'll give you copies in just a second.· Do        23· ·this.
 24· ·these look familiar to you?                                24· · · · Q.· ·And my question to you is, if Bard believed
 25· · · · MS. GAYLE:· Hold on, Counsel.· I'm not letting him    25· ·that there was no medical or scientific reason for that


                                                      Page 718                                                                   Page 720
 ·1· ·look at them yet until I look at them.                     ·1· ·medical application caution language and it was included
 ·2· · · · MS. GEIST:· Sure.· No.· I have your copies here.      ·2· ·there for another reason that had nothing to do with
 ·3· ·Sorry, I'm a little slow.· It's the end of the day.        ·3· ·patient safety, would Bard have any obligation to put
 ·4· · · · MS. GAYLE:· I'm ready for my copies.                  ·4· ·that information in the IFU?
 ·5· ·BY MS. GEIST:                                              ·5· · · · MS. GAYLE:· Object to form.
 ·6· · · · Q.· ·Do you -- do you have those three MSDS sheets    ·6· ·BY THE WITNESS:
 ·7· ·in front of you?                                           ·7· · · · A.· ·I don't believe that is Bard's call to make.
 ·8· · · · A.· ·Yes, I do.                                       ·8· ·If this warning is here, the doctor and the patient need
 ·9· · · · Q.· ·Dr. Elliott?                                     ·9· ·to be warned.· And if Bard felt there was no problems
 10· · · · A.· ·Yes, I do.                                       10· ·with this, then I don't see why they were trying to hide
 11· · · · Q.· ·Okay.· Now, the one that you discussed, in       11· ·it up on those series of e-mails.· It's very
 12· ·each of your case-specific reports of Ms. Alonso,          12· ·well-documented where they're trying to hide it.· That
 13· ·Mrs. Wheeler, and Mrs. Bolyard is the first one that       13· ·does not seem like what an upfront company would do.
 14· ·I've marked as an exhibit to your deposition.· This is     14· · · · Q.· ·Well, let's look at it.· We just looked at the
 15· ·the one that contains the medical application caution      15· ·2007 version together, correct?· That medical
 16· ·language, correct, the 2007 version?                       16· ·application caution, I just read it to you, right?
 17· · · · A.· ·I don't see the language I'm familiar with.      17· · · · A.· ·Correct.
 18· · · · Q.· ·Doctor, if you have the -- yeah, that's the      18· · · · Q.· ·And underneath it, it says, Do not use this
 19· ·right exhibit in front of you, the 2007 version.· The      19· ·Chevron Phillips Chemical Company material medical
 20· ·language that you're talking about in your expert report   20· ·applications -- and I'm going to skip a little bit --
 21· ·is the medical application caution language, is it not?    21· ·and then, it says, Unless the material has been provided
 22· ·And, it says, on this exhibit, Do not use this Chevron     22· ·directly from Chevron Phillips Chemical Company under an
 23· ·Phillips Chemical Company material in medical              23· ·agreement which expressly acknowledges the contemplated
 24· ·applications involving permanent implantation in the       24· ·use?
 25· ·human body or permanent contact with human body fluids     25· · · · MS. GAYLE:· Objection.· Form.


770-343-9696                          Tiffany Alley Global Reporting & Video                                        Pages 717..720
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 66 of 77 PageID #: 919

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                               11/16/2014
                                                      Page 721                                                                  Page 723
 ·1· ·BY MS. GEIST:                                              ·1· · · · MS. GAYLE:· Objection.· Form.
 ·2· · · · Q.· ·Do you see that information there, Doctor?       ·2· ·BY THE WITNESS:
 ·3· · · · A.· ·Yes.· That's what it states.                     ·3· · · · A.· ·He stated he was unaware, but that does not
 ·4· · · · Q.· ·Did you review any materials or any              ·4· ·mean there is no data out there proving -- or there is
 ·5· ·information relating to Chevron Phillips entering into     ·5· ·data out there proving it's not an issue.· He was
 ·6· ·contracts with other medical device companies              ·6· ·unaware of anything.
 ·7· ·specifically for the use of this material in               ·7· · · · Q.· ·Now, there is no citation to any medical study
 ·8· ·transvaginal mesh products?                                ·8· ·or literature supporting this application in the MSDS
 ·9· · · · MS. GAYLE:· Objection.· Form.· And objection,         ·9· ·sheet itself, correct?
 10· ·assumes facts not in evidence.                             10· · · · MS. GAYLE:· Objection.
 11· ·BY THE WITNESS:                                            11· ·BY THE WITNESS:
 12· · · · A.· ·I've heard of it with Boston Scientific.         12· · · · A.· ·No.· That would be best answered by a Phillips
 13· · · · Q.· ·So you're aware that Boston Scientific           13· ·Sumika representative, which we have.· He says, I view
 14· ·actually entered into a contract with the Phillips         14· ·it as a warning.· It should be taken seriously.
 15· ·Sumika Company for this very same grade of Marlex          15· · · · Q.· ·Have you ever seen any study looking
 16· ·polypropylene to use in their transvaginal products,       16· ·specifically at the Phillips Sumika Marlex polypropylene
 17· ·transvaginal mesh products?                                17· ·and concluding that there was a medical or scientific
 18· · · · MS. GAYLE:· Objection.· Form.                         18· ·reason that it should not be implanted in the human
 19· ·BY THE WITNESS:                                            19· ·body?· Have you ever seen any such study?
 20                                                              20· · · · MS. GAYLE:· Objection.
 21                                                              21· ·BY THE WITNESS:
 22                                                              22· · · · A.· ·I don't recall with this specific grade of
 23                                                              23· ·polypropylene Marlex.· I don't recall ever seeing a
 24                                                              24· ·study showing that it was safe.
 25                                                              25· · · · Q.· ·Well, did you wonder why the Phillips Sumika

                                                      Page 722                                                                  Page 724
 ·1· · · · A.· ·I cannot -- I cannot testify to that.· I have    ·1· ·Company added this medical application caution language
 ·2· ·not seen those records.· I would like to see those         ·2· ·to the MSDS sheet?
 ·3· ·records and correlate to that.· But that still does not    ·3· · · · MS. GAYLE:· Objection.· Form and argumentative.
 ·4· ·correlate.· Just because Boston Scientific doesn't do      ·4· ·Move to strike.
 ·5· ·it, doesn't mean Bard should do it.· And they had this     ·5· ·BY THE WITNESS:
 ·6· ·language here, and this does not excuse it.                ·6· · · · A.· ·The company, an oil company, issued this
 ·7· · · · Q.· ·Well, I'll show it to you in a minute.· But my   ·7· ·warning that their representative, who you've said is
 ·8· ·question is, do you think that, if the Phillips Sumika     ·8· ·their official representative, he said, I view it as a
 ·9· ·Company really believed that there was any safety issue    ·9· ·warning.· It should be taken seriously.· So who do you
 10· ·relating to the implant of the Marlex polypropylene in     10· ·want me to believe?· You want me to strike Zakrzewski's
 11· ·the human body, that they would be providing it to         11· ·statements.· I mean, he states it.· It's in here.
 12· ·Boston Scientific knowing full well what Boston            12· ·Patients need to know that.· Doctors need to know it.
 13· ·Scientific intended to do with the material?               13· · · · Q.· ·Now, look with me, if you would, at the
 14· · · · MS. GAYLE:· Objection, form and calls for             14· ·earlier versions of the MSDS sheets for the same
 15· ·speculation.                                               15· ·material.· And as we look at this, let me ask you this
 16· ·BY THE WITNESS:                                            16· ·question.· Were you aware of how many years Bard had
 17· · · · A.· ·I cannot speak for the interaction with Boston   17· ·been using this same polypropylene grade, the Marlex
 18· ·Scientific.· We'd have to review all of those records.     18· ·polypropylene grade, in its mesh products?
 19· ·All I can state is what Frank Zakrzewski said.· I view     19· · · · MS. GAYLE:· Objection.· Form.
 20· ·it as a warning.· It should be taken seriously.            20· ·BY THE WITNESS:
 21· · · · Q.· ·He also said, did he not, that he was unaware    21· · · · A.· ·First of all, I have no evidence that this is
 22· ·of any medical or scientific reason for the inclusion of   22· ·the same grade.· There are multiple different grades, I
 23· ·this new language -- and this is what I want you to        23· ·believe, in the 30s, different grades.· All I know is
 24· ·focus on -- the inclusion of this new language in the      24· ·HG6030-01 is the one referenced here.· So I would want
 25· ·MSDS sheet?· Didn't he also say that?                      25· ·to see studies specifically with that grade stating it


770-343-9696                          Tiffany Alley Global Reporting & Video                                      Pages 721..724
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 67 of 77 PageID #: 920

In Re: CR Bard 200                                      Daniel Elliott M.D., Vol. II                                                 11/16/2014
                                                                Page 725                                                                  Page 727
 ·1· ·is safe coming from the company, and I don't see it. I               ·1· ·BY THE WITNESS:
 ·2· ·never saw that.                                                      ·2· · · · A.· ·No.· I fully understand.· And I fully
 ·3· · · · Q.· ·Now, if you look at the 1993 version of the                ·3· ·understand.· And look at this, and, perhaps, this should
 ·4· ·MSDS sheet, do you have that in front of you, Doctor?                ·4· ·be addressed to the jury.· Let them read this and ask
 ·5· · · · A.· ·Yes, I do.                                                 ·5· ·the women would you want to know this.· I see 2007 the
 ·6· · · · Q.· ·There is no medical application caution                    ·6· ·specific grade that's implanted in women with warnings.
 ·7· ·language in that MSDS sheet?                                         ·7· ·You then show me a document from 1993.· I don't know
 ·8· · · · A.· ·Okay.· I would have to review through the                  ·8· ·what the laws are.· I don't know what the grade of this
 ·9· ·whole record.· And, again, I have no idea if this is                 ·9· ·is.· I don't know if it's the same grades we're talking
 10· ·pertaining to this specific grade.                                   10· ·about now.· There is too much data that I don't know.
 11· · · · Q.· ·I thought you looked at these materials                    11· · · · Q.· ·Does it -- on each of these three versions of
 12· ·because they were on your reliance sheet.· Have you not              12· ·the MSDS sheet, doesn't it say, Marlex polypropylene,
 13· ·seen these before?                                                   13· ·all grades?
 14· · · · MS. GAYLE:· Objection.· Form.· Argumentative.· Move             14· · · · MS. GAYLE:· Object.· Form.
 15· ·to strike statement of counsel.                                      15· ·BY THE WITNESS:
 16· ·BY THE WITNESS:                                                      16· · · · A.· ·Yes.· All grades in 1993 does not mean all
 17· · · · A.· ·No.· I reviewed these, and I just stated that              17· ·grades in 2007.
 18· ·I saw nothing in here to say that that is the exact same             18· · · · Q.· ·Why not?· It says all grades on this sheet?
 19· ·grade that is discussed in the 2007 document.                        19· · · · A.· ·In 1993, if we say all Ford cars and in 1997
 20· · · · Q.· ·Are you disputing that it's the same grade or              20· ·there are different types of cars around, so that does
 21· ·you just don't know?                                                 21· ·not correlate.· All grades, new warning.· Perhaps, the
 22· · · · MS. GAYLE:· Objection.                                          22· ·company has come up and found there are problems with
 23· · · · THE WITNESS:· I'm stating --                                    23· ·this.
 24· · · · MS. GAYLE:· Move to strike.                                     24· · · · Q.· ·Perhaps, or perhaps the company wanted to
 25· ·BY THE WITNESS:                                                      25· ·limit its own liability and ensure that they were not


                                                                Page 726                                                                  Page 728
 ·1· · · · A.· ·I'm stating I'd want to see the data that the              ·1· ·getting embroiled in a product liability, personal
 ·2· ·HGX030-01 has been proven safe and accepted by the                   ·2· ·injury lawsuit; isn't that a possibility?
 ·3· ·company for Bard to use in implantation of women.                    ·3· · · · MS. GAYLE:· Object.· Move to strike.· Object,
 ·4· · · · Q.· ·If you flip through the 1993 version of the                ·4· ·argumentative.
 ·5· ·MSDS sheet, can you agree with me there is no medical                ·5· ·BY THE WITNESS:
 ·6· ·application caution language anywhere in the document?               ·6· · · · A.· ·That sounds like a responsible company.· And
 ·7· · · · A.· ·Well, I see they have other health effects,                ·7· ·that's when it gets scary, if an oil company of all
 ·8· ·long-term exposure.· The dust concentration can cause                ·8· ·places is being more responsible on a product that goes
 ·9· ·non-debilitating lung changes.                                       ·9· ·in a human body.
 10· · · · Q.· ·Right.· Do you understand -- let me back up                10· · · · Q.· ·Do you think their own concern about their
 11· ·for a second, Dr. Elliott.· Do you understand what an                11· ·liability equates with responsibility?· Is that what
 12· ·MSDS -- MSDS sheet is?                                               12· ·you're telling me?
 13· · · · A.· ·Yes.· Yeah.· It's the, you know, medical                   13· · · · MS. GAYLE:· Move to strike.· Objection.· Form.
 14· ·device or Medical Safety Data Sheet, and this is your --             14· ·Argumentative.
 15· ·you're showing me something from 1993, a long time ago,              15· ·BY MS. GEIST:
 16· ·and then you show me 2007 where they're making a                     16· · · · Q.· ·And then how are they responsible if they sold
 17· ·warning.· Warnings change.                                           17· ·this product, the Marlex polypropylene product, to
 18· · · · Q.· ·Well, it's not -- this has nothing to do with              18· ·another medical device company, Boston Scientific,
 19· ·a medical device, does it?· This has to do with a                    19· ·knowing that Boston Scientific was going to use it in
 20· ·polypropylene pellet, a raw material that undergoes a                20· ·their pelvic mesh product to treat prolapse?
 21· ·number of manufacturing processes before it is woven                 21· · · · MS. GAYLE:· Move to strike.· Objection,
 22· ·into what ultimately becomes the Bard Avaulta mesh; do               22· ·argumentative.
 23· ·you understand that?                                                 23· ·BY MS. GEIST:
 24· · · · MS. GAYLE:· Move to strike.· Objection.· Form.                  24· · · · Q.· ·Isn't that inconsistent?· I mean, if Phillips
 25· ·Subject to that, you can answer, if you can.                         25· ·Sumika sold the same grade of polypropylene to Boston

770-343-9696                                  Tiffany Alley Global Reporting & Video                                         Pages 725..728
                                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 68 of 77 PageID #: 921

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 729                                                        Page 731
 ·1· ·Scientific, isn't that inconsistent with their not         ·1· ·answer.
 ·2· ·selling it to Bard?                                        ·2· · · · MS. GEIST:· Well, this is the last document I'm
 ·3· · · · MS. GAYLE:· Objection, form.· Objection,              ·3· ·going to show him on the issue.· We did not talk about
 ·4· ·argumentative, and move to strike.                         ·4· ·the MSDS issue at all during his deposition yesterday.
 ·5· ·BY THE WITNESS:                                            ·5· ·He puts front and center this issue, the nonmedical
 ·6· · · · A.· ·I have seen no records from Boston Scientific    ·6· ·grade polypropylene, in each and every one of his
 ·7· ·to correlate that this is the same grade.· That would be   ·7· ·case-specific reports.· And he also discusses it in
 ·8· ·helpful.· I have seen no records from any deposition to    ·8· ·terms of what he expected Bard to put in the IFU.· And
 ·9· ·say -- saying it's safe.· All I have is records saying     ·9· ·it is not my fault that this is included in each and
 10· ·it's dangerous.· I'm saying that the woman has the right   10· ·every one of his specific causation reports.
 11· ·to know this is going in her body and a company is         11· · · · MS. GAYLE:· It's incorporated --
 12· ·warning her about it.                                      12· · · · MS. GEIST:· Now, I am -- and I am entitled to
 13· · · · Q.· ·All right.· I'll show you one more document,     13· ·explore whatever information he puts in his
 14· ·Doctor, and then I think that will end our discussion on   14· ·case-specific reports.
 15· ·the MSDS topic.· And I'm up to exhibit what?               15· · · · MS. GAYLE:· It is incorporated into the
 16· · · · THE REPORTER:· 39.                                    16· ·case-specific reports from his general report, and it's
 17· · · · MS. GEIST:· 39.                                       17· ·gone over ad nauseam in his general report.· And so we
 18· · · · · · · · · · · (Elliott Deposition Exhibit No. 39      18· ·have our two different positions on it.· And I'll let
 19· · · · · · · · · · · ·was marked for identification.)        19· ·you go a little bit on this Exhibit 39, but not -- not
 20· ·BY MS. GEIST:                                              20· ·long.· And then if you go too much further, I'm going to
 21· · · · Q.· ·Doctor, here is Exhibit 39.· You've asked me a   21· ·instruct him not to answer.
 22· ·couple of times to see this information.· So my question   22· · · · MS. GEIST:· Well, that's fine.· I already told you
 23· ·to you is, have you ever seen the information I've just    23· ·I only plan on showing him one exhibit.· I don't really
 24· ·handed you for - which is marked as Exhibit 39?            24· ·think either one of us believes that Dr. Elliott's
 25· · · · A.· ·I don't recall if this is what I reviewed        25· ·opinions are going to be changed by what I have to show

                                                      Page 730                                                        Page 732
 ·1· ·before Pinnacle.· And how is this not on the general       ·1· ·him, but we're going to explore the issue.· I think it's
 ·2· ·liability?· I don't understand this.· We went over this    ·2· ·only fair that he gets this full picture.
 ·3· ·yesterday.· You wasted time yesterday.· Now we're          ·3· · · · MS. GAYLE:· Okay.· Can you go off the record for a
 ·4· ·talking about this.· So let's get into it.                 ·4· ·moment so I can go get him?
 ·5· · · · MS. GAYLE:· No, Doctor.· I believe that this is       ·5· · · · VIDEO TECHNICIAN:· We're off the record.· The time
 ·6· ·general liability.· You guys talked about this stuff       ·6· ·is 3:03 p.m.
 ·7· ·yesterday.· You went over this.                            ·7· · · · · · · · · · · (A recess was had.)
 ·8· · · · MS. GEIST:· No, we did not.· We did not talk about    ·8· · · · · · · · · · · (Enter the witness.)
 ·9· ·MSDS, whatsoever.                                          ·9· · · · VIDEO TECHNICIAN:· We are back on the record.· The
 10· · · · MS. GAYLE:· Counsel, it's in his general report.      10· ·time is 3:09 p.m.
 11· ·And, Doctor, will you step out of the room, please?        11· ·BY MS. GEIST:
 12· · · · · · · · · · · (Exit the witness.)                     12· · · · Q.· ·Doctor, you have Exhibit 39 in front of you?
 13· · · · MS. GAYLE:· Counsel, it's our position that this is   13· · · · A.· ·Correct.
 14· ·in his general report and you were given the opportunity   14· · · · Q.· ·Were you provided with this previously?
 15· ·yesterday to answer questions and ask questions related    15· · · · A.· ·I don't recall seeing this before.
 16· ·to his general report.· And the fact that you're           16· · · · Q.· ·Okay.· If you go with me to look to the actual
 17· ·rehashing these general statements today we think is       17· ·third page of the document, it actually says, page 5, on
 18· ·beyond the scope of what he's here for today.              18· ·the top left corner.· Do you see that?
 19· · · · · · ·Today he's here about case specifics.· You're    19· · · · A.· ·I'm on the third page.· I'm on the third page.
 20· ·not asking questions specific to those three individuals   20· ·I don't see a page 5 anywhere, but I'm on the third page
 21· ·and how it relates to his opinion.· You're showing him a   21· ·of it.
 22· ·document now, Exhibit 39, that even has to do with         22· · · · Q.· ·Okay.· Well, do you -- please take a look at
 23· ·Boston Scientific.· Again, this is general matter, and     23· ·the front page of the document before we get to page 5.
 24· ·I'm -- I'm hesitant to do it, but I'm nearing the point    24· ·I just want you to see that, in June of 2008, FDA asked
 25· ·that I think I'm going to have to instruct him not to      25· ·Boston Scientific about the MSDS they used for Marlex


770-343-9696                           Tiffany Alley Global Reporting & Video                              Pages 729..732
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 69 of 77 PageID #: 922

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 733                                                        Page 735
 ·1· ·polypropylene resin purchased from Phillips Sumika.        ·1· ·representation.· But this is from FDA to Boston
 ·2· · · · A.· ·Okay.· I've never seen it.· It's a 23-page       ·2· ·Scientific.· And the FDA states, at No. 8, The Material
 ·3· ·document, which I've never seen before, which,             ·3· ·Safety Data Sheet provided for the Marlex material
 ·4· ·obviously, this is a very important document.· And so, I   ·4· ·states that the product used is for coatings.· In this
 ·5· ·mean, to be fair, I need to be able to review this.        ·5· ·MSDS, there is a medical application caution that states
 ·6· · · · Q.· ·Understood.· And I'll give you as much time as   ·6· ·do not use this Chevron Phillips Chemical Company
 ·7· ·you want after I direct you to certain portions of the     ·7· ·material in medical applications involving permanent
 ·8· ·document, and then you can take a look at it.· Okay?       ·8· ·implantation in the human body or permanent contact with
 ·9· · · · A.· ·Okay.                                            ·9· ·internal body fluids or tissues.· Did I read that
 10· · · · Q.· ·Is that fair?                                    10· ·correctly?
 11· · · · A.· ·Potentially.                                     11· · · · A.· ·I see it.
 12· · · · Q.· ·Okay.                                            12· · · · Q.· ·That's the same language we just looked at
 13· · · · A.· ·It's a 23-page document.                         13· ·together, correct, for the Marlex polypropylene
 14· · · · Q.· ·I understand.· Some of it has topics in here     14· ·material?
 15· ·that don't really concern us and others do not, but        15· · · · A.· ·It appears to be similar.
 16· ·you're welcome to review the whole document.· If you       16· · · · Q.· ·It's actually identical, but you can compare
 17· ·look at the first page, or, you know, go towards the       17· ·the language in both.· And the FDA says to Boston
 18· ·last page, whatever makes sense to you, it's a document    18· ·Scientific, Please provide a rationale why your mesh
 19· ·that is coming from the Food & Drug Administration or      19· ·material is safe for use as a permanent implant device
 20· ·FDA, correct?                                              20· ·contrary to what is stated in the MSDS provided for the
 21· · · · A.· ·Correct.                                         21· ·Marlex material.· Do you see that?
 22· · · · Q.· ·To Boston Scientific, correct?                   22· · · · MS. GAYLE:· Object to form.
 23· · · · MS. GAYLE:· Objection.· Form.· He's already asked     23· ·BY THE WITNESS:
 24· ·to review the whole document.                              24· · · · A.· ·I see that.
 25                                                              25· · · · Q.· ·So the FDA is asking Boston Scientific, Hey,

                                                      Page 734                                                        Page 736
 ·1· ·BY MS. GEIST:                                              ·1· ·we see this medical application caution language.· We
 ·2· · · · Q.· ·Well, I'm just looking at the address.· It's     ·2· ·want to understand why you think the mesh is safe to use
 ·3· ·addressed to Boston Scientific?                            ·3· ·in the human body.· Is that a fair summary?
 ·4· · · · MS. GAYLE:· It's a compilation of multiple            ·4· · · · MS. GAYLE:· Object to form.
 ·5· ·documents.                                                 ·5· ·BY THE WITNESS:
 ·6· ·BY THE WITNESS:                                            ·6· · · · A.· ·I see what they're stating in this one number
 ·7· · · · A.· ·Yeah.· I don't feel -- I mean, this is a         ·7· ·here, yes.
 ·8· ·complicated -- it's a very important, complicated          ·8· · · · Q.· ·And then, if you flip with me a couple more
 ·9· ·document that is just now presented to me after we could   ·9· ·pages to the document at the bottom that has 009 --
 10· ·have reviewed this yesterday, and so -- and this is not    10· · · · A.· ·Okay.
 11· ·just one, and there's letters back and forth.              11· · · · Q.· ·-- and do you see, at the top, it says,
 12· · · · Q.· ·Doctor, I want to give you as much time as you   12· ·Response to FDA questions?
 13· ·need to review it, but let me point you to certain         13· · · · A.· ·Yes.
 14· ·sections.· And then, if you need more time, feel free.     14· · · · Q.· ·And it has FDA Question No. 8 below there, do
 15· ·If you go to -- do you see at the bottom there is what     15· ·you see that?
 16· ·we call Bates numbers?                                     16· · · · A.· ·I see it.
 17· · · · A.· ·Yes, I see those.                                17· · · · Q.· ·And that's the same question that FDA had that
 18· · · · Q.· ·Do you see they begin with DX?                   18· ·we just read previously, correct?
 19· · · · A.· ·Yes.                                             19· · · · A.· ·I see it.
 20· · · · Q.· ·If you go to the page that has DX0046-005?       20· · · · Q.· ·And, at the bottom, underneath that, it says,
 21· · · · A.· ·Yes, I see.· I'm there.                          21· ·BSC response, or Boston Scientific company response?
 22· · · · Q.· ·Okay.· Do you see at No. 8, paragraph 8?         22· · · · A.· ·I see it.
 23· · · · A.· ·Yes.                                             23· · · · Q.· ·And with respect to the Marlex polypropylene
 24· · · · Q.· ·And this is from FDA.· And you can look at the   24· ·MSDS sheet, at the second paragraph, Boston Scientific
 25· ·document to make yourself comfortable with my              25· ·states that, in 2002, Boston Scientific was informed

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 733..736
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 70 of 77 PageID #: 923

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                        11/16/2014
                                                      Page 737                                                        Page 739
 ·1· ·that Phillips Sumika no longer would supply this resin     ·1· ·polypropylene manufacturer from product liability?
 ·2· ·for any application involving implantation in the human    ·2· ·Knowing that, should they have communicated that to
 ·3· ·body due to the company's unwillingness to accept any      ·3· ·doctors?
 ·4· ·liability for the use of their resin for medical           ·4· · · · MS. GAYLE:· Object to form.· Object to the
 ·5· ·purposes, particularly permanent implants.· They           ·5· ·characterization of the Phillip Sumika's intent or
 ·6· ·subsequently revised the MSDS for Marlex to this effect.   ·6· ·reasoning for putting that in there, and object to
 ·7· ·Do you see that?                                           ·7· ·counsel testifying on behalf of the company, and object
 ·8· · · · A.· ·Yes.                                             ·8· ·to the use of this document.· We weren't provided this
 ·9· · · · MS. GAYLE:· Object to form.                           ·9· ·previously.· I don't even believe it's on his reliance
 10· ·BY MS. GEIST:                                              10· ·list, Counsel.
 11· · · · Q.· ·So do you see there Boston Scientific is         11· · · · MS. GEIST:· Well, I understand that you all --
 12· ·reporting to FDA that Phillips Sumika told them they       12· · · · MS. GAYLE:· He's asked for the opportunity to
 13· ·would not supply the polypropylene resin due to their      13· ·review it.
 14· ·own concern for liability?· And then underneath that, it   14· · · · MS. GEIST:· -- didn't give your own expert this
 15· ·says, However, in 2004, Boston Scientific entered into a   15· ·information.· That would have been helpful for a doctor
 16· ·one-year contract with Phillips Sumika to enable Boston    16· ·to know the full story.
 17· ·Scientific Corporation to purchase the resin with the      17· · · · MS. GAYLE:· That's an unfair characterization,
 18· ·understanding that Boston Scientific would use this        18· ·Counsel.· In addition, he's asked to review the document
 19· ·material in the manufacture of medical devices which may   19· ·that you're trying to ask him questions for, and then
 20· ·be implanted in the human body.· The agreement required    20· ·you're saying that the company -- you're testifying for
 21· ·Boston Scientific to be ultimately responsible for         21· ·the company.· They're trying to keep this out.· It's
 22· ·ensuring that the material was suited to the specific      22· ·ridiculous.· So my objection stands.
 23· ·application and assume all product liability.· Do you      23· ·BY THE WITNESS:
 24· ·see that?                                                  24· · · · A.· ·I have yet to see a document which has Bard's
 25· · · · A.· ·Yeah.                                            25· ·name on it saying it's okay to use in the implantation

                                                      Page 738                                                        Page 740
 ·1· · · · Q.· ·And then, ultimately, as I think you already     ·1· ·of humans.· I see Boston Scientific everywhere.
 ·2· ·know, Doctor, from your own experience, FDA cleared,       ·2· · · · Q.· ·Now, that is the same Marlex polypropylene
 ·3· ·through the 510 clearance process, the Pinnacle device,    ·3· ·that we just looked at which is set forth in the MSDS
 ·4· ·which is the subject of this correspondence between FDA    ·4· ·sheet for the Avaulta products, true?
 ·5· ·and Boston Scientific?                                     ·5· · · · MS. GAYLE:· Object to form.
 ·6· · · · MS. GAYLE:· Object to form.                           ·6· ·BY MS. GEIST:
 ·7· ·BY MS. GEIST:                                              ·7· · · · Q.· ·If you compare -- if you look at the document
 ·8· · · · Q.· ·Are you aware of that?                           ·8· ·I just gave you, Doctor, and the MSDS sheet, it is the
 ·9· · · · A.· ·I have no data to support that.· I have not      ·9· ·same Marlex polypropylene?· It is the very same, from
 10· ·seen those documents.                                      10· ·the very same company?· Do you see that?
 11· · · · Q.· ·Well, it's part of this overall package, the     11· · · · A.· ·I see that.
 12· ·FDA's approval of the Pinnacle product.· It's part of      12· · · · Q.· ·So does it matter whether or not there is
 13· ·this, Doctor.· And I'm happy to have you read it cover     13· ·Bard's name on it, that Boston Scientific is telling FDA
 14· ·to cover.                                                  14· ·exactly why Phillips Sumika added that language to the
 15· · · · MS. GAYLE:· And he's asked to review the document.    15· ·MSDS sheet?
 16· ·And so my objection continues with asking him questions    16· · · · MS. GAYLE:· Object to form.
 17· ·when he's not even reviewed the document.                  17· ·BY THE WITNESS:
 18· ·BY MS. GEIST:                                              18· · · · A.· ·I don't know of all of the manufacturing
 19· · · · Q.· ·And, Doctor, I guess my question to you is       19· ·processes that go on after the product is delivered to
 20· ·this, after being informed of the reasons why the          20· ·Boston Scientific versus Bard.· All I see here is Boston
 21· ·Phillips Sumika Company added that medical application     21· ·Scientific.· Boston Scientific gained permission. I
 22· ·caution language to the MSDS sheet, does that change       22· ·don't see Bard ever gaining permission, and they're
 23· ·your opinion at all that Bard should have included that    23· ·actually trying to hide that fact.
 24· ·information in the IFU for the Avaulta products knowing    24· · · · Q.· ·Does this document at all relieve your concern
 25· ·that the only reason it was included was to insulate the   25· ·that there was any scientific or medical reason for the

770-343-9696                           Tiffany Alley Global Reporting & Video                               Pages 737..740
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 71 of 77 PageID #: 924

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 741                                                        Page 743
 ·1· ·inclusion of the medical application caution language in   ·1· · · · A.· ·No.· That was at the Palmer Hotel where I'm
 ·2· ·the MSDS sheet to begin with?                              ·2· ·staying.· And then last night I met with Ms. Gayle for,
 ·3· · · · MS. GAYLE:· Object to form.                           ·3· ·roughly, 15, 20 minutes at the Palmer Hotel, again,
 ·4· ·BY MS. GEIST:                                              ·4· ·going over just discussion for today, and that's it.
 ·5· · · · Q.· ·I mean, you haven't seen a single document, an   ·5· · · · Q.· ·Any other meetings with any other plaintiffs
 ·6· ·article or a study, that caused the Phillips Sumika        ·6· ·to prepare for your deposition today?
 ·7· ·company to put that language in the MSDS sheet, have       ·7· · · · A.· ·No.
 ·8· ·you?                                                       ·8· · · · Q.· ·Or yesterday?
 ·9· · · · MS. GAYLE:· Object to form.                           ·9· · · · A.· ·No.· Just those two telephone calls that I can
 10· ·BY THE WITNESS:                                            10· ·recall.· I believe that was all there was for, again,
 11· · · · A.· ·I've seen the opposite.· I've seen the           11· ·roughly, whatever times I told you.
 12· ·representative of that company saying it should be taken   12· · · · Q.· ·And, in terms of the total number of hours
 13· ·seriously.                                                 13· ·you've spent reviewing information and preparing for
 14· · · · Q.· ·So you're sticking with that opinion             14· ·your deposition, that would be reflected in your
 15· ·regardless of what I just showed you; is that correct?     15· ·invoices to counsel, I assume?
 16· · · · MS. GAYLE:· Objection.· Mischaracterizes his          16· · · · A.· ·That's correct.· That would be -- that would
 17· ·testimony.· And moved to strike counsel's preface before   17· ·be the accurate representation of the time that I spent
 18· ·the question.                                              18· ·in totality on this project.
 19· ·BY MS. GEIST:                                              19· · · · Q.· ·And would that provide a narrative that would
 20· · · · Q.· ·Do you want to at least review the materials     20· ·be helpful to somebody like me that actually say things
 21· ·I've provided to you, Dr. Elliott, and see if that has     21· ·like preparation for deposition or similar language?
 22· ·any impact on the opinions you've given in this            22· · · · A.· ·Yes.· It would have prepare -- preparation for
 23· ·litigation to a reasonable degree of medical certainty?    23· ·deposition and then review of pertinent manuscripts
 24· · · · A.· ·Yeah.· It's 23 pages.· For me to read that       24· ·could be the same thing.· So it's not going to be just
 25· ·will take at least two to three minutes per page, and I    25· ·specific just "deposition."

                                                      Page 742                                                        Page 744
 ·1· ·may -- I may have to correlate that.· So that will be,     ·1· · · · Q.· ·Got it.· And we've already asked for that
 ·2· ·roughly, 45 minutes or longer, and I will do that.         ·2· ·information, which has not yet been provided to us.
 ·3· · · · Q.· ·I'm just saying.· You don't have to do it now.   ·3· ·You're aware of that, correct?
 ·4· ·But my question to you is, would you want to review the    ·4· · · · A.· ·I'm not aware of that, no.· I know you've
 ·5· ·information I provided to you to see if it changes your    ·5· ·requested it.· I've heard that, but I don't know what
 ·6· ·opinions at all?                                           ·6· ·you've received.
 ·7· · · · A.· ·Absolutely.                                      ·7· · · · Q.· ·Okay.· Sitting here today, I assume you can't
 ·8· · · · Q.· ·Doctor, before your deposition today in the      ·8· ·give me your best approximation or estimate of how much
 ·9· ·three cases -- Mrs. Alonso's case, Mrs. Wheeler's case,    ·9· ·time you actually spent preparing to give testimony
 10· ·and Mrs. Bolyard's case -- can you just tell me briefly    10· ·today and yesterday?
 11· ·what you did to prepare for your testimony?                11· · · · MS. GAYLE:· Objection.· Form.
 12· · · · A.· ·I reviewed medical literature, combining that    12· ·BY THE WITNESS:
 13· ·with my 20-some odd years of medical experience. I         13· · · · A.· ·Well, in reality, preparation for today began
 14· ·reviewed depositions.· I had an hour-and-12-minute         14· ·20-something years ago.· So you can't exclude that
 15· ·conversation with Mr. Cartmell in one day.· I had an       15· ·experience, but then it also began in June or July,
 16· ·hour-and-21-minute conversation the other day. I           16· ·whenever I began on this project, too.
 17· ·reviewed my expert report, those things.                   17· · · · Q.· ·Well, but you're not going to bill for time 20
 18· · · · Q.· ·Those two conversations with Mr. Cartmel that    18· ·years ago, though, right, Doctor?
 19· ·you just described to me, did you have any other           19· · · · A.· ·No.· I'm not going to bill.
 20· ·conversations or meetings with plaintiff's counsel to      20· · · · Q.· ·That would be a pretty big bill?
 21· ·prepare for your testimony today or yesterday?             21· · · · A.· ·So billing began in June, but preparation
 22· · · · A.· ·On Saturday morning, I met with Mr. Cartmel      22· ·began during fellowship, residency, medical school even.
 23· ·for, roughly, 15 minutes.                                  23· ·So I know what you're saying, and I'm not trying -- but
 24· · · · Q.· ·And was that here at the Wexler Wallace's        24· ·I'm trying to also say this is not just preparation for
 25· ·offices, Wexler Wallace office in Chicago?                 25· ·this.· There has been a vast amount of preparation.


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 741..744
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 72 of 77 PageID #: 925

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                                 11/16/2014
                                                      Page 745                                                                 Page 747
 ·1· · · · Q.· ·No.· I understand that.· I just didn't know if   ·1· · · · A.· ·Well, again, it depends upon what we're
 ·2· ·you could tell me there was a specific day, for example,   ·2· ·talking about as far as biomaterials expert.· I do have
 ·3· ·where you said to yourself, Okay, I need to start          ·3· ·expertise, the papers I've written, both in animals and
 ·4· ·preparing for my deposition.· Let me hunker down and go    ·4· ·in humans, studying them under the microscope, as we've
 ·5· ·through my reports and look at literature and things of    ·5· ·already mentioned today, so the mesh complications,
 ·6· ·that nature?                                               ·6· ·other medical devices and which are all biomaterials.
 ·7· · · · A.· ·In reality, that probably would be -- sorry.     ·7· · · · · · ·So I do have a certain expertise in that
 ·8· ·In reality, that began probably the first day I reviewed   ·8· ·subject.· Do I hold an advanced degree of Ph.D. in
 ·9· ·medical records.· Because having going through this        ·9· ·biomaterials?· The answer to that is, no.· So, again,
 10· ·process before, when I start looking at those things,      10· ·it's not that the testimony is inconsistent.· I'm
 11· ·that is preparation.                                       11· ·putting -- I'm describing it better.
 12· · · · · · ·I am -- the only time I'm preparing              12· · · · Q.· ·Okay.· And that is a better description.· So
 13· ·specifically for my own deposition is probably when I'm    13· ·your testimony is from a clinician's perspective rather
 14· ·reviewing another person's deposition.· But that's also    14· ·than an advanced degree, biomaterials scientist; is that
 15· ·not necessarily true because I'm correlating that to       15· ·a fair summary?
 16· ·medical records, so it gets complicated.                   16· · · · A.· ·I would agree with you with that,
 17· · · · Q.· ·And, in terms of prior testimony, do you         17· ·yes.
 18· ·remember yesterday we talked a little bit about whether    18· · · · MS. GEIST:· Okay.· Dr. Elliott, I want to thank
 19· ·or not you were a biomaterials expert.· And you said to    19· ·you very much for your time and your patience.· And I
 20· ·me, I would want to see that testimony, and I didn't       20· ·don't have any further questions for you at this
 21· ·have it for you?                                           21· ·time.
 22· · · · A.· ·Yes.                                             22· · · · THE WITNESS:· Okay.
 23· · · · Q.· ·Do you still want to see it?                     23· · · · · · · · · · · ·CROSS-EXAMINATION
 24· · · · A.· ·If we want to continue that line of              24· ·BY MS. GAYLE:
 25· ·questioning.                                               25· · · · Q.· ·Good afternoon, Dr. Elliott.· I have some


                                                      Page 746                                                                 Page 748
 ·1· · · · Q.· ·Well, I just want to know from you.· I had       ·1· ·follow-up questions.· I'll try to make it as fast as we
 ·2· ·asked you yesterday if you were holding yourself out as    ·2· ·can.
 ·3· ·a biomaterials expert.· And I had stated to you, with      ·3· · · · A.· ·Okay.
 ·4· ·all intention -- intentions of being accurate, that I      ·4· · · · Q.· ·I know that we all have flights this evening.
 ·5· ·had read your prior testimony where you appeared as an     ·5· ·If you'll turn back to meet with me to Exhibit 39 --
 ·6· ·expert in the Ethicon Pelvic Mesh Litigation where you     ·6· · · · A.· ·Okay.
 ·7· ·had said, I'm not a biomaterials expert and you didn't     ·7· · · · Q.· ·-- Bates number ending, I believe, with
 ·8· ·hold yourself out as a polymer chemist and things of       ·8· ·DX0046-009?
 ·9· ·that nature.· So I just want to make sure you're giving    ·9· · · · A.· ·Yes.
 10· ·the same testimony in this litigation as you did in that   10· · · · Q.· ·009 is the last three digits on the page,
 11· ·litigation?                                                11· ·Doctor?
 12· · · · MS. GAYLE:· Object to form.· His testimony from       12· · · · A.· ·Okay.· I'm there.
 13· ·yesterday is what it is.                                   13· · · · Q.· ·And, Doctor, do you remember your line of
 14· ·BY THE WITNESS:                                            14· ·questioning where counsel asked you various questions
 15· · · · A.· ·I put qualifiers on what I stated yesterday.     15· ·over this packet of documents?· Do you remember that
 16· ·I do not recall the Ethicon testimony word for word. I     16· ·just moments ago?
 17· ·don't know if Mr. Snell had put qualifiers on his          17· · · · A.· ·I remember well.
 18· ·question.· But I answered that, and I'll stand by my       18· · · · Q.· ·Okay.· And I'm going to refer you to -- to a
 19· ·answer as far as what the various different qualifiers I   19· ·statement.· She referred you to BSC's response on this
 20· ·put on there.                                              20· ·particular page.· Under the heading, Background, Doctor,
 21· · · · Q.· ·If you said, yeah, I'm not a biomaterials        21· ·if you go three paragraphs down, okay?
 22· ·expert, you have no reason to change that testimony and    22· · · · A.· ·Okay.· I'm there.
 23· ·say something different in this litigation, true?          23· · · · Q.· ·The paragraph starting in, However?
 24· · · · MS. GAYLE:· Object to form.                           24· · · · A.· ·Yes.
 25· ·BY THE WITNESS:                                            25· · · · Q.· ·The last sentence of that paragraph, will you

770-343-9696                          Tiffany Alley Global Reporting & Video                                      Pages 745..748
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 73 of 77 PageID #: 926

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 749                                                        Page 751
 ·1· ·read that last sentence into the record, please?           ·1· · · · A.· ·I reserve the right to supplement this report
 ·2· · · · A.· ·The agreement required Boston Scientific to be   ·2· ·if new or supplemental information is provided at any
 ·3· ·ultimately responsible for ensuring that the material is   ·3· ·point and as I review other related documents.
 ·4· ·suited to the specific application and assume all          ·4· · · · Q.· ·And, Doctor, I believe that you were asked a
 ·5· ·product liability.                                         ·5· ·series of questions about whether or not you had
 ·6· · · · Q.· ·Doctor, with regard to Bard and the use of       ·6· ·reviewed the transcripts of treating physicians at the
 ·7· ·Marlex in its Avaulta Plus and Avaulta Solo products,      ·7· ·time that you had executed your report.· Do you remember
 ·8· ·have you ever seen where Bard has assumed responsibility   ·8· ·that line of questioning?
 ·9· ·for any product liability?                                 ·9· · · · A.· ·I vaguely remember that, yes.
 10· · · · MS. GEIST:· Objection to form.                        10· · · · Q.· ·And should available information or
 11· ·BY THE WITNESS:                                            11· ·transcripts become available to you, would you be
 12· · · · A.· ·In the documents I've reviewed, I have not       12· ·willing to review those, Doctor?
 13· ·read that, no.                                             13· · · · A.· ·I would want --
 14· · · · Q.· ·In fact, Doctor, in the documents that you've    14· · · · MS. GEIST:· Objection.· Form.· You can answer,
 15· ·reviewed, I believe that you testified that you actually   15· ·Doctor.
 16· ·had seen where Bard tried to hide the use of this          16· ·BY THE WITNESS:
 17· ·Marlex; is that correct?                                   17· · · · A.· ·Okay.· No.· I would want to review -- if
 18· · · · MS. GEIST:· Objection to form.                        18· ·documents become available, whether they be medical
 19· ·BY THE WITNESS:                                            19· ·transcripts, depositions, any new information that shed
 20· · · · A.· ·I reviewed a series of e-mails where there was   20· ·light on this subject, I would be very willing to read
 21· ·active attempts to hide how Bard was using the product,    21· ·those.
 22· ·yes.                                                       22· · · · Q.· ·And if your opinions change, Doctor, then
 23· · · · Q.· ·And let me just fix my question, Doctor, so I    23· ·would you issue an amended report?
 24· ·don't have any objections.· Did Bard try to hide the use   24· · · · A.· ·Well, I keep an open mind.· And if an amended
 25· ·of Marlex in its Avaulta Plus product?                     25· ·report is required or needed or helpful, then we would

                                                      Page 750                                                        Page 752
 ·1· · · · MS. GEIST:· Objection to form, inferring Bard's       ·1· ·do that.
 ·2· ·intent from company documents.                             ·2· · · · Q.· ·And do you know, at the time of your report,
 ·3· ·BY THE WITNESS:                                            ·3· ·Doctor, whether or not the transcripts for those
 ·4· · · · A.· ·The e-mails that I reviewed stated, and we can   ·4· ·treaters were available to you?
 ·5· ·pull those out and state them if you'd like, but,          ·5· · · · A.· ·I don't know that.
 ·6· ·ultimately, multiple times do not let the company -- do    ·6· · · · MS. GEIST:· Objection to form.
 ·7· ·not let Phillips Sumika -- Sumika know that we are doing   ·7· ·BY MS. GAYLE:
 ·8· ·this.· Do not -- do not -- make sure they do not have      ·8· · · · Q.· ·And, Doctor, I think on Ms. Bolyard you were
 ·9· ·that information.                                          ·9· ·also asked a series of questions with regard to her
 10· · · · Q.· ·So they weren't forthcoming with that            10· ·sexual status.· Do you remember that line of
 11· ·information, correct, Doctor?                              11· ·questioning?
 12· · · · MS. GEIST:· Objection to form, infers Bard's intent   12· · · · A.· ·In general, yes.
 13· ·from company documents.                                    13· · · · Q.· ·Do you remember the questions about her
 14· ·BY THE WITNESS:                                            14· ·husband who suffered from erectile dysfunction?
 15· · · · A.· ·All I can go off is that series of e-mails       15· · · · A.· ·Yes.
 16· ·where it does not take an M.D. or a Ph.D.· It is very      16· · · · Q.· ·Doctor, in your experience and practice, is it
 17· ·clear to anybody what their intent was.                    17· ·possible that a woman be engaging in physical intimacy
 18· · · · Q.· ·Let's go down to Ms. Bolyard's report now,       18· ·with her husband if he has erectile dysfunction?
 19· ·Doctor, Exhibit 35.· And I'm just going to kind of go      19· · · · MS. GEIST:· Objection to form.
 20· ·back, backwards, if you don't mind.                        20· ·BY THE WITNESS:
 21· · · · A.· ·Okay.                                            21· · · · A.· ·Oh, it's possible, yes.
 22· · · · Q.· ·Doctor, if you turn to the first page of         22· · · · Q.· ·And, in fact, that condition would not keep --
 23· ·Exhibit 35, the first paragraph, can you read into the     23· ·prohibit him completely from having intimate -- intimacy
 24· ·record the first sentence -- the last sentence of that     24· ·with his wife, would it?
 25· ·first paragraph, Doctor, starting with, I reserve?         25· · · · MS. GEIST:· Objection to form.

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 749..752
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 74 of 77 PageID #: 927

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 753                                                        Page 755
 ·1· ·BY THE WITNESS:                                            ·1· ·a lot of questions over two days, so I don't remember.
 ·2· · · · A.· ·By no means.· I'm a urologist.· As compared to   ·2· ·I mean, I remember in generality.
 ·3· ·a gynecologist who only sees women, I also see men.        ·3· · · · Q.· ·Sure.· So let's just break it down for you,
 ·4· ·25 -- 25 percent of my practice is male.· So we are        ·4· ·Doctor.· When you spoke with Ms. Wheeler, did you
 ·5· ·treating impotence.· Impotence in and of itself does not   ·5· ·measure her dyspareunia on the VAS scale?
 ·6· ·inhibit sexual activity.· It may make it a little more     ·6· · · · MS. GEIST:· Objection to form.
 ·7· ·difficult, but there are treatments available.             ·7· ·BY THE WITNESS:
 ·8· · · · Q.· ·And, likewise, Doctor, if, for some reason, as   ·8· · · · A.· ·Yes.· I used the Visual Analog Pain Scale and
 ·9· ·counsel had inferred that his erectile dysfunction was     ·9· ·current situation.· If sexual activity were to take
 10· ·completely inhibiting him from having sex, then that       10· ·place -- she graded it, not I -- she graded it as an 8.
 11· ·doesn't mean that the couple could not be having sex       11· · · · Q.· ·And, Doctor, have you found that that VAS
 12· ·through other methods, including, perhaps, the use of a    12· ·scale is a reliable instrument of measure?
 13· ·dildo, correct?                                            13· · · · A.· ·Yes.
 14· · · · MS. GEIST:· Objection to form.                        14· · · · Q.· ·Measurement?
 15· ·BY THE WITNESS:                                            15· · · · MS. GEIST:· Objection to form.
 16· · · · A.· ·As a urologist dealing with pelvic floor,        16· ·BY THE WITNESS:
 17· ·there are a lot of different ways to have intercourse.     17· · · · A.· ·There have been multiple studies that the
 18· · · · MS. GEIST:· I'm going to object to this whole line    18· ·Visual Analog Scale is highly reproducible for an
 19· ·of questioning.                                            19· ·individual.
 20· · · · MS. GAYLE:· You brought it up, Counsel.· You          20· · · · Q.· ·And, Doctor, I believe, if you also turn to
 21· ·inferred they weren't having sex.· And so I apologize I    21· ·the first page -- just one moment.· Let me make sure I'm
 22· ·have to go through for everybody in the room.              22· ·on Wheeler.· Doctor, turn to page 3 of Ms. Wheeler's
 23· · · · MS. GEIST:· I did not say anything about a dildo.     23· ·report, if you would.
 24· ·Lord knows I did not.                                      24· · · · A.· ·I'm there.
 25                                                              25· · · · Q.· ·And I believe there was discussion going back

                                                      Page 754                                                        Page 756
 ·1· ·BY MS. GAYLE:                                              ·1· ·and forth, and it could have been Ms. Alonso.· But just
 ·2· · · · Q.· ·Doctor, there's other ways that couples can      ·2· ·for the record to clarify, first paragraph, Ms. Wheeler
 ·3· ·engage in sexual relations; isn't that correct, other      ·3· ·had the Solo posterior and Solo anterior, correct?
 ·4· ·than penetration?                                          ·4· · · · A.· ·Correct.
 ·5· · · · A.· ·There is a lot of different ways that sexual     ·5· · · · Q.· ·And Ms. Alonso, can you turn to hers?· And it
 ·6· ·activity can take place.                                   ·6· ·might be around exhibit -- do you have it?
 ·7· · · · Q.· ·Thank you, Doctor.· And, Doctor, with regard     ·7· · · · A.· ·Yes, I do.
 ·8· ·to all three of the questions and in the interest of       ·8· · · · Q.· ·And, similarly, can you tell me what product
 ·9· ·time, you performed differential -- differential           ·9· ·she had, Doctor?
 10· ·diagnosis for all three ladies as we've -- as you've       10· · · · A.· ·According to my records, she had an Avaulta
 11· ·discussed today, correct?                                  11· ·anterior and the Align transobturator sling.
 12· · · · A.· ·Correct.                                         12· · · · Q.· ·And, Doctor, if it were the product that had
 13· · · · MS. GEIST:· Objection.· Asked and answered.           13· ·the Avaulta Plus, then I think you testified earlier or
 14· ·BY MS. GAYLE:                                              14· ·at some point today that a patient would be at a higher
 15· · · · Q.· ·And, Doctor, I'm going to skip over to           15· ·risk than if it would have been the Avaulta Solo,
 16· ·Ms. Wheeler now.· You can grab hers, and I don't exactly   16· ·correct?
 17· ·have which number that was.                                17· · · · MS. GEIST:· Objection to form.· Higher risk of
 18· · · · A.· ·I have Wheeler's, No. 33.                        18· ·what?
 19· · · · Q.· ·Yes.· Thank you.· You were asked a series of     19· · · · MS. GAYLE:· Higher risk of complications.
 20· ·questions about her degree of dyspareunia.· I believe      20· · · · MS. GEIST:· Objection to form.
 21· ·counsel quoted to you that it was a lesser degree of       21· ·BY THE WITNESS:
 22· ·dyspareunia in the records than the more severe degree     22· · · · A.· ·There is data available demonstrating, from
 23· ·that Ms. Wheeler discussed with you.· Do you remember      23· ·internal documents, external reviews, manuscripts, that,
 24· ·that line of questioning earlier today?                    24· ·when the collagen is implanted, then there's increased
 25· · · · A.· ·Actually, I do not remember it.· There's been    25· ·hypersensitivity and decreased healing with the Avaulta


770-343-9696                           Tiffany Alley Global Reporting & Video                               Pages 753..756
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 75 of 77 PageID #: 928

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II                                       11/16/2014
                                                      Page 757                                                        Page 759
 ·1· ·Plus.                                                      ·1· ·BY THE WITNESS:
 ·2· · · · Q.· ·And, Doctor, with regard to each of the three    ·2· · · · A.· ·No.
 ·3· ·ladies, you were asked a series of questions about the     ·3· · · · Q.· ·That includes smoking on behalf of Ms. Bolyard
 ·4· ·implantation methods.· So I'm going to break it down.      ·4· ·as well, Doctor?
 ·5· · · · · · ·With regard to Ms. Alonso, did you see           ·5· · · · MS. GEIST:· Same objection.
 ·6· ·anything that was outside the standard of care in her      ·6· ·BY THE WITNESS:
 ·7· ·implantation of mesh?                                      ·7· · · · A.· ·Yeah.· We went over that earlier.· I saw
 ·8· · · · MS. GEIST:· Objection to form.                        ·8· ·nothing in there that her history of smoking led to her
 ·9· ·BY THE WITNESS:                                            ·9· ·product complication.
 10· · · · A.· ·No.                                              10· · · · Q.· ·And, Doctor, I think that you, early in
 11· · · · Q.· ·And the same question for Ms. Wheeler.           11· ·this day, were asked a series of questions and
 12· ·Doctor, did you see anything outside the standard of       12· ·counsel had inferred that you had gotten rid of your
 13· ·care for the implantation of her Avaulta devices or        13· ·notes.
 14· ·Align device?                                              14· · · · · · ·Is your process, as I understood it, is your
 15· · · · A.· ·In review of the --                              15· ·process an evolution where you go from a notepad to a
 16· · · · MS. GEIST:· Objection to form.· Asked and answered.   16· ·Word document and that Word document evolves into your
 17· ·You can go ahead, Doctor.                                  17· ·eventual final product?
 18· ·BY THE WITNESS:                                            18· · · · MS. GEIST:· Objection to form.· Asked and answered.
 19· · · · A.· ·In the review of the operative note, I did not   19· ·We went over this a long time.· And objection to any
 20· ·see anything that stated it was outside the standard of    20· ·statement about what I was inferring.
 21· ·care.                                                      21· ·BY THE WITNESS:
 22· · · · Q.· ·And the same question for Ms. Bolyard?           22· · · · A.· ·Correct.· I agree with you.
 23· · · · A.· ·Same answer, review of the surgical operative    23· · · · MS. GAYLE:· Okay.· Okay.· All right.· We're done.
 24· ·note, I saw nothing outside the standard of care.          24· ·Thank you, Doctor.
 25· · · · Q.· ·And, Doctor, again, let's go back to each one    25· · · · MS. GEIST:· Thank you, Doctor.


                                                      Page 758                                                        Page 760
 ·1· ·of these three questions or three cases with regard to     ·1· · · · VIDEO TECHNICIAN:· This concludes today's
 ·2· ·particular activities of the lady.                         ·2· ·deposition of Dr. Daniel Elliot.· We're off the record.
 ·3· · · · · · ·With regard to Ms. Alonso, did you say that      ·3· ·The time is 3:41 p.m.
 ·4· ·she engaged in sexual activity in a way that would have    ·4· · · · · · · · · · · (Witness excused.)
 ·5· ·caused her complications?· In other words, prematurely     ·5
 ·6· ·engaged in sexual activity?                                ·6
 ·7· · · · MS. GEIST:· Objection to form.                        ·7
 ·8· ·BY THE WITNESS:                                            ·8
 ·9· · · · A.· ·I saw nothing in the records that she            ·9
 10· ·was engaged in sexual activity too early or anything       10
 11· ·that would predispose her to failure or                    11
 12· ·complications.                                             12
 13· · · · Q.· ·And did you see anything in the records or       13
 14· ·learn anything regarding Ms. Wheeler that would            14
 15· ·indicate that she engaged in sexual activities             15
 16· ·prematurely?                                               16
 17· · · · A.· ·Same answer.· I saw nothing in the records to    17
 18· ·support that.                                              18
 19· · · · Q.· ·And same questions for Ms. Bolyard?              19
 20· · · · A.· ·And same answer.· I saw nothing in the           20
 21· ·records.                                                   21
 22· · · · Q.· ·Did you see anything in the records that would   22
 23· ·predispose any of these women to have caused their own     23
 24· ·complications from these products?                         24
 25· · · · MS. GEIST:· Objection to form.· Asked and answered.   25

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 757..760
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 76 of 77 PageID #: 929

In Re: CR Bard 200                                 Daniel Elliott M.D., Vol. II                                         11/16/2014
                                                        Page 761                                                               Page 763
 ·1· · UNITED STATES OF AMERICA· · · · )                           ·1·   ·TO: Daniel Elliott M.D., Vol. II
 · · · NORTHERN DISTRICT OF ILLINOIS· ·)                           ·2·   ·Re: Reading and Signing Your Deposition Transcript
                                                                   ·3·   ·Date Errata due back at our offices:· 12/20/2014
 ·2· · EASTERN DIVISION· · · · · · · · )· ·SS.
                                                                   ·4
 · · · STATE OF ILLINOIS· · · · · · · ·)                           ·5·   ·Greetings:
 ·3· · COUNTY OF COOK· · · · · · · · · )                           ·6·   ·You have reserved the right to read and sign your
 ·4                                                                · ·   ·deposition transcript. Please review the attached
                                                                   ·7·   ·PDF transcript, noting any changes or corrections
 ·5· · · · · · ·I, Jennifer L. Bernier, Certified Shorthand
                                                                   · ·   ·on the attached PDF Errata.· You may fill out the
 ·6· ·Reporter, Registered Professional Reporter, and Notary       ·8·   ·Errata electronically or print and fill out manually.
 ·7· ·Public, do hereby certify that DANIEL S. ELLIOT, M.D.,       ·9
 ·8· ·was first duly sworn by me to testify to the whole truth     · ·   ·The PDF files open with Adobe Reader. If you need help
                                                                   10·   ·opening these files, please see the instructions in the
 ·9· ·and that the above deposition was reported
                                                                   · ·   ·cover letter of this email.
 10· ·stenographically by me and reduced to typewriting under      11
 11· ·my personal direction.                                       · ·   ·Once you have completed your Errata, please print it, sign
 12· · · · · · ·I further certify that the said deposition was     12·   ·it, and have the document notarized in the place provided.
                                                                   13
 13· ·taken at the time and place specified and that the
                                                                   · ·   ·When the signed Errata is returned to us, we will seal
 14· ·taking of said deposition commenced on November 15 and       14·   ·and forward to the taking attorney to file with the
 15· ·16th, 2014.                                                  · ·   ·original transcript.· We will also send copies of the
 16· · · · · · ·I further certify that I am not a relative or      15·   ·Errata to all ordering parties.
                                                                   16
 17· ·employee or attorney or counsel of any of the parties,
                                                                   · ·   ·If the signed Errata is not returned within the time
 18· ·nor a relative or employee of such attorney or counsel,      17·   ·below, the original transcript may be filed with the
 19· ·nor financially interested directly or indirectly in         · ·   ·court without your signature.
 20· ·this action.                                                 18
                                                                   19
 21                                                                20·   ·Please send completed Errata to:
 22                                                                21·   ·Tiffany Alley Global Reporting & Video
 23                                                                22·   ·730 Peachtree St. NE, Ste 470
                                                                   23·   ·Atlanta, GA 30308
 24
                                                                   24·   ·(770) 343-9696
 25                                                                25


                                                        Page 762                                                               Page 764
 ·1· · · · · · ·In witness whereof, I have hereunto set my         ·1· ·ERRATA
 ·2· ·hand and affixed my seal of office at Chicago, Illinois,     ·2· ·I, the undersigned, do hereby certify that I have read the
 ·3· ·this 5th day of November, A.D., 2014.                        · · ·transcript of my testimony, and that
 ·4                                                                ·3
                                                                   ·4· ·___ There are no changes noted.
 ·5
                                                                   ·5· ·___ The following changes are noted:
 ·6
                                                                   ·6
 ·7
                                                                   · · ·Pursuant to Rule 30(7)(e) of the Federal Rules of Civil
 · · · · · · · · · · · · ·__________________________________       ·7· ·Procedure and/or OCGA 9-11-30(e), any changes in form or
 ·8· · · · · · · · · · · ·JENNIFER L. BERNIER, CSR, RPR, CLR       · · ·substance which you desire to make to your testimony shall
 · · · · · · · · · · · · · · · ·CSR No.· 084-004190                ·8· ·be entered upon the deposition with a statement of the
 ·9                                                                · · ·reasons given for making them.· To assist you in making any
 10                                                                ·9· ·such corrections, please use the form below.· If additional
 11                                                                · · ·pages are necessary, please furnish same and attach.
                                                                   10
 12
                                                                   11· ·Page _____ Line ______ Change _________________________
 13
                                                                   12· ·_______________________________________________________
 14
                                                                   13· ·Reason for change _____________________________________
 15                                                                14· ·Page _____ Line ______ Change _________________________
 16                                                                15· ·_______________________________________________________
 17                                                                16· ·Reason for change _____________________________________
 18                                                                17· ·Page _____ Line ______ Change _________________________
 19                                                                18· ·_______________________________________________________
 20                                                                19· ·Reason for change _____________________________________
                                                                   20· ·Page _____ Line ______ Change _________________________
 21
                                                                   21· ·_______________________________________________________
 22
                                                                   22· ·Reason for change _____________________________________
 23
                                                                   23· ·Page _____ Line ______ Change _________________________
 24                                                                24· ·_______________________________________________________
 25                                                                25· ·Reason for change _____________________________________


770-343-9696                           Tiffany Alley Global Reporting & Video                                      Pages 761..764
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-4 Filed 08/14/19 Page 77 of 77 PageID #: 930

In Re: CR Bard 200                             Daniel Elliott M.D., Vol. II    11/16/2014
                                                      Page 765
 ·1· ·Page _____ Line ______ Change _________________________
 ·2· ·_______________________________________________________
 ·3· ·Reason for change _____________________________________
 ·4· ·Page _____ Line ______ Change _________________________
 ·5· ·_______________________________________________________
 ·6· ·Reason for change _____________________________________
 ·7· ·Page _____ Line ______ Change _________________________
 ·8· ·_______________________________________________________
 ·9· ·Reason for change _____________________________________
 10· ·Page _____ Line ______ Change _________________________
 11· ·_______________________________________________________
 12· ·Reason for change _____________________________________
 13· ·Page _____ Line ______ Change _________________________
 14· ·_______________________________________________________
 15· ·Reason for change _____________________________________
 16· ·Page _____ Line ______ Change _________________________
 17· ·_______________________________________________________
 18· ·Reason for change _____________________________________
 19
 20· · · · · · · · · · ·_____________________________________
 · · · · · · · · · · · ·DEPONENT'S SIGNATURE
 21
 · · ·Sworn to and subscribed before me this ___ day of
 22· ·_________________, _______.
 23
 · · ·__________________________________
 24· ·NOTARY PUBLIC
 25· ·My Commission Expires:_____________




770-343-9696                          Tiffany Alley Global Reporting & Video   Page 765
                                                                                          YVer1f
